Exhibit 10.1

Execution Version

AMENDMENT NO. 8

AMENDMENT NO. 8, dated as of August 15, 2019 (this “Amendment”), to the Second
Amended and Restated Term Loan Agreement, dated as of August 25, 2014 and
effective as of January 30, 2015 (as amended by that certain Amendment No. 1,
dated as of December 21, 2015, that certain Amendment No. 2, dated as of
December 21, 2015, that certain Amendment No. 3 and Consent, dated as of
February 11, 2016, that certain Amendment No. 4, dated as of June 22, 2016, that
certain Amendment No. 5, dated as of December 23, 2016, that certain Amendment
No. 6, dated as of June 27, 2017, that certain Amendment No. 7, dated as of
November 16, 2018 (“Amendment No. 7”) and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Existing Term Loan Agreement”, and the Existing Term Loan Agreement as amended
by Section 2(a) of this Amendment, the “Amended Term Loan Agreement”) among
ALBERTSONS COMPANIES, INC. (as successor to Albertsons Companies, LLC by way of
merger) (“ACI” or “Holdings”), ALBERTSON’S LLC, a Delaware limited liability
company (the “Parent Borrower”), the co-borrowers party thereto (together with
the Parent Borrower, the “Borrowers” and each, a “Borrower”), the guarantors
party thereto, the parties thereto from time to time as lenders (each
individually, a “Lender” and collectively, “Lenders”) and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, in its capacity as administrative agent and collateral
agent (in such capacities, “Agent” as further defined in the Existing Term Loan
Agreement).

W I T N E S S E T H

Repayment, Replacement 2019-1 Term B-7 Loans and Replacement 2019 Term B-8 Loans

WHEREAS, immediately prior to the effectiveness of this Amendment, the Borrowers
have, together with any accrued and unpaid interest thereon,
(i) $1,116,496,513.13 in aggregate principal amount of 2017-1 Term B-5 Loans (as
defined in the Existing Term Loan Agreement) outstanding, (ii) $1,564,080,000.00
in aggregate principal amount of 2017-1 Term B-6 Loans (as defined in the
Existing Term Loan Agreement) outstanding and (iii) $1,990,000,000.00 in
aggregate principal amount of 2018 Term B-7 Loans (as defined in the Existing
Term Loan Agreement) outstanding;

WHEREAS, pursuant to Section 2.9 of the Existing Term Loan Agreement, the
Borrowers may obtain Credit Agreement Refinancing Indebtedness (as defined in
the Existing Term Loan Agreement) by, among other things, issuing Permitted
Unsecured Refinancing Debt in the form of one or more series of senior unsecured
notes;

WHEREAS, on or prior to the effectiveness of this Amendment, Holdings and
certain of the Borrowers will issue $750,000,000 aggregate principal amount of
senior unsecured notes (the “Notes Issuance”), the proceeds of which together
with the 2019 Term B-8 Loans (as defined below) and $832,000,000.00 in cash on
hand will be used to repay (i) all amounts outstanding, together with any
accrued and unpaid interest, of the 2017-1 Term B-5 Loans, (ii) all amounts
outstanding, together with any accrued and unpaid interest, of the 2017-1 Term
B-6 Loans and (iii) $490,000,000.00, together with any accrued and unpaid
interest, of the 2018 Term B-7 Loans (collectively, the “Repayment”, and the
outstanding amount of 2018 Term B-7 Loans after the repayment, the “Non-Repaid
2018 Term B-7 Loans”);

WHEREAS, pursuant to Section 2.9 and/or Section 12.3(i) of the Existing Term
Loan Agreement, the Borrowers may obtain Credit Agreement Refinancing
Indebtedness by, among other things, entering into a Refinancing Amendment (as
defined in the Existing Term Loan Agreement) pursuant to the terms and
conditions of the Existing Term Loan Agreement with each person agreeing to
provide such Credit Agreement Refinancing Indebtedness;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Borrowers have requested (i) a borrowing of Credit Agreement
Refinancing Indebtedness (such loans, the “Replacement 2019 Term B-8 Loans” and
the lenders thereto, including any Lenders who have executed Consents or any
Additional 2019 Term B-8 Lenders who have executed Joinders, the “Replacement
2019 Term B-8 Lenders” (for the avoidance of doubt, such term includes any
assignees of the Replacement 2019 Term B-8 Lenders)), together with the net
proceeds from the Notes Issuance and cash on hand, to finance the Repayment and
(ii) a borrowing of Credit Agreement Refinancing Indebtedness (such loans, the
“Replacement 2019-1 Term B-7 Loans” and the lenders thereto, including any
Lenders who have executed Consents or any Additional 2019-1 Term B-7 Lenders who
have executed Joinders, the “Replacement 2019-1 Term B-7 Lenders” (for the
avoidance of doubt, such term includes any assignees of the Replacement 2019-1
Term B-7 Lenders)) to repay the Non-Repaid 2018 Term B-7 Loans (the “2018 Term
B-7 Repricing”);

WHEREAS, each 2017-1 Term B-5 Lender (as defined in the Existing Term Loan
Agreement) that shall have executed and delivered a consent to this Amendment
substantially in the form of Exhibit B hereto (a “Consent”) and checks the
“2017-1 Term B-5 Cashless Settlement Option” on such Consent will thereby
(i) agree to the terms of this Amendment, (ii) be deemed, upon effectiveness of
this Amendment, to have exchanged all of its 2017-1 Term B-5 Loans (or such
lesser amount allocated to it by the Agent) for Replacement 2019 Term B-8 Loans
and shall be deemed a Replacement 2019 Term B-8 Lender (as defined below) and
(iii) agree to the terms of that certain letter agreement dated as of the date
hereof among the Borrowers, the Additional 2019 Term B-8 Lender (as defined
below) party thereto and the Agent (the “2019 Term B-8 Cashless Roll Letter”),
and shall be deemed a party to the 2019 Term B-8 Cashless Roll Letter and be
bound thereby for all purposes hereof and thereof;

WHEREAS, each 2017-1 Term B-6 Lender (as defined in the Existing Term Loan
Agreement) that shall have executed and delivered a Consent and checks the
“2017-1 Term B-6 Cashless Settlement Option” on such Consent will thereby
(i) agree to the terms of this Amendment, (ii) be deemed, upon effectiveness of
this Amendment, to have exchanged all of its 2017-1 Term B-6 Loans (or such
lesser amount allocated to it by the Agent) for Replacement 2019 Term B-8 Loans
and shall be deemed a Replacement 2019 Term B-8 Lender and (iii) agree to the
terms of the 2019 Term B-8 Cashless Roll Letter and shall be deemed a party to
the 2019 Term B-8 Cashless Roll Letter and be bound thereby for all purposes
hereof and thereof;

WHEREAS, each 2018 Term B-7 Lender (as defined in the Existing Term Loan
Agreement) that shall have executed and delivered a Consent and checks the “2018
Term B-7 Cashless Settlement Option” on such Consent will thereby (i) agree to
the terms of this Amendment, (ii) be deemed, upon effectiveness of this
Amendment, to have exchanged all of its 2018 Term B-7 Loans (or such lesser
amount allocated to it by the Agent) for Replacement 2019-1 Term B-7 Loans and
shall be deemed a Replacement 2019-1 Term B-7 Lender (as defined below) and
(iii) agree to the terms of that certain letter agreement dated as of the date
hereof among the Borrowers, the Additional 2019-1 Term B-7 Lender (as defined
below) party thereto and the Agent (the “2019-1 Term B-7 Cashless Roll Letter”),
and shall be deemed a party to the 2019-1 Term B-7 Cashless Roll Letter and be
bound thereby for all purposes hereof and thereof;

WHEREAS, each lender that executes and delivers a joinder agreement,
substantially in the form of Exhibit A to this Amendment (a “Joinder”), as an
“Additional Lender” thereto (an “Additional 2019-1 Term B-7 Lender” or
“Additional 2019 Term B-8 Lender”, as the context may require) (i) shall be
deemed to be a Replacement 2019-1 Term B-7 Lender and/or Replacement 2019 Term
B-8 Lender, as applicable, and (ii) will make Replacement 2019-1 Term B-7 Loans
and/or Replacement 2019 Term B-8 Loans, as applicable, in the amount set forth
on the signature page of such lender’s Joinder on the Amendment No. 8 Effective
Date to the Borrowers, the proceeds of which will be used by the Borrowers

 

2



--------------------------------------------------------------------------------

to repay in full any outstanding principal amount of Non-Exchanged 2017-1 Term
B-5 Loans, Non-Exchanged 2017-1 Term B-6 Loans and Non-Exchanged 2018 Term B-7
Loans (each as defined in Amended Existing Term Loan Agreement) and any other
amount to complete either the Repayment or the 2018 Term B-7 Repricing, as
applicable;

WHEREAS, solely for purposes of this Amendment and the transactions contemplated
herein (including, but not limited to, the Repayment and the 2018 Term B-7
Repricing), the parties hereto agree (i) that the prepayment notice requirements
in Section 2.3(a) of the Existing Term Loan Agreement are hereby satisfied and
(ii) that the Borrowers shall not be obligated to pay any “breakage” fees to any
of the parties hereto pursuant to Section 3.3 of the Existing Term Loan
Agreement in connection with this Amendment and the transactions contemplated
hereby;

WHEREAS, on the Amendment No. 8 Effective Date after giving effect to the
Repayment, the 2018 Term B-7 Repricing and the other transactions contemplated
herein, the outstanding aggregate principal amount of (i) 2019-1 Term B-7 Loans
(as defined in the Amended Term Loan Agreement) will be $1,500,000,000.00 and
(ii) 2019 Term B-8 Loans (as defined in the Amended Term Loan Agreement) will be
$1,600,000,000.00;

Proposed Amendments

WHEREAS, Section 12.3 of the Existing Term Loan Agreement provides that the
Borrowers may, with consent of the Required Lenders (as defined in the Existing
Term Loan Agreement) and/or each Lender directly affected thereby, amend certain
provisions of the Existing Term Loan Agreement or any other Financing Agreements
(as defined in the Existing Term Loan Agreement), including the Proposed
Amendments (as defined below);

WHEREAS, the Borrowers are hereby requesting consents to the “Proposed
Amendments” as described in Amendment No. 7 from the Replacement 2019 Term B-8
Lenders and certain other amendments, as forth in the pages of the Existing Term
Loan Agreement attached as Exhibit C hereto (the “Proposed Amendments”);

WHEREAS, each Replacement 2019 Term B-8 Lender, either by the execution of a
Consent or a Joinder, desires to grant a consent to such Proposed Amendments;
and

WHEREAS, on the Amendment No. 8 Effective Date (as defined below), the Proposed
Amendments shall become effective.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Term Loan Agreement.

SECTION 2. Amendments.

(a) Replacement 2019-1 Term B-7 Loans, Replacement 2019 Term B-8 Loans and the
Proposed Amendments. Subject to the satisfaction of the conditions set forth in
Section 3 below, the Existing Term Loan Agreement is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
examples: stricken text or stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following examples:
double-underlined text or double-underlined text) as set forth in the pages of
the Existing Term Loan Agreement attached as Exhibit C hereto.

 

3



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment No. 8 Effective Date”) that the following
conditions have been satisfied:

(a) the Agent shall have received a counterpart of this Amendment, executed and
delivered by a duly authorized officer of each Loan Party (as defined in the
Existing Term Loan Agreement);

(b) the Agent shall have received (i) Consents from Lenders constituting
Replacement 2019-1 Term B-7 Lenders and/or Replacement 2019 Term B-8 Lenders
and/or (ii) executed Joinders, each entered into by an Additional 2019-1 Term
B-7 Lender and/or Additional 2019 Term B-8 Lender, Holdings and the Borrowers,
and acknowledged by the Agent;

(c) the Agent shall have received a customary legal opinion (including no
conflicts with all indentures and other material debt documents of the Parent
Borrower and its subsidiaries) (i) from Schulte Roth & Zabel LLP, counsel to the
Loan Parties and (ii) from Greenberg Traurig LLP, California, Illinois,
Massachusetts, and Texas counsel to the Loan Parties, in each case addressed to
the Agent and the Lenders;

(d) the Agent shall have received (i) a copy of the certificate or articles of
incorporation or organization, including all amendments thereto, of each Loan
Party, certified, if applicable, as of a recent date by the Secretary of State
of the state of its organization, and a certificate as to the good standing
(where relevant) of each Loan Party as of a recent date, from such Secretary of
State or similar Governmental Authority (as defined in the Existing Term Loan
Agreement) and (ii) a certificate of a duly authorized officer of each Loan
Party dated the Amendment No. 8 Effective Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 8 Effective Date or, if applicable, that no modifications have been made to
such documents since November 16, 2018, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this Amendment and, in the case of the Borrowers,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (C) as to the
incumbency and specimen signature of each officer executing this Amendment on
behalf of such Loan Party and countersigned by another officer as to the
incumbency and specimen signature of a duly authorized officer executing the
certificate pursuant to clause (ii) above;

(e) the Agent shall have received a certificate of an authorized officer of the
Parent Borrower dated the Amendment No. 8 Effective Date certifying that
(i) each of the representations and warranties made by any Loan Party in or
pursuant to the Financing Agreements shall be, after giving effect to this
Amendment, true and correct in all material respects as if made on and as of the
Amendment No. 8 Effective Date, except to the extent such representations and
warranties expressly relate to an earlier time, in which case such
representations and warranties were true and correct in all material respects as
of such earlier time; provided that to the extent any such representation or
warranty is already qualified by materiality or material adverse effect, such
representation or warranty is true and correct in all respects; provided,
further, that each reference to the Existing Term Loan Agreement therein shall
be deemed to be a reference to the Existing Term Loan Agreement after giving
effect to this Amendment; (ii) after giving effect to this Amendment, no Default
or Event of Default (each as defined in the Existing Term Loan Agreement) shall
have occurred and be continuing and (iii) no event shall have occurred and no
condition shall exist that has or may be reasonably to be likely to have a
Material Adverse Effect (as defined in the Existing Term Loan Agreement);

 

4



--------------------------------------------------------------------------------

(f) the Parent Borrower shall have paid (or have caused to be paid), (i) to the
Amendment No. 8 Arrangers (as defined below) in immediately available funds, all
fees owing to the Amendment No. 8 Arrangers in connection with arranging the
2019-1 Term B-7 Loans and the 2019 Term B-8 Loans (each as defined in the
Amended Term Loan Agreement) as separately agreed to in writing by Holdings and
the Amendment No. 8 Arrangers and (ii) to the extent invoiced, all reasonable
and documented out-of-pocket expenses of the Amendment No. 8 Arrangers and the
Agent in connection with this Amendment and the transactions contemplated hereby
(but limited, in the case of legal fees and expenses, to the reasonable and
documented fees and expenses of Cahill Gordon & Reindel LLP);

(g) subject to subsection (e) above, the conditions precedent set forth in
Section 4.2 of the Existing Term Loan Agreement shall have been satisfied both
before and after giving effect to the borrowing of Replacement 2019-1 Term B-7
Loans and Replacement 2019 Term B-8 Loans;

(h) the Agent shall have received a solvency certificate signed by the Chief
Financial Officer of Holdings substantially in the form attached as Exhibit O to
the Existing Term Loan Agreement;

(i) if requested by the Agent, the Agent shall have received results of searches
or other evidence reasonably satisfactory to the Agent (in each case dated as of
a date reasonably satisfactory to the Agent) indicating the absence of Liens (as
defined in the Existing Term Loan Agreement) on the assets of the Loan Parties,
except for Permitted Liens (as defined in the Existing Term Loan Agreement) and
Liens for which termination statements and releases, satisfactions and releases
or subordination agreements satisfactory to the Agent are being tendered
concurrently with the Amendment No. 8 Effective Date or other arrangements
satisfactory to the Agent for the delivery of such termination statements and
releases, satisfactions and discharges have been made;

(j) the Agent shall have received a Committed Loan Notice (as defined in the
Existing Term Loan Agreement) for the Replacement 2019-1 Term B-7 Loans and the
Replacement 2019 Term B-8 Loans;

(k) the Agent shall have received, at least five (5) Business Days (as defined
in the Existing Term Loan Agreement) prior to the Amendment No. 8 Effective
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations including, without limitation, the PATRIOT Act, that has been
reasonably requested by the Lenders at least ten (10) Business Days prior to the
Amendment No. 8 Effective Date;

(l) to the extent any Borrower qualifies as a “legal entity customer” under 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”) and at least five
(5) Business Days prior to the Amendment No. 8 Effective Date, such Borrower
shall deliver to each Lender that so requests (which request is made through the
Agent), a certification regarding beneficial ownership required by the
Beneficial Ownership Regulation (the “Beneficial Ownership Certification”) in
relation to such Borrower; provided that the Agent has provided such Borrower a
list of each such Lender and its electronic delivery requirements at least ten
(10) Business Days prior to the Amendment No. 8 Effective Date;

(m) a completed “life of loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (as defined
in the Existing Term Loan Agreement), and to the extent any Mortgaged Property
is located in a special flood hazard area, (i) a

 

5



--------------------------------------------------------------------------------

notice about special flood hazard area status and flood disaster assistance duly
executed by the Parent Borrower and each Loan Party relating thereto, and
(ii) evidence of flood insurance as required by Section 9.4 of the Existing Term
Loan Agreement and the applicable provisions of the Collateral Documents (as
defined in the Existing Term Loan Agreement); and

(n) the Repayment shall have been consummated prior to or substantially
concurrently with the effectiveness of this Amendment.

SECTION 4. [Reserved].

SECTION 5. Post-Closing Obligations. The Parent Borrower and Holdings shall or
shall cause to be delivered to the Agent within 180 days after the Amendment
No. 8 Effective Date (or such later date as the Agent in its reasonable
discretion may agree) each of the items listed on Schedule I attached hereto.

SECTION 6. Representations and Warranties. The Borrowers hereby represent and
warrant that:

(a) before and after giving effect to the borrowing of Replacement 2019-1 Term
B-7 Loans and/or Replacement 2019 Term B-8 Loans, (i) each of the
representations and warranties made by any Loan Party in or pursuant to the
Financing Agreements shall be, after giving effect to this Amendment, true and
correct in all material respects as if made on and as of the Amendment No. 8
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier time, in which case such representations and
warranties were true and correct in all material respects as of such earlier
time; provided that to the extent any such representation or warranty is already
qualified by materiality or material adverse effect, such representation or
warranty is true and correct in all respects; provided, further, that each
reference to the Existing Term Loan Agreement therein shall be deemed to be a
reference to the Existing Term Loan Agreement after giving effect to this
Amendment; (ii) after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing and (iii) no event shall have
occurred and no condition shall exist that has or may reasonably be likely to
have a Material Adverse Effect; and

(b) as of the Amendment No. 8 Effective Date, the information included in any
Beneficial Ownership Certification is true and correct in all material respects.

SECTION 7. Extension of Loan. The parties hereto hereby acknowledge and agree
that, subject to Section 3 above, (a) the Replacement 2019-1 Term B-7 Lenders
shall make the Replacement 2019-1 Term B-7 Loans available to the Parent
Borrower on the date specified therefor in the related Committed Loan Notice and
(b) the Replacement 2019 Term B-8 Lenders shall make the Replacement 2019 Term
B-8 Loans available to the Parent Borrower on the date specified therefor in the
related Committed Loan Notice, each in accordance with instructions provided by
the Parent Borrower to (and reasonably acceptable to) the Agent.

SECTION 8. Effects on Financing Agreements. Except as specifically amended
herein, all Financing Agreements shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Except as otherwise
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or the Agent under any of the Financing Agreements, nor constitute a
waiver of any provision of the Financing Agreements.

SECTION 9. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 12.1 OF THE EXISTING TERM LOAN AGREEMENT
AS IF SUCH SECTION WAS SET FORTH IN FULL HEREIN.

 

6



--------------------------------------------------------------------------------

SECTION 10. Financing Agreement. This Amendment shall constitute a “Financing
Agreement” for all purposes of the Existing Term Loan Agreement and the other
Financing Agreements.

SECTION 11. Amendments; Execution in Counterparts; Notice. This Amendment shall
not constitute an amendment of any other provision of the Existing Term Loan
Agreement not referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Loan Parties that
would require a waiver or consent of the Required Lenders or the Agent. Except
as expressly amended hereby, the provisions of the Existing Term Loan Agreement
are and shall remain in full force and effect. This Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, including by means of facsimile or electronic transmission, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

SECTION 12. Roles. The parties hereto acknowledge and agree that each of Credit
Suisse Loan Funding LLC, BofA Securities, Inc., Citigroup Global Markets Inc.,
Morgan Stanley Senior Funding, Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Barclays Bank PLC and Wells Fargo Securities, LLC shall act as
joint lead arrangers and joint lead bookrunners for the Replacement 2019-1 Term
B-7 Loans and the Replacement 2019 Term B-8 Loans (collectively, the “2019 Joint
Lead Arrangers”) and that each of U.S. Bank National Association, MUFG Union
Bank, N.A., Royal Bank of Canada, SunTrust Robinson Humphrey, Inc. and TD
Securities (USA) LLC shall act as co-managers for the Replacement 2019-1 Term
B-7 Loans and the Replacement 2019 Term B-8 Loans (collectively and together
with the 2019 Joint Lead Arrangers, the “Amendment No. 8 Arrangers”). The
parties hereto agree that Section 12.5 of the Existing Term Loan Agreement is
incorporated herein mutatis mutandis as if set forth herein in full.

SECTION 13. Acknowledgement and Reaffirmation. Holdings, each Borrower and each
Subsidiary Guarantor hereby (i) expressly acknowledges the terms of the Existing
Term Loan Agreement as amended hereby, (ii) to the extent party thereto or
covered thereunder, ratifies and affirms after giving effect to this Amendment
its obligations under the Financing Agreements (including guarantees, security
agreements, mortgages and deeds of trusts) executed by Holdings, the Borrowers
and/or such Subsidiary Guarantor and (iii) to the extent applicable, after
giving effect to this Amendment, acknowledges, renews and extends its continued
liability under all such Financing Agreements and agrees such Financing
Agreements remain in full force and effect. This Amendment shall not constitute
a novation of the Existing Term Loan Agreement or any other Financing
Agreements.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

ALBERTSONS COMPANIES, INC. By:  

/s/ Robert Dimond

  Name:   Robert Dimond   Title:   Executive Vice President and Chief Financial
Officer ALBERTSON’S LLC By:  

/s/ Robert A. Gordon

  Name:   Robert A. Gordon   Title:  

Executive Vice President, General

Counsel & Secretary

NEW ALBERTSONS L.P. By:  

/s/ Robert Dimond

  Name:   Robert Dimond   Title:  

Executive Vice President &

Chief Financial Officer

SAFEWAY INC. By:  

/s/ Robert A. Gordon

  Name:   Robert A. Gordon   Title:   Executive Vice President, General Counsel
& Secretary UNITED SUPERMARKETS, L.L.C. By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &  
  Business Law & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

SPIRIT ACQUISITION HOLDINGS LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:  

Group Vice President, Real Estate &

Business Law & Assistant Secretary

NAI HOLDINGS GP LLC By:  

/s/ Robert Dimond

  Name:   Robert Dimond   Title:   Executive Vice President & Chief Financial
Officer ALBERTSON’S STORES SUB HOLDINGS LLC By:  

/s/ Bradley Beckstrom

  Name:   Bradley Beckstrom   Title:   Group Vice President, Real Estate &    
Business Law & Assistant Secretary AB ACQUISITION LLC By:  

/s/ Bradley Beckstrom

  Name:   Bradley Beckstrom   Title:   Group Vice President, Real Estate &    
Business Law & Assistant Secretary ALBERTSON’S STORES SUB LLC By:  

/s/ Bradley Beckstrom

  Name:   Bradley Beckstrom   Title:   Group Vice President, Real Estate &
Business Law & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

AB MANAGEMENT SERVICES CORP. By:  

/s/ Robert Dimond

  Name:   Robert Dimond   Title:   Executive Vice President & Chief Financial
Officer ABS REAL ESTATE COMPANY LLC By:  

/s/ Robert A. Gordon

  Name:   Robert A. Gordon   Title:   Executive Vice President, General Counsel
& Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

ABS FINANCE CO., INC. ACME MARKETS, INC. APLC PROCUREMENT, INC. ASC MEDIA
SERVICES, INC. ASP REALTY, LLC CLIFFORD W. PERHAM, INC. JEWEL COMPANIES, INC.
JEWEL FOOD STORES, INC. OAKBROOK BEVERAGE CENTERS, INC. SHAW’S SUPERMARKETS,
INC. SSM HOLDINGS COMPANY STAR MARKETS COMPANY, INC. STAR MARKETS HOLDINGS, INC.
AMERICAN STORES COMPANY, LLC AMERICAN DRUG STORES LLC AMERICAN PROCUREMENT AND
LOGISTICS COMPANY LLC LUCKY STORES LLC AMERICAN PARTNERS, L.P. JETCO PROPERTIES,
INC. SHAW’S REALTY CO. WILDCAT MARKETS OPCO LLC NAI SATURN EASTERN LLC GIANT OF
SALISBURY, INC. COLLINGTON SERVICES LLC ALBERTSONS COMPANIES SPECIALTY CARE, LLC
MEDCART SPECIALTY CARE, LLC

By:  

/s/ Gary Morton

  Name:   Gary Morton   Title:   Vice President, Treasurer & Assistant Secretary
SHAW’S REALTY TRUST By:  

/s/ Gary Morton

  Name:   Gary Morton   Title:   Trustee

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

FRESH HOLDINGS LLC GOOD SPIRITS LLC AMERICAN FOOD AND DRUG LLC EXTREME LLC NEWCO
INVESTMENTS, LLC NHI INVESTMENT PARTNERS, LP AMERICAN STORES PROPERTIES LLC
JEWEL OSCO SOUTHWEST LLC SUNRICH MERCANTILE LLC ABS REAL ESTATE HOLDINGS LLC ABS
REAL ESTATE INVESTOR HOLDINGS LLC ABS REAL ESTATE OWNER HOLDINGS LLC ABS
MEZZANINE I LLC ABS FLA INVESTOR LLC ABS SW INVESTOR LLC ABS RM INVESTOR LLC ABS
DFW INVESTOR LLC ASP SW INVESTOR LLC ABS REALTY INVESTOR LLC ABS FLA LEASE
INVESTOR LLC ABS SW LEASE INVESTOR LLC ABS RM LEASE INVESTOR LLC ASP SW LEASE
INVESTOR LLC AFDI NOCAL LEASE INVESTOR LLC ABS NOCAL LEASE INVESTOR LLC ABS
REALTY LEASE INVESTOR LLC ABS TX INVESTOR GP LLC ASR TX INVESTOR GP LLC ABS TX
INVESTOR LP ABS TX LEASE INVESTOR GP LLC ABS TX LEASE INVESTOR LP ASR TX
INVESTOR LP ASR LEASE INVESTOR LLC

By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &
Business Law & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

ABS MEZZANINE II LLC ABS FLA OWNER LLC ABS SW OWNER LLC ABS SW LEASE OWNER LLC
LUCKY (DEL) LEASE OWNER LLC SHORTCO OWNER LLC ABS NOCAL LEASE OWNER LLC LSP
LEASE LLC ABS RM OWNER LLC ABS RM LEASE OWNER LLC ABS DFW OWNER LLC ABS DFW
LEASE OWNER LLC ASP SW OWNER LLC ASP SW LEASE OWNER LLC EXT OWNER LLC SUNRICH
OWNER LLC EXT LEASE OWNER LLC NHI TX OWNER GP LLC NHI TX OWNER LP NHI TX LEASE
OWNER GP LLC NHI TX LEASE OWNER LP ASR OWNER LLC ASR TX LEASE OWNER GP LLC ASR
TX LEASE OWNER LP ABS TX OWNER GP LLC ABS TX OWNER LP ABS TX LEASE OWNER GP LLC
ABS TX LEASE OWNER LP ABS MEZZANINE III LLC ABS CA-O LLC ABS CA-GL LLC ABS ID-O
LLC ABS ID-GL LLC ABS MT-O LLC ABS MT-GL LLC ABS NV-O LLC ABS NV-GL LLC

By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:  

Group Vice President, Real Estate &

Business Law & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

ABS OR-O LLC ABS OR-GL LLC ABS UT-O LLC ABS UT-GL LLC ABS WA-O LLC ABS WA-GL LLC
ABS WY-O LLC ABS WY-GL LLC ABS CA-O DC1 LLC ABS CA-O DC2 LLC ABS ID-O DC LLC ABS
OR-O DC LLC ABS UT-O DC LLC

By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &
Business Law & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

USM MANUFACTURING L.L.C. LLANO LOGISTICS, INC. By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &
Business Law & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

CAYAM ENERGY, LLC DIVARIO VENTURES LLC DOMINICK’S SUPERMARKETS, LLC DOMINICK’S
FINER FOODS, LLC GFM HOLDINGS I, INC. GFM HOLDINGS LLC LUCERNE FOODS, INC.
EATING RIGHT LLC LUCERNE DAIRY PRODUCTS LLC LUCERNE NORTH AMERICA LLC O ORGANICS
LLC RANDALL’S HOLDINGS, INC. RANDALL’S FOOD MARKETS, INC. SAFEWAY AUSTRALIA
HOLDINGS, INC. SAFEWAY CANADA HOLDINGS, INC. SAFEWAY NEW CANADA, INC. SAFEWAY
CORPORATE, INC. SAFEWAY STORES 67, INC. SAFEWAY DALLAS, INC. AVIA PARTNERS, INC.
SAFEWAY STORES 78, INC. SAFEWAY STORES 79, INC. SAFEWAY STORES 80, INC. SAFEWAY
STORES 85, INC. SAFEWAY STORES 86, INC. SAFEWAY STORES 87, INC. SAFEWAY STORES
88, INC. SAFEWAY STORES 89, INC.

SAFEWAY STORES 90, INC.

SAFEWAY STORES 91, INC.

SAFEWAY STORES 92, INC.

SAFEWAY STORES 96, INC.

SAFEWAY STORES 97, INC.

SAFEWAY STORES 98, INC.

SAFEWAY DENVER, INC.

SAFEWAY STORES 44, INC.

SAFEWAY STORES 45, INC.

SAFEWAY STORES 46, INC.

SAFEWAY STORES 47, INC.

SAFEWAY STORES 48, INC.

SAFEWAY STORES 49, INC.

By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

SAFEWAY GIFT CARDS, LLC SAFEWAY HOLDINGS I, LLC GROCERYWORKS.COM, LLC
GROCERYWORKS.COM OPERATING COMPANY, LLC SAFEWAY PHILTECH HOLDINGS, INC. SAFEWAY
STORES 58, INC. SAFEWAY SOUTHERN CALIFORNIA, INC. SAFEWAY STORES 28, INC. THE
VONS COMPANIES, INC. SAFEWAY STORES 42, INC. CONSOLIDATED PROCUREMENT SERVICES,
INC. SAFEWAY STORES 71, INC. SAFEWAY STORES 72, INC. SSI – AK HOLDINGS, INC.
CARR-GOTTSTEIN FOODS CO. SAFEWAY HEALTH INC. STRATEGIC GLOBAL SOURCING, LLC By:
 

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

GENUARDI’S FAMILY MARKETS LP By: GFM HOLDINGS LLC, its general partner By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

RANDALL’S FOOD & DRUGS LP By: RANDALL’S FOOD MARKETS, INC., its general partner
By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

RANDALL’S MANAGEMENT COMPANY, INC. RANDALL’S BEVERAGE COMPANY, INC. By:  

/s/ Gary Owen

  Name:   Gary Owen   Title:   Vice President

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

RANDALL’S INVESTMENTS, INC. By:  

/s/ Elizabeth A. Harris

  Name:   Elizabeth A. Harris   Title:   Vice President & Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

DINEINFRESH, INC. By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Group Vice President, Corporate     Law &
Assistant Secretary INFINITE AISLE LLC By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Group Vice President, Corporate     Law &
Assistant Secretary JA PROCUREMENT LLC By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Group Vice President, Corporate     Law &
Assistant Secretary

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent By:  

/s/ William O’Daly

  Name:   William O’Daly   Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name:   D. Andrew Maletta   Title:   Authorized Signatory

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of August 15, 2019 (this “Agreement”), by and among
[            ] (the “Additional Lender”), ALBERTSON’S LLC, a Delaware limited
liability company (the “Parent Borrower”), SAFEWAY INC., NEW ALBERTSONS L.P.,
UNITED SUPERMARKETS, L.L.C., SPIRIT ACQUISITION HOLDINGS LLC (the
“Co-Borrowers”, and together with the Parent Borrower, the “Borrowers” and each,
a “Borrower”), ALBERTSONS COMPANIES, INC. (“Holdings”), and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Second Amended and Restated Term Loan
Agreement, dated as of August 25, 2014 and effective as of January 30, 2015 (as
amended by that certain Amendment No. 1, dated as of December 21, 2015, that
certain Amendment No. 2, dated as of December 21, 2015, that certain Amendment
No. 3 and Consent, dated as of February 11, 2016, that certain Amendment No. 4,
dated as of June 22, 2016, that certain Amendment No. 5, dated as of
December 23, 2016, that certain Amendment No. 6, dated as of June 27, 2017, that
certain Amendment No. 7, dated as of November 16, 2018 and that certain
Amendment No. 8, to be dated as of the date hereof (“Amendment No. 8”) and as
the same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Term Loan Agreement”), among Holdings, the
Borrowers, the guarantors from time to time party thereto, each lender from time
to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Credit Suisse AG, Cayman Islands Branch, as administrative agent and
the other agents named therein (capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Term Loan Agreement);

WHEREAS, subject to the terms and conditions of the Term Loan Agreement, the
Borrowers desire to establish two new tranches of Credit Agreement Refinancing
Indebtedness (as defined in the Term Loan Agreement) that they shall designate
as (i) 2019-1 Term B-7 Loans with existing 2018 Term B-7 Lenders and/or
Additional 2019-1 Term B-7 Lenders (each as defined in the Term Loan Agreement)
and (ii) 2019 Term B-8 Loans with existing 2017-1 Term B-5 Lenders, existing
2017-1 Term B-6 Lenders and/or Additional 2019 Term B-8 Lenders (each as defined
in the Term Loan Agreement);

WHEREAS, subject to the terms and conditions of Amendment No. 8, the Additional
Lender shall consent to Amendment No. 8, including the Proposed Amendments (as
defined in Amendment No. 8) therein; and

WHEREAS, subject to the terms and conditions of the Term Loan Agreement, the
Additional Lender shall become a Lender (as defined in the Term Loan Agreement)
pursuant a joinder agreement;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

The Additional Lender hereby agrees to provide the Additional 2019-1 Term B-7
Commitment and the Additional 2019 Term B-8 Commitment (each as defined in the
Term Loan Agreement) set forth on its signature page hereto pursuant to and in
accordance with Section 2.1(l) and Section 2.1(m), respectively, of the Term
Loan Agreement. The Additional 2019-1 Term B-7 Commitments and the Additional
2019 Term B-8 Commitments provided pursuant to this Agreement shall be subject
to all of the terms and conditions in the Term Loan Agreement and shall be
entitled to all the



--------------------------------------------------------------------------------

benefits afforded by the Term Loan Agreement and the other Financing Agreements
(as defined in the Term Loan Agreement) and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees (as defined in the
Term Loan Agreement) and security interests created by the Collateral Documents
(as defined in the Term Loan Agreement).

The Additional Lender, Holdings, the Borrowers and the Administrative Agent
acknowledge and agree that the Additional 2019-1 Term B-7 Commitments and the
Additional 2019 Term B-8 Commitments provided pursuant to this Agreement shall
constitute 2019-1 Term B-7 Commitments and 2019 Term B-8 Commitments (each as
defined in the Term Loan Agreement), respectively, for all purposes of the Term
Loan Agreement and the other applicable Financing Agreements. Each Additional
Lender hereby agrees to make a 2019-1 Term B-7 Loan and a 2019 Term B-8 Loan to
the Borrowers in an amount equal to its Additional 2019-1 Term B-7 Commitment
Additional and 2019 Term B-8 Commitment, as applicable, on the Amendment No. 8
Effective Date (as defined in Amendment No. 8) in accordance with Section 2.1(l)
of the Term Loan Agreement.

The Additional Lender (i) confirms that it has received a copy of the Term Loan
Agreement and the other Financing Agreements, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 8
Arrangers (as defined in Amendment No. 8) or any other Additional 2019-1 Term
B-7 Lender, Additional 2019 Term B-8 Lender or any other Lender or Agent Party
(each as defined in the Term Loan Agreement) and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Term Loan Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Term
Loan Agreement and the other Financing Agreements as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Term Loan Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by the Additional
Lender, the Administrative Agent, Holdings and the Borrowers and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, the undersigned
Additional Lenders shall become an Additional 2019-1 Term B-7 Lender, an
Additional 2019 Term B-8 Lender and a Lender under the Term Loan Agreement and
shall have the Additional 2019-1 Term B-7 Commitment and the Additional 2019
Term B-8 Commitment set forth on its signature page hereto, effective as of the
Amendment No. 8 Effective Date.

The Additional Lender shall deliver to the Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Additional Lender may be required to deliver to the
Administrative Agent pursuant to Section 6.1 of the Term Loan Agreement.

The Additional Lender hereto agrees (and provides a consent) to the Proposed
Amendments. Each of the parties hereto acknowledge and agree that the Additional
Lender and its assignees, if any, shall be deemed to have provided such consent
under Amendment No. 8.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.



--------------------------------------------------------------------------------

This Agreement shall constitute a Financing Agreement for all purposes under the
Term Loan Agreement and each of the other Financing Agreements.

This Agreement, the Term Loan Agreement and the other Financing Agreements
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

[    ] By:  

 

  Name:   Title: [If a second signature is necessary: By:  

 

  Name:   Title:]

 

Additional 2019-1 Term B-7 Commitments: $                                    
                                               Additional 2019 Term B-8
Commitments: $                                    
                                              

[Signature Page to Joinder to Amendment No. 8]



--------------------------------------------------------------------------------

ALBERTSONS COMPANIES, INC. By:  

 

  Name:   Title: ALBERTSON’S LLC By:  

 

  Name:   Title: SAFEWAY INC. By:  

 

  Name:   Title: NEW ALBERTSONS L.P. By:  

 

  Name:   Title: SPIRIT ACQUISITION HOLDINGS LLC By:  

 

  Name:   Title: UNITED SUPERMARKETS, L.L.C. By:  

 

  Name:   Title:

[Signature Page to Joinder to Amendment No. 8]



--------------------------------------------------------------------------------

Accepted:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Joinder to Amendment No. 8]



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT TO AMENDMENT NO. 8

CONSENT TO AMENDMENT NO. 8 (this “Consent”) to Amendment No. 8 (the “Amendment”)
to that certain Second Amended and Restated Term Loan Agreement, dated as of
August 25, 2014 and effective as of January 30, 2015 (as amended by that certain
Amendment No. 1, dated as of December 21, 2015, that certain Amendment No. 2,
dated as of December 21, 2015, that certain Amendment No. 3 and Consent, dated
as of February 11, 2016, that certain Amendment No. 4, dated as of June 22,
2016, that certain Amendment No. 5, dated as of December 23, 2016, that certain
Amendment No. 6, dated as of June 27, 2017, that certain Amendment No. 7, dated
as of November 16, 2018 and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Term Loan
Agreement”), among ALBERTSON’S COMPANIES, INC. (“Holdings”), ALBERTSON’S LLC, a
Delaware limited liability company (“Parent Borrower”), the co-borrowers party
thereto (together with Parent Borrower, the “Borrowers” and each, a “Borrower”),
the guarantors party thereto, the parties thereto from time to time as lenders
(each individually, a “Lender” and collectively, “Lenders”) and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, in its capacity as administrative agent and
collateral agent (in such capacities, the “Agent”) and the other agents parties
thereto. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Term Loan Agreement or the Amendment, as
applicable.

2017-1 Term B-5 Lenders

The undersigned Lender hereby irrevocably and unconditionally (i) approves the
Amendment, (ii) provides a continuing consent to the Proposed Amendments (as
defined in the Amendment) and acknowledges and agrees that such continuing
consent shall be binding upon any of its assignees and (iii) consents as
follows:

2017-1 Term B-5 Cashless Settlement Option

 

  ☐

to convert 100% of the aggregate outstanding principal amount of the 2017-1 Term
B-5 Loans (as defined in the Term Loan Agreement) held by such Lender (or such
lesser amount as notified to such Lender in writing by the Agent) into
Replacement 2019 Term B-8 Loans (as defined in the Amendment) in a like
principal amount. By selecting this option, the undersigned Lender agrees to
(i) the terms of the 2019 Term B-8 Cashless Roll Letter (as defined in the
Amendment) and (ii) be deemed a party to such 2019 Term B-8 Cashless Roll Letter
and be bound thereby for all purposes hereof and thereof.

2017-1 Term B-5 Assignment Settlement Option

 

  ☐

to have 100% of the outstanding principal amount of the 2017-1 Term B-5 Loans
held by such Lender repaid on the Amendment No. 8 Effective Date (as defined in
the Amendment) and to purchase by assignment a like principal amount of
Replacement 2019 Term B-8 Loans committed to separately by the undersigned (or
such lesser amount as notified to such Lender in writing by the Agent).



--------------------------------------------------------------------------------

2017-1 Term B-6 Lenders

The undersigned Lender hereby irrevocably and unconditionally (i) approves the
Amendment, (ii) provides a continuing consent to the Proposed Amendments (as
defined in the Amendment) and acknowledges and agrees that such continuing
consent shall be binding upon any of its assignees and (iii) consents as
follows:

2017-1 Term B-6 Cashless Settlement Option

 

  ☐

to convert 100% of the aggregate outstanding principal amount of the 2017-1 Term
B-6 Loans (as defined in the Term Loan Agreement) held by such Lender (or such
lesser amount as notified to such Lender in writing by the Agent) into
Replacement 2019 Term B-8 Loans (as defined in the Amendment) in a like
principal amount. By selecting this option, the undersigned Lender agrees to
(i) the terms of the 2019 Term B-8 Cashless Roll Letter (as defined in the
Amendment) and (ii) be deemed a party to such 2019 Term B-8 Cashless Roll Letter
and be bound thereby for all purposes hereof and thereof.

2017-1 Term B-6 Assignment Settlement Option

 

  ☐

to have 100% of the outstanding principal amount of the 2017-1 Term B-6 Loans
held by such Lender repaid on the Amendment No. 8 Effective Date (as defined in
the Amendment) and to purchase by assignment a like principal amount of
Replacement 2019 Term B-8 Loans committed to separately by the undersigned (or
such lesser amount as notified to such Lender in writing by the Agent).



--------------------------------------------------------------------------------

2018 Term B-7 Lenders

The undersigned Lender hereby irrevocably and unconditionally (i) approves the
Amendment and (ii) consents as follows:

2018 Term B-7 Cashless Settlement Option

 

  ☐

to convert 100% of the aggregate outstanding principal amount of the 2018 Term
B-7 Loans (as defined in the Term Loan Agreement) held by such Lender (or such
lesser amount as notified to such Lender in writing by the Agent) into
Replacement 2019-1 Term B-7 Loans (as defined in the Amendment) in a like
principal amount. By selecting this option, the undersigned Lender agrees to
(i) the terms of the 2019-1 Term B-7 Cashless Roll Letter (as defined in the
Amendment) and (ii) be deemed a party to such 2019-1 Term B-7 Cashless Roll
Letter and be bound thereby for all purposes hereof and thereof.

2018 Term B-7 Assignment Settlement Option

 

  ☐

to have 100% of the outstanding principal amount of the 2018 Term B-7 Loans held
by such Lender repaid on the Amendment No. 8 Effective Date (as defined in the
Amendment) and to purchase by assignment a like principal amount of Replacement
2019-1 Term B-7 Loans committed to separately by the undersigned (or such lesser
amount as notified to such Lender in writing by the Agent).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

                                                                              
   , (Name of Institution)

By:  

 

  Name:   Title: [If a second signature is necessary: By:  

 

  Name:   Title:]

[Signature Page to Consent to Amendment No. 8]



--------------------------------------------------------------------------------

EXHIBIT C

SECOND AMENDED AND RESTATED

TERM LOAN AGREEMENT

by and among

ALBERTSONS COMPANIES, INC.,

as Holdings,

ALBERTSON’S LLC,

as Parent Borrower,

SAFEWAY INC., NEW ALBERTSONS L.P., UNITED SUPERMARKETS, L.L.C. and SPIRIT

ACQUISITION HOLDINGS LLC

as Co-Borrowers,

THE OTHER CO-BORROWERS FROM TIME TO TIME PARTY HERETO

THE GUARANTORS NAMED HEREIN

THE LENDERS FROM TIME TO TIME PARTY HERETO

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Agent

and

CREDIT SUISSE SECURITIES (USA) LLC

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS BANK PLC

and

DEUTSCHE BANK SECURITIES INC.

as Joint Lead Arrangers and Joint Bookrunners

and

PNC CAPITAL MARKETS LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Co-Documentation Agents

Dated: August 25, 2014

Effective: January 30, 2015

As Amended on December 21, 2015

As Amended on February 11, 2016

As Amended on June 22, 2016

As Amended on December 23, 2016

As Amended on June 27, 2017



--------------------------------------------------------------------------------

As Amended on November 16, 2018

As Amended on August 15, 2019

Deal CUSIP # 01310TAA7

Term B-2 Loan CUSIP # 01310TAC3

Term B-3 Loan CUSIP # 01310TAG4

Term B-4 Loan CUSIP # 01310TAH2

Term B-5 Loan CUSIP # 01310TAK5

2016-1 Term B-4 Loan CUSIP # 01310TAN9

2016-1 Term B-5 Loan CUSIP # 01310TAM1

Term B-6 Loan CUSIP # 01310TAL3

2016-2 Term B-4 Loan CUSIP # 01310TAP4

2016-2 Term B-5 Loan CUSIP # 01310TAQ2

2016-1 Term B-6 Loan CUSIP # 01310TAR0

2017-1 Term B-4 Loan CUSIP # 01310TAS8

2017-1 Term B-5 Loan CUSIP # 01310TAT6

2017-1 Term B-6 Loan CUSIP # 01310TAU3

2018 Term B-7 Loan CUSIP # 01310TAV1

2019-1 Term B-7 Loan CUSIP # 01310TAX7

2019 Term B-8 Loan CUSIP # 01310TAW9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1. DEFINITIONS      2   SECTION 2. CREDIT FACILITIES   
  7477  

2.1

 

Loans

     7477  

2.2

 

Repayment of Loans

     8288  

2.3

 

Prepayments

     8389  

2.4

 

Termination or Reduction of Commitments

     9096  

2.5

 

Evidence of Indebtedness

     9097  

2.6

 

Payments Generally

     9197  

2.7

 

Sharing of Payments

     9299  

2.8

 

Incremental Credit Extensions

     9399  

2.9

 

Refinancing Amendments

     94101  

2.10

 

Extension of Term Loans

     95101  

2.11

 

LIBOR Discontinuation

     103   SECTION 3. INTEREST AND FEES      97104  

3.1

 

Interest

     97104  

3.2

 

Fees

     98104  

3.3

 

Changes in Laws and Increased Costs of Loans

     98104  

3.4

 

Inability to Determine Rates

     107   SECTION 4. CONDITIONS PRECEDENT      100107  

4.1

 

[Reserved]

     100107  

4.2

 

Conditions Precedent to All Loans

     100107  

4.3

 

Conditions to the Escrow Release Date

     101108   SECTION 5. [RESERVED]      103110   SECTION 6. TAXES      103110  

6.1

 

Taxes

     103110  

6.2

 

Replacement of Lenders under Certain Circumstances

     106113   SECTION 7. [RESERVED]      106114   SECTION 8. REPRESENTATIONS AND
WARRANTIES      106114  

8.1

 

Existence, Qualification and Power

     106114  

8.2

 

Authorization; No Contravention

     107114  

8.3

 

Financial Statements

     107114  

8.4

 

Ownership of Property; Liens

     108115  

8.5

 

Taxes

     108115  

8.6

 

Litigation

     108116  

8.7

 

Compliance with Laws

     109116  

8.8

 

Environmental Compliance

     109116  

8.9

 

ERISA Compliance

     109117  

8.10

 

Governmental Authorization; Other Consents

     110117  

8.11

 

Intellectual Property; Licenses, Etc.

     110117  

8.12

 

Subsidiaries; Equity Interests

     110118  

8.13

 

Labor Matters

     111118  

 

-i-



--------------------------------------------------------------------------------

         Page  

8.14

 

Anti-Money Laundering

     111118  

8.15

 

Material Contracts

     111119  

8.16

 

Solvency

     112119  

8.17

 

Investment Company Act; Margin Regulations

     112119  

8.18

 

Disclosure

     112119  

8.19

 

FCPA

     112120  

8.20

 

Office of Foreign Assets Control

     112120  

8.21

 

USA PATRIOT Act Notice

     113120  

8.22

 

Use of Proceeds

     113120  

8.23

 

Deposit Accounts; Credit Card Arrangements

     113120  

8.24

 

Binding Effect

     113120  

8.25

 

No Material Adverse Effect

     113121  

8.26

 

No Default

     114121  

8.27

 

Collateral Documents

     114121  

8.28

 

Pharmaceutical Laws

     115122  

8.29

 

HIPAA Compliance

     115122  

8.30

 

Compliance With Health Care Laws

     115122  

8.31

 

Notices from Farm Products Sellers, etc.

     116123   SECTION 9. AFFIRMATIVE COVENANTS      117124  

9.1

 

Preservation of Existence

     117124  

9.2

 

Compliance with Laws

     117124  

9.3

 

Payment of Obligations

     117124  

9.4

 

Insurance

     117124  

9.5

 

Financial Statements

     118125  

9.6

 

Certificates; Other Information

     119127  

9.7

 

Notices

     121128  

9.8

 

Further Assurances

     121129  

9.9

 

Additional Loan Parties

     123129  

9.10

 

Maintenance of Ratings

     123130  

9.11

 

Use of Proceeds

     123130  

9.12

 

Maintenance of Properties

     123130  

9.13

 

Environmental Laws and Insurance

     123130  

9.14

 

Books and Records; Accountants

     124131  

9.15

 

Inspection Rights

     125131  

9.16

 

Information Regarding the Collateral

     125131  

9.17

 

[Reserved]

     125131  

9.18

 

ERISA

     125131  

9.19

 

Quarterly Lender Meetings

     125132  

9.20

 

[Reserved] Beneficial Ownership Regulation

     125132  

9.21

 

Post-Closing Requirements

     125132   SECTION 10. NEGATIVE COVENANTS      125132  

10.1

 

Liens

     126132  

10.2

 

Investments

     130137  

10.3

 

Indebtedness; Disqualified Stock

     134141  

10.4

 

Fundamental Changes

     137144  

10.5

 

Dispositions

     138145  

10.6

 

Restricted Payments

     141148  

 

-ii-



--------------------------------------------------------------------------------

         Page  

10.7

 

Change in Nature of Business

     145152  

10.8

 

Transactions with Affiliates

     145152  

10.9

 

Burdensome Agreements

     150157  

10.10

 

Accounting Changes

     150157  

10.11

 

Prepayments Etc., of Indebtedness

     150157  

10.12

 

Permitted Activities

     152158  

10.13

 

Amendments of Organization Documents

     152159  

10.14

 

Designation of Subsidiaries

     152159   SECTION 11. EVENTS OF DEFAULT AND REMEDIES      153159  

11.1

 

Events of Default

     153159  

11.2

 

Remedies

     154161  

11.3

 

Application of Proceeds

     155162   SECTION 12. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS;
GOVERNING LAW      156162  

12.1

 

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

     156162  

12.2

 

Waiver of Notices

     157163  

12.3

 

Amendments and Waivers

     157164  

12.4

 

Waiver of Counterclaims

     160167  

12.5

 

Indemnification

     160167  

12.6

 

Costs and Expenses

     161168   SECTION 13. THE AGENT      162169  

13.1

 

Appointment and Authority

     162169  

13.2

 

Rights as a Lender

     162169  

13.3

 

Exculpatory Provisions

     162169  

13.4

 

Reliance by Agent

     164170  

13.5

 

Delegation of Duties

     164170  

13.6

 

Resignation of Agent

     164171  

13.7

 

Non-Reliance on Agent and Other Lenders

     165171  

13.8

 

No Other Duties, Etc.

     165171  

13.9

 

Agent May File Proofs of Claim

     165171  

13.10

 

Collateral and Guaranty Matters

     165172  

13.11

 

Withholding Tax Indemnity

     167173  

13.12

 

Notice to Agent

     167173  

13.13

 

Intercreditor Agreements

     167173  

13.14

 

Certain ERISA Matters

     174   SECTION 14. TERM OF AGREEMENT; MISCELLANEOUS      167175  

14.1

 

Term

     167175  

14.2

 

Interpretative Provisions

     168175  

14.3

 

Notices

     169176  

14.4

 

Partial Invalidity

     171178  

14.5

 

Confidentiality

     171178  

14.6

 

Successors

     173180  

14.7

 

Assignments; Participations

     173180  

14.8

 

Entire Agreement

     178185  

14.9

 

USA PATRIOT Act

     178185  

14.10

 

Counterparts, Etc.

     179186  

 

-iii-



--------------------------------------------------------------------------------

         Page  

14.11

 

Payments Set Aside

     179186  

14.12

 

Guarantee

     179186  

14.13

 

Pro Forma Calculations

     185192  

14.14

 

Setoff

     187194  

14.15

 

No Waiver; Cumulative Remedies

     187194  

14.16

 

Interest Rate Limitation

     187194  

14.17

 

Survival of Representations and Warranties

     188195  

14.18

 

No Advisory or Fiduciary Responsibility

     188195  

14.19

 

Binding Effect

     188195  

14.20

 

Amendment and Restatement

     188195  

14.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     189196  

14.22

 

Divisions

     196  

 

-iv-



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Compliance
Certificate Exhibit C    Form of Committed Loan Notice Exhibit D    Form of Term
Note Exhibit E    Form of Security Agreement Exhibit F    [Reserved] Exhibit G
   [Reserved] Exhibit H-1    Form of United States Tax Compliance Certificate
For Foreign Lenders That Are Not Treated As Partnerships For U.S. Federal Income
Tax Purposes Exhibit H-2    Form of United States Tax Compliance Certificate For
Foreign Lenders That Are Treated As Partnerships For U.S. Federal Income Tax
Purposes Exhibit H-3    Form of United States Tax Compliance Certificate For
Foreign Participants That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes Exhibit H-4    Form of United States Tax Compliance
Certificate For Foreign Participants That Are Treated As Partnerships For U.S.
Federal Income Tax Purposes Exhibit I    Form of Discounted Prepayment Option
Notice Exhibit J    Form of Lender Participation Notice Exhibit K    Form of
Discounted Voluntary Prepayment Notice Exhibit L    Form of Affiliated Lender
Assignment and Acceptance Exhibit M    [Reserved] Exhibit N-1    Form of ABL
Intercreditor Agreement Exhibit N-2    Form of Term Loan Intercreditor Agreement
Exhibit O    Form of Solvency Certificate Exhibit P    Form of Escrow Agreement
Schedule I    Subsidiary Guarantors Schedule 1.01    Commitments Schedule 1.02
   Accounting Period Schedule 1.03    Real Estate Subsidiaries Schedule 1.04   
Unrestricted Subsidiaries Schedule 1.05    Debt Refinancing Schedule 8.1    Loan
Parties Schedule 8.4(b)(1)    Owned Real Estate Schedule 8.4(b)(2)    Leased
Real Estate Schedule 8.6    Litigation Schedule 8.8    Environmental Matters
Schedule 8.11    Intellectual Property Schedule 8.12    Subsidiaries; Other
Equity Investments Schedule 8.13    Labor Matters Schedule 8.15    Material
Contracts Schedule 8.23(a)    Deposit Accounts Schedule 8.23(b)    Credit Card
Agreements Schedule 8.26    Defaults Schedule 8.30    Participation Agreements
Schedule 9.6    Financial Reporting Schedule 9.21    Post-Closing Matters
Schedule 10.1    Existing Liens

 

-v-



--------------------------------------------------------------------------------

Schedule 10.2    Existing Investments Schedule 10.3    Existing Indebtedness
Schedule 10.8    Transactions with Affiliates Schedule 10.9    Certain
Contractual Obligations Schedule 10.14    Designation of Unrestricted
Subsidiaries

 

-vi-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

This Second Amended and Restated Term Loan Agreement dated as of August 25, 2014
and effective as of January 30, 2015 (as amended, amended and restated, modified
or supplemented from time to time, this “Agreement”) is entered into by and
among ALBERTSON’S LLC, a Delaware limited liability company (“Parent Borrower”),
ALBERTSONS COMPANIES, INC. (“Holdings”), the parties hereto from time to time as
Co-Borrowers, the other Guarantors party hereto, the parties hereto from time to
time as lenders, whether by execution of this Agreement or an Assignment and
Acceptance (each individually, a “Lender” and collectively, “Lenders” as
hereinafter further defined) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its
capacity as administrative agent and collateral agent (in such capacity, “Agent”
as hereinafter further defined).

PRELIMINARY STATEMENTS

WHEREAS, the Parent Borrower, Holdings, certain of the Lenders and Citibank,
N.A., as agent for such lenders, are parties to the Existing Debt Facility
(defined below) pursuant to which certain term loans have been made available to
the Parent Borrower and the Parent Borrower has requested to amend and restate
the Existing Debt Facility in its entirety;

WHEREAS, Parent Borrower and Guarantors have requested that Agent and Lenders
enter into financing arrangements with Parent Borrower pursuant to which Lenders
may make loans to Parent Borrower;

WHEREAS, each Lender is willing to agree severally and not jointly to make such
loans to Parent Borrower on a pro rata basis according to such Lender’s
Commitment as defined below on the terms and conditions set forth herein and in
the other Financing Agreements and Agent is willing to act as agent for Lenders
on the terms and conditions set forth herein;

WHEREAS, AB Acquisition, LLC, a Delaware limited liability company (“AB LLC”),
Parent Borrower, Holdings, Saturn Acquisition Merger Sub, Inc., a newly formed,
wholly owned subsidiary of Holdings (“Merger Sub”), and Safeway Inc., a Delaware
corporation (“Safeway”) are parties to the Agreement and Plan of Merger dated as
of March 6, 2014 (the “Safeway Merger Agreement”) pursuant to which Holdings
will, directly or indirectly, acquire Safeway and its Subsidiaries (the “Safeway
Acquisition”);

WHEREAS, Safeway will enter into the Membership Interest Purchase Agreement
contemporaneously with the closing of the Safeway Acquisition, by and between
NAI and Safeway (the “Eastern Division Sale Agreement”), pursuant to which
Safeway will sell the assets, operations and real estate relating to the stores
constituting the Eastern Division of Safeway (including the Equity Interests of
NAI Saturn Eastern LLC, the Subsidiary of Safeway that owns such assets, the
“Eastern Division Assets”) to NAI (the “Eastern Division Sale”).

WHEREAS, in connection therewith, it is intended that (a) the Sponsor will make
the Equity Contribution; (b) the Parent Borrower and certain of its Affiliates
will obtain Commitments in an initial aggregate principal amount of
$6,000,000,000 pursuant to this Agreement; (c) the Parent Borrower and certain
of its Affiliates will obtain an initial aggregate principal amount of
$3,000,000,000 of loans pursuant to the ABL Credit Agreement (the “ABL Loans”);
(d) Holdings and Merger Sub (to be merged with and into Safeway) will issue
$1,625,000,000 of Senior Secured Notes due 2022 (the “Senior Secured Notes”) and
(e) the proceeds of (i) the Equity Contribution, (ii) the proceeds of the
Borrowings released from the Escrow Account, (iii) the ABL Loans, (iv) the
Senior Secured Notes and (v) the Eastern Division Sale will be used to finance
the Transactions.

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the Parent Borrower and the Escrow Agent entered into an Escrow
Agreement, pursuant to which the proceeds of the Term B-3 Loans and the Term B-4
Loans were deposited in the Escrow Account on the Lender Funding Dates (as
defined in Amendment No. 5);

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement the following terms shall have the respective
meanings given to them below:

“2016-1 Term B-4 Borrowing” shall mean a borrowing consisting of 2016-1 Term B-4
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2016-1 Term B-4 Lenders pursuant to
Section 2.1(b).

“2016-1 Term B-4 Commitment” shall mean any Exchange 2016-1 Term B-4 Commitment
or Additional 2016-1 Term B-4 Commitment, as such commitment may be (a) reduced
from time to time pursuant to Section 2.4 and (b) reduced or increased from time
to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance, (ii) an Incremental Amendment or (iii) an Extension
Election.

“2016-1 Term B-4 Lenders” shall mean, collectively, the Term Lenders with 2016-1
Term B-4 Commitments on the Amendment No. 1 (B-5) Effective Date.

“2016-1 Term B-4 Loan” shall mean any Exchange 2016-1 Term B-4 Commitment or
Additional 2016-1 Term B-4 Commitment.

“2016-1 Term B-4 Maturity Date” shall mean August 25, 2021 or, if such date is
not a Business Day, the first Business Day thereafter.

“2016-1 Term B-4 Repricing Event” shall mean (i) any prepayment or repayment of
2016-1 Term B-4 Loans with the proceeds of, or any conversion of such 2016-1
Term B-4 Loans into, any new or replacement tranche of any new or additional
term loans under the this Agreement that is broadly marketed or syndicated to
banks and other institutional investors in similar financings (excluding
indebtedness incurred in connection with a change of control or acquisition (or
similar investment) not otherwise permitted under this Agreement) and bearing
interest at an effective interest rate less than the effective “yield”
applicable to the 2016-1 Term B-4 Loans then in effect, and excluding for the
avoidance of doubt, any prepayment or repayment of the 2016-1 Term B-4 Loans
made with cash on hand or the proceeds of any revolving loans under the ABL
Facility and (ii) any amendment to this Agreement that reduces the effective
applicable margin for the 2016-1 Term B-4 Loans.

“2016-1 Term B-5 Borrowing” shall mean a borrowing consisting of 2016-1 Term B-5
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2016-1 Term B-5 Lenders pursuant to
Section 2.1(c).

“2016-1 Term B-5 Commitment” shall meansmean any Exchange 2016-1 Term B-5
Commitment or Additional 2016-1 Term B-5 Commitment, as such commitment may be
(a) reduced from time to time pursuant to Section 2.4 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment or
(iii) an Extension Election.

 

-2-



--------------------------------------------------------------------------------

“2016-1 Term B-5 Lenders” shall mean, collectively, the Term Lenders with 2016-1
Term B-5 Commitments on the Amendment No. 1 (B-5) Effective Date.

“2016-1 Term B-5 Loan” shall mean any Exchange 2016-1 Term B-5 Commitment or
Additional 2016-1 Term B-5 Commitment.

“2016-1 Term B-5 Maturity Date” shall mean December 21, 2022 or, if such date is
not a Business Day, the first Business Day thereafter.

“2016-1 Term B-5 Repricing Event” shall mean (i) any prepayment or repayment of
2016-1 Term B-5 Loans with the proceeds of, or any conversion of such 2016-1
Term B-5 Loans into, any new or replacement tranche of any new or additional
term loans under the this Agreement that is broadly marketed or syndicated to
banks and other institutional investors in similar financings (excluding
indebtedness incurred in connection with a change of control or acquisition (or
similar investment) not otherwise permitted under this Agreement) and bearing
interest at an effective interest rate less than the effective “yield”
applicable to the 2016-1 Term B-5 Loans then in effect, and excluding for the
avoidance of doubt, any prepayment or repayment of the 2016-1 Term B-5 Loans
made with cash on hand or the proceeds of any revolving loans under the ABL
Facility and (ii) any amendment to this Agreement that reduces the effective
applicable margin for the 2016-1 Term B-5 Loans.

“2016-1 Term B-6 Borrowing” shall mean a borrowing consisting of 2016-1 Term B-6
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2016-1 Term B-6 Lenders pursuant to
Section 2.1(g).

“2016-1 Term B-6 Commitment” shall meansmean any Exchange 2016-1 Term B-6
Commitment or Additional 2016-1 Term B-6 Commitment, as such commitment may be
(a) reduced from time to time pursuant to Section 2.4 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment or
(iii) an Extension Election.

“2016-1 Term B-6 Lenders” shall mean, collectively, the Term Lenders with 2016-1
Term B-6 Commitments on the Amendment No. 5 (2016-2) Effective Date.

“2016-1 Term B-6 Loan” shall mean any Exchange 2016-1 Term B-6 Commitment or
Additional 2016-1 Term B-6 Commitment.

“2016-1 Term B-6 Maturity Date” shall mean June 22, 2023, or if such date is not
a Business Day, the first Business Day thereafter.

“2016-1 Term B-6 Repricing Event” shall mean (i) any prepayment or repayment of
2016-1 Term B-6 Loans with the proceeds of, or any conversion of such 2016-1
Term B-6 Loans into, any new or replacement tranche of any new or additional
term loans under the this Agreement that is broadly marketed or syndicated to
banks and other institutional investors in similar financings and bearing
interest at an effective interest rate less than the effective “yield”
applicable to the 2016-1 Term B-6 Loans then in effect, and excluding for the
avoidance of doubt, any prepayment or repayment of the 2016-1 Term B-6 Loans
made with cash on hand or the proceeds of any revolving loans under the ABL
Facility and (ii) any amendment to this Agreement that reduces the effective
applicable margin for the 2016-1 Term B-6 Loans (in each case in clauses (i) and
(ii) other than in connection with a Change of Control, an initial public
offering, or any acquisition or investment not otherwise permitted hereby).

 

-3-



--------------------------------------------------------------------------------

“2016-2 Term B-4 Borrowing” shall mean a borrowing consisting of 2016-2 Term B-4
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2016-2 Term B-4 Lenders pursuant to
Section 2.1(e).

“2016-2 Term B-4 Commitment” shall mean any Exchange 2016-2 Term B-4 Commitment
or Additional 2016-2 Term B-4 Commitment, as such commitment may be (a) reduced
from time to time pursuant to Section 2.4 and (b) reduced or increased from time
to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance, (ii) an Incremental Amendment or (iii) an Extension
Election.

“2016-2 Term B-4 Lenders” shall mean, collectively, the Term Lenders with 2016-2
Term B-4 Commitments on the Amendment No. 5 (2016-2) Effective Date.

“2016-2 Term B-4 Loan” shall mean any Exchange 2016-2 Term B-4 Commitment or
Additional 2016-2 Term B-4 Commitment.

“2016-2 Term B-4 Maturity Date” shall mean August 25, 2021 or, if such date is
not a Business Day, the first Business Day thereafter.

“2016-2 Term B-4 Repricing Event” shall mean (i) any prepayment or repayment of
2016-2 Term B-4 Loans with the proceeds of, or any conversion of such 2016-2
Term B-4 Loans into, any new or replacement tranche of any new or additional
term loans under the this Agreement that is broadly marketed or syndicated to
banks and other institutional investors in similar financings and bearing
interest at an effective interest rate less than the effective “yield”
applicable to the 2016-2 Term B-4 Loans then in effect, and excluding for the
avoidance of doubt, any prepayment or repayment of the 2016-2 Term B-4 Loans
made with cash on hand or the proceeds of any revolving loans under the ABL
Facility and (ii) any amendment to this Agreement that reduces the effective
applicable margin for the 2016-2 Term B-4 Loans (in each case in clauses (i) and
(ii) other than in connection with a Change of Control, an initial public
offering, or any acquisition or investment not otherwise permitted hereby).

“2016-2 Term B-5 Borrowing” shall mean a borrowing consisting of 2016-2 Term B-5
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2016-2 Term B-5 Lenders pursuant to
Section 2.1(f).

“2016-2 Term B-5 Commitment” shall meansmean any Exchange 2016-2 Term B-5
Commitment or Additional 2016-2 Term B-5 Commitment, as such commitment may be
(a) reduced from time to time pursuant to Section 2.4 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment or
(iii) an Extension Election.

“2016-2 Term B-5 Lenders” shall mean, collectively, the Term Lenders with 2016-2
Term B-5 Commitments on the Amendment No. 5 (2016-2) Effective Date.

“2016-2 Term B-5 Loan” shall mean any Exchange 2016-2 Term B-5 Commitment or
Additional 2016-2 Term B-5 Commitment.

“2016-2 Term B-5 Maturity Date” shall mean December 21, 2022 or, if such date is
not a Business Day, the first Business Day thereafter.

 

-4-



--------------------------------------------------------------------------------

“2016-2 Term B-5 Repricing Event” shall mean (i) any prepayment or repayment of
2016-2 Term B-5 Loans with the proceeds of, or any conversion of such 2016-2
Term B-5 Loans into, any new or replacement tranche of any new or additional
term loans under the this Agreement that is broadly marketed or syndicated to
banks and other institutional investors in similar financings and bearing
interest at an effective interest rate less than the effective “yield”
applicable to the 2016-2 Term B-5 Loans then in effect, and excluding for the
avoidance of doubt, any prepayment or repayment of the 2016-2 Term B-5 Loans
made with cash on hand or the proceeds of any revolving loans under the ABL
Facility and (ii) any amendment to this Agreement that reduces the effective
applicable margin for the 2016-2 Term B-5 Loans (in each case in clauses (i) and
(ii) other than in connection with a Change of Control, an initial public
offering, or any acquisition or investment not otherwise permitted hereby).

“2017-1 Term B-4 Borrowing” shall mean a borrowing consisting of 2017-1 Term B-4
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2017-1 Term B-4 Lenders pursuant to
Section 2.1(h).

“2017-1 Term B-4 Commitment” shall meansmean any Exchange 2017-1 Term B-4
Commitment or Additional 2017-1 Term B-4 Commitment, as such commitment may be
(a) reduced from time to time pursuant to Section 2.4 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment or
(iii) an Extension Election.

“2017-1 Term B-4 Lenders” shall mean, collectively, the Term Lenders with 2017-1
Term B-4 Commitments on the Amendment No. 6 (2017-1) Effective Date.

“2017-1 Term B-4 Loan” shall mean any Exchange 2017-1 Term B-4 Commitment or
Additional 2017-1 Term B-4 Commitment.

“2017-1 Term B-4 Maturity Date” shall mean August 25, 2021 or, if such date is
not a Business Day, the first Business Day thereafter.

“2017-1 Term B-4 Repricing Event” shall mean, other than in connection with a
change of control or acquisition (or similar investment) not otherwise permitted
under this Agreement, (i) any prepayment or repayment of 2017-1 Term B-4 Loans
with the proceeds of, or any conversion of such 2017-1 Term B-4 Loans into, any
new or replacement tranche of any new or additional term loans under this
Agreement that is broadly marketed or syndicated to banks and other
institutional investors in similar financings and bearing interest at an
effective interest rate less than the effective “yield” applicable to the 2017-1
Term B-4 Loans then in effect, and excluding for the avoidance of doubt, any
prepayment or repayment of the 2017-1 Term B-4 Loans made with cash on hand, the
proceeds of any revolving loans under the ABL Facility or any loans incurred or
assumed (or to be assumed) by one or more non-Guarantors and (ii) any amendment
to this Agreement that reduces the effective applicable margin for the 2017-1
Term B-4 Loans.

“2017-1 Term B-5 Borrowing” shall mean a borrowing consisting of 2017-1 Term B-5
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2017-1 Term B-5 Lenders pursuant to
Section 2.1(i).

“2017-1 Term B-5 Commitment” shall meansmean any Exchange 2017-1 Term B-5
Commitment or Additional 2017-1 Term B-5 Commitment, as such commitment may be
(a) reduced from time to time pursuant to Section 2.4 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment or
(iii) an Extension Election.

 

-5-



--------------------------------------------------------------------------------

“2017-1 Term B-5 Lenders” shall mean, collectively, the Term Lenders with 2017-1
Term B-5 Commitments on the Amendment No. 6 (2017-1) Effective Date.

“2017-1 Term B-5 Loan” shall mean any Exchange 2017-1 Term B-5 Commitment or
Additional 2017-1 Term B-5 Commitment.

“2017-1 Term B-5 Maturity Date” shall mean December 21, 2022 or, if such date is
not a Business Day, the first Business Day thereafter.

“2017-1 Term B-5 Repricing Event” shall mean, other than in connection with a
change of control or acquisition (or similar investment) not otherwise permitted
under this Agreement (i) any prepayment or repayment of 2017-1 Term B-5 Loans
with the proceeds of, or any conversion of such 2017-1 Term B-5 Loans into, any
new or replacement tranche of any new or additional term loans under the this
Agreement that is broadly marketed or syndicated to banks and other
institutional investors in similar financings and bearing interest at an
effective interest rate less than the effective “yield” applicable to the 2017-1
Term B-5 Loans then in effect, and excluding for the avoidance of doubt, any
prepayment or repayment of the 2017-1 Term B-5 Loans made with cash on hand, the
proceeds of any revolving loans under the ABL Facility or any loans incurred or
assumed (or to be assumed) by one or more non-Guarantors and (ii) any amendment
to this Agreement that reduces the effective applicable margin for the 2017-1
Term B-5 Loans.

“2017-1 Term B-6 Borrowing” shall mean a borrowing consisting of 2017-1 Term B-6
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2017-1 Term B-6 Lenders pursuant to
Section 2.1(j).

“2017-1 Term B-6 Commitment” shall meansmean any Exchange 2017-1 Term B-6
Commitment or Additional 2017-1 Term B-6 Commitment, as such commitment may be
(a) reduced from time to time pursuant to Section 2.4 and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment or
(iii) an Extension Election.

“2017-1 Term B-6 Lenders” shall mean, collectively, the Term Lenders with 2017-1
Term B-6 Commitments on the Amendment No. 6 (2017-1) Effective Date.

“2017-1 Term B-6 Loan” shall mean any Exchange 2017-1 Term B-6 Commitment or
Additional 2017-1 Term B-6 Commitment.

“2017-1 Term B-6 Maturity Date” shall mean June 22, 2023 or, if such date is not
a Business Day, the first Business Day thereafter.

“2017-1 Term B-6 Repricing Event” shall mean, other than in connection with a
change of control or acquisition (or similar investment) not otherwise permitted
under this Agreement, (i) any prepayment or repayment of 2017-1 Term B-6 Loans
with the proceeds of, or any conversion of such 2017-1 Term B-6 Loans into, any
new or replacement tranche of any new or additional term loans under the this
Agreement that is broadly marketed or syndicated to banks and other
institutional investors in similar financings and bearing interest at an
effective interest rate less than the effective “yield” applicable to the 2017-1
Term B-6 Loans then in effect, and excluding for the avoidance of doubt, any
prepayment or repayment of the 2017-1 Term B-6 Loans made with cash on hand, the
proceeds of any revolving loans under the ABL Facility or any loans incurred or
assumed (or to be assumed) by one or more non-Guarantors and (ii) any amendment
to this Agreement that reduces the effective applicable margin for the 2017-1
Term B-6 Loans.

 

-6-



--------------------------------------------------------------------------------

“2018 Term B-7 Borrowing” shall mean a borrowing consisting of 2018 Term B-7
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2018 Term B-7 Lenders pursuant to
Section 2.1(k).

“2018 Term B-7 Commitment” shall meansmean any Exchange 2018 Term B-7 Commitment
or Additional 2018 Term B-7 Commitment, as such commitment may be (a) reduced
from time to time pursuant to Section 2.4 and (b) reduced or increased from time
to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance, (ii) an Incremental Amendment or (iii) an Extension
Election.

“2018 Term B-7 Lenders” shall mean, collectively, the Term Lenders with 2018
Term B-7 Commitments on the Amendment No. 7 (2018) Effective Date.

“2018 Term B-7 Loan” shall mean any Exchange 2018 Term B-7 Commitment or
Additional 2018 Term B-7 Commitment.

“2018 Term B-7 Maturity Date” shall mean November 17, 2025 or, if such date is
not a Business Day, the first Business Day thereafter.

“2018 Term B-7 Repricing Event” shall mean, other than in connection with (x) a
change of control, (y) an acquisition (or similar investment) not otherwise
permitted under this Agreement or (z) a Transformative Acquisition, (i) any
prepayment or repayment of 2018 Term B-7 Loans with the proceeds of, or any
conversion of such 2018 Term B-7 Loans into, any new or replacement tranche of
any new or additional term loans under this Agreement that is broadly marketed
or syndicated to banks and other institutional investors in similar financings
and bearing interest at an effective interest rate less than the effective
“yield” applicable to the 2018 Term B-7 Loans then in effect, and excluding for
the avoidance of doubt, any prepayment or repayment of the 2018 Term B-7 Loans
made with cash on hand, the proceeds of any revolving loans under the ABL
Facility or any loans incurred or assumed (or to be assumed) by one or more
non-Guarantors and (ii) any amendment to this Agreement that reduces the
effective applicable margin for the 2018 Term B-7 Loans.

“2019-1 Term B-7 Borrowing” shall mean a borrowing consisting of 2019-1 Term B-7
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2019-1 Term B-7 Lenders pursuant to Section
2.1(l).

“2019-1 Term B-7 Commitment” shall mean any Exchange 2019-1 Term B-7 Commitment
or Additional 2019-1 Term B-7 Commitment, as such commitment may be (a) reduced
from time to time pursuant to Section 2.4 and (b) reduced or increased from time
to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance, (ii) an Incremental Amendment or (iii) an Extension
Election.

“2019-1 Term B-7 Lenders” shall mean, collectively, the Term Lenders with 2019-1
Term B-7 Commitments on the Amendment No. 8 (2019) Effective Date.

“2019-1 Term B-7 Loan” shall mean any Exchange 2019-1 Term B-7 Commitment or
Additional 2019-1 Term B-7 Commitment.

“2019-1 Term B-7 Maturity Date” shall mean November 17, 2025 or, if such date is
not a Business Day, the first Business Day thereafter.

 

-7-



--------------------------------------------------------------------------------

“2019-1 Term B-7 Repricing Event” shall mean, other than in connection with
(x) a change of control, (y) an acquisition (or similar investment) not
otherwise permitted under this Agreement or (z) a Transformative Acquisition,
(i) any prepayment or repayment of 2019-1 Term B-7 Loans with the proceeds of,
or any conversion of such 2019-1 Term B-7 Loans into, any new or replacement
tranche of any new or additional term loans under this Agreement that is broadly
marketed or syndicated to banks and other institutional investors in similar
financings and bearing interest at an effective interest rate less than the
effective “yield” applicable to the 2019-1 Term B-7 Loans then in effect, and
excluding for the avoidance of doubt, any prepayment or repayment of the 2019-1
Term B-7 Loans made with cash on hand, the proceeds of any revolving loans under
the ABL Facility or any loans incurred or assumed (or to be assumed) by one or
more non-Guarantors and (ii) any amendment to this Agreement that reduces the
effective applicable margin for the 2019-1 Term B-7 Loans.

“2019 Term B-8 Borrowing” shall mean a borrowing consisting of 2019 Term B-8
Loans of the same Type and, in the case of Eurodollar Rate Loans, have the same
Interest Period made by each of the 2019 Term B-8 Lenders pursuant to Section
2.1(m).

“2019 Term B-8 Commitment” shall mean any Exchange 2019 Term B-8 Commitment or
Additional 2019 Term B-8 Commitment, as such commitment may be (a) reduced from
time to time pursuant to Section 2.4 and (b) reduced or increased from time to
time pursuant to (i) assignments by or to such Lender pursuant to an Assignment
and Acceptance, (ii) an Incremental Amendment or (iii) an Extension Election.

“2019 Term B-8 Lenders” shall mean, collectively, the Term Lenders with 2019
Term B-8 Commitments on the Amendment No. 8 (2019) Effective Date.

“2019 Term B-8 Loan” shall mean any Exchange 2019 Term B-8 Commitment or
Additional 2019 Term B-8 Commitment.

“2019 Term B-8 Maturity Date” shall mean August 17, 2026 or, if such date is not
a Business Day, the first Business Day thereafter.

“2019 Term B-8 Repricing Event” shall mean, other than in connection with (x) a
change of control, (y) an acquisition (or similar investment) not otherwise
permitted under this Agreement or (z) a Transformative Acquisition, (i) any
prepayment or repayment of 2019 Term B-8 Loans with the proceeds of, or any
conversion of such 2019 Term B-8 Loans into, any new or replacement tranche of
any new or additional term loans under this Agreement that is broadly marketed
or syndicated to banks and other institutional investors in similar financings
and bearing interest at an effective interest rate less than the effective
“yield” applicable to the 2019 Term B-8 Loans then in effect, and excluding for
the avoidance of doubt, any prepayment or repayment of the 2019 Term B-8 Loans
made with cash on hand, the proceeds of any revolving loans under the ABL
Facility or any loans incurred or assumed (or to be assumed) by one or more
non-Guarantors and (ii) any amendment to this Agreement that reduces the
effective applicable margin for the 2019 Term B-8 Loans.

“AB LLC” shall have the meaning set forth in the Preamble hereto.

“ABL Agent” shall mean Bank of America, N.A., in its capacity as administrative
agent and collateral agent under the ABL Facility Documentation, or any
successor agent or under the ABL Facility Documentation.

 

-8-



--------------------------------------------------------------------------------

“ABL Credit Agreement” shall mean the Credit Agreement, dated as of Original
Closing Date,November 16, 2018, among the Parent Borrower, the other borrowers
party thereto, the guarantors party thereto, Bank of America, N.A., as agent and
the lenders and issuing banks from time to time party thereto, as such agreement
may be amended, amended and restated, supplemented, waived or otherwise modified
from time to time or refunded, refinanced, restructured, replaced, renewed,
repaid, increased or extended from time to time.

“ABL Facility” shall mean that credit facility made available to the Parent
Borrower and certain of its Affiliates pursuant to the ABL Credit Agreement.

“ABL Facility Documentation” shall mean the ABL Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith, as the same may be amended,
amended and restated, supplemented, waived or otherwise modified from time to
time or refunded, refinanced, restructured, replaced, renewed, repaid, increased
or extended from time to time.

“ABL Facility Indebtedness” shall mean (i) Indebtedness of Holdings, the Parent
Borrower or any Restricted Subsidiary outstanding under the ABL Facility
Documentation, (ii) any Swap Contract permitted pursuant to Article 10 hereof
that is entered into by and between the Parent BorrowerHoldings or any
Restricted Subsidiary and any Person that is a lender under the ABL Credit
Agreement or an Affiliate of a lender under the ABL Credit Agreement at the time
such Swap Contract is entered into and (iii) any agreement with respect to Cash
Management Obligations permitted under Article 10 that is entered into by and
between the Parent BorrowerHoldings or any Restricted Subsidiary and any Person
that is a lender under the ABL Credit Agreement or an Affiliate of a lender
under the ABL Credit Agreement at the time such agreement is entered into.

“ABL Intercreditor Agreement” shall mean the intercreditor agreement dated the
Original Closing Date, among the Agent, the ABL Agent, the Parent Borrower and
the Guarantors, substantially in the form attached as Exhibit N-1, as amended as
of the Escrow Release Date in a manner reasonably satisfactory to the Agent and
as the same may be further amended, amended and restated, supplemented, waived
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“ABL Loans” shall have the meaning set forth in the Preamble hereto.

“Acceptable Price” shall have the meaning set forth in Section 2.3(c)(iii)
hereto.

“Acceptance Date” shall have the meaning set forth in Section 2.3(c)(ii) hereto.

“Account” shall mean “accounts” as defined in the UCC, and also shall mean a
right to payment of a monetary obligation, whether or not constituting
“accounts” as defined in the UCC, whether or not earned by performance, (a) for
property that, has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” includes Health-Care-Insurance
Receivables (as defined in the UCC).

“Accounting Period” shall mean, subject to Section 10.10, Holdings’ four
(4) week accounting periods as set forth on Schedule 1.02 hereto.

“ACH” shall mean automated clearing house transfers.

“Acquisition” shall mean, with respect to any Person (a) a purchase of a
Controlling interest in, the Equity Interests of any other Person, (b) a
purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or

 

-9-



--------------------------------------------------------------------------------

consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations or other operating assets of any
Person (other than Stores received in an exchange or acquired with the proceeds
of a Disposition described in Section 10.5 (q)), in each case, for which the
aggregate consideration payable in connection with such acquisition or group of
transactions which are part of a common plan is $75,000,000 or more.

“Additional 2016-1 Term B-4 Commitment” means, with respect to each Additional
2016-1 Term B-4 Lender, the obligation of such Additional 2016-1 Term B-4 Lender
to make an Additional 2016-1 Term B-4 Loan on the Amendment No. 4 (B-6)
Effective Date, in the amount set forth on the Additional 2016-1 Term B-4 Lender
Joinder Agreement. The aggregate amount of the Additional 2016-1 Term B-4
Commitments of all Additional 2016-1 Term B-4 Lenders on the Amendment No. 4
(B-6) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged Term B-4 Loans.

“Additional 2016-1 Term B-4 Lender” means a Person with an Additional 2016-1
Term B-4 Commitment to make Additional 2016-1 Term B-4 Loans to the Borrowers on
the Amendment No. 4 (B-6) Effective Date, which for the avoidance of doubt may
be an existing Lender.

“Additional 2016-1 Term B-4 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 4 (B-6) Effective Date, between the
Additional 2016-1 Term B-4 Lender, Holdings, the Borrowers and the Agent.

“Additional 2016-1 Term B-4 Loan” means a 2016-1 Term B-4 Loan that is made
pursuant to Section 2.1(b) on the Amendment No. 4 (B-6) Effective Date.

“Additional 2016-1 Term B-5 Commitment” means, with respect to each Additional
2016-1 Term B-5 Lender, the obligation of such Additional 2016-1 Term B-5 Lender
to make an Additional 2016-1 Term B-5 Loan on the Amendment No. 4 (B-6)
Effective Date, in the amount set forth on the Additional 2016-1 Term B-5 Lender
Joinder Agreement. The aggregate amount of the Additional 2016-1 Term B-5
Commitments of all Additional 2016-1 Term B-5 Lenders on the Amendment No. 4
(B-6) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged Term B-5 Loans.

“Additional 2016-1 Term B-5 Lender” means a Person with an Additional 2016-1
Term B-5 Commitment to make Additional 2016-1 Term B-5 Loans to the Borrowers on
the Amendment No. 4 (B-6) Effective Date, which for the avoidance of doubt may
be an existing Lender.

“Additional 2016-1 Term B-5 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 4 (B-6) Effective Date, between the
Additional 2016-1 Term B-5 Lender, Holdings, the Borrowers and the Agent.

“Additional 2016-1 Term B-5 Loan” means a 2016-1 Term B-5 Loan that is made
pursuant to Section 2.1(c) on the Amendment No. 4 (B-6) Effective Date.

“Additional 2016-1 Term B-6 Commitment” means, with respect to each Additional
2016-1 Term B-6 Lender, the obligation of such Additional 2016-1 Term B-6 Lender
to make an Additional 2016-1 Term B-6 Loan on the Amendment No. 5 (2016-2)
Effective Date, in the amount set forth on the Additional 2016-1 Term B-6 Lender
Joinder Agreement. The aggregate amount of the Additional 2016-1 Term B-6
Commitments of all Additional 2016-1 Term B-6 Lenders on the Amendment No. 5
(2016-2) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged Term B-6 Loans.

 

-10-



--------------------------------------------------------------------------------

“Additional 2016-1 Term B-6 Lender” means a Person with an Additional 2016-1
Term B-6 Commitment to make Additional 2016-1 Term B-6 Loans to the Borrowers on
the Amendment No. 5 (2016-2) Effective Date, which for the avoidance of doubt
may be an existing Lender.

“Additional 2016-1 Term B-6 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 5 (2016-2) Effective Date, between the
Additional 2016-1 Term B-6 Lender, Holdings, the Borrowers and the Agent.

“Additional 2016-1 Term B-6 Loan” means a 2016-1 Term B-6 Loan that is made
pursuant to Section 2.1(g) on the Amendment No. 5 (2016-2) Effective Date.

“Additional 2016-2 Term B-4 Commitment” means, with respect to each Additional
2016-2 Term B-4 Lender, the obligation of such Additional 2016-2 Term B-4 Lender
to make an Additional 2016-2 Term B-4 Loan on the Amendment No. 5 (2016-2)
Effective Date, in the amount set forth on the Additional 2016-2 Term B-4 Lender
Joinder Agreement. The aggregate amount of the Additional 2016-2 Term B-4
Commitments of all Additional 2016-2 Term B-4 Lenders on the Amendment No. 5
(2016-2) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged 2016-1 Term B-4 Loans.

“Additional 2016-2 Term B-4 Lender” means a Person with an Additional 2016-2
Term B-4 Commitment to make Additional 2016-2 Term B-4 Loans to the Borrowers on
the Amendment No. 5 (2016-2) Effective Date, which for the avoidance of doubt
may be an existing Lender.

“Additional 2016-2 Term B-4 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 5 (2016-2) Effective Date, between the
Additional 2016-2 Term B-4 Lender, Holdings, the Borrowers and the Agent.

“Additional 2016-2 Term B-4 Loan” means a 2016-2 Term B-4 Loan that is made
pursuant to Section 2.1(e) on the Amendment No. 5 (2016-2) Effective Date.

“Additional 2016-2 Term B-5 Commitment” means, with respect to each Additional
2016-2 Term B-5 Lender, the obligation of such Additional 2016-2 Term B-5 Lender
to make an Additional 2016-2 Term B-5 Loan on the Amendment No. 5 (2016-2)
Effective Date, in the amount set forth on the Additional 2016-2 Term B-5 Lender
Joinder Agreement. The aggregate amount of the Additional 2016-2 Term B-5
Commitments of all Additional 2016-2 Term B-5 Lenders on the Amendment No. 5
(2016-2) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged 2016-1 Term B-5 Loans.

“Additional 2016-2 Term B-5 Lender” means a Person with an Additional 2016-2
Term B-5 Commitment to make Additional 2016-2 Term B-5 Loans to the Borrowers on
the Amendment No. 5 (2016-2) Effective Date, which for the avoidance of doubt
may be an existing Lender.

“Additional 2016-2 Term B-5 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 5 (2016-2) Effective Date, between the
Additional 2016-2 Term B-5 Lender, Holdings, the Borrowers and the Agent.

“Additional 2016-2 Term B-5 Loan” means a 2016-2 Term B-5 Loan that is made
pursuant to Section 2.1(f) on the Amendment No. 5 (2016-2) Effective Date.

 

-11-



--------------------------------------------------------------------------------

“Additional 2017-1 Term B-4 Commitment” means, with respect to each Additional
2017-1 Term B-4 Lender, the obligation of such Additional 2017-1 Term B-4 Lender
to make an Additional 2017-1 Term B-4 Loan on the Amendment No. 6 (2017-1)
Effective Date, in the amount set forth on the Additional 2017-1 Term B-4 Lender
Joinder Agreement. The aggregate amount of the Additional 2017-1 Term B-4
Commitments of all Additional 2017-1 Term B-4 Lenders on the Amendment No. 6
(2017-1) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged 2016-2 Term B-4 Loans.

“Additional 2017-1 Term B-4 Lender” means a Person with an Additional 2017-1
Term B-4 Commitment to make Additional 2017-1 Term B-4 Loans to the Borrowers on
the Amendment No. 6 (2017-1) Effective Date, which for the avoidance of doubt
may be an existing Lender.

“Additional 2017-1 Term B-4 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 6 (2017-1) Effective Date, between the
Additional 2017-1 Term B-4 Lender, Holdings, the Borrowers and the Agent.

“Additional 2017-1 Term B-4 Loan” means a 2017-1 Term B-4 Loan that is made
pursuant to Section 2.1(h) on the Amendment No. 6 (2017-1) Effective Date.

“Additional 2017-1 Term B-5 Commitment” means, with respect to each Additional
2017-1 Term B-5 Lender, the obligation of such Additional 2017-1 Term B-5 Lender
to make an Additional 2017-1 Term B-5 Loan on the Amendment No. 6 (2017-1)
Effective Date, in the amount set forth on the Additional 2017-1 Term B-5 Lender
Joinder Agreement. The aggregate amount of the Additional 2017-1 Term B-5
Commitments of all Additional 2017-1 Term B-5 Lenders on the Amendment No. 6
(2017-1) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged 2016-2 Term B-5 Loans.

“Additional 2017-1 Term B-5 Lender” means a Person with an Additional 2017-1
Term B-5 Commitment to make Additional 2017-1 Term B-5 Loans to the Borrowers on
the Amendment No. 6 (2017-1) Effective Date, which for the avoidance of doubt
may be an existing Lender.

“Additional 2017-1 Term B-5 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 6 (2017-1) Effective Date, between the
Additional 2017-1 Term B-5 Lender, Holdings, the Borrowers and the Agent.

“Additional 2017-1 Term B-5 Loan” means a 2017-1 Term B-5 Loan that is made
pursuant to Section 2.1(i) on the Amendment No. 6 (2017-1) Effective Date.

“Additional 2017-1 Term B-6 Commitment” means, with respect to each Additional
2017-1 Term B-6 Lender, the obligation of such Additional 2017-1 Term B-6 Lender
to make an Additional 2017-1 Term B-6 Loan on the Amendment No. 6 (2017-1)
Effective Date, in the amount set forth on the Additional 2017-1 Term B-6 Lender
Joinder Agreement. The aggregate amount of the Additional 2017-1 Term B-6
Commitments of all Additional 2017-1 Term B-6 Lenders on the Amendment No. 6
(2017-1) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged 2016-1 Term B-6 Loans.

“Additional 2017-1 Term B-6 Lender” means a Person with an Additional 2017-1
Term B-6 Commitment to make Additional 2017-1 Term B-6 Loans to the Borrowers on
the Amendment No. 6 (2017-1) Effective Date, which for the avoidance of doubt
may be an existing Lender.

“Additional 2017-1 Term B-6 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 6 (2017-1) Effective Date, between the
Additional 2017-1 Term B-6 Lender, Holdings, the Borrowers and the Agent.

 

-12-



--------------------------------------------------------------------------------

“Additional 2017-1 Term B-6 Loan” means a 2017-1 Term B-6 Loan that is made
pursuant to Section 2.1(j) on the Amendment No. 6 (2017-1) Effective Date.

“Additional 2018 Term B-7 Commitment” means, with respect to each Additional
2018 Term B-7 Lender, the obligation of such Additional 2018 Term B-7 Lender to
make an Additional 2018 Term B-7 Loan on the Amendment No. 7 (2018) Effective
Date, in the amount set forth on the Additional 2018 Term B-7 Lender Joinder
Agreement. The aggregate amount of the Additional 2018 Term B-7 Commitments of
all Additional 2018 Term B-7 Lenders on the Amendment No. 7 (2018) Effective
Date shall equal to the outstanding principal amount of all Non-Exchanged 2017-1
Term B-4 Loans.

“Additional 2018 Term B-7 Lender” means a Person with an Additional 2018 Term
B-7 Commitment to make Additional 2018 Term B-7 Loans to the Borrowers on the
Amendment No. 7 (2018) Effective Date, which for the avoidance of doubt may be
an existing Lender.

“Additional 2018 Term B-7 Lender Joinder Agreement” means the joinder agreement,
dated as of the Amendment No. 7 (2018) Effective Date, between the Additional
2018 Term B-7 Lender, Holdings, the Borrowers and the Agent.

“Additional 2018 Term B-7 Loan” means a 2018 Term B-7 Loan that is made pursuant
to Section 2.1(k) on the Amendment No. 7 (2018) Effective Date.

“Additional 2019-1 Term B-7 Commitment” means, with respect to each Additional
2019-1 Term B-7 Lender, the obligation of such Additional 2019-1 Term B-7 Lender
to make an Additional 2019-1 Term B-7 Loan on the Amendment No. 8
(2019) Effective Date, in the amount set forth on the Additional 2019-1 Term B-7
Lender Joinder Agreement. The aggregate amount of the Additional 2019-1 Term B-7
Commitments of all Additional 2019-1 Term B-7 Lenders on the Amendment No. 8
(2019) Effective Date shall equal to the outstanding principal amount of all
Non-Exchanged 2018 Term B-7 Loans.

“Additional 2019-1 Term B-7 Lender” means a Person with an Additional 2019-1
Term B-7 Commitment to make Additional 2019-1 Term B-7 Loans to the Borrowers on
the Amendment No. 8 (2019) Effective Date, which for the avoidance of doubt may
be an existing Lender.

“Additional 2019-1 Term B-7 Lender Joinder Agreement” means the joinder
agreement, dated as of the Amendment No. 8 (2019) Effective Date, between the
Additional 2019-1 Term B-7 Lender, Holdings, the Borrowers and the Agent.

“Additional 2019-1 Term B-7 Loan” means a 2019-1 Term B-7 Loan that is made
pursuant to Section 2.1(l) on the Amendment No. 8 (2019) Effective Date.

“Additional 2019 Term B-8 Commitment” means, with respect to each Additional
2019 Term B-8 Lender, the obligation of such Additional 2019 Term B-8 Lender to
make an Additional 2019 Term B-8 Loan on the Amendment No. 8 (2019) Effective
Date, in the amount set forth on the Additional 2019 Term B-8 Lender Joinder
Agreement. The aggregate amount of the Additional 2019 Term B-8 Commitments of
all Additional 2019 Term B-8 Lenders on the Amendment No. 8 (2019) Effective
Date shall equal to the outstanding principal amount of all Non-Exchanged 2017-1
Term B-5 Loans and Non-Exchanged 2017-1 Term B-6 Loans.

“Additional 2019 Term B-8 Lender” means a Person with an Additional 2019 Term
B-8 Commitment to make Additional 2019 Term B-8 Loans to the Borrowers on the
Amendment No. 8 (2019) Effective Date, which for the avoidance of doubt may be
an existing Lender.

 

-13-



--------------------------------------------------------------------------------

“Additional 2019 Term B-8 Lender Joinder Agreement” means the joinder agreement,
dated as of the Amendment No. 8 (2019) Effective Date, between the Additional
2019 Term B-8 Lender, Holdings, the Borrowers and the Agent.

“Additional 2019 Term B-8 Loan” means a 2019 Term B-8 Loan that is made pursuant
to Section 2.1(m) on the Amendment No. 8 (2019) Effective Date.

“Additional Refinancing Lender” shall mean, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Term Loans
pursuant to a Refinancing Amendment in accordance with Section 2.9, provided
that each Additional Refinancing Lender shall be subject to the approval of
(i) the Agent, such approval not to be unreasonably withheld or delayed, to the
extent that such Additional Refinancing Lender is not then an Affiliate of a
then existing Lender or an Approved Fund and (ii) the Parent Borrower.

“Additional Term B-6 Commitment” means, with respect to each Additional Term B-6
Lender, the obligation of such Additional Term B-6 Lender to make an Additional
Term B-6 Loan on the Amendment No. 4 (B-6) Effective Date, in the amount set
forth on the Additional Term B-6 Lender Joinder Agreement. The aggregate amount
of the Additional Term B-6 Commitments of all Additional Term B-6 Lenders on the
Amendment No. 4 (B-6) Effective Date shall equal the sum of (i) the outstanding
principal amount of Non-Exchanged Term B-2 Loans and (ii) the outstanding
principal amount of Non-Exchanged Term B-3 Loans.

“Additional Term B-6 Lender” means a Person with an Additional Term B-6
Commitment to make Additional Term B-6 Loans to the Borrowers on the Amendment
No. 4 (B-6) Effective Date, which for the avoidance of doubt may be an existing
Lender.

“Additional Term B-6 Lender Joinder Agreement” means the joinder agreement,
dated as of the Amendment No. 4 (B-6) Effective Date, between the Additional
Term B-6 Lender, Holdings, the Borrowers and the Agent.

“Additional Term B-6 Loan” means a Term B-6 Loan that is made pursuant to
Section 2.1(d) on the Amendment No. 4 (B-6) Effective Date.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Agent.

“Affiliate” shall mean, with respect to any Person, (a) another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, (b) any
director, officer, managing member, partner, trustee, or beneficiary of that
Person, and (c) any Person which beneficially owns or holds ten percent (10%) or
more of any class of Voting Stock of such Person; provided that it is understood
that SVU shall not be deemed an Affiliate of any Loan Party solely due to the
transactions contemplated by the Transition Services Agreement or other
relationships, facts or circumstances existing on the Escrow Release Date
(including, but not limited to, representation on the board of directors of
SVU).

“Affiliated Lender Assignment and Acceptance” shall have the meaning set forth
in Section 14.7(h)(B) hereto.

 

-14-



--------------------------------------------------------------------------------

“Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in its capacity as
administrative agent and collateral agent on behalf of Lenders pursuant to the
terms hereof and any replacement or successor agent hereunder.

“Agent Parties” shall mean the Agent, the Arrangers and each of their respective
Related Parties.

“Agent’s Office” shall mean the Agent’s address and, as appropriate, account as
set forth in Section 14.3, or such other address or account as the Agent may
from time to time notify to the Parent Borrower and the Lenders.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

“Albertson’s Credit Card” shall mean any private label credit card issued by any
Loan Party to customers or prospective customers.

“Albertson’s Group” shall mean, collectively, Holdings and its Subsidiaries (but
excluding, for all purposes other than the financial statements, Unrestricted
Subsidiaries).

“Albertson’s Private Label Accounts” shall mean all Accounts (including rights
to payment of finance charges, interest or fees) due to any Loan Party pursuant
to an Albertson’s Credit Card and any revolving charge accounts maintained by
any Loan Party for any of its retail customers.

“Amendment No. 1” shall mean Amendment No. 1 to the Existing Debt Facility,
dated as of May 9, 2013.

“Amendment No. 1 (B-5)” shall mean Amendment No. 1 to this Agreement.

“Amendment No. 1 (B-5) Effective Date” means the date on which Amendment No. 5
shall have become effective in accordance with its terms.

“Amendment No. 1 Effective Date” shall mean the date on which Amendment No. 1
shall have become effective in accordance with its terms.

“Amendment No. 4” means Amendment No. 4 to the Existing Debt Facility, dated as
of May 5, 2014.

“Amendment No. 4 (B-6)” means Amendment No. 4 to this Agreement, dated as of the
Amendment No. 4 (B-6) Effective Date.

“Amendment No. 4 (B-6) Arrangers” means Credit Suisse Securities (USA) LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets
Inc., Morgan Stanley Senior Funding, Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Barclays Bank PLC, Guggenheim Securities, LLC, RBC Capital
Markets, LLC, Wells Fargo Securities, LLC and SunTrust Robinson Humphrey, Inc.

“Amendment No. 4 (B-6) Effective Date” means June 22, 2016, the date on which
all conditions precedent set forth in Section 4 of Amendment No. 4 (B-6) are
satisfied.

“Amendment No. 4 Effective Date” means the date on which Amendment No. 4 shall
have become effective in accordance with its terms.

 

-15-



--------------------------------------------------------------------------------

“Amendment No. 5” shall mean Amendment No. 5 to the Existing Debt Facility,
dated as of the Restatement Effective Date, by and among Holdings, the Parent
Borrower, the Guarantors, each of the lenders party thereto and Citibank, N.A.

“Amendment No. 5 (2016-2)” means Amendment No. 5 to this Agreement, dated as of
the Amendment No. 5 (2016-2) Effective Date

“Amendment No. 5 (2016-2) Arrangers” means Credit Suisse Securities (USA) LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets
Inc., Morgan Stanley Senior Funding, Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Barclays Bank PLC, MUFG Union Bank, N.A., RBC Capital Markets,
LLC, Wells Fargo Securities, LLC and SunTrust Robinson Humphrey, Inc.

“Amendment No. 5 (2016-2) Effective Date” means December 23, 2016, the date on
which all conditions precedent set forth in Section 3 of Amendment No. 5
(2016-2) are satisfied.

“Amendment No. 6 (2017-1)” means Amendment No. 6 to this Agreement, dated as of
the Amendment No. 6 (2017-1) Effective Date.

“Amendment No. 6 (2017-1) Arrangers” means Credit Suisse Securities (USA) LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets
Inc., Morgan Stanley Senior Funding, Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Barclays Bank PLC, MUFG Union Bank, N.A., Royal Bank of Canada,
Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., U.S. Bank
National Association and TD Securities (USA) LLC.

“Amendment No. 6 (2017-1) Effective Date” means June 27, 2017, the date on which
all conditions precedent set forth in Section 3 of Amendment No. 6 (2017-1) are
satisfied.

“Amendment No. 7 (2018)” means Amendment No. 7 to this Agreement, dated as of
the Amendment No. 7 (2018) Effective Date.

“Amendment No. 7 (2018) Arrangers” means Credit Suisse Loan Funding LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc.,
Morgan Stanley Senior Funding, Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Barclays Bank PLC, Wells Fargo Securities, LLC, U.S. Bank
National Association, MUFG Union Bank, N.A., Royal Bank of Canada, SunTrust
Robinson Humphrey, Inc. and TD Securities (USA) LLC.

“Amendment No. 7 (2018) Effective Date” means November 16, 2018, the date on
which all conditions precedent set forth in Section 3 of Amendment No. 7
(2018) are satisfied.

“Amendment No. 8 (2019)” means Amendment No. 8 to this Agreement, dated as of
the Amendment No. 8 (2019) Effective Date.

“Amendment No. 8 (2019) Arrangers” means Credit Suisse Loan Funding LLC, BofA
Securities, Inc. and Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc., Goldman Sachs Bank USA, Deutsche Bank Securities Inc., Barclays
Bank PLC, Wells Fargo Securities, LLC, U.S. Bank National Association, MUFG
Union Bank, N.A., Royal Bank of Canada, SunTrust Robinson Humphrey, Inc. and TD
Securities (USA) LLC.

“Amendment No. 8 (2019) Effective Date” means August 15, 2019, the date on which
all conditions precedent set forth in Section 3 of Amendment No. 8 (2019) are
satisfied.

 

-16-



--------------------------------------------------------------------------------

“Applicable Discount” shall have the meaning set forth in Section 2.3(c)(iii)
hereto.

“Applicable Disposition Loan-to-Value Ratio” shall mean, as of any date of
receipt of Net Proceeds from any Applicable Disposition, the ratio of (a) the
aggregate principal amount of all Term Loans and other Indebtedness that is
outstanding and secured by a Lien on the Pari Term Debt Priority Collateral (as
defined in the ABL Intercreditor Agreement) (ranking pari passu with the Lien
thereon securing the Obligations) on such date to (b) the aggregate amount of
the Valuations for each of the Mortgaged Properties that has been completed not
earlier than 18 calendar months prior to such date.

“Applicable Disposition Percentage” shall mean, as of the date of receipt of any
Net Proceeds from any Applicable Disposition, (a) if the Consolidated First Lien
Net Leverage Ratio as of the last day of the most recently ended four fiscal
quarter period of Holdings for which financial statements have been delivered to
the Agent pursuant to Section 9.5 is greater than or equal to 3.50:1.00, 100%,
or (b) if the Consolidated First Lien Net Leverage Ratio as of the last day of
the most recently ended four fiscal quarter period of Holdings for which
financial statements have been delivered pursuant to Section 9.5 is less than
3.50:1.00 and (i) the Applicable Disposition Loan-to-Value Ratio as of such date
is greater than 0.40:1.00, 100% or (ii) the Applicable Disposition Loan-to-Value
Ratio as of such date is less than or equal to 0.40:1.00, 50%.

“Applicable Dispositions” shall mean any Dispositions consummated after the
Escrow Release Date, the Net Proceeds of which are required to be applied to
prepay any Loans pursuant to Section 2.3(b)(ii)(1) hereto.

“Applicable ECF Percentage” shall mean, for any Fiscal Year, (a) 75% if the
Consolidated First Lien Net Leverage Ratio as of the last day of the applicable
Excess Cash Flow Period is greater than 3.25:1.00, (b) 50% if the Consolidated
First Lien Net Leverage Ratio as of the last day of the applicable Excess Cash
Flow Period is less than or equal to 3.25:1.00 and greater than 2.75:1:00,
(c) 25% if the Consolidated First Lien Net Leverage Ratio as of the last day of
the applicable Excess Cash Flow Period is less than or equal to 2:75:1.00 and
greater than 2.25:1:00 and (c) 0% if the Consolidated First Lien Net Leverage
Ratio as of the last day of the applicable Excess Cash Flow Period is less than
or equal to 2.25:1.00.

“Applicable Margin” shall mean a percentage per annum equal to (a) (i) for Term
B-2 Loans which are Eurodollar Rate Loans, 4.500%, (ii) for Term B-3 Loans which
are Eurodollar Rate Loans, 4.125%, (iii) for Term B-4 Loans which are Eurodollar
Loans, 4.500%, (iv) for the Term B-5 Loans that are Eurodollar Rate Loans,
4.50%, (v) for the 2016-1 Term B-4 Loans that are Eurodollar Rate Loans, 3.50%,
(vi) for the 2016-2 Term B-4 Loans that are Eurodollar Rate Loans, 3.00%,
(vii) for the 2017-1 Term B-4 Loans that are Eurodollar Rate Loans, 2.75%,
(viii) for the 2016-1 Term B-5 Loans that are Eurodollar Rate Loans, 3.75%,
(ix) for the 2016-2 Term B-5 Loans that are Eurodollar Rate Loans, 3.25%,
(x) for the 2017-1 Term B-5 Loans that are Eurodollar Rate Loans, 3.00%,
(xi) for the Term B-6 Loans that are Eurodollar Rate Loans, 3.75%, (xii) for the
2016-1 Term B-6 Loans that are Eurodollar Rate Loans, 3.25%, (xiii) for the
2017-1 Term B-6 Loans that are Eurodollar Rate Loans, 3.00%, (xiv) for the 2018
Term B-7 Loans that are Eurodollar Rate Loans, 3.00%, (xv) for the 2019-1 Term
B-7 Loans that are Eurodollar Rate Loans, 2.75% and (xvi) for the 2019 Term B-8
Loans that are Eurodollar Rate Loans, 2.75%, and (b) (i) for Term B-2 Loans
which are Base Rate Loans, 3.50 %, (ii) for Term B-3 Loans which are Base Rate
Loans, 3.125%, (iii) for Term B-4 Loans which are Base Rate Loans, 3.50%,
(iv) for Term B-5 Loans which are Base Rate Loans, 3.50%, (v) for the 2016-1
Term B-4 Loans that are Base Rate Loans, 2.50%, (vi) for the 2016-2 Term B-4
Loans that are Base Rate Loans, 2.00%, (vii) for the 2017-1 Term B-4 Loans that
are Base Rate Loans, 1.75%, (viii) for the 2016-1 Term B-5 Loans that are Base
Rate Loans, 2.75%, (ix) for the 2016-2 Term B-5 Loans that are Base Rate Loans,
2.25%, (x) for the 2017-1 Term B-5 Loans that are Base Rate Loans, 2.00%,
(xi) for the Term B-6 Loans that are Base

 

-17-



--------------------------------------------------------------------------------

Rate Loans, 2.75%, (xii) for the 2016-1 Term B-6 Loans that are Base Rate Loans,
2.25%, (xiii) for the 2017-1 Term B-6 Loans that are Base Rate Loans, 2.00% and,
(xiv) for the 2018 Term B-7 Loans that are Base Rate Loans, 2.00%, (xv) for the
2019-1 Term B-7 Loans that are Base Rate Loans, 1.75% and (xvi) for the 2019
Term B-8 Loans that are Base Rate Loans, 1.75%.

“Appropriate Lender” shall mean, at any time, with respect to Loans of any
Class, the Lenders of such Class.

“Approved Broker” shall mean any firm nominated by the Parent Borrower and
approved by the Agent.

“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages any Fund that is a Lender.

“Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC,
Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and
Deutsche Bank Securities Inc. in their capacities as joint lead arrangers and
joint book managers. For purposes of Sections 12.5, 12.6, 13.7, 13.8, 13.14,
14.18 and 14.22, the reference to “Arrangers” shall include the Amendment No. 4
(B-6) Arrangers and the Amendment No. 7 (20188 (2019) Arrangers.

“Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
Lender’s interest hereunder in accordance with the provisions of Section 14.7
hereof.

“Attributable Indebtedness” shall mean, on any date, in respect of any
CapitalFinance Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

“Audited Financial Statements” shall mean the financial statements of Parent
Borrower and Safeway delivered pursuant to Section 4.1(c) of the Existing Debt
Facility.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” shall mean any services or facilities provided to any Loan Party
by the Agent, any Arranger, any Lender, or any of their respective Affiliates
(or any Person that was the Agent, an Arranger, a Lender, or an Affiliate of the
Agent, an Arranger or a Lender, at the time it entered into such Bank Products
or, with respect to Bank Products entered into prior to the Escrow Release Date,
on the Escrow Release Date or in connection with the initial syndication of the
Loans), including, without limitation, on account of (a) Swap Contracts and
(b) purchase cards, but excluding Cash Management Services.

 

-18-



--------------------------------------------------------------------------------

“Base Rate” shall mean the highest of (i) the Federal Funds Effective Rate plus
0.50%; provided that in no event shall the Base Rate be less than 1.00% plus the
Eurodollar Rate applicable to one month Interest Periods on the date of
determination of the Base Rate, (ii) the rate of interest determined by the
Agent as its “prime rate,” as established from time to time at its New York
office and notified to the Parent Borrower, subject to each increase or decrease
in such prime rate, effective as of the day any such change occurs and (iii) the
one-month Eurodollar Rate on each day (or, if such day is not a Business Day,
the preceding Business Day) plus 1.00% (after taking into account the Eurodollar
Rate floor).

“Base Rate Loans” shall mean any Loans or portion thereof on which interest is
payable based on the Base Rate in accordance with the terms thereof.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” shall mean the Parent Borrower or a Co-Borrower, as the context may
require.

“Borrowing” shall mean a borrowing consisting of Term Loans of the same Type and
currency and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.1.

“Business Day” shall mean any day other than Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of, or
are in fact closed in, the state where the Agent’s office is located, except
that if determination of Business Day shall relate to any Eurodollar Rate Loans
the term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.

“Capital Expenditures” shall mean without duplication and with respect to the
Albertson’s Group for any period, all expenditures made (whether made in the
form of cash or other property) or costs incurred for the acquisition or
improvement of fixed or capital assets of the Albertson’s Group (excluding
normal replacements and maintenance which are properly charged to current
operations), in each case that are (or should be) set forth as capital
expenditures in a Consolidated statement of cash flows of the Albertson’s Group
for such period, in each case prepared in accordance with GAAP; provided that
Capital Expenditures shall not include (i) expenditures by the Albertson’s Group
in connection with the Safeway Acquisition and Permitted Acquisitions, (ii) any
such expenditure made to restore, replace or rebuild property, to the extent
such expenditure is made with (x) Net Proceeds from a Disposition or
(y) insurance proceeds, condemnation awards or damage recovery proceeds relating
to any such damage, loss, destruction or condemnation and (iii) any such
expenditure funded or financed with the proceeds of Permitted Indebtedness
(other than any revolving indebtedness).

 

-19-



--------------------------------------------------------------------------------

“Capital Lease Obligation” shall mean, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as liability on the balance sheet of such Person.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of Holdings that
is subject to regulation as an insurance company (or any Subsidiary thereof).

“Casa Ley” shall mean Casa Ley, S.A. de C.V.

“Cash Equivalents” shall mean:

(1) U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of
Holdings) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(7) Indebtedness issued by Persons (other than the Sponsor or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s in each case with maturities not exceeding two years from the date of
acquisition; and

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above.

 

-20-



--------------------------------------------------------------------------------

“Cash Management Obligations” shall mean obligations owed by Holdings, any
Borrower or any Restricted Subsidiary in respect of any overdraft and related
liabilities arising from treasury, depository and Cash Management Services.

“Cash Management Services” shall mean any cash management services or facilities
provided to any Loan Party by the Agent, any Arranger or any Lender or any of
their respective Affiliates (or any Person that was an Agent, an Arranger, a
Lender or an Affiliate of the Agent, an Arranger, or a Lender at the time it
entered into Cash Management Services), including, without limitation: (a) ACH
transactions, (b) controlled disbursement services, or treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, and (e) credit or debit cards.

“Casualty Event” shall mean any event that gives rise to the receipt by
Holdings, any Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace, restore or repair such
equipment, fixed assets or real property.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change of Control” shall mean an event or series of events by which:

(a) any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than any
Permitted Holder, acquires directly or indirectly, in a single transaction or in
a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly, more than 50% of the total voting power of the voting Equity
Interests of Holdings; or

(b) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all of the assets
of Holdings and its Restricted Subsidiaries taken as a whole to a Person, other
than a Restricted Subsidiary or any Permitted Holder; or

(c) Holdings fails at any time to own, directly or indirectly, of record and
beneficially, 100% of the Equity Interests of any Co-Borrower, free and clear of
all Liens other than Permitted Liens; provided that for purposes of this clause
(c) a “Change of Control” shall not be deemed to have occurred if (i) either one
or more Co-Borrowers consolidate with and into Holdings or (ii) any such
Co-Borrower consolidates with and into another Co-Borrower or a Subsidiary
Guarantor.

 

-21-



--------------------------------------------------------------------------------

“Change of Control Purchase Offer” shall mean any offer to purchase the Existing
Safeway Notes upon a “Change of Control Triggering Event” pursuant to the
indenture and other documents governing the Existing Safeway Notes.

“Class” (a) when used with respect to any Lender, shall refer to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term B-3 Commitments, Term B-4 Commitments, Term B-5
Commitments, 2016-1 Term B-4 Commitments, 2016-1 Term B-5 Commitments, Term B-6
Commitments, 2016-2 Term B-4 Commitments, 2016-2 Term B-5 Commitments, 2016-1
Term B-6 Commitments, 2017-1 Term B-4 Commitments, 2017-1 Term B-5 Commitments,
2017-1 Term B-6 Commitments, 2018 Term B-7 Commitments, 2019-1 Term B-7
Commitments, 2019 Term B-8 Commitments, Term Commitments, Other Term Loan
Commitments or Refinancing Term Commitments of a given Refinancing Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing are Term B-2 Loans, Term B-3
Loans, Term B-4 Loans, Term B-5 Loans, 2016-1 Term B-4 Loans, 2016-1 Term B-5
Loans, Term B-6 Loans, 2016-2 Term B-4 Loans, 2016-2 Term B-5 Loans, 2016-1 Term
B-6 Loans, 2017-1 Term B-4 Loans, 2017-1 Term B-5 Loans, 2017-1 Term B-6 Loans,
2018 Term B-7 Loans, 2019-1 Term B-7 Loans, 2019 Term B-8 Loans, Incremental
Term Loans, Other Term Loans, Refinancing Term Loans of a given Refinancing
Series or Extended Term Loans of a given Term Loan Extension Series. Term B-3
Commitments, Term B-4 Commitments, Term B-5 Commitments, 2016-1 Term B-4
Commitments, 2016-1 Term B-5 Commitments, Term B-6 Commitments, 2016-2 Term B-4
Commitments, 2016-2 Term B-5 Commitments, 2016-1 Term B-6 Commitments, 2017-1
Term B-4 Commitments, 2017-1 Term B-5 Commitments, 2017-1 Term B-6 Commitments,
2018 Term B-7 Commitments, 2019-1 Term B-7 Commitments, 2019 Term B-8
Commitments, Other Term Loan Commitments and Term Commitments (and in each case,
the Loans made pursuant to such Commitments) that have different terms and
conditions (including, without limitation, different maturity dates and/or
interest rates) shall be construed to be in different Classes. Commitments (and,
in each case, the Loans made pursuant to such Commitments) that have the same
terms and conditions shall be construed to be in the same Class.

“Co-Borrower” shall mean (a) New Albertsons L.P., Safeway Inc., United
Supermarkets, L.L.C. and Spirit Acquisition Holdings LLC and (b) any wholly
owned Domestic Subsidiary of Holdings that is a Restricted Subsidiary of
Holdings and is designated by the Parent Borrower as a “Co-Borrower”; provided
that such designation as a “Co-Borrower” is agreed upon in writing between the
Parent BorrowerHoldings and the Agent.

“Co-Documentation Agents” shall mean PNC Capital Markets LLC and SunTrust
Robinson Humphrey, Inc. in their capacities as co-documentation agents.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean the “Collateral” as defined in the Security Agreement
and all the “Collateral” or “Pledged Assets” or similar term as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) the Agent shall have received each Collateral Document required to be
delivered (i) on the Escrow Release Date, pursuant to Section 4.3 and (ii) at
such time as may be designated therein, pursuant to the Collateral Documents,
Section 9.8, Section 9.9 or Section 9.21, in each case, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
thereto;

 

-22-



--------------------------------------------------------------------------------

(b) all Obligations shall have been unconditionally guaranteed by each
Guarantor, including those listed on Schedule I hereto on the Escrow Release
Date; provided that, in addition, notwithstanding anything to the contrary
contained in this Agreement, any Subsidiary of Holdings that is an obligor under
any ABL Facility Indebtedness, any Junior Financing, Incremental Equivalent
Debt, Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing
Debt, Permitted Junior Priority Refinancing Debt or any Permitted Refinancing of
any thereof, shall be a Guarantor hereunder for so long as it is an obligor
under such Indebtedness;

(c) on the Escrow Release Date (or with respect to Safeway and its Restricted
Subsidiaries only, within 90 days after the Escrow Release Date (or such longer
period as the Agent may agree in its sole discretion) with respect to Equity
Interests where a security interest cannot be perfected by the filing of
financing statements, delivery of the applicable certificated Equity Interests
or notation on the books of the applicable issuer) the Obligations shall have
been secured by a first-priority security interest in (i) all the Equity
Interests of the Parent Borrower and each Co-Borrower, (ii) all Equity Interests
of each Restricted Subsidiary that is not an Excluded Subsidiary and (iii) 65%
of the voting Equity Interests and 100% of the nonvoting Equity Interests of
each Restricted Subsidiary that is an Excluded Subsidiary described in clause
(c) or (d) of the definition thereof directly owned by Parent Borrower, a
Co-Borrower or any Guarantor, in each case, subject to exceptions and
limitations otherwise set forth in this Agreement and the Collateral Documents
(to the extent appropriate in the applicable jurisdiction);

(d) on the Escrow Release Date (or with respect to Safeway and its Restricted
Subsidiaries only, within 90 days after the Escrow Release Date (or such longer
period as the Agent may agree in its sole discretion) with respect to assets in
which a security interest cannot be perfected by the filing of financing
statements under the UCC or appropriate security agreements in the United States
Patent and Trademark Office or the United States Copyright Office) the
Obligations shall have been secured by a perfected security interest in
substantially all tangible and intangible personal property of the Loan Parties
(including Equity Interests and intercompany debt, accounts, inventory,
machinery and equipment, accounts receivable, chattel paper, insurance proceeds,
hedge agreement documents, instruments, indemnification rights, Tax refunds,
cash, investment property, contract rights, Intellectual Property in the United
States, other general intangibles, and proceeds of the foregoing), in each case
with the priority required by the Collateral Documents and in each case, subject
to exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);
and

(e) (1) within 180 days following the Original Closing Date (or such longer
period as the Agent may have agreed in its sole discretion) the Agent shall have
received, with respect to each Existing Mortgaged Property, to the extent
customary and appropriate (as determined by the Agent in its reasonable
discretion) in the applicable jurisdiction, each of the following with respect
to each property noted as a mortgaged property on Schedule 7(a)(ii) to the
Perfection Certificate dated as of the Original Closing Date, and (2) within 180
days after the Escrow Release Date (or such longer period as the Agent may have
agreed in its sole discretion), the Agent shall have received each of the
following with respect to each property noted as a mortgaged property on
Schedule 7(a)(ii) to the Perfection Certificate dated as of the Escrow Release
Date, as such Perfection Certificate may be supplemented in accordance with
Section 9.21 and (3) otherwise in accordance with Section 9.8(c), the Agent
shall receive with respect to

 

-23-



--------------------------------------------------------------------------------

each Material Real Property each of the following in each of the cases set forth
in clauses (1), (2) and (3) of this clause (e), subject to the limitations and
exceptions of this Agreement and the Collateral Documents: (i) counterparts of a
Mortgage with respect to such Mortgaged Property duly executed and delivered by
the record owner or leasehold holder of such property in form suitable for
filing or recording in all filing or recording offices that the Agent may
reasonably deem necessary in order to create a valid and subsisting perfected
first-priority Lien (subject only to Permitted Liens and other exceptions
reasonably acceptable to the Agent) on the Mortgaged Property and/or rights
described therein in favor of the Agent for the benefit of the Secured Parties
and otherwise approved by the applicable local counsel for filing in the
appropriate jurisdiction (which approval may be provided in the form of an
electronic mail acknowledgment in form and substance reasonably satisfactory to
the Agent), and evidence that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the Agent
(it being understood that if a mortgage tax will be owed on the entire amount of
the indebtedness evidenced hereby, then the amount secured by the Mortgage shall
be limited to the Fair Market Value of the property at the time the Mortgage is
entered into if such limitation results in such mortgage tax being calculated
based upon such Fair Market Value), (ii) in the case of any such Mortgaged
Property located in the United States or to the extent customary in the
jurisdiction of where such Mortgaged Property is located, fully paid policies of
title insurance (or marked-up title insurance commitments having the effect of
policies of title insurance) on the Mortgaged Property naming the Agent as the
insured for its benefit and that of the Secured Parties and respective
successors and assigns (the “Mortgage Policies”) issued by a nationally
recognized title insurance company selected by the Parent Borrower and
reasonably acceptable to the Agent (it being agreed that Fidelity National Title
Company and First American Title Insurance Company are acceptable to the Agent)
in form and substance and in an amount reasonably acceptable to the Agent (not
to exceed the Fair Market Value of the real properties covered thereby),
insuring the Mortgages to be valid subsisting first-priority Liens on the
property described therein, free and clear of all Liens other than Permitted
Liens and other Liens reasonably acceptable to the Agent, each of which shall
(A) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount)
and at commercially reasonable rates and (B) have been supplemented by such
endorsements as shall be reasonably requested by the Agent if available in the
jurisdiction in which the Mortgaged Property is located and if available on
commercially reasonable terms; provided, however, the applicable Loan Party
shall not be obligated to obtain a “creditor’s rights” or zoning endorsement; it
being understood, however, that a “use verification” from the Planning & Zoning
Resource Corporation will be provided in lieu thereof with respect to each
Mortgaged Property in form and substance reasonably acceptable to the Agent),
(iii) customary, favorable opinions of counsel to the Loan Parties with respect
to the valid existence, corporate power and authority of such Loan Parties with
respect to the granting of the Mortgages, each in form and substance reasonably
satisfactory to the Agent (consistent with those required by
Section 4.3(a)(xi)), (iv) (A) in the case of any such Mortgaged Property located
in the United States having a Fair Market Value less than $15,000,000, either
(i) such documentation required by the title insurance company or (ii) a survey
or express map (or an existing survey or express map together with an “affidavit
of no change”) of each Mortgaged Property, each sufficient in form to delete the
standard survey exception in the title insurance policy insuring the Mortgage
and provide the Agent with a “location” endorsement to such policy as shall be
reasonably requested by the Agent to the extent customary in the jurisdiction
where the Mortgaged Property is located and available at commercially reasonable
rates and (B) in the case of any such Mortgaged Property located in the United
States having a Fair Market Value equal to or in excess of $15,000,000, a survey
or express map (or an existing survey or express map together with an “affidavit
of no change”) of each Mortgaged Property, each sufficient in form to delete the

 

-24-



--------------------------------------------------------------------------------

standard survey exception in the title insurance policy and provide the Agent
with endorsements to such policy as shall be reasonably requested by the Agent
to the extent customary in the jurisdiction where the Mortgaged Property is
located and available at commercially reasonable rates, (v) a completed “life of
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each Mortgaged Property (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Parent Borrower and each Loan Party relating thereto), duly executed and
acknowledged by the appropriate Loan Parties, and (vi) in the case of any such
Mortgaged Property located in the United States or to the extent customary in
the jurisdiction of where such Mortgaged Property is located, a copy of a
certificate as to coverage under the insurance policies required by Section 9.4,
including, without limitation, flood insurance policies and the applicable
provisions of the Collateral Documents, each of which shall be endorsed or
otherwise amended to include a “Standard” or “New York” lender’s loss payable or
mortgage endorsement (as applicable) and shall name the Agent, on behalf of the
Secured Parties, as additional insured, and such other evidence of insurance
related thereto, in each case, in form and substance reasonably satisfactory to
the Agent; and (vii) with respect to any ground leased properties, to the extent
they are required by the applicable lease and can be obtained with commercially
reasonable efforts, estoppel and consent agreements executed by each of the
lessors of the ground leased Material Real Properties along with (1) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
or (2) reasonable evidence that the applicable lease with respect to such
leasehold interest or a memorandum thereof has been recorded in all places
necessary or desirable, in the Agent’s reasonable judgment, to give constructive
notice to third party purchasers of such leasehold interest, or (3) if such
leasehold interest was acquired or subleased from the holder of a recorded
leasehold interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Agent;

provided, however, that the foregoing definition shall not require, and the
Financing Agreements shall not contain, any requirements as to the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Property and any real property that does not
constitute Material Real Property.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Financing Agreement to the contrary, the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the delivery of Mortgages, obtaining of
title insurance, legal opinions or other deliverables with respect to,
particular assets of the Loan Parties, or the provision of Guarantees by any
Restricted Subsidiary, if, and for so long as the Agent and the Parent Borrower
reasonably agree in writing that the cost of creating or perfecting such pledges
or security interests in such assets, or delivery of Mortgages, obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to Holdings and its Affiliates (including the imposition of withholding or other
material taxes)), shall be excessive or commercially unreasonable in view of the
benefits to be obtained by the Lenders therefrom.

The Agent may grant extensions of time for the perfection of security interests
in, or the delivery of the Mortgages and the obtaining of title insurance and
surveys with respect to, particular assets and the delivery of assets (including
extensions beyond the Escrow Release Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Parent Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

-25-



--------------------------------------------------------------------------------

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).

“Collateral Documents” shall mean, collectively, the Escrow Agreement, the
Security Agreement, each of the Mortgages, the Intercreditor Agreements,
collateral assignments, security agreements, pledge agreements, intellectual
property security agreements or other similar agreements delivered to the Agent
pursuant to Section 4.3, Section 9.8, Section 9.9 or Section 9.21, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Agent for the benefit of the Secured Parties.

“Committed Loan Notice” shall mean a notice of (a) a Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.1(a), which, if in writing, shall be substantially
in the form of Exhibit C hereto.

“Commitment” shall mean an Incremental Term Loan Commitment, Term B-3
Commitment, Term B-4 Commitment, Term B-5 Commitment, 2016-1 Term B-4
Commitment, 2016-2 Term B-4 Commitment, 2017-1 Term B-4 Commitment, 2016-1 Term
B-5 Commitment, 2016-2 Term B-5 Commitment, 2017-1 Term B-5 Commitment, Term B-6
Commitment, 2016-1 Term B-6 Commitment, 2017-1 Term B-6 Commitment, 2018 Term
B-7 Commitment, 2019-1 Term B-7 Commitment, 2019 Term B-8 Commitment, Term
Commitment, Other Term Loan Commitment, Refinancing Term Commitment of a given
Refinancing Series or Extended Term Loan of a given Term Loan Extension Series,
as the context may require.

“Company Material Adverse Effect” shall mean (with each capitalized term other
than “Safeway Merger Agreement” in this definition being defined pursuant to its
definition in the Safeway Merger Agreement) any change, event, occurrence,
development, effect, condition, circumstance or matter that, individually or in
the aggregate, (i) has materially and adversely affected the assets, properties,
business, financial condition or results of operation of the Company and Company
Subsidiaries, taken as a whole, or (ii) would reasonably be expected to prevent
or materially impair or delay the performance by the Company prior to the
Effective Time of its obligations to consummate the transactions contemplated by
the Safeway Merger Agreement; provided, however, that any change, event,
occurrence, development, effect, condition, circumstance or matter resulting
from or relating to any of the following shall not be considered, or taken into
account in determining whether there has been a Company Material Adverse Effect:
(a) except as it relates to clause (ii) above, the pendency, negotiation,
consummation or public announcement of the Merger, including the impact thereof
on relationships, contractual or otherwise, with customers, suppliers,
distributors, Governmental Entities or employees; (b) global or national
economic, monetary or financial conditions, including changes or developments in
credit markets (including changes in prevailing interest or exchange rates),
financial or securities markets (including the disruption thereof and any
decline in the price of any security or market index), or economic, business or
regulatory conditions anywhere in the world; (c) national or international
political or social conditions; (d) the commencement, continuation or escalation
of a war, armed hostilities or other international or national emergency,
calamity or act of terrorism or any weather-related or other force majeure event
or natural disaster or act of God or other comparable events or the worsening
thereof; (e) any change in applicable Laws, GAAP, applicable stock exchange
listing requirements, accounting principles or in the interpretation or
enforcement thereof, in each case, after the date of the Safeway Merger
Agreement; (f) the industries in which the Company and the Company Subsidiaries
operate; (g) any failure to meet any internal or external projections,
forecasts, guidance, estimates, milestones, budgets or internal or published
financial or operating predictions of revenue, earnings, cash flow or cash
position (except that the underlying cause of any such failure may be considered
and taken into account in

 

-26-



--------------------------------------------------------------------------------

determining whether there has been a Company Material Adverse Effect); (h) any
action taken or not taken by the Company or the Company Subsidiaries pursuant to
the Safeway Merger Agreement (except as it relates to clause (ii) above) or at
Ultimate Parent’s written request; (i) the identity of, or any facts or
circumstances relating to, the Parent Entities or their respective Subsidiaries
or (j) any change, event, occurrence, development, effect, condition,
circumstance or matter arising out of or relating to any action taken in
compliance with Section 5.9 of the Safeway Merger Agreement; provided, that the
incremental extent of any disproportionate change, event, occurrence,
development, effect, condition, circumstance or matter described in clauses (b),
(c), (d), (e) or (f) with respect to the Company and the Company Subsidiaries,
taken as a whole, relative to other similarly situated Persons in the food and
drug retail business may be considered and taken into account in determining
whether there has been a Company Material Adverse Effect.

“Compensation Period” shall have the meaning set forth in Section 2.6(c)(ii)
hereto.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit B hereto.

“Consolidated” shall mean, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.

“Consolidated First Lien Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of such date that is
then secured by Liens on property or assets of the Albertson’s Group but
excluding any such Indebtedness (other than obligations under the ABL Facility)
in which the applicable Liens are expressly subordinated or junior to the Liens
securing the Obligations, as of any date of determination to (b) EBITDA of the
Albertson’s Group for the most recently ended Test Period on or prior to such
date.

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest or Swap
Contract costs and (b) the portion of rent expense with respect to such period
under CapitalFinance Lease Obligations that is treated as interest in accordance
with GAAP, in each case of or by the Albertson’s Group for the most recently
completed Test Period, all as determined on a Consolidated basis in accordance
with GAAP.

“Consolidated Net Income” shall mean for any Test Period, the aggregate of the
Net Income of the Albertson’s Group for such period, determined on a
Consolidated basis in accordance with GAAP; provided, however, that:

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses
shall be excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

 

-27-



--------------------------------------------------------------------------------

(3) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Parent BorrowerHoldings) shall be excluded;

(4) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

(5) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

(6) an amount equal to the maximum amount of tax distributions permitted to be
made to the holders of Equity Interests of such Person or any parent company of
such Person in respect of such period in accordance with Section 10.6(i) shall
be included as though such amounts had been paid as income taxes directly by
such Person for such period;

(7) (a) the non-cash portion of “straight-line” rent expense shall be excluded
and (b) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included;

(8) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC 830 shall be excluded;

(9) the income (or loss) of any non-consolidated entity during such Test Period
in which any other Person has a joint interest shall be excluded, except to the
extent of the amount of cash dividends or other distributions actually paid in
cash to any of Albertson’s Group during such period; and

(10) the income (or loss) of a Subsidiary during such Test Period and accrued
prior to the date it becomes a Subsidiary of any of Albertson’s Group or is
merged into or consolidated with any of Albertson’s Group or that Person’s
assets are acquired by any of Albertson’s Group shall be excluded.

“Consolidated Non-cash Charges” shall mean, with respect to Albertson’s Group
for any period, the aggregate depreciation, amortization, impairment,
compensation, rent and other non-cash expenses of such Person and its
Subsidiaries reducing Consolidated Net Income of such Person for such period on
a consolidated basis and otherwise determined in accordance with GAAP (including
non-cash charges resulting from purchase accounting in connection with the
Original Closing Transactions, the Transactions or with any Acquisition or
Disposition that is consummated after the Original Closing Date), but excluding
(i) any such charge which consists of or requires an accrual of, or cash reserve
for, anticipated cash charges for any future period and (ii) the non-cash impact
of recording the change in fair value of any embedded derivatives under ASC 815
and related interpretations as a result of the terms of any agreement or
instrument to which such Consolidated Non-cash Charges relate.

“Consolidated Taxes” shall mean, with respect to Albertson’s Group on a
consolidated basis for any period, provision for taxes based on income, profits
or capital, including, without limitation, state franchise and similar taxes and
including, without duplication, an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such Person or
any direct or indirect parent of such Person in respect of such period in
accordance with Section 10.6(i), which shall be included as though such amounts
had been paid as income taxes directly by such Person.

 

-28-



--------------------------------------------------------------------------------

“Consolidated Total Debt” shall mean, as of any date of determination, (x) the
aggregate principal amount of Indebtedness, including, without limitation,
CapitalFinance Lease Obligations, of the Albertson’s Group outstanding on such
date (with respect to the ABL Facility, the principal amount of Indebtedness of
the Albertson’s Group outstanding on such date shall be based upon the amount
drawn thereunder as of the applicable date of determination) minus
(y) unrestricted cash and Cash Equivalents of the Albertson’s Group of up to
$500,000,000 in aggregate principal amount (including cash restricted in favor
of the Lenders and/or the lenders under the ABL Facility); provided (the “Dollar
Cap”); provided that with respect to any calculation of “Consolidated First Lien
Net Leverage Ratio”, “Consolidated Total Secured Net Leverage Ratio” or “Total
Leverage Ratio”, as applicable, in connection with any Investments made pursuant
to Section 10.2(w), Restricted Payments made pursuant to Section 10.6(s) or
prepayments of Junior Financings made pursuant to Section 10.11(a)(vi), the
Dollar Cap stated in clause (y) shall be $750,000,000; provided, further, that
Consolidated Total Debt shall not include Indebtedness in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder.

“Consolidated Total Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of such date that is
then secured by Liens on property or assets of the Albertson’s Group as of any
date of determination to (b) EBITDA of the Albertson’s Group for the most
recently ended Test Period on or prior to such date.

“Consolidated Working Capital” shall mean, with respect to the Albertson’s Group
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that, increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.

“Contractual Obligation” shall mean, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness, Disqualified Stock or Preferred
Stock of Holdings or any of its Subsidiaries in an aggregate principal amount
not greater than the aggregate amount of cash contributions made to the capital
of Holdings, the Borrowers or the Guarantors, provided that:

(1) such Contribution Indebtedness shall be Indebtedness with a stated maturity
later than the stated maturity of the Term Loans at such time, and

(2) such Contribution Indebtedness (a) is incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt, in each case, issued, incurred or
otherwise obtained (including by means of the extension or

 

-29-



--------------------------------------------------------------------------------

renewal of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, existing Term Loans, or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided that (i) such Indebtedness has a maturity no earlier, and a Weighted
Average Life to Maturity equal to or greater, than 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (ii) such Indebtedness
shall not have a greater principal amount (or accreted value, if applicable)
than the principal amount (or accreted value, if applicable) of the Refinanced
Debt plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses associated with the refinancing, (iii) the terms
and conditions of such Indebtedness (except as otherwise provided in clause
(ii) above and with respect to pricing, rate floors, discounts, premiums and
optional prepayment or redemption terms) are substantially identical to, or
(taken as a whole) are no more favorable to the lenders or holders providing
such Indebtedness, than those applicable to the Refinanced Debt being refinanced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Indebtedness) (provided
that a certificate of a Responsible Officer delivered to the Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the requirement of this clause (iii) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Agent notifies the
Parent Borrower within such five (5) Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)), and (iv) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, and all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained.

“Credit Card Issuer” shall mean any Person (other than a Loan Party) who issues
or whose members issue credit cards or debit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc. or Discover Financial Services, Inc.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

“Credit Suisse” shall mean Credit Suisse AG, Cayman Islands Branch.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) 50% of Consolidated Net Income for the period (treated as one accounting
period) beginning the first day of the fiscal quarter after May 31, 2016 to the
end of the most recent Test Period; plus

(b) the cumulative amount of100% of the aggregate proceeds, including cash and
Cash Equivalent proceedsEquivalents and the Fair Market Value of property other
than cash, received from (i) the sale of Qualified Capital Stock of Holdings or
of any direct or indirect parent of Holdings after the Escrow Release Date and
on or prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of Holdings and
(ii) the Qualified Capital Stock of a Borrower (or of Holdings or of any direct
or indirect parent of Holdings) issued upon

 

-30-



--------------------------------------------------------------------------------

conversion of Indebtedness incurred after the Escrow Release Date of Holdings or
any Restricted Subsidiary owed to a Person other than Holdings or a Restricted
Subsidiary, in the case of each of subclause (i) and subclause (ii), not
previously applied for a purpose other than use in the Cumulative Credit; plus

(c) 100% of the aggregate amount of contributions to the common capital of
Holdings (other than from a Restricted Subsidiary) received in cash and Cash
Equivalents and the Fair Market Value of property other than cash after the
Escrow Closing Date; plus

(d) the Net Proceeds of the sale or other Disposition of any Unrestricted
Subsidiary received by Holdings or any Restricted Subsidiary; plus;

(e) Investments of Holdings or any Restricted Subsidiary in any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary or that has
been merged or consolidated with or into Holdings or any of the Restricted
Subsidiaries (up to the greater of (i) the Fair Market Value of the Investments
of Holdings and the Restricted Subsidiaries in such Unrestricted Subsidiary at
the time of such re-designation or merger or consolidation and (ii) the Fair
Market Value of the original Investment by Holdings and its Restricted
Subsidiaries in such Unrestricted Subsidiary); plus;

(f) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received from Holdings or any Restricted
Subsidiary from an Unrestricted Subsidiary; plus

(g) returns, profits, distributions and similar amounts received in cash orand
Cash Equivalents and the Fair Market Value of property other than cash or from
Permitted Investments by Holdings and the Restricted Subsidiaries made using the
Cumulative Credit;(h) minus

(h) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 10.6(f) after the Escrow Release Date and prior to such
time.;

provided that the use of the Cumulative Credit shall be subject to compliance
with a minimum Interest Coverage Ratio of at least 2.00 to 1.00, calculated on a
Pro Forma Basis.

“Cumulative Retained Disposition Amount” shall mean, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to
(a) the aggregate cumulative sum of the Retained Disposition Amounts with
respect to all Applicable Dispositions after the Escrow Release Date and prior
to such date minus (b) any amount of the Cumulative Retained Disposition Amount
used to make Restricted Payments pursuant to Section 10.6(c) after the Escrow
Release Date and prior to such date.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Escrow Release Date and
prior to such date.

“Current Assets” shall mean, with respect to the Albertson’s Group on a
consolidated basis at any date of determination, all assets (other than cash and
Cash Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Albertson’s Group as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, Pension Plan assets, deferred bank fees and
derivative financial instruments).

 

-31-



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, with respect to the Albertson’s Group on a
consolidated basis at any date of determination, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Albertson’s Group as current liabilities at such date of determination, other
than (a) the current portion of any Indebtedness, (b) the current portion of
interest, (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals of any costs or expenses related to restructuring reserves and
(e) deferred revenue.

“DDA” shall mean each checking, savings or other demand deposit account
maintained by any of the Loan Parties. All funds in each DDA shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agent
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in any DDA.

“Debt Fund Affiliate” shall mean any Affiliate of any Sponsor that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course.

“Debt Refinancing” means all obligations under any Indebtedness of Safeway and
its Subsidiaries other than Indebtedness set forth on Schedule 1.05 hereto shall
have been repaid on the Escrow Release Date, and all Liens securing such
indebtedness shall have been released.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” shall mean an act condition or event which with notice or passage of
time or both would constitute an Event of Default.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by a BorrowerHoldings or one of its Restricted
Subsidiaries in connection with a Disposition that is so designated as
Designated Non-Cash Consideration pursuant to an officer’s certificate, setting
forth the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration. A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 10.5.

“Discount Range” shall have the meaning set forth in Section 2.3(c)(ii) hereto.

“Discounted Prepayment Option Notice” shall have the meaning set forth in
Section 2.3(c)(ii) hereto.

“Discounted Voluntary Prepayment” shall have the meaning set forth in
Section 2.3(c)(i) hereto.

“Discounted Voluntary Prepayment Notice” shall have the meaning set forth in
Section 2.3(c)(v) hereto.

“Disposition” or “Dispose” shall mean the sale, transfer, assignment, exclusive
license, lease or other disposition (including any sale and leaseback
transaction or by division) (whether in one transaction or in a series of
transactions) of any property by any Person, including (i) any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith and (ii) any sale,
transfer, assignment, or other disposition of any Equity Interests of another
Person, but, for the avoidance of doubt, not the issuance by such Person of its
Equity Interests).

 

-32-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests that, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, in each case at the option of the
holder thereof), or upon the happening of any event:

(1) matures or is mandatorily redeemable (other than solely for Equity Interests
that do not constitute Disqualified Stock), pursuant to a sinking fund
obligation or otherwise,

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock at the
option of the holder thereof, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the Latest Maturity Date; provided, however,
that only the portion of Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock; provided, further, however, that if such Equity Interests is issued to
any employee or to any plan for the benefit of employees of Holdings or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability; provided, further, that any class of Equity Interests of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Equity Interests that is not Disqualified Stock shall not be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require Holdings or its Subsidiaries to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Stock.

“Divested Properties” shall mean the stores required to be divested, transferred
or otherwise sold by the Albertson’s Group in connection with the Safeway
Acquisition pursuant to an agreement with or order issued by the Department of
Justice, the Federal Trade Commission or similar regulatory authority.

“Dollar” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary of a BorrowerHoldings that is
organized under the Laws of the United States, any state thereof or the District
of Columbia.

“Earn-Out Obligations” shall mean, with respect to any Acquisition, all
obligations of any Loan Party or any Subsidiary thereof to make any cash
earn-out payment, performance payment or similar obligation that is payable only
in the event certain future performance goals are achieved with respect to the
assets or business acquired pursuant to the documentation relating to such
Acquisition, but excluding any working capital adjustments, indemnity
obligations or payments for services or licenses provided by such sellers in
such Acquisition.

“Eastern Division Assets” shall have the meaning given to such term in the
recitals to this Agreement.

“Eastern Division Sale” shall mean the sale of the Eastern Division Assets to
NAI pursuant to the Eastern Division Sale Agreement.

 

-33-



--------------------------------------------------------------------------------

“Eastern Division Sale Agreement” shall have the meaning given to such term in
the recitals to this Agreement.

“EBITDA” shall mean at any date of determination, an amount equal to the
Consolidated Net Income of Albertson’s Group for the most recently completed
Test Period plus, without duplication, to the extent the same was deducted in
calculating such Consolidated Net Income:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Expense; plus

(3) Consolidated Non-cash Charges; plus

(4) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor (or any accruals relating to such fees and
related expenses) during such period to the extent otherwise permitted under
Section 10.8; plus

(5) the Original Closing Date Transaction Payments and the Escrow Release Date
Transaction Payments; plus

(6) any expenses or charges (other than Consolidated Non-cash Charges) related
to any issuance of Equity Interests, Investment, Acquisition, Disposition,
recapitalization or the incurrence or repayment or amendment of Indebtedness
permitted to be incurred hereunder (including a refinancing thereof) (whether or
not successful or meeting the dollar amount thresholds specified herein),
including (i) such fees, expenses or charges related to the issuance of the Term
Loans or ABL Facility Indebtedness, (ii) any amendment or other modification of
this Agreement or other Indebtedness, and (iii) commissions, discounts, yield or
other fees and charges (including any interest expense) related to any Qualified
Receivables Financing; plus

(7) the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables Financing;
plus

(8) any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of the
Parent Borrower or SafewayHoldings or the net cash proceeds of an issuance of
Equity Interests of the Parent Borrower or SafewayHoldings (other than
Disqualified Stock); plus

(9) the amount of any minority interest expense consisting of income of a
Subsidiary attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted in such period in calculating Consolidated
Net Income, net of any cash distributions made to such third parties in such
period; plus

(10) the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
BorrowerHoldings in good faith to be realized as a result of actions taken or
expected to be taken during, or expected to be taken within 18 months of the end
of, such period (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(1) such cost savings,

 

-34-



--------------------------------------------------------------------------------

operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable, (2) no cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies may be added pursuant to this clause (10) to the extent
duplicative of any expenses or charges relating thereto that are either excluded
in computing Consolidated Net Income or included (i.e., added back) in computing
EBITDA for such period, (3) such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to Section 14.13 and (4) the
aggregate amount of cost savings, operating expense reductions, restructuring
charges and expenses and cost saving synergies added pursuant to this clause
(10) shall not exceed (A) 25.0% of EBITDA for such four-quarter period plus
(B) the amount of any such cost savings, operating expense reductions,
restructuring charges and expenses and cost-savings synergies that would be
permitted to be included in financial statements prepared in accordance with
Regulation S-X under the Securities Act during such four-quarter period; plus

(11) Public Company Costs; plus

(12) any unusual, non-recurring or extraordinary expenses, losses or charges;

less, without duplication, (i) non-cash income or gain increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expense in a prior period, (2) any non-cash gains with respect to
cash actually received in a prior period to the extent such cash did not
increase Consolidated Net Income in a prior period or (3) items representing
ordinary course accruals of cash to be received in future periods; plus (ii) any
net gain from discontinued operations or net gains from the disposal of
discontinued operations to the extent increasing Consolidated Net Income.

In addition, to the extent not already included in the Consolidated Net Income
of Albertson’s Group, notwithstanding anything to the contrary in the foregoing,
EBITDA shall include the amount of net cash proceeds received by Albertson’s
Group from business interruption insurance.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Loans of any Class, the effective yield
on such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders.

 

-35-



--------------------------------------------------------------------------------

“Eligible Person” shall mean Holdings or any Borrower.

“Eligible Transferee” shall mean (a) a Person that is a Lender, a U.S. based
Affiliate of a Lender or an Approved Fund; (b) any other Person with the prior
written consent of (i) the Agent (such approval not to be unreasonably withheld)
and (ii) unless an Event of Default under Section 11.1(a)(i), 11.1(a)(ii),
11.1(g) or 11.1(h) exists, the Parent Borrower (such approval by the Parent
Borrower, when required, not to be unreasonably withheld or delayed and to be
deemed given by the Parent Borrower if no objection is received by the assigning
Lender and Agent from the Parent Borrower within the earlier to occur of
(x) three (3) Business Days after notice of such proposed assignment has been
provided by the assigning Lender as set forth in Section 14.7 of this Agreement
and acknowledged by the Parent Borrower or (y) five (5) Business Days after such
notice has been provided to the Parent Borrower); provided that no consent of
the Parent Borrower shall be required prior to the completion of primary
syndication settlement of the Term B Loans; provided, further that no Person
shall be an Eligible Transferee pursuant to this clause (b) if such Person is a
direct competitor of any Loan Party identified in writing to the Agent by the
Borrower prior to the effective time of the applicable assignment (unless at the
time of assignment there is in process a liquidation of all or substantially all
of the assets of the Parent Borrower, whether conducted by the Parent Borrower,
Agent, a trustee for the Parent Borrower or a representative of creditors of the
Parent Borrower), or is a Person identified as an ineligible transferee on a
written list of such Persons that is delivered by the Parent Borrower to Agent
prior to the Restatement Effective Date and (c) Sponsor, as provided in
Section 14.7(h). Except as set forth in Section 2.3(c) and Section 14.7(h), no
Loan Party shall be an Eligible Transferee. No natural person shall be an
Eligible Transferee.

“Environmental Laws” shall mean any and all applicable Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials, air emissions and waste water discharges.

“Environmental Liability” shall mean any liability, obligation, damage, loss,
claim, action, suit, judgment, order, fine, penalty, fee, expense, or cost,
contingent or otherwise (including any liability for damages, natural resource
damages, costs of environmental remediation, regulatory oversight fees, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” shall have the meaning set forth in the UCC.

“Equity Contribution” shall mean the new cash contributions (directly or
indirectly) by the Sponsor to AB LLC, in an amount equal to $1,250,000,000 which
will be contributed to Holdings as common and/or preferred equity of Holdings
(provided that any such preferred equity shall be reasonably acceptable to the
Arrangers).

“Equity Interests” shall mean with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other ownership interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting.

 

-36-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with Holdings within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Holdings or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent or in
reorganization (within the meaning of Title IV of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, a
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, a failure to make by its due date a
required installment under Section 430(j) of the Code with respect to a Pension
Plan or a failure to make a required contribution to a Multiemployer Plan; (g) a
determination that a Pension Plan is, or is expected to be, in “at-risk” status
(as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.

“Escrow Account” shall mean the escrow account established with the Escrow Agent
pursuant to the Escrow Agreement.

“Escrow Account Funds” shall mean all cash, securities and other property held
in or credited to the Escrow Account.

“Escrow Agent” shall mean Wilmington Trust, National Association.

“Escrow Agreement” shall mean the Escrow Agreement dated as of the Restatement
Effective Date among the Parent Borrower, the Agent and the Escrow Agent,
substantially in the form of Exhibit P.

“Escrow Collateral” shall mean “Collateral” as defined in the Escrow Agreement.

“Escrow Release Date Transaction Payments” shall mean transaction closing fees
in an aggregate amount of $35,000,000 payable contemporaneously with the Escrow
Release Date to the Sponsor (directly, or indirectly through AB LLC) and to
management of the Loan Parties.

“Escrow Release Conditions” shall mean, collectively, the conditions set forth
in Section 4.3.

“Escrow Release Date” shall mean the date on which the conditions set forth in
Section 4.3 are satisfied and the proceeds of the Term B-3 Loans and the Term
B-4 Loans are released from the Escrow Account to the Parent Borrower.

 

-37-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” (a) for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to (i) the ICE Benchmark Administration LIBOR
Raterate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Credit Suisse and with a term equivalent to such
Interest Period would be offered by Credit Suisse’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and (b) for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to (i) ICE LIBOR, at
approximately 11:00 a.m., London time determined on such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Credit Suisse’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination; provided, in each case, that Eurodollar
Rate shall not be less than 0.75% per annum.

“Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Eurodollar Rate in accordance with the terms
hereof.

“Event of Default” shall mean the occurrence and continuation or existence of
any event or condition described in Section 11.1 hereof after giving effect to
the giving of any notice or any passage of time or both specified in such
section with respect to such event or condition.

“Excess Cash Flow” shall mean, for any period, an amount equal to:

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all Consolidated Non-cash Charges to the
extent deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital of the Albertson’s Group for
such period (other than any such decreases arising from acquisitions or
dispositions by the Albertson’s Group completed during such period including,
without limitation, as a result of the Transactions), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Albertson’s Group during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income
minus

 

-38-



--------------------------------------------------------------------------------

(b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges excluded pursuant to clauses
(1) through (10) of the definition of “Consolidated Net Income,”

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Capital Expenditures accrued or made in cash
during such period, to the extent that such Capital Expenditures or acquisitions
were financed with Internally Generated Cash,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Albertson’s Group (including (A) the principal component of payments in respect
of CapitalFinance Leases and (B) the amount of any scheduled repayment of Loans
pursuant to Section 2.2 and any mandatory prepayment of Term Loans pursuant to
Section 2.3(b)(ii) to the extent required due to a Disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase, but excluding (X) all other voluntary and mandatory prepayments of
Loans and (Y) all payments in respect of the ABL Credit Agreement or any other
revolving credit facility made during such period (except to the extent there is
an equivalent permanent reduction in commitments thereunder), to the extent
financed with Internally Generated Cash,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Albertson’s Group during such period (other than Dispositions in the ordinary
course of business) to the extent included in arriving at such Consolidated Net
Income,

(v) increases in Consolidated Working Capital of the Albertson’s Group for such
period (other than any such increases arising from acquisitions or dispositions
by the Albertson’s Group during such period including, without limitation, as a
result of the Transactions),

(vi) scheduled cash payments by the Albertson’s Group during such period in
respect of long-term liabilities of the Albertson’s Group other than
Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Investments and acquisitions made during such
period by the Albertson’s Group pursuant to Section 10.2, and any expense for
deferred compensation and bonuses, deferred purchase price or earn-out
obligations paid in cash in connection with any such Investments or
acquisitions, to the extent that such Investments and acquisitions were financed
with Internally Generated Cash,

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 10.6(e), 10.6(f)(x), 10.6(g) and 10.6(h) to the extent such Restricted
Payments were financed with Internally Generated Cash,

(ix) the aggregate amount of expenditures actually made by the Albertson’s Group
with Internally Generated Cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

 

-39-



--------------------------------------------------------------------------------

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Albertson’s Group during such period that are required to be
made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration including related fees and expenses
required to be paid in cash by the Albertson’s Group pursuant to binding
contracts or executed letters of intent (the “Contract Consideration”) entered
into prior to or during such period relating to acquisitions and Investments
permitted pursuant to Section 10.2, Permitted Acquisitions or Capital
Expenditures or acquisitions of intellectual property to be consummated or made
to the extent not expensed, plus any restructuring cash expenses, pension
payments or tax contingency payments that have been added to Excess Cash Flow
pursuant to clause (a)(ii) above required to be made, in each case during the
period of four consecutive fiscal quarters of Holdings following the end of such
period; provided that to the extent the aggregate amount of Internally Generated
Cash actually utilized to finance such acquisitions, Investments, Permitted
Acquisitions, Capital Expenditures or acquisitions of Intellectual Property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period and any cash taxes to be paid within six months after the close of such
Excess Cash Flow Period, (xiii) cash expenditures in respect of Swap Contracts
during such Fiscal Year to the extent not deducted in arriving at such
Consolidated Net Income and

(xiii) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset.

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Albertson’s Group on a consolidated basis.

“Excess Cash Flow Period” shall mean each Fiscal Year of Holdings commencing
with and including the Fiscal Year ending February 26, 2015 (but in the case of
the Fiscal Year ending February 26, 2015, the period starting on the first day
of the first full Quarterly Accounting Period commencing after the Escrow
Release Date and ending February 26, 2015).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange 2016-1 Term B-4 Commitment” means, with respect to a 2016-1 Term B-4
Lender, the agreement of such 2016-1 Term B-4 Lender to exchange the entire
principal amount of its 2016-1 Term B-4 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2016-2 Term B-4 Loans on the Amendment No. 5 (2016-2) Effective Date.

“Exchange 2016-1 Term B-4 Lender” means a 2016-1 Term B-4 Lender with an
Exchange 2016-1 Term B-4 Commitment to exchange 2016-1 Term B-4 Loans into
Exchange 2016-2 Term B-4 Loans on the Amendment No. 5 (2016-2) Effective Date.

 

-40-



--------------------------------------------------------------------------------

“Exchange 2016-1 Term B-4 Loan” means a Loan that is deemed made pursuant to
Section 2.1(b).

“Exchange 2016-1 Term B-5 Commitment” means, with respect to a 2016-1 Term B-5
Lender, the agreement of such 2016-1 Term B-5 Lender to exchange the entire
principal amount of its 2016-1 Term B-5 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2016-2 Term B-5 Loans on the Amendment No. 5 (2016-2) Effective Date.

“Exchange 2016-1 Term B-5 Lender” means a 2016-1 Term B-5 Lender with an
Exchange 2016-1 Term B-5 Commitment to exchange 2016-1 Term B-5 Loans into
Exchange 2016-2 Term B-5 Loans on the Amendment No. 5 (2016-2) Effective Date.

“Exchange 2016-1 Term B-5 Loan” means a Loan that is deemed made pursuant to
Section 2.1(c).

“Exchange 2016-1 Term B-6 Commitment” means, with respect to a 2016-1 Term B-6
Lender, the agreement of such 2016-1 Term B-6 Lender to exchange the entire
principal amount of its 2016-1 Term B-6 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2017-1 Term B-6 Loans on the Amendment No. 6 (2017-1) Effective Date.

“Exchange 2016-1 Term B-6 Lender” means a 2016-1 Term B-6 Lender with an
Exchange 2016-1 Term B-6 Commitment to exchange 2016-1 Term B-6 Loans into
Exchange 2017-1 Term B-6 Loans on the Amendment No. 6 (2017-1) Effective Date.

“Exchange 2016-1 Term B-6 Loan” means a Loan that is deemed made pursuant to
Section 2.1(g).

“Exchange 2016-2 Term B-4 Commitment” means, with respect to a 2016-2 Term B-4
Lender, the agreement of such 2016-2 Term B-4 Lender to exchange the entire
principal amount of its 2016-2 Term B-4 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2017-1 Term B-4 Loans on the Amendment No. 6 (2017-1) Effective Date.

“Exchange 2016-2 Term B-4 Lender” means a 2016-2 Term B-4 Lender with an
Exchange 2016-2 Term B-4 Commitment to exchange 2016-2 Term B-4 Loans into
Exchange 2017-1 Term B-4 Loans on the Amendment No. 6 (2017-1) Effective Date.

“Exchange 2016-2 Term B-4 Loan” means a Loan that is deemed made pursuant to
Section 2.1(e).

“Exchange 2016-2 Term B-5 Commitment” means, with respect to a 2016-2 Term B-5
Lender, the agreement of such 2016-2 Term B-5 Lender to exchange the entire
principal amount of its 2016-2 Term B-5 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2017-1 Term B-5 Loans on the Amendment No. 6 (2017-1) Effective Date.

“Exchange 2016-2 Term B-5 Lender” means a 2016-2 Term B-5 Lender with an
Exchange 2016-2 Term B-5 Commitment to exchange 2016-2 Term B-5 Loans into
Exchange 2017-1 Term B-5 Loans on the Amendment No. 6 (2017-1) Effective Date.

“Exchange 2016-2 Term B-5 Loan” means a Loan that is deemed made pursuant to
Section 2.1(f).

 

-41-



--------------------------------------------------------------------------------

“Exchange 2017-1 Term B-4 Commitment” means, with respect to a 2017-1 Term B-4
Lender, the agreement of such 2017-1 Term B-4 Lender to exchange the entire
principal amount of its 2017-1 Term B-4 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2018 Term B-7 Loans on the Amendment No. 7 (2018) Effective Date.

“Exchange 2017-1 Term B-4 Lender” means a 2017-1 Term B-4 Lender with an
Exchange 2017-1 Term B-4 Commitment to exchange 2017-1 Term B-4 Loans into
Exchange 2018 Term B-7 Loans on the Amendment No. 7 (2018) Effective Date.

“Exchange 2017-1 Term B-4 Loan” means a Loan that is deemed made pursuant to
Section 2.1(h).

“Exchange 2017-1 Term B-5 Commitment” means, with respect to a 2017-1 Term B-5
Lender, the agreement of such 2017-1 Term B-5 Lender to exchange the entire
principal amount of its 2017-1 Term B-5 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2019 Term B-8 Loans on the Amendment No. 8 (2019) Effective Date.

“Exchange 2017-1 Term B-5 Lender” means a 2017-1 Term B-5 Lender with an
Exchange 2017-1 Term B-5 Commitment to exchange 2017-1 Term B-5 Loans into
Exchange 2019 Term B-8 Loans on the Amendment No. 8 (2019) Effective Date.

“Exchange 2017-1 Term B-5 Loan” means a Loan that is deemed made pursuant to
Section 2.1(i).

“Exchange 2017-1 Term B-6 Commitment” means, with respect to a 2017-1 Term B-6
Lender, the agreement of such 2017-1 Term B-6 Lender to exchange the entire
principal amount of its 2017-1 Term B-6 Loans (or such lesser amount allocated
to it by the Administrative Agent) for an equal principal amount of Exchange
2019 Term B-8 Loans on the Amendment No. 8 (2019) Effective Date.

“Exchange 2017-1 Term B-6 Lender” means a 2017-1 Term B-6 Lender with an
Exchange 2017-1 Term B-6 Commitment to exchange 2017-1 Term B-6 Loans into
Exchange 2019 Term B-8 Loans on the Amendment No. 8 (2019) Effective Date.

“Exchange 2017-1 Term B-6 Loan” means a Loan that is deemed made pursuant to
Section 2.1(j).

“Exchange 2018 Term B-7 Commitment” means, with respect to a 2018 Term B-7
Lender, the agreement of such 2018 Term B-7 Lender to exchange the entire
principal amount of its 2018 Term B-7 Loans (or such lesser amount allocated to
it by the Administrative Agent) for an equal principal amount of Exchange 2019-1
Term B-7 Loans on the Amendment No. 8 (2019) Effective Date.

“Exchange 2018 Term B-7 Lender” means a 2018 Term B-7 Lender with an Exchange
2018 Term B-7 Commitment to exchange 2018 Term B-7 Loans into Exchange 2019-1
Term B-7 Loans on the Amendment No. 8 (2019) Effective Date.

“Exchange 2018 Term B-7 Loan” means a Loan that is deemed made pursuant to
Section 2.1(k).

“Exchange 2019-1 Term B-2/B-3 Commitment7 Loan” means a Loan that is deemed made
pursuant to Section 2.1(l).

 

-42-



--------------------------------------------------------------------------------

“Exchange 2019 Term B-8 Loan” means a Loan that is deemed made pursuant to
Section 2.1(m).

“Exchange Term B-2/B-3 Commitment” means, with respect to a Term B-2 Lender or a
Term B-3 Lender, the agreement of such Term B-2 Lender or Term B-3 Lender to
exchange the entire principal amount of its Term B-2 Loans and/or or Term B-3
Loans (or, in each case, such lesser amount allocated to it by the
Administrative Agent) for an equal principal amount of Exchange Term B-6 Loans
on the Amendment No. 4 (B-6) Effective Date.

“Exchange Term B-2 Lender” means a Term B-2 Lender with an Exchange Term B-2/B-3
Commitment to exchange its Term B-2 Loans into Exchange Term B-6 Loans on the
Amendment No. 4 (B-6) Effective Date.

“Exchange Term B-3 Lender” means a Term B-3 Lender with an Exchange Term B-2/B-3
Commitment to exchange Term B-3 Loans into Exchange Term B-6 Loans on the
Amendment No. 4 (B-6) Effective Date.

“Exchange Term B-4 Commitment” means, with respect to a Term B-4 Lender, the
agreement of such Term B-4 Lender to exchange the entire principal amount of its
Term B-4 Loans (or such lesser amount allocated to it by the Administrative
Agent) for an equal principal amount of Exchange 2016-1 Term B-4 Loans on the
Amendment No. 4 (B-6) Effective Date.

“Exchange Term B-4 Lender” means a Term B-4 Lender with an Exchange Term B-4
Commitment to exchange Term B-4 Loans into Exchange 2016-1 Term B-4 Loans on the
Amendment No. 4 (B-6) Effective Date.

“Exchange Term B-5 Commitment” means, with respect to a Term B-5 Lender, the
agreement of such Term B-5 Lender to exchange the entire principal amount of its
Term B-5 Loans (or such lesser amount allocated to it by the Administrative
Agent) for an equal principal amount of Exchange 2016-1 Term B-5 Loans on the
Amendment No. 4 (B-6) Effective Date.

“Exchange Term B-5 Lender” means a Term B-5 Lender with an Exchange Term B-5
Commitment to exchange Term B-5 Loans into Exchange 2016-1 Term B-5 Loans on the
Amendment No. 4 (B-6) Effective Date.

“Exchange Term B-6 Commitment” means, with respect to a Term B-6 Lender, the
agreement of such Term B-6 Lender to exchange the entire principal amount of its
Term B-6 Loans (or such lesser amount allocated to it by the Administrative
Agent) for an equal principal amount of Exchange 2016-1 Term B-6 Loans on the
Amendment No. 5 (2016-2) Effective Date.

“Exchange Term B-6 Lender” means a Term B-6 Lender with an Exchange Term B-6
Commitment to exchange Term B-6 Loans into Exchange 2016-1 Term B-6 Loans on the
Amendment No. 5 (2016-2) Effective Date.

“Exchange Term B-6 Loan” means a Loan that is deemed made pursuant to
Section 2.1(d).

“Exchanged 2016-1 Term B-4 Loan” means each 2016-1 Term B-4 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2016-2 Term B-4 Loan
and the Administrative Agent has allocated into an Exchange 2016-2 Term B-4
Loan.

 

-43-



--------------------------------------------------------------------------------

“Exchanged 2016-1 Term B-5 Loan” means each Term 2016-1 B-5 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2016-2 Term B-5 Loan
and the Administrative Agent has allocated into an Exchange 2016-2 Term B-5
Loan.

“Exchanged 2016-1 Term B-6 Loan” means each 2016-1 Term B-6 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2017-1 Term B-6 Loan
and the Administrative Agent has allocated into an Exchange 2017-1 Term B-6
Loan.

“Exchanged 2016-2 Term B-4 Loan” means each 2016-2 Term B-4 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2017-1 Term B-4 Loan
and the Administrative Agent has allocated into an Exchange 2017-1 Term B-4
Loan.

“Exchanged 2016-2 Term B-5 Loan” means each 2016-2 Term B-5 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2017-1 Term B-5 Loan
and the Administrative Agent has allocated into an Exchange 2017-1 Term B-5
Loan.

“Exchanged 2017-1 Term B-4 Loan” means each 2017-1 Term B-4 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2018 Term B-7 Loan and
the Administrative Agent has allocated into an Exchange 2018 Term B-7 Loan.

“Exchanged 2017-1 Term B-5 Loan” means each 2017-1 Term B-5 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2019 Term B-8 Loan and
the Administrative Agent has allocated into an Exchange 2019 Term B-8 Loan.

“Exchanged 2017-1 Term B-6 Loan” means each 2017-1 Term B-6 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2019 Term B-8 Loan and
the Administrative Agent has allocated into an Exchange 2019 Term B-8 Loan.

“Exchanged 2018 Term B-7 Loan” means each 2018 Term B-7 Loan as to which the
Lender thereof has consented to exchange into an Exchange 2019-1 Term B-7 Loan
and the Administrative Agent has allocated into an Exchange 2019-1 Term B-7
Loan.

“Exchanged Term B-2 Loan” means each Term B-2 Loan as to which the Lender
thereof has consented to exchange into an Exchange Term B-6 Loan and the
Administrative Agent has allocated into an Exchange Term B-6 Loan.

“Exchanged Term B-3 Loan” means each Term B-3 Loan as to which the Lender
thereof has consented to exchange into an Exchange Term B-6 Loan and the
Administrative Agent has allocated into an Exchange Term B-6 Loan.

“Exchanged Term B-4 Loan” means each Term B-4 Loan as to which the Lender
thereof has consented to exchange into an Exchange 2016-1 Term B-4 Loan and the
Administrative Agent has allocated into an Exchange 2016-1 Term B-4 Loan.

“Exchanged Term B-5 Loan” means each Term B-5 Loan as to which the Lender
thereof has consented to exchange into an Exchange 2016-1 Term B-5 Loan and the
Administrative Agent has allocated into an Exchange 2016-1 Term B-5 Loan.

“Exchanged Term B-6 Loan” means each Term B-6 Loan as to which the Lender
thereof has consented to exchange into an Exchange 2016-1 Term B-6 Loan and the
Administrative Agent has allocated into an Exchange 2016-1 Term B-6 Loan.

 

-44-



--------------------------------------------------------------------------------

“Excluded Contributions” means the net cash proceeds, property or assets
received by Holdings or its Restricted Subsidiaries from: (1) contributions to
its common equity capital, and (2) the issuance or sale (other than to a
Restricted Subsidiary of Holdings or to Holdings or Restricted Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Equity Interests of Holdings.

“Excluded Property” has the meaning ascribed to such term in the Security
Agreement.

“Excluded Subsidiary” shall mean (a) any Immaterial Subsidiary, (b) any
Subsidiary acquired following the Original Closing Date that is prohibited from
guaranteeing the Obligations by applicable Law or Contractual Obligations that
are in existence at the time of acquisition and not entered into in
contemplation thereof or if guaranteeing the Obligation would require
governmental (including regulatory) consent, approval, license or authorization
(unless such consent, approval license or authorization has been obtained),
(c) any Foreign Subsidiary, (d) any Domestic Subsidiary that is treated as a
disregarded entity for U.S. federal income tax purposes and that has no material
assets other than the stock of one or more Foreign Subsidiaries that are CFCs,
(e) any Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary,
(f) any non-for-profit Subsidiaries, (g) any Unrestricted Subsidiaries, (h) any
special purpose securitization vehicle (or similar entity), including any
Receivables Subsidiary, (i) any Real Estate Financing Loan Party, (j) at Parent
Borrower’sHoldings’ election, any Domestic Subsidiary that is not a wholly owned
Subsidiary of Holdings, (k) any Captive Insurance Subsidiary, and (l) any other
Subsidiary with respect to which, in the reasonable judgment of the Agent and
the Parent BorrowerHoldings, the burden or cost (including any adverse tax
consequences) of providing the guarantee shall outweigh the benefits to be
obtained by the Lenders therefrom; provided that no Subsidiary that guarantees
the ABL Credit Agreement, Permitted Ratio Debt, Incremental Equivalent Debt,
Credit Agreement Refinancing Indebtedness or any other Junior Financing shall be
deemed to be an Excluded Subsidiary at any time any such guarantee is in effect;
provided further that in no event shall any Co-Borrower be an Excluded
Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving any “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time such guarantee
or grant of a security interest by such Guarantor becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Financing Agreement, (a) taxes imposed
on or measured by such recipient’s net income (however denominated), franchise
taxes and branch profits taxes, in each case imposed by a jurisdiction as a
result of such recipient being organized or having its principal office located
in or, in the case of any Lender, having its applicable Lending Office located
in, such jurisdiction or as a result of any other present or former connection
between such recipient and such jurisdiction (other than a connection arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant

 

-45-



--------------------------------------------------------------------------------

to, and/or enforced, any Financing Agreements, or sold or assigned any interest
in any Loan or Financing Agreement), (b) in the case of a Lender (other than any
Lender becoming a party hereto pursuant to a request by any Loan Party under
Section 6.2), any U.S. federal withholding tax that is imposed on amounts
payable to such Lender pursuant to a law in effect at the time such Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 6.1, (c) any taxes attributable to a Lender’s failure to
comply with Section 6.1(d), and (d) any U.S. federal withholding taxes imposed
under FATCA.

“Executive Order” shall have the meaning set forth in Section 8.20.

“Existing Debt Facility” shall mean the Term Loan Agreement, dated as of
March 21, 2013, by and among the Parent Borrower, Holdings, the guarantors party
thereto, the lenders party thereto and Citibank, N.A., as agent, as amended,
restated, amended and restated or otherwise modified before the Escrow Release
Date.

“Existing Mortgaged Property” shall mean eachthose certain Mortgaged
PropertyProperties encumbered by a Mortgage as of the date hereofMortgages on
the Original Closing Date.

“Existing NALP Notes” shall mean, to the extent not otherwise retired, repaid,
redeemed, discharged or defeased, NALP’s 6.52% to 7.15% Medium-Term Notes due
July 2027—July 2028, 7.75% Debentures due June 2026, 7.45% Senior Debentures due
August 2029, 8.70% Senior Debentures due May 2030 and 8.00% Senior Debentures
due May 2031.

“Existing Safeway Debentures” shall mean, to the extent not otherwise retired,
repaid, redeemed, discharged or defeased, Safeway’s 7.45% Debentures due 2027
and 7.25% Debentures due 2031.

“Existing Safeway Notes” shall mean, to the extent not otherwise retired,
repaid, redeemed, discharged or defeased, Safeway’s 5.00% Senior Notes due 2019,
3.95% Notes due 2020, 4.75% Senior Notes due 2021 and not more than $80,000,000
in principal amount of Safeway’s 3.40% Senior Notes due 2016 and not more than
$100,000,000 in principal amount of Safeway’s 6.35% Senior Notes due 2017.

“Existing Term Loan Tranche” shall have the meaning set forth in Section 2.10(a)
hereto.

“Existing Term Loans” shall have the meaning set forth in Section 2.10(a)
hereto.

“Extended Term Loan” shall have the meaning set forth in Section 2.10(a) hereto.

“Extending Term Lender” shall have the meaning set forth in Section 2.10(b)
hereto.

“Extension Amendment” shall have the meaning set forth in Section 2.10(c)
hereto.

“Extension Election” shall have the meaning set forth in Section 2.10(b) hereto.

“Facility” shall mean the Term B-2 Loans, the Term B-3 Loans, the Term B-4
Loans, the Term B-5 Loans, the 2016-1 Term B-4 Loans, the 2016-2 Term B-4 Loans,
the 2017-1 Term B-4 Loans, the 2016-1 Term B-5 Loans, the 2016-2 Term B-5 Loans,
2017-1 Term B-5 Loans, the Term B-6 Loans, the 2016-1 Term B-6 Loans, 2017-1
Term B-6 Loans, 2018 Term B-7 Loans, 2019-1 Term B-7 Loans, 2019 Term B-8 Loans,
a given Refinancing Series of Refinancing Term Loans, a given Term Loan
Extension Series of Extended Term Loans or a given Class of Incremental Term
Loans, as the context may require.

 

-46-



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction as determined by the
Parent BorrowerHoldings in its good faith discretion. Fair Market Value may be
(but need not be) conclusively established by means of an officer’s certificate
or resolutions of the Board of Directors of the Parent BorrowerHoldings setting
out such Fair Market Value as determined by such Officer or such Board of
Directors in good faith.

“Farm Products” shall mean crops, livestock, supplies used or produced in a
farming operation and products of crops or livestock and including farm products
as such term is defined in the Food Security Act and the UCC.

“FATCA” shall mean Sections 1471 through 1474 of the Code as in effect on the
Original Closing Date (and as amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), any
current or future United States Treasury Department regulations or other
official administrative interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws or official administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” shall mean on any day, the rate per annum
(rounded upward, if necessary, to the next higher 1/100th of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next succeeding Business Day,
and (ii) if such rate is not so published for any day, the Federal Funds
Effective Rate for such day shall be the average rate charged to Credit Suisse
on such day on such transactions, as determined in good faith by Credit Suisse.

“Fee Letter” shall mean the second amended and restated Fee Letter agreement,
dated April 3, 2014, as amended on April 24, 2014, by and among Holdings, the
Arrangers, the Co-Documentation Agents, Bank of America, N.A., Credit Suisse,
Deutsche Bank AG Cayman Islands Branch, Deutsche Bank AG New York Branch, PNC
Bank National Association, U.S. Bancorp Investments, Inc., U.S. Bank National
Association and SunTrust Bank.

“Finance Lease Obligation” shall mean, at the time any determination thereof is
to be made, the amount of the liability in respect of a Finance Lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Finance Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a finance lease on the balance sheet of such Person.

“Financing Agreements” shall mean, collectively, this Agreement, the Collateral
Documents, and all notes, guarantees, security agreements, deposit account
control agreements, investment property control agreements, other intercreditor
agreements and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Loan Party in connection with
this Agreement.

 

-47-



--------------------------------------------------------------------------------

“Fiscal Intermediary” shall mean any qualified insurance company or other Person
that has entered into an ongoing relationship with any Governmental Authority to
make payments to payees under Medicare, Medicaid or any other federal, state or
local public health care or medical assistance program pursuant to any of the
Health Care Laws.

“Fiscal Month” shall mean any four (4) week Accounting Period of Holdings.

“Fiscal Year” shall mean, subject to Section 10.10, any period of 13 consecutive
Accounting Periods ending on or about the Thursday closest Saturday to the last
day of February 28th (or February 29th, as the case may be) of each calendar
year.

“Fixtures” shall have the meaning set forth in the UCC.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004,
(v) the Biggert-Waters Flood Insurance Reform Act of 2012 and (vi) the Homeowner
Flood Insurance Affordability Act of 2014, as now or hereafter in effect, or, in
each case, any successor statute thereto.

“Food Security Act” shall mean the Food Security Act of 1985, 7 U.S.C.
Section 1631 et. seq., as the same now exists or may hereafter from time to time
be amended, modified, recodified or supplemented, together with all rules and
regulations thereunder.

“Foreign Assets Control Regulations” shall have the meaning set forth in
Section 8.20 hereto.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary of a BorrowerHoldings which is
not a Domestic Subsidiary.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.

“Funding Bank” shall have the meaning set forth in Section 3.3(a) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-48-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state, county,
provincial, municipal, local or other political subdivision thereof, any central
bank (or similar monetary or regulatory authority) thereof, and any agency,
authority or instrumentality (including any bilateral or multilateral agency
authority or instrumentality formed by treaty) exercising executive,
legislative, judicial, regulatory, administrative, military, peacekeeping or
police powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” shall have the meaning set forth in Section 14.7(k) hereto.

“Guaranteed Obligations” shall have the meaning set forth in Section 14.12(a)
hereto.

“Guarantor Allocable Percentage” shall have the meaning set forth in
Section 14.12(c)(ii) hereof.

“Guarantors” shall mean Holdings and the Subsidiaries of Holdings (other than
any (i) any Restricted Subsidiary that has been designated as a Co-Borrower,
(ii) the Parent Borrower and (ii)iii) any Excluded Subsidiary) and New Holdings
(as applicable) and any other Subsidiary that issues a Guarantee of the
Obligations after the Escrow Release Date.

“Guaranty” shall mean, collectively, the guaranty of the Guaranteed Obligations
by the Guarantors pursuant to Section 14.12 of this Agreement.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature which in each case are
regulated pursuant to, or which could not reasonably be expected to result in
liability under, any Environmental Law.

“Health Care Laws” shall mean all federal, state and local laws, rules,
regulations, interpretations, guidelines, ordinances and decrees primarily
relating to patient healthcare, any health care provider, medical assistance and
cost reimbursement program, as now or at any time hereafter in effect,
including, but not limited to, the Social Security Act, the Social Security
Amendments of 1972, the Medicare-Medicaid Anti-Fraud and Abuse Amendments of
1977, the Medicare and Medicaid Patient and Program Protection Act of 1987,
HIPAA, the Federal False Claim Act, the Federal Anti-Kickback Statute, and the
Patient Protection and Afford Care Act, as amended.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under (1) currency exchange, interest rate or commodity swap
agreements, currency exchange, interest rate or commodity cap agreements and
currency exchange, interest rate or commodity collar agreements and (2) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended by the Health Information, Technology, Economic and Clinical
Health Act of 2009 (HITECH), as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

“HIPAA Compliance Date” has the meaning set forth in Section 8.29 hereto.

“HIPAA Compliance Plan” has the meaning set forth in Section 8.29 hereto.

“HIPAA Compliant” has the meaning set forth in Section 8.29 hereto.

 

-49-



--------------------------------------------------------------------------------

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph herein.

“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the Parent BorrowerHoldings to the Agent at any time or from time to time as
an Immaterial Subsidiary, that, as of the last day of the Fiscal Year of
Holdings most recently ended, or, if organized or acquired after the end of such
Fiscal Year, at the date of designation, had revenues or total assets for such
year in an amount that is less than 2.0% of the consolidated revenues or total
assets, as applicable, of Holdings and its Restricted Subsidiaries for such year
(which, for any Immaterial Subsidiary or proposed Immaterial Subsidiary
organized or acquired since such date, shall be determined on a pro forma basis
as if such Subsidiary were in existence or acquired on such date); provided that
all such Immaterial Subsidiaries, taken together, as of the last day of the
Fiscal Year of Holdings most recently ended, shall not have revenues or total
assets for such year in an amount that is equal to or greater than 5.0% of the
consolidated revenues or total assets, as applicable, of Holdings and its
Restricted Subsidiaries for such year (which, for any Immaterial Subsidiary or
proposed Immaterial Subsidiary organized or acquired since such date, shall be
determined on a pro forma basis as if such Subsidiary were in existence on such
date). Any Restricted Subsidiary that executes a Guarantee of the Obligations
shall not be deemed an Immaterial Subsidiary and shall be excluded from the
calculations above.

“Increased Amount Date” shall have the meaning set forth in Section 2.8(a)
hereto.

“Incremental Amendment” shall mean an Incremental Amendment among the applicable
Borrower, the Agent and one or more Incremental Term Lenders entered into
pursuant to Section 2.8.

“Incremental Amount” shall mean the sum of (x) (i) $750,000,000 plus voluntary
prepayments of the Loans (other than prepayments funded with the proceeds of
long-term Indebtedness (other than the prepayment of the Term B-2 Loans and Term
B-3 Loans prior to the Amendment No. 4 (B-6) Effective Date)) pursuant to
Section 2.3(a) or (c) made on or prior to the date of determination (plus
accrued interest, fees, premiums (if any) and penalties thereon and reasonable
fees and expenses associated with such voluntary prepayments), plus (y) an
unlimited amount as long as, at the time of the incurrence and after giving pro
forma effect thereto, the Consolidated First Lien Net Leverage Ratio would be
less than 3.75:1.00 (assuming that all Incremental Term Loans are secured on a
first-priority basis whether or not so secured and shall be deemed to constitute
Consolidated Total Debt and excluding the cash proceeds of any such Incremental
Term Loans for the purposes of netting) with the Parent Borrower being permitted
to determine whether the Incremental Term Loan Commitments are obtained under
clause (x) or (y) of this definition; minus (z) the aggregate outstanding
principal amount of Incremental Equivalent Debt; provided that at the time of
incurrence in no event shall the aggregate principal amount of Incremental Term
Loans together with the principal amount of Incremental Equivalent Debt exceed
such Incremental Amount.

“Incremental Equivalent Debt” shall mean secured or unsecured Indebtedness of
the Albertsons Group in the form of senior secured first lien term loans or
notes or junior lien term loans or notes, subordinated term loans or notes or
senior unsecured term loans or notes, or any bridge facility; provided that:
(a) the terms of such debt securities do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Latest
Maturity Date at the time of incurrence of such debt securities (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default), (b) other
than with respect to a customary bridge facility, the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption premiums), taken as a whole, are not more restrictive to the
Parent BorrowerHoldings and its Restricted Subsidiaries than those in this
Agreement unless (i) the Term Lenders holding the Term B Loans also receive the
benefit of such restrictive terms, (ii) such terms are not effective until the
Latest Maturity Date of the then existing Term B Loans or (iii) such other terms
are

 

-50-



--------------------------------------------------------------------------------

reasonably satisfactory to the Agent; provided that a certificate of a
Responsible Officer of the Parent BorrowerHoldings delivered to the Agent at
least three Business Days (or such shorter period as the Agent may reasonably
agree) prior to the incurrence of such Incremental Equivalent Debt, stating that
the Parent BorrowerHoldings has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement, (c) no Subsidiary
of Holdings (other than the Parent Borrower, a Co-Borrower or Guarantor) shall
be an obligor, (d) no Incremental Equivalent Debt shall be secured by any
collateral other than the Collateral, (e) such Indebtedness has an aggregate
principal amount not to exceed the Incremental Amount as of the date of
incurrence and (f) such Incremental Equivalent Debt shall be subject to the
requirements set forth in the second proviso of Section 2.8(b) to the extent
such Indebtedness is in the form of term loans (other than a customary bridge
facility) that are secured on a pari passu basis with the Term Loans, other than
such Incremental Equivalent Debt in an aggregate principal amount outstanding
not in excess of $750,000,000 with a final maturity date that is at least two
years after the Latest Maturity Date at the time of incurrence.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.8, to make Incremental Term Loans to a
Borrower.

“Incremental Term Loans” shall mean Terms Loans made by one or more Lenders to a
Borrower pursuant to Section 2.8. Incremental Term Loans may be made in the form
of additional Term Loans or, to the extent permitted by Section 2.8 and provided
for in the relevant Incremental Amendment, Other Term Loans.

“Incur” shall mean issue, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Equity Interests of a Person
existing at the time such person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables and similar obligations) which
purchase price is due more than one year after the later of the date of placing
the property in service or taking delivery and title thereto;

(d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, however, that the amount of such Indebtedness will be the
lesser of the Fair Market Value of such asset at such date of determination, and
the amount of such Indebtedness of such other Person;

 

-51-



--------------------------------------------------------------------------------

(e) all Attributable Indebtedness of such Person;

(f) all obligations of such Person in respect of Disqualified Stock; and

(g) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person of the type described in clauses (a) through (f) (other than
by endorsement of negotiable instruments for collection in the ordinary course
of business);

; provided, that obligations under or in respect of Receivables Financings or
Hedging Obligations shall be deemed not to constitute Indebtedness. The amount
of any Indebtedness that has been defeased or for which funds have been
irrevocably deposited with the applicable trustee for redemption shall be deemed
to be $0. Accrual of interest, the accretion of accreted value, the amortization
or accretion of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, the accretion of liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be Indebtedness. Guarantees of, or obligations in respect of letters of credit
bankers’ acceptances or similar instruments relating to, or Liens securing,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness, provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this covenant. Indebtedness that is cash collateralized shall not be deemed to
be Indebtedness hereunder to the extent of such cash collateralization.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 12.5 hereof.

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm of nationally recognized standing.

“Information” shall have the meaning set forth in Section 14.5(a) hereto.

“Intellectual Property” shall mean United States and non-United States:
(a) patents and patent applications; (b) trademarks, service marks, trade names,
trade dress, business names, designs, logos, indicia of origin, and other source
and/or business identifiers; (c) Internet domain names and associated websites;
(d) copyrights, including copyrights in computer software; (e) industrial
designs, databases, data, trade secrets, know-how, technology, unpatented
inventions and other confidential or proprietary information; (f) all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; (g) all tangible and
intangible property embodying the copyrights and unpatented inventions (whether
or not patentable); (h) license agreements related to any of the foregoing and
income therefrom; (i) books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; (j) all other intellectual property;
and (k) all common law and other rights throughout the world in and to all of
the foregoing.

“Intercreditor Agreements” shall mean the ABL Intercreditor Agreement together
with the Term Loan Intercreditor Agreement.

 

-52-



--------------------------------------------------------------------------------

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) EBITDA to (b) Consolidated Interest Expense, in each case, of the
Albertson’s Group for the most recently ended Test Period on or prior to such
date.

“Interest Period” shall mean, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one week or one, two,
three or six months thereafter or, to the extent agreed by each Lender of such
Eurodollar Rate Loan, twelve months, as selected by the applicable Borrower in
its Committed Loan Notice; provided that, notwithstanding the foregoing, any
Interest Period may end on a date that is less than one week from the
commencement of such period if mutually agreed upon by the Parent Borrower and
Agent; provided further.

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interest Rate” shall mean,

(a) Subject to clause (b) of this definition below:

(i) as to Base Rate Loans, a rate equal to the then Applicable Margin for Base
Rate Loans under the applicable Facility on a per annum basis plus the Base
Rate, and

(ii) as to Eurodollar Rate Loans, a rate equal to the then Applicable Margin for
Eurodollar Rate Loans under the applicable Facility on a per annum basis plus
the Eurodollar Rate.

(b) Notwithstanding anything to the contrary contained herein, Agent may, at its
option, and Agent shall, at the direction of the Required Lenders, increase the
Applicable Margin otherwise used to calculate the Interest Rate for Base Rate
Loans and Eurodollar Rate Loans, by two percent (2%) per annum, with respect to
any portion of the Loans and other Obligations outstanding that is not paid on
the due date thereof (whether due at stated maturity, on demand, upon
acceleration or otherwise) until such amount due is paid in full.

“Internally Generated Cash” shall mean, with respect to any Person, cash funds
of such Person and its Restricted Subsidiaries not constituting (x) proceeds of
the issuance of (or contributions in respect of) Equity Interests of such Person
and (y) proceeds of the incurrence of Indebtedness (other than extensions of
credit under the ABL Facility or any other revolving credit or similar facility)
by such Person or any of its Restricted Subsidiaries.

 

-53-



--------------------------------------------------------------------------------

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
(c) any Acquisition, or (d) any other investment of money or capital in another
Person in order to obtain a profitable return. For purposes of covenant
compliance, the amount of any outstanding Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, net of any repayments thereof.

“IPO Reorganization” shall mean the transactions taken in connection with and
reasonably related to the consummation of an initial public offering of the
common Equity Interests of Holdings or any parent of Holdings so long as that
after giving effect to all such transactions the security interests of the
Lenders in the Collateral and Guarantees of the Secured Obligations, taken as
whole, would not be materially impaired.

“Junior Financing” shall have the meaning set forth in Section 10.11(a) hereto.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity date of any Refinancing Term Loan, any Refinancing
Term Commitment, any Extended Term Loan or any Incremental Term Loans, in each
case as extended in accordance with this Agreement from time to time.

“Laws” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lease” shall mean any written agreement, pursuant to which a Loan Party is
entitled to the use or occupancy of any real property for any period of time.

“Lender Participation Notice” shall have the meaning set forth in
Section 2.3(c)(iii) hereto.

“Lenders” shall mean the financial institutions who are signatories hereto as
Lenders, other persons made a party to this Agreement as a Lender in accordance
with Section 14.7 hereof and any other persons made a party to this Agreement as
a Lender in accordance with the terms of this Agreement, and their respective
successors and assigns.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Loan.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property.

 

-54-



--------------------------------------------------------------------------------

For the purpose of this Agreement, each Person shall be deemed to be the owner
of any property that it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the property has been
retained by or vested in some other Person for security purposes. In no event
shall the term “Lien” be deemed to include any license of Intellectual Property
unless such license contains a grant of a security interest in such Intellectual
Property.

“Liquidity Condition” shall mean, at any time, the sum of (x) unrestricted cash
and Cash Equivalents of the Albertson’s Group (including cash restricted in
favor of the Lenders and/or the lenders under the ABL Facility) and (y) undrawn
and then available amounts under the ABL Facility, to the extent such sum equals
or exceeds $450,000,000.

“Loan” shall mean an extension of credit under Section 2 by a Lender to a
Borrower in the form of a Term Loan.

“Loan Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio.

“Loan-to-Value Ratio” shall mean, as of any date, the ratio of (a)(x) in the
case of Indebtedness to be secured by a Lien on Mortgaged Properties ranking
pari passu with the Liens securing the Obligations, the total amount of
Consolidated Total Debt included in clause (a) of the definition of
“Consolidated First Lien Net Leverage Ratio” and (y) in the case of Indebtedness
to be secured by a Lien on Mortgaged Properties ranking junior to the Liens
securing the Obligations, the total amount of Consolidated Total Debt secured by
any Liens on assets of Holdings and its Restricted Subsidiaries (in each case,
as applicable, the “Loan Component”) to (b) the aggregate amount of the
Valuations for each of the Mortgaged Properties that has been completed in the
18 calendar month period immediately prior to such date (the “Value Component”).
On the Escrow Release Date, the Value Component shall be an amount to be
provided by the Parent Borrower to the Agent pursuant to an officer’s
certificate in form and substance reasonably satisfactory to the Agent setting
forth the Value Component and the basis of such valuation and, which shall be
calculated using the same methodology used to calculate the Value Component
under the Existing Debt Facility.

“Loan Parties” shall mean collectively the Borrowers and each Guarantor (other
than Holdings).

“LTIP Agreements” shall mean the AB Acquisition LLC Long Term Incentive Plan, as
amended and the AB Acquisition LLC Senior Executive Retention Plan, as amended.

“Management Services Agreement” shall mean the Management Services Agreement by
and between AB Management Services Corp. and the Parent Borrower, dated as of
the Original Closing Date, as the same may be hereafter amended, modified,
supplemented, extended, renewed, restated, or replaced, in each case so long as
not materially adverse to the Lenders.

“Margin Stock” shall have the meaning set forth in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
liabilities, or financial condition of the Loan Parties and their Subsidiaries,
taken as a whole; (b) a material impairment of the rights and remedies of the
Agent or any Lender under the Financing Agreements, or of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Financing
Agreements; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Loan Parties, taken as a whole, of
this Agreement or the Collateral Documents.

 

-55-



--------------------------------------------------------------------------------

“Material Contract” shall mean with respect to any Person, each contract (other
than the Financing Agreements) to which such Person is a party as to which the
breach, nonperformance, or cancellation by any party thereto would have a
Material Adverse Effect.

“Material Indebtedness” shall mean Indebtedness (other than the Obligations) of
the Loan Parties in an aggregate principal amount exceeding $150,000,000. For
purposes of determining the amount of Material Indebtedness at any time,
(a) undrawn committed or available amounts shall be excluded and (b) all amounts
owing to all creditors under any combined or syndicated credit arrangement shall
be included.

“Material Real Property” shall mean (i) any fee owned or ground leased real
property, as the case may be, of any Loan Party with a Fair Market Value of
$500,000 or greater (at the Original Closing Date or, with respect to real
property acquired after the Original Closing Date, at the time of acquisition,
in each case, as determined by the most recent appraisal undertaken by an
independent appraiser engaged by Holdings or the Parent Borrower and reasonably
acceptable to the Agent) or, (ii) solely in the case of real property acquired
following the Amendment No. 4 (B-6) Effective Date, any fee owned or ground
leased real property, as the case may be, of any Loan Party with a Fair Market
Value of $3,000,000 or greater (determined at the time of acquisition, as
determined by the most recent appraisal undertaken by an independent appraiser
engaged by Holdings or the Parent Borrower and reasonably acceptable to the
Agent); provided, however, no “surplus property” as determined in good faith by
Holdings or the Parent Borrower or Excluded Property shall constitute Material
Real Property.

“Maturity Date” shall mean the Term B-2 Maturity Date, Term B-3 Maturity Date,
the Term B-4 Maturity Date, the Term B-5 Maturity date, the 2016-1 Term B-4
Maturity Date, the 2016-2 Term B-4 Maturity Date, the 2017-1 Term B-4 Maturity
Date, the 2016-1 Term B-5 Maturity Date, the 2016-2 Term B-5 Maturity Date, the
2017-1 Term B-5 Maturity Date, the Term B-6 Maturity Date, the 2016-1 Term B-6
Maturity Date, the 2017-1 Term B-6 Maturity Date, the 2018 Term B-7 Maturity
Date, the 2019-1 Term B-7 Maturity Date, the 2019 Term B-8 Maturity Date or the
stated maturity date of any other Facility, as the case may be.

“Maximum Rate” shall have the meaning set forth in Section 14.16 hereto.

“Medicaid” shall mean the health care program jointly financed and administered
by the federal and state governments under Title XIX of the Social Security Act.

“Medicare” shall mean the health care program under Title XVIII of the Social
Security Act.

“Merger Sub” shall have the meaning set forth in the Preamble hereto.

“MoneyGram” shall mean MoneyGram Payment Systems, Inc., together with its
successors and assigns.

“MoneyGram Agreement” shall mean that certain Master Trust Agreement, from time
to time in effect, by and between the Parent Borrowerany Loan Party and
MoneyGram.

“Moody’s” shall mean Moody’s Investors Services, Inc. and any successor thereto.

“Mortgage” shall mean a deed of trust, trust deed, deed to secure debt,
mortgage, leasehold mortgage or leasehold deed of trust, in form and substance
reasonably satisfactory to the Agent and its counsel and covering a Mortgaged
Property (together with the fixture filings and Assignments of Leases and Rents
referred to therein), duly executed by the appropriate Loan Party.

 

-56-



--------------------------------------------------------------------------------

“Mortgaged Property” shall mean (a) the fee owned and ground leased real
property identified on Schedule 8.4(b)(1) and Schedule 8.4(b)(2) hereto and
Schedule 7(a)(ii) to the Perfection Certificate, as amended and restated as of
the Escrow Release Date and as further supplemented pursuant to Section 9.21
hereto, and (b) each Material Real Property, if any, which shall be subject to a
Mortgage delivered after the Escrow Release Date pursuant to Section 9.8 and
Section 9.9.

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NAI” shall mean New Albertson’s, Inc., an Ohio corporation.

“NAI Purchase Agreement” shall mean the Stock Purchase Agreement dated as of
January 10, 2013 by and among SVU, AB LLC, and NAI.

“NAI Services Agreement” shall mean the Services Agreement by and between NAI
and Parent Borrower dated as of the Original Closing Date, as the same may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, in each case so long as not materially adverse to the Lenders.

“NALP” shall mean New Albertsons L.P., a Delaware limited partnership (as
successor to NAI).

“Net Income” shall mean, with respect to the Albertson’s Group, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by a BorrowerHoldings or any of
their Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) any amount
required to repay (x) Indebtedness (other than pursuant to the Financing
Agreements or under any Bank Products or Cash Management Services) that is
secured by a Lien on the assets disposed of and which ranks prior to the Lien
securing the Obligations or (y) Indebtedness or other obligations of Holdings or
any Restricted Subsidiary that is disposed of in such transaction, (iii) in the
case of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to non-controlling interests or not
available for distribution to or for the account of a BorrowerHoldings or a
wholly owned Restricted Subsidiary as a result thereof, (iv) taxes paid or
reasonably estimated to be payable as a result thereof, and (v) the amount of
any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by a BorrowerHoldings or any of its Restricted Subsidiaries
including, without limitation, Pension Plan and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve

 

-57-



--------------------------------------------------------------------------------

(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided that, if no Specified Default exists at
the time of thea proposed reinvestment (or such proposed reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified
Default was continuing), the BorrowersHoldings and theirits Restricted
Subsidiaries may reinvest any portion of such proceeds (other than proceeds from
any disposition of Divested Properties) in assets (other than current assets)
useful for its business within 1218 months of such receipt, and such portion of
such proceeds shall not constitute Net Proceeds except to the extent such
proceeds are not so used or contractually committed to be so used within 1218
months of such receipt (it being understood that if any portion of such proceeds
are not so used within such 12 18-month period but within such 1218-month period
are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within 1824 months of initial
receipt, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso; provided,
however, that such reinvested amount shall not exceed $750,000,000 in any Fiscal
Year); provided, further, that no proceeds realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless (x) such
proceeds net of the amounts described in clauses (i) through (v) above shall
exceed $7,500,000 or (y) the aggregate amount of such net proceeds from
dispositions resulting in net proceeds in excess of the threshold set forth in
the foregoing clause (x) exceeds $150,000,000 in any Fiscal Year (and thereafter
only net cash proceeds in excess of the amount specified in clause (y) of this
proviso shall constitute Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by a
BorrowerHoldings or any of its Restricted Subsidiaries of any Indebtedness, net
of all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such incurrence,
issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to a BorrowerHoldings or any Restricted
Subsidiary shall be disregarded.

“New Holdings” shall mean any parent entity of Holdings that is or becomes a
Loan Party.

“Non-Consenting Lender” shall have the meaning set forth in Section 12.3(c).

“Non-Debt Fund Affiliate” shall mean an Affiliate of Holdings that is not a Debt
Fund Affiliate or a Purchasing Borrower Party.

“Non-Exchanged 2016-1 Term B-4 Loan” means each 2016-1 Term B-4 Loan other than
an Exchanged 2016-1 Term B-4 Loan.

“Non-Exchanged 2016-1 Term B-5 Loan” means each 2016-1 Term B-5 Loan other than
an Exchanged 2016-1 Term B-5 Loan.

“Non-Exchanged 2016-1 Term B-6 Loan” means each 2016-1 Term B-6 Loan other than
an Exchanged 2016-1 Term B-6 Loan.

“Non-Exchanged 2016-2 Term B-4 Loan” means each 2016-2 Term B-4 Loan other than
an Exchanged 2016-2 Term B-4 Loan.

 

-58-



--------------------------------------------------------------------------------

“Non-Exchanged 2016-2 Term B-5 Loan” means each 2016-2 Term B-5 Loan other than
an Exchanged 2016-2 Term B-5 Loan.

“Non-Exchanged 2017-1 Term B-4 Loan” means each 2017-1 Term B-4 Loan other than
an Exchanged 2017-1 Term B-4 Loan.

“Non-Exchanged 2017-1 Term B-5 Loan” means each 2017-1 Term B-5 Loan other than
an Exchanged 2017-1 Term B-5 Loan.

“Non-Exchanged 2017-1 Term B-6 Loan” means each 2017-1 Term B-6 Loan other than
an Exchanged 2017-1 Term B-6 Loan.

“Non-Exchanged 2018 Term B-7 Loan” means each 2018 Term B-7 Loan other than an
Exchanged 2018 Term B-7 Loan.

“Non-Exchanged Term B-2 Loan” means each Term B-2 Loan other than an Exchanged
Term B-2 Loan.

“Non-Exchanged Term B-3 Loan” means each Term B-3 Loan other than an Exchanged
Term B-3 Loan.

“Non-Exchanged Term B-4 Loan” means each Term B-4 Loan other than an Exchanged
Term B-4 Loan.

“Non-Exchanged Term B-5 Loan” means each Term B-5 Loan other than an Exchanged
Term B-5 Loan.

“Non-Exchanged Term B-6 Loan” means each Term B-6 Loan other than an Exchanged
Term B-6 Loan.

“NPL” shall mean the National Priorities List under CERCLA.

“Obligations” shall mean (i) any and all Term Loans and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
Loan Party to Agent or any Lender, including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Agreement or any of the other
Financing Agreements whether now existing or hereafter arising, whether arising
before, during or after the initial or any renewal term of this Agreement or
after the commencement of any case with respect to such Loan Party under the
United States Bankruptcy Code or any similar statute (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, or secured or unsecured and (ii) the Other Liabilities.

“Offered Loans” shall have the meaning set forth in Section 2.3(c)(iii) hereto.

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of

 

-59-



--------------------------------------------------------------------------------

formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Original Closing Date” shall mean March 21, 2013.

“Original Closing Date Transaction Payments” shall mean transaction closing fees
in aggregate amount of $20,000,000 payable contemporaneously with the Original
Closing Date to the Sponsor (directly, or indirectly through AB LLC) and to
management of the Parent Borrower.

“Original Closing Date Transactions” shall mean “Transactions” as defined in the
Existing Debt Facility.

“Other Applicable Indebtedness” shall have the meaning set forth in
Section 2.3(b)(ii) hereto.

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties and/or (b) any Bank Product
furnished to any of the Loan Parties, as each may be amended from time to time,
but in each case only if and to the extent that the provider of such Bank
Product or Cash Management Service has furnished the Agent with notice thereof
as required under Section 13.12 hereof.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies, arising from any
payment made hereunder or under any other Financing Agreement or from the
execution, delivery or enforcement of, or otherwise with respect to this
Agreement or any other Financing Agreement, excluding, however, any such amounts
imposed as a result of an assignment (“Assignment Taxes”), but only to the
extent such Assignment Taxes (i) do not relate to an assignment made at the
request of the Parent Borrower pursuant to Section 6.2 and (ii) are imposed as a
result of a present or former connection between the assignor or assignee and
the jurisdiction imposing such Tax (other than a connection arising from such
assignor or assignee having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any
Financing Agreement, or sold or assigned an interest in any Loan or Financing
Agreement.

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Outstanding Amount” shall mean, on a particular date, the outstanding principal
amount of Term Loans after giving effect to any borrowings and prepayments or
repayments of Term Loans occurring on such date.

“Overnight Rate” shall mean, for any day, the greater of the Federal Funds
Effective Rate and an overnight rate determined by the Agent in accordance with
banking industry rules on interbank compensation.

 

-60-



--------------------------------------------------------------------------------

“PACA” shall mean the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.

“Parent Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Parent Borrower Materials” shall have the meaning set forth in Section 9.6(c)
hereto.

“Participant” shall mean any financial institution that acquires and holds
participation in the interest of any Lender in any of the Loans in conformity
with the provisions of Section 14.7 of this Agreement governing participations.

“Participant Register” shall have the meaning set forth in Section 14.7(e)
hereto.

“PASA” shall mean the Packers and Stockyard Act, 1921 and all regulations
promulgated thereunder, as amended from time to time.

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56).

“Paying Guarantor” shall have the meaning set forth in Section 14.12(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“PCAOB” shall mean the Public Company Accounting Oversight Board or any
successor organization thereto.

“PDC” shall mean the subsidiaries of Safeway comprised of (i) Property
Development Centers LLC, (ii) PDC I, Inc., (iii) Association of Unit Owners
Safeway Beretania, (iv) Eureka Land Management, LLC and (v) Paradise
Development, LLC, and each of their respective Subsidiaries.

“PEL Policy” shall have the meaning set forth in Section 9.13(b) hereto.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or a
Borrower or any ERISA Affiliate or to which Holdings or a Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Perfection Certificate” shall have the meaning set forth in the Security
Agreement.

“Perishable Inventory” shall mean Inventory included in the following categories
as reported by the Loan Parties consistent with then-current industry practices:
bakeries, produce, floral, dairy, fresh seafood, meat and deli.

“Permitted Acquisition” shall mean an Acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person in which all of the following conditions are
satisfied:

(a) no Default or Event of Default shall have occurred and be continuing or
would result therefrom (other than in respect of any Permitted Acquisition made
pursuant to a legally binding commitment entered into at a time when no Default
exists or would result therefrom);

 

-61-



--------------------------------------------------------------------------------

(b) Any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Permitted Indebtedness;

(c) Such Acquisition shall have been approved by the board of directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law; and

(d) If the Person which is the subject of such Acquisition will be maintained as
a Restricted Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Restricted Subsidiary which is not then a
Loan Party, such Restricted Subsidiary shall have been joined as a “Borrower”
hereunder or as a Guarantor, as the Parent Borrower and the Agent shall agree,
and the Agent shall have received a first priority (subject, in each case, to
Permitted Liens having priority over the Lien of the Agent by operation of
applicable Law) security and/or mortgage interest in such Restricted
Subsidiary’s Equity Interests and property of such Restricted Subsidiary and of
the same nature as constitutes Collateral under the Collateral Documents.

Notwithstanding anything to the contrary herein, the Safeway Acquisition shall
be deemed to be a “Permitted Acquisition”.

“Permitted Disposition” shall have the meaning set forth in Section 10.5 hereto.

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
(including any Registered Equivalent Notes) incurred by Holdings and/or the
Parent Borrower and, if applicable, any Co-Borrower, in the form of one or more
series of senior secured notes or loans; provided that (i) such Indebtedness is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and is not secured by any property or
assets of a BorrowerHoldings or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Co-Borrowers or Guarantors,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) prior to the date that is 91 days after the Latest Maturity
Date of any Loan outstanding at the time such Indebtedness is incurred or
issued, (iv) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Agent) and (v) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of the Intercreditor Agreements. Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means (i) the Sponsors and any other Funds or managed
accounts advised or managed by any Sponsor or any of a Sponsor’s Affiliates,
(ii) any person that has no material assets other than the Equity Interests of
Holdings, a parent of Holdings or Equity Interests of a Person engaged in a
Similar Business and, directly or indirectly, holds or acquires 100% of the
total voting power of the Voting Stock of Holdings, and of which no other Person
or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), other than any Permitted Holder
specified in clause (i) above, holds more than 50% of the total voting power of
the Voting Stock thereof, and (iii) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) the members of which include any Permitted Holder specified in clause
(i) above and that, directly or indirectly, hold or acquire beneficial ownership
of the Voting Stock of

 

-62-



--------------------------------------------------------------------------------

Holdings (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no Person or other
“group” (other than a Permitted Holder specified in clause (i) above)
beneficially owns more than 50% on a fully diluted basis of the Voting Stock
held by the Permitted Holder Group.

“Permitted Indebtedness” shall have the meaning set forth in Section 10.3
hereto.

“Permitted Investment” shall have the meaning set forth in Section 10.2 hereto.

“Permitted Junior Priority Refinancing Debt” shall mean secured Indebtedness
(including any Registered Equivalent Notes) incurred by Holdings and/or the
Parent Borrower, and if applicable, any Co-Borrower, in the form of one or more
series of junior priority secured notes or junior priority secured loans;
provided that (i) such Indebtedness is secured by the Collateral on a second
priority (or other junior priority) basis to the liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of a BorrowerHoldings or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness may be
secured by a Lien on the Collateral that is junior to the Liens securing the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt, notwithstanding any provision to the contrary contained in the
definition of “Credit Agreement Refinancing Indebtedness,” (iii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of the Intercreditor
Agreements, (iv) such Indebtedness does not mature or have scheduled
amortization payments of principal or payments of principal and is not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligations
(except customary asset sale or change of control provisions that provide for
the prior repayment in full of the Loans and all other Obligations), in each
case prior to 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (v) such Indebtedness is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Co-Borrowers or Guarantors and
(vi) the security agreements relating to such Indebtedness are substantially the
same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Agent). Permitted
Junior Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Liens” shall have the meaning set forth in Section 10.1 hereto.

“Permitted Ratio Debt” shall mean Indebtedness of the Albertson’s Group,
provided that immediately after giving pro forma effect thereto and to the use
of the proceeds thereof, (i) no Event of Default shall be continuing or result
therefrom, (ii) the Total Leverage Ratio on a Pro Forma Basis is no greater than
5.00:1.00, (iii) if such Indebtedness is secured by Liens ranking pari passu
with the Term Loans, the Loan-to-Value Ratio is no greater than 0.65:1.00,
(iv) if such Indebtedness is secured by Liens ranking junior to the Liens
securing the Term Loans, the Loan-to-Value Ratio is no greater than 0.75:1.00,
(v) such Indebtedness does not mature prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (vi) such Indebtedness shall not have any financial maintenance
covenants, (vii) if such Indebtedness is incurred or guaranteed on a secured
basis by a Loan Party, the Liens securing such Indebtedness are subject to the
Intercreditor Agreements or another intercreditor agreement in form and
substance reasonably satisfactory to the Agent, (viii) if such Indebtedness is
subordinated in right of payment with the Term Loans, such Indebtedness shall
contain subordination provisions reasonably satisfactory to the Agent and
(ix) the aggregate amount of any such Indebtedness incurred or guaranteed by a
Restricted Subsidiary that is not a Loan Party does not exceed the greater of
$500,000,000 and 2.25% of Total Assets at such time.

 

-63-



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and premium (including any customary tender premiums) thereon plus
other amounts paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal, replacement or
extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended; provided that a
certificate of a Responsible Officer delivered to the Agent stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement and (e) such modification,
refinancing, refunding, renewal, replacement or extension is incurred by the
Person who is the obligor or guarantor of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (except in the case of the
Existing Safeway Notes and, the Existing Safeway Debentures and the Existing
NALP Notes).

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
(including any Registered Equivalent Notes) incurred by Holdings and/or the
Parent Borrower and, if applicable, any Co-Borrower, in the form of one or more
series of senior unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (ii) such Indebtedness
does not mature or have scheduled amortization payments of principal or payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case prior to 91 days after the Latest Maturity Date
at the time such Indebtedness is incurred and (iii) such Indebtedness is not at
any time guaranteed by any Subsidiaries other than Subsidiaries that are
Co-Borrowers or Guarantors.

“Person” or “person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
limited partnership, Governmental Authority or other entity.

“Pharmaceutical Laws” shall mean federal, state and local laws, rules or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered, relating to dispensing, storing or
distributing prescription medicines or products, including laws, rules or
regulations relating to the qualifications of Persons employed to do the same.

“Plan” shall mean an “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by Holdings or a Borrower or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” shall have the meaning set forth in Section 9.6 hereto.

 

-64-



--------------------------------------------------------------------------------

“Preferred Stock” shall mean any Equity Interest with preferential right of
payment of dividends or upon liquidation, dissolution, or winding up.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or the calculation of any ratio hereunder, the determination of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 14.13.

“Pro Rata Share” shall mean, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.

“Property” shall mean any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Proposed Discounted Prepayment Amount” shall have the meaning set forth in
Section 2.3(c)(ii) hereto.

“Protected Incremental Term Loan” shall mean any Incremental Term Loan, other
than Incremental Term Loans in an aggregate principal amount outstanding not in
excess of $750,000,000 with a final maturity date that is at least two years
after the Latest Maturity Date at the time of incurrence.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” shall mean (a) costs, expenses and disbursements
associated with, related to or incurred in anticipation of, or preparation for
compliance with (x) the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, (y) the provisions of
the Securities Act and the Exchange Act, as applicable to companies with equity
or debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ compensation,
fees, indemnification, expense reimbursement (including legal and other
professional fees, expenses and disbursements), and directors’ and officers’
insurance.

“Public Lender” shall have the meaning set forth in Section 9.6 hereto.

“Purchasing Borrower Party” shall mean Holdings, a Borrower or any other
Subsidiary of the Borrowers that (x) makes a Discounted Voluntary Prepayment
pursuant to Section 2.3(c) or (y) becomes an Eligible Transferee or Participant
pursuant to Section 14.7(h).

“Qualified Capital Stock” shall mean any Equity Interests that is not
Disqualified Stock.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-65-



--------------------------------------------------------------------------------

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests (i) pursuant to an effective
registration statement (other than a Form S-8) filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act or (ii) after
which the common Equity Interests of Holdings or any direct or indirect parent
of Holdings are listed on an internationally recognized securities exchange or
dealer quotation system.

“Qualified Real Estate Financing Facility” shall mean (i) any credit facility
made available to a Real Estate Subsidiary that is non-recourse to a Borrower,
Holdings or any of its other Subsidiaries (other than Real Estate Subsidiaries
party to such credit facility) and secured by the Real Property of Real Estate
Subsidiaries (or secured by the Equity Interests of a Real Estate Subsidiary)
and (ii) any sale and leaseback of Real Property of Real Estate Subsidiaries, as
the same may be amended, supplemented, waived or otherwise modified from time to
time or refunded, refinanced, restructured, replaced, renewed, repaid, increased
or extended from time to time.

“Qualified Receivables Financing” shall mean any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the board of directors of the Parent BorrowerHoldings shall have determined
in good faith that such Qualified Receivables Financing (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Parent BorrowerHoldings and the
Receivables Subsidiary,

(2) all sales of accounts receivable and related assets to and by the
Receivables Subsidiary are made at Fair Market Value, and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Parent
BorrowerHoldings) and may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of Albertson’s Group
(other than a Receivables Subsidiary) to secure the ABL Credit Agreement shall
not be deemed a Qualified Receivables Financing.

“Qualifying Lenders” shall have the meaning set forth in Section 2.3(c)(iv)
hereto.

“Qualifying Loans” shall have the meaning set forth in Section 2.3(c)(iv)
hereto.

“Quarterly Accounting Period” shall mean any period of three (3) or four
(4) consecutive Accounting Periods designated as a “Quarterly Accounting Period”
on Schedule 1.02 hereto.

“Ratably Secured Notes” shall mean the Existing Safeway Notes and the Existing
Safeway Debentures.

“Real Estate Financing Loan Parties” shall mean any Real Estate Subsidiaries
that are borrowers or guarantors under a Qualified Real Estate Financing
Facility.

“Real Estate Subsidiary” shall mean any Restricted Subsidiary of Holdings
(i) that does not engage in any business other than owning or leasing real
property or (ii) owning directly or indirectly the Equity Interests of its
Restricted Subsidiaries described in clause (i) or a holding company of any such
Subsidiary. As of the Escrow Release Date, the Persons listed on Schedule 1.03
constitute all of the Real Estate Subsidiaries.

 

-66-



--------------------------------------------------------------------------------

“Real Property” shall mean all now owned and hereafter acquired real property of
each Loan Party, including leasehold interests, together with all buildings,
structures, and other improvements located thereon and all licenses, easements
and appurtenances relating thereto, wherever located.

“Receivables Financing” shall mean any transaction or series of transactions
pursuant to which Albertson’s Group may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by Albertson’s Group),
and (b) any other Person (in the case of a transfer by a Receivables
Subsidiary), or may grant a security interest in, any accounts receivable
(whether now existing or arising in the future) of a BorrowerHoldings or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets which are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving accounts receivable and any
Hedging Obligations pursuant to a Swap Contract entered into by such
BorrowerHoldings or any such Subsidiary in connection with such accounts
receivable.

“Receivables Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” shall mean a wholly owned Subsidiary of a
BorrowerHoldings (or other Person formed for the purposes of engaging in a
Qualified Receivables Financing with a BorrowerHoldings or its Subsidiaries in
which a BorrowerHoldings or any of its Subsidiaries makes an Investment and to
which a BorrowerHoldings or any of their respective Subsidiaries transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the Receivables Financing, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business and which is
designated by the board of directors of the Parent Borrower or Safeway (as
provided below)Holdings as a Receivables Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by a BorrowerHoldings or any of its
Restricted Subsidiaries (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates a BorrowerHoldings or any of its
Restricted Subsidiaries (other than such Receivables Subsidiary) in any way
other than pursuant to Standard Securitization Undertakings, or (iii) subjects
any property or asset of a BorrowerHoldings or any of its Restricted
Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings,

(b) with which neither a BorrowerHoldings nor any of its Restricted Subsidiaries
has any material contract, agreement, arrangement or understanding other than on
terms which such BorrowerHoldings reasonably believes to be no less favorable to
such BorrowerHoldings or such Subsidiary than those that might be obtained at
the time from Persons that are not Affiliates of such BorrowerHoldings or such
Subsidiary, and

(c) to which neither a BorrowerHoldings nor any of its Restricted Subsidiaries
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

 

-67-



--------------------------------------------------------------------------------

Any such designation by the board of directors of the Parent BorrowerHoldings or
such other Person shall be evidenced to the Agent by delivery to the Agent of a
certified copy of the resolution of the board of directors of the Parent
BorrowerHoldings or such other Person giving effect to such designation and a
certificate executed by a Responsible Officer certifying that such designation
complied with the foregoing conditions.

“Refinanced Term Loans” shall have the meaning set forth in Section 12.3(i)
hereto.

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrowers, (b) the Agent, (c) each Additional Refinancing Lender
and (d) each Lender that agrees to provide any portion of Refinancing Term Loans
in accordance with Section 2.9.

“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Term Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” shall mean one or more term loans hereunder that result
from a Refinancing Amendment.

“Register” shall have the meaning set forth in Section 14.7(b) hereto.

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the Securities Act, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Albertson’s Group as prescribed by the
Securities Laws.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” shall mean (1) the incurrence by the Parent Borrower or
Safeway or any of their respective Restricted Subsidiaries of any Indebtedness
(including, without limitation, any new or additional term loans under this
Agreement, whether incurred directly or by way of the conversion of Term B Loans
into a new tranche of Replacement Term Loans under this Agreement) that is
broadly marketed or syndicated to banks and other institutional investors in
financings similar to the facilities provided for in this Agreement (i) having
an Effective Yield for the respective Type of such Indebtedness that is less
than the Effective Yield for Term B Loans of the respective Type (with the
comparative determinations to be made in the reasonable judgment of the Agent
consistent with generally accepted

 

-68-



--------------------------------------------------------------------------------

financial practices, and without taking into account any fluctuations in ICE
LIBOR or comparable rate), but excluding Indebtedness incurred in connection
with a Change of Control and (ii) the proceeds of which are used to prepay (or,
in the case of a conversion, deemed to prepay or replace), in whole or in part,
outstanding principal of Term B Loans, excluding, for the avoidance of doubt,
any prepayment made with cash on hand or the proceeds of any revolving loans
under the ABL Facility or any Qualified Real Estate Financing Facility or
(2) any effective reduction in the Applicable Margin for Term Loans (e.g., by
way of amendment, waiver or otherwise) (with such determination to be made in
the reasonable judgment of the Agent, consistent with generally accepted
financial practices). Any such determination by the Agent as contemplated by
preceding clauses (1) and (2) shall be conclusive and binding on all Lenders
holding Term B Loans absent manifest error.

“Required Lenders” shall mean, as of any date of determination, Lenders having
more than 50% of the sum of the Total Outstandings.

“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer of a Loan
Party (or any individual performing substantially similar functions regardless
of his or her title) or any of the other individuals designated in writing to
the Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Effective Date” shall mean August 25, 2014.

“Restricted Payment” shall mean the declaration or payment of any dividend or
other distribution (whether in cash, securities or other property) on account of
any Equity Interests of Holdings or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation, termination of, or other acquisition for value of,
any such Equity Interests.

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of Holdings that is not then an Unrestricted Subsidiary; provided
that upon an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary,
such Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Retained Disposition Amount” shall mean, with respect to any Applicable
Disposition, (a) 100% of the Net Proceeds of such Applicable Disposition minus
(b) the amount of such Net Proceeds applied to prepay the Loans pursuant to
Section 2.3(b)(ii).

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Safeway” shall have the meaning set forth in the Preamble hereto.

“Safeway Acquisition” shall have the meaning set forth in the Preamble hereto.

“Safeway Merger Agreement” shall have the meaning set forth in the Preamble
hereto.

 

-69-



--------------------------------------------------------------------------------

“Safeway Notes Repurchases” means any purchase, redemption, defeasance,
discharge, or retirement of the Existing Safeway Notes pursuant to the Change of
Control Purchase Offers or otherwise.

“Safeway Services Agreement” shall mean one or more services agreement between
Safeway and NAI to be entered into contemporaneously with or subsequent to the
Safeway Acquisition.

“Same Day Funds” shall mean immediately available funds.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority which may be substituted therefor.

“Secured Party” or “Secured Parties” shall mean (a) individually, (i) each
Lender, (ii) the Agent, any Arranger, any Lender, or any of their respective
Affiliates which has provided Bank Products or Cash Management Services to the
Loan Parties (or any Person that was the Agent, an Arranger or a Lender, or an
Affiliate of the Agent, an Arranger or a Lender, at the time it entered into
such Bank Products or Cash Management Services or, with respect to Bank Products
or Cash Management Services entered into prior to the Escrow Release Date, on
the Escrow Release Date or in connection with the initial syndication of the
Loans), (iii) the Agent, (iv) each Arranger, (v) each beneficiary of each
indemnification obligation undertaken by any Loan Party under any Financing
Agreement, Bank Product or Cash Management Service, (vi) any other Person to
whom Obligations under this Agreement and other Financing Agreement are owing,
and (vii) the successors and assigns of each of the foregoing, and
(b) collectively, all of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, together with all rules,
regulations and interpretations thereunder or related thereto.

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.

“Security Agreement” shall mean the Second Amended and Restated Security
Agreement, dated as of Escrow Release Date, among the Parent Borrower, the other
grantors party thereto and the Agent in the form of Exhibit E hereto.

“Senior Safeway Acquisition Debt” means any Indebtedness of the Loan Parties in
the form of senior secured notes, senior secured credit facilities, or any
combination thereof to be issued in connection with the consummation of the
Safeway Acquisition in an aggregate principal amount of up to (x) $1,145,000,000
minus (y) the positive difference, if any, between (i) $645,000,000, and
(ii) the aggregate principal amount of the Existing Safeway Notes purchased on
(or within 90 days after) the date the Safeway Acquisition is consummated.

“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt,
the trustee, Agent, collateral agent, security agent or similar agent under the
indenture or agreement pursuant to which such Indebtedness is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such
capacities.

“Senior Secured Notes” shall have the meaning set forth in the Preamble hereto.

 

-70-



--------------------------------------------------------------------------------

“Senior Secured Agent” shall mean Wilmington Trust, National Association, as
notes collateral agent under the indenture for the Senior Secured Notes.

“Shareholders’ Equity” shall mean, as of any date of determination, consolidated
shareholders’ equity of the Albertson’s Group as of that date determined in
accordance with GAAP.

“Similar Business” means any business conducted or proposed to be conducted by
Holdings and its Restricted Subsidiaries on the Escrow Release Date or any
business that is similar, reasonably related, incidental, ancillary or
complementary thereto, or is a reasonable extension, development or expansion
thereof.

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, that on such date (a) at fair valuation, all of the properties and assets
of such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person will be greater than the amount that would
be required to pay the probable liability of such Person on its debts and other
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged. The amount of all
guarantees at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.

“Solvency Certificate” shall mean a certificate substantially in the form of
Exhibit O executed by the chief financial officer of Holdings.

“SPC” shall have the meaning set forth in Section 14.7(k) hereto.

“Specified Acquisition Agreement Representations” shall mean (i) with respect to
the Safeway Acquisition, the representations and warranties covered by the
condition in Section 6.2(a) of the Safeway Merger Agreement (but only with
respect to the representations and warranties that are material to the interest
of the Lenders, and only to the extent that AB LLC (or its applicable Affiliate)
has the right to terminate its obligations under the Safeway Merger Agreement or
decline to consummate the Safeway Acquisition as a result of a breach of such
representations and warranties and (ii) with respect to any Permitted
Acquisition or Investment permitted hereunder to be financed in any part by the
proceeds of Incremental Term Loan Commitments, the representations and
warranties set forth in the definitive agreement therefor that are material to
the interest of the Incremental Term Lenders, and only to the extent that the
applicable Loan Party has the right to terminate its obligations under such
agreement or decline to consummate the Permitted Acquisition or Investment as a
result of a breach of such representations and warranties.

“Specified Default” shall mean an Event of Default under Section 11.1(a), (g) or
(h).

“Specified Representations” shall mean the representations set forth in Sections
8.1(a), 8.1(b)(ii), 8.2(a), 8.2(d), 8.16, 8.17, 8.19, 8.20, 8.21, 8.22, 8.24 and
8.27 (subject to the Collateral and Guarantee Requirement).

 

-71-



--------------------------------------------------------------------------------

“Specified Transaction” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or Investment or capital contribution
that results in a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary, any acquisition or any disposition that results in a Restricted
Subsidiary ceasing to be a Subsidiary of a BorrowerHoldings, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, or any Disposition of a business unit,
line of business or division of Holdings, a Borrower or a Restricted Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise.

“Sponsor” shall mean, individually and collectively, (a) Cerberus Capital
Management L.P., (b) Lubert-Adler Real Estate Fund V, L.P. (or Lubert-Adler
Partners, LP), (c) Klaff Realty, L.P., (d) Schottenstein Stores Corporation, and
(e) Kimco Realty Corporation.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Albertson’s
Group which the Parent BorrowerHoldings has determined in good faith to be
customary in a Receivables Financing including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary, it being
understood that any Receivables Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

“Store” shall mean any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations pursuant to
subordination provisions in form and on terms reasonably approved in writing by
the Agent.

“Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Equity Interests or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Equity Interests of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

“Subsidiary Guarantor” shall mean each Subsidiary of Holdings (other than a
Borrower) that is a Guarantor hereunder.

“Successor Company” shall have the meaning set forth in Section 10.4(d) hereto.

“SVU” shall have the meaning set forth in the Existing Debt Facility.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

 

-72-



--------------------------------------------------------------------------------

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means any obligation under a Swap Contract.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

“Target” shall mean any other Person or business unit or asset group of any
other Person acquired or proposed to be acquired in a Permitted Acquisition or a
Permitted Investment.

“Tax Group” shall have the meaning set forth in Section 10.6(i) hereto.

“Tax Indemnitee” shall have the meaning set forth in Section 6.1(e) hereto.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term B Loans” shall mean, collectively, the Term B-2 Loans, the Term B-3 Loans,
the Term B-4 Loans, the Term B-5 Loans, the 2016-1 Term B-4 Loans, the 2016-2
Term B-4 Loans, the 2017-1 Term B-4 Loans, the 2016-1 Term B-5 Loans, the 2016-2
Term B-5 Loans, the 2017-1 Term B-5 Loans, the Term B-6 Loans, the 2016-1 Term
B-6 Loans, the 2017-1 Term B-6 Loans and, the 2018 Term B-7 Loans, the 2019-1
Term B-7 Loans and the 2019 Term B-8 Loans.

“Term B-2 Lenders” shall mean, collectively, the Term Lenders with Term B-2
Loans on the Restatement Effective Date.

“Term B-2 Loans” shall mean, collectively, (i) the term loans made by the
Lenders and reclassified and continued on the Amendment No. 1 Effective Date
pursuant to Section 2.1 in respect of the amount set forth under the caption
“Term B-2 Commitment” in such Lender’s Lender Addendum (as defined in Amendment
No. 1) to Amendment No. 1 or in the Assignment and Acceptance pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.8) or as allocated by the Agent and (ii) the term loans made by the
Lenders and reclassified and continued on the Amendment No. 4 Effective Date
pursuant to Section 2.1 in respect of the amount set forth under the caption
“Term B-2 Commitment” in

 

-73-



--------------------------------------------------------------------------------

such Lender’s Lender Addendum (as defined in Amendment No. 4) to Amendment No. 4
or in the Assignment and Acceptance pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.8) or as allocated by the
Agent. The aggregate amount of the Term B-2 Loans on the Restatement Effective
Date is $1,437,032,166.71.

“Term B-2 Maturity Date” shall mean March 21, 2019.

“Term B-3 Commitments” shall mean, as to each Lender, its obligation to make a
Term B-3 Loans to the Parent Borrower pursuant to Section 2.1(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name in
Schedule 1.01 (as in effect on the Escrow Release Date) under the caption “Term
B-3 Commitment” or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including Section 2.8). The
initial aggregate amount of the Term B-3 Commitments is $950,000,000.

“Term B-3 Lenders” shall mean, collectively, the Term Lenders with Term B-3
Commitments on the Restatement Effective Date.

“Term B-3 Loans” shall mean, collectively, the Term Loans made by the Term B-3
Lenders pursuant to Section 2.1.

“Term B-3 Maturity Date” shall mean the date that is five (5) years from the
Restatement Effective Date.

“Term B-4 Commitments” shall mean, as to each Lender, its obligation to make a
Term B-4 Loans to the Parent Borrower pursuant to Section 2.1(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name in
Schedule 1.01 (as in effect on the Escrow Release Date) under the caption “Term
B-4 Commitment” or in the Assignment and Acceptance pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including Section 2.8). The
initial aggregate amount of the Term B-4 Commitments is $3,609,000,000.

“Term B-4 Lenders” shall mean, collectively, the Term Lenders with Term B-4
Commitments on the Restatement Effective Date.

“Term B-4 Loans” shall mean, collectively, the Term Loans made by the Term B-4
Lenders pursuant to Section 2.1.

“Term B-4 Maturity Date” shall mean the date that is seven (7) years from the
Restatement Effective Date.

“Term B-5 Commitments” shall mean, as to each Lender, its obligation to make a
Term B-5 Loan to the Parent Borrower pursuant to Section 2.1(a). The initial
aggregate amount of the Term B-5 Commitments is $1,145,000,000.

“Term B-5 Lenders” shall mean, collectively, the Term Lenders with Term B-5
Commitments on the Amendment No. 1 (B-5) Effective Date.

“Term B-5 Loans” shall mean, collectively, the Term Loans made by the Term B-5
Lenders pursuant to Section 2.1(a).

 

-74-



--------------------------------------------------------------------------------

“Term B-5 Maturity Date” shall mean December 21, 2022.

“Term B-5 Repricing Event” shall mean (i) any prepayment or repayment of Term
B-5 Loans with the proceeds of, or any conversion of such Term B-5 Loans into,
any new or replacement tranche of any new or additional term loans under the
Term Loan Agreement that is broadly marketed or syndicated to banks and other
institutional investors in similar financings (excluding indebtedness incurred
in connection with a change of control or acquisition (or similar investment)
not otherwise permitted under this Agreement) and bearing interest at an
effective interest rate less than the effective “yield” applicable to the Term
B-5 Loans then in effect, and excluding for the avoidance of doubt, any
prepayment or repayment of the Term B-5 Loans made with cash on hand or the
proceeds of any revolving loans under the ABL Facility, and (ii) any amendment
to this Agreement that reduces the effective applicable margin for the Term B-5
Loans.

“Term B-6 Borrowing” shall mean a borrowing consisting of Term B-6 Loans of the
same Type and, in the case of Eurodollar Rate Loans, an Interest Period as
determined by the Parent Borrower in consultation with the Administrative Agent,
pursuant to Section 2.1(d).

“Term B-6 Commitment” shall meansmean any Exchange Term B-6 Commitment or
Additional Term B-6 Commitment, as such commitment may be (a) reduced from time
to time pursuant to Section 2.4 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Lender pursuant to an Assignment and
Acceptance, (ii) an Incremental Amendment or (iii) an Extension Election.

“Term B-6 Loan” shall mean any Exchange Term B-6 Commitment or Additional Term
B-6 Commitment.

“Term B-6 Maturity Date” shall mean the date that is seven years from the
Amendment No. 4 (B-6) Effective Date.

“Term B-6 Repricing Event” shall mean (i) any prepayment or repayment of Term
B-6 Loans with the proceeds of, or any conversion of such Term B-6 Loans into,
any new or replacement tranche of any new or additional term loans under the
this Agreement that is broadly marketed or syndicated to banks and other
institutional investors in similar financings (excluding indebtedness incurred
in connection with a change of control or acquisition (or similar investment)
not otherwise permitted under this Agreement) and bearing interest at an
effective interest rate less than the effective “yield” applicable to the Term
B-6 Loans then in effect, and excluding for the avoidance of doubt, any
prepayment or repayment of the Term B-6 Loans made with cash on hand or the
proceeds of any revolving loans under the ABL Facility and (ii) any amendment to
this Agreement that reduces the effective applicable margin for the Term B-6
Loans.

“Term Commitment” shall mean, as to each Lender, its obligation to make a Term
Loan to the Parent Borrower hereunder, expressed as an amount representing the
maximum principal amount of the Term Loan to be made by such Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.3 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to an Assignment and Acceptance,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv) an
Extension Amendment. The initial amount of each Lender’s Commitment is set forth
in Schedule 1.01 under the caption “Term B-3 Commitment”, “Term B-4 Commitment”
or, otherwise, in the Assignment and Acceptance, Incremental Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its
Commitment, as the case may be.

 

-75-



--------------------------------------------------------------------------------

“Term Lender” shall mean any Lender that had a Term Commitment or any Lender
that has purchased a Term Loan pursuant to one or more Assignment and Acceptance
in accordance with the terms hereof.

“Term Loan” shall mean any Term B Loan, Incremental Term Loan, Other Term Loan
or Extended Term Loan, as the context may require.

“Term Loan Extension Request” shall have the meaning set forth in
Section 2.10(a) hereto.

“Term Loan Extension Series” shall have the meaning set forth in Section 2.10(a)
hereto.

“Term Loan Intercreditor Agreement” shall mean the intercreditor agreement to be
dated the date of the Escrow Release Date among the Agent, the Senior Secured
Agent, the Parent Borrower and the Guarantors, substantially in the form
attached as Exhibit N-2 hereto, as the same may be amended, supplemented, waived
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Term Note” shall mean a note evidencing Loans in the form of Exhibit D.

“Test Period” shall mean, for any date of determination under this Agreement,
the latest four consecutive Quarterly Accounting Periods of Holdings for which
financial statements have been delivered to the Agent on or prior to the Escrow
Release Date and/or for which financial statements are required to be delivered
pursuant to Section 9.5, as applicable.

“Third Party Payors” shall mean any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under Medicare, Medicaid or any
insurance contract with such private health insurer.

“Total Assets” shall mean the total consolidated assets of the Albertson’s
Group, as shown on the most recent financial statements of Holdings that Agent
has received in accordance with Section 9.5 hereof (or of the Parent Borrower
and Safeway and shown on the Audited Financial Statements delivered pursuant to
Section 4.1 of the Existing Debt Facility, as applicable).

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of such date to (b) EBITDA of the Albertson’s
Group for the most recently ended Test Period on or prior to such date.

“Total Outstandings” shall mean the aggregate Outstanding Amount of all Loans.

“Trading with the Enemy Act” shall have the meaning set forth in Section 8.20.

“Transactions” shall mean, collectively, (a) the Equity Contribution, (b) the
Debt Refinancing and the Safeway Notes Repurchases, (c) the consummation of the
Safeway Acquisition and the other transactions contemplated by the Safeway
Merger Agreement, (d) the incurrence of the initial Term Loans hereunder
(including the entering into of the Escrow Agreement, the funding of the Escrow
Account and the release of the funds therefrom), the ABL Facility Indebtedness
and Secured Safeway Acquisition Debt incurred on or prior to the Escrow Release
Date, (e) the securing of the Ratably Secured Notes on a second lien basis and
(f) the payment of the fees and expenses (including OID and upfront fees)
incurred in connection with any of the foregoing.

 

-76-



--------------------------------------------------------------------------------

“Transformative Acquisition” shall mean any merger, investment or acquisition
that is either (a) not permitted by the terms of this Agreement immediately
prior to the consummation of such transaction or (b) if permitted by the terms
of this Agreement immediately prior to the consummation of such transaction,
would not provide Holdings, the Borrowers or the Restricted Subsidiaries with
adequate flexibility under this Agreement for the continuation and/or expansion
of their combined operations following such consummation, as determined by the
Parent BorrowerHoldings acting in good faith.

“Transition Services Agreement” shall mean the Transition Services Agreement,
dated of the Original Closing Date, by and between the Parent Borrower and SVU,
as the same may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Trust Funds” shall have the same meaning assigned to it in the MoneyGram
Agreement (as in effect on the Escrow Release Date).

“Type” shall mean, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the Escrow Release Date shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Agent may otherwise determine); provided, however, that at any time, if by
reason of mandatory provisions of law, any or all of the perfections or priority
of Agent’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdictions and any successor statute, as in
effect from time to time, for purposes of the provisions hereof relating to such
perfection or priority or for purposes of definitions relating to such
provisions.

“United States Tax Compliance Certificate” shall have the meaning set forth in
Section 6.1(d)(2)(C) hereto.

“Unrestricted Subsidiary” shall mean (i) as of the Escrow Release Date, each
Subsidiary of Holdings listed on Schedule 1.04, (ii) any Subsidiary of Holdings
(other than the Parent Borrower or Safeway) designated by the Board of Directors
of Holdings as an Unrestricted Subsidiary pursuant to Section 10.14 subsequent
to the Escrow Release Date, (iii) each Receivables Subsidiary and (iv) any
Subsidiary of an Unrestricted Subsidiary.

“U.S. Lender” shall mean any Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Valuation” shall mean, in relation to any Mortgaged Property, a valuation of
such Mortgaged Property made at any relevant time by an Approved Broker, on the
basis of a sale for prompt delivery for cash at arms’ length on customary
commercial terms as between a willing seller and a willing buyer. If any
Approved Broker shall deliver a Valuation indicating a range of values for a
Mortgaged Property, the Valuation for such Mortgaged Property shall be the
arithmetic mean of the two endpoints of such range.

“Value Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio.

 

-77-



--------------------------------------------------------------------------------

“Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Equity Interests of such Person having general voting powers to elect
at least a majority of the board of directors, managers or trustees of such
Person, irrespective of whether at the time Equity Interests of any other class
or classes have or might have voting power by reason of the happening of any
contingency, and (b) any Equity Interests of such Person convertible or
exchangeable without restriction at the option of the holder thereof into Equity
Interests of such Person described in clause (a) of this definition.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the quotient obtained by dividing (i) the sum of the products of
the number of years from the date of determination to the date of each
successive scheduled principal payment of such Indebtedness multiplied by the
amount of such payment, by (ii) the sum of all such payments.

“Wellness Center Assets” means the personal property assets comprising the
wellness centers of Holdings and its Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 2. CREDIT FACILITIES

2.1 Loans.

(a) Prior to (i) the Restatement Effective Date, the Lenders made Term B-2 Loans
and (ii) the Escrow Release Date, the Lenders made Term B-3 Loans and Term B-4
Loans to the Parent Borrower. Upon the Escrow Release Date, such existing Term
B-2 Loans, Term B-3 Loans and Term B-4 Loans shall be deemed to have been made
under this Agreement. On the Amendment No. 1 (B-5) Effective Date, the Lenders
made the Term B-5 Loans. Amounts borrowed under this Section 2.1(a) and repaid
or prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurodollar
Rate Loans as further provided herein.

(b) The 2016-1 Term B-4 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4 (B-6), each Exchange Term B-4 Lender severally agrees to
exchange its Exchanged Term B-4 Loans for a like principal amount of Exchange
2016-1 Term B-4 Loans on the Amendment No. 4 (B-6) Effective Date. Exchange
2016-1 Term B-4 Loans repaid or prepaid may not be reborrowed. Exchange 2016-1
Term B-4 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. All Exchange 2016-1 Term B-4 Loans exchanged on the Amendment
No. 4 (B-6) Effective Date by Lenders of Exchanged Term B-4 Loans will initially
have the same Type of Loan and Interest Period applicable to such Exchanged Term
B-4 Loans (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Exchanged Term B-4 Loans being refinanced,
notwithstanding the required periods set forth in the definition of Interest
Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4 (B-6), each Additional 2016-1 Term B-4 Lender severally agrees
to make an Additional 2016-1 Term B-4 Loan to the Borrowers on the Amendment
No. 4 (B-6) Effective Date in the principal amount equal to its Additional
2016-1 Term B-4 Commitment on the Amendment No. 4 (B-6) Effective Date. The
Borrowers shall prepay the Non-Exchanged Term B-4 Loans with a like amount of
the gross proceeds of the Additional 2016-1 Term B-4 Loans, concurrently with
the receipt thereof. Amounts

 

-78-



--------------------------------------------------------------------------------

borrowed under this clause (ii) and repaid or prepaid may not be reborrowed.
Additional 2016-1 Term B-4 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein. All Additional 2016-1 Term B-4 Loans will
have the Type of Loan and Interest Period specified in the Committed Loan Notice
delivered in connection therewith (which may be an Interest Period ending on the
same date as the Interest Period applicable to such Non-Exchanged Term B-4 Loans
being refinanced, notwithstanding the required periods set forth in the
definition of Interest Period).

(iii) The Borrowers shall pay to each Term B-4 Lender, substantially
concurrently with the effectiveness of Amendment No. 4 (B-6), all accrued and
unpaid interest on its Term B-4 Loans, as applicable, to, but not including, the
Amendment No. 4 (B-6) Effective Date on such Amendment No. 4 (B-6) Effective
Date.

(c) The 2016-1 Term B-5 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4 (B-6), each Exchange Term B-5 Lender severally agrees to
exchange its Exchanged Term B-5 Loans for a like principal amount of Exchange
2016-1 Term B-5 Loans on the Amendment No. 4 (B-6) Effective Date. Exchange
2016-1 Term B-5 Loans repaid or prepaid may not be reborrowed. Exchange 2016-1
Term B-5 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. All Exchange 2016-1 Term B-5 Loans exchanged on the Amendment
No. 4 (B-6) Effective Date by Lenders of Exchanged Term B-5 Loans will initially
have the same Type of Loan and Interest Period applicable to such Exchanged Term
B-5 Loans (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Exchanged Term B-5 Loans being refinanced,
notwithstanding the required periods set forth in the definition of Interest
Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4 (B-6), each Additional 2016-1 Term B-5 Lender severally agrees
to make an Additional 2016-1 Term B-5 Loan to the Borrowers on the Amendment
No. 4 (B-6) Effective Date in the principal amount equal to its Additional
2016-1 Term B-5 Commitment on the Amendment No. 4 (B-6) Effective Date. The
Borrowers shall prepay the Non-Exchanged Term B-5 Loans with a like amount of
the gross proceeds of the Additional 2016-1 Term B-5 Loans, concurrently with
the receipt thereof. Amounts borrowed under this clause (ii) and repaid or
prepaid may not be reborrowed. Additional 2016-1 Term B-5 Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein. All Additional
2016-1 Term B-5 Loans will have the Type of Loan and Interest Period specified
in the Committed Loan Notice delivered in connection therewith (which may be an
Interest Period ending on the same date as the Interest Period applicable to
such Non-Exchanged Term B-5 Loans being refinanced, notwithstanding the required
periods set forth in the definition of Interest Period).

(iii) The Borrowers shall pay to each Term B-5 Lender, substantially
concurrently with the effectiveness of Amendment No. 4 (B-6), all accrued and
unpaid interest on its Term B-5 Loans, as applicable, to, but not including, the
Amendment No. 4 (B-6) Effective Date on such Amendment No. 4 Effective Date.

(d) The Term B-6 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4 (B-6), each Exchange Term B-2 Lender and Exchange Term B-3
Lender severally agrees to exchange its Exchanged Term B-2 Loans or Exchanged
Term B-3 Loans, as applicable, for a like principal amount of Exchange Term B-6
Loans on the Amendment No. 4 (B-6) Effective Date. Exchange Term B-6 Loans
repaid or prepaid may not be reborrowed. Exchange Term B-6 Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. All Exchange
Term B-6 Loans exchanged on

 

-79-



--------------------------------------------------------------------------------

the Amendment No. 4 (B-6) Effective Date by Lenders of Exchanged Term B-2 Loans
or Exchanged Term B-3 Loans, as applicable, will initially be a Type and have an
Interest Period as determined by the Parent Borrower in consultation with the
Administrative Agent (which may be an Interest Period ending on the same date as
the Interest Period applicable to the Exchanged Term B-2 Loans or Exchanged Term
B-3 Loans being refinanced, notwithstanding the required periods set forth in
the definition of Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4 (B-6), each Additional Term B-6 Lender severally agrees to make
an Additional Term B-6 Loan to the Borrowers on the Amendment No. 4 (B-6)
Effective Date in the principal amount equal to its Additional Term B-6
Commitment on the Amendment No. 4 (B-6) Effective Date. The Borrowers shall
prepay the Non-Exchanged Term B-2 Loans and Non-Exchanged Term B-3 Loans with a
like amount of the gross proceeds of the Additional Term B-6 Loans, concurrently
with the receipt thereof. Amounts borrowed under this clause (ii) and repaid or
prepaid may not be reborrowed. Additional Term B-6 Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein. All Additional Term B-6
Loans will have the Type of Loan and Interest Period specified in the Committed
Loan Notice delivered in connection therewith (which may be an Interest Period
ending on the same date as the Interest Period applicable to the Non-Exchanged
Term B-2 Loans or Non-Exchanged Term B-3 Loans being refinanced, notwithstanding
the required periods set forth in the definition of Interest Period).

(iii) The Borrowers shall pay to each Term B-2 Lender and Term B-3 Lender,
substantially concurrently with the effectives of Amendment No. 4 (B-6), all
accrued and unpaid interest on its Term B-2 Loans or Term B-3 Loans, as
applicable, to, but not including, the Amendment No. 4 (B-6) Effective Date on
such Amendment No. 4 Effective Date.

(e) The 2016-2 Term B-4 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 5 (2016-2), each Exchange 2016-1 Term B-4 Lender severally agrees
to exchange its Exchanged 2016-1 Term B-4 Loans for a like principal amount of
Exchange 2016-2 Term B-4 Loans on the Amendment No. 5 (2016-2) Effective Date.
Exchange 2016-2 Term B-4 Loans repaid or prepaid may not be reborrowed. Exchange
2016-2 Term B-4 Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. All Exchange 2016-2 Term B-4 Loans exchanged on the
Amendment No. 5 (2016-2) Effective Date by Lenders of Exchanged 2016-1 Term B-4
Loans will initially have the same Type of Loan and Interest Period applicable
to such Exchanged 2016-1 Term B-4 Loans (which may be an Interest Period ending
on the same date as the Interest Period applicable to such Exchanged 2016-1 Term
B-4 Loans being refinanced, notwithstanding the required periods set forth in
the definition of Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 5 (2016-2), each Additional 2016-2 Term B-4 Lender severally
agrees to make an Additional 2016-2 Term B-4 Loan to the Borrowers on the
Amendment No. 5 (2016-2) Effective Date in the principal amount equal to its
Additional 2016-2 Term B-4 Commitment on the Amendment No. 5 (2016-2) Effective
Date. The Borrowers shall prepay the Non-Exchanged 2016-1 Term B-4 Loans with a
like amount of the gross proceeds of the Additional 2016-2 Term B-4 Loans,
concurrently with the receipt thereof. Amounts borrowed under this clause
(ii) and repaid or prepaid may not be reborrowed. Additional 2016-2 Term B-4
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. All Additional 2016-2 Term B-4 Loans will have the Type of Loan and
Interest Period specified in the Committed Loan Notice delivered in connection
therewith (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Non-Exchanged 2016-1 Term B-4 Loans being
refinanced, notwithstanding the required periods set forth in the definition of
Interest Period).

 

-80-



--------------------------------------------------------------------------------

(iii) The Borrowers shall pay to each 2016-1 Term B-4 Lender, substantially
concurrently with the effectiveness of Amendment No. 5 (2016-2), all accrued and
unpaid interest on its 2016-1 Term B-4 Loans, as applicable, to, but not
including, the Amendment No. 5 (2016-2) Effective Date on such Amendment No. 5
(2016-2) Effective Date.

(f) The 2016-2 Term B-5 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 5 (2016-2), each Exchange 2016-1 Term B-5 Lender severally agrees
to exchange its Exchanged 2016-1 Term B-5 Loans for a like principal amount of
Exchange 2016-2 Term B-5 Loans on the Amendment No. 5 (2016-2) Effective Date.
Exchange 2016-2 Term B-5 Loans repaid or prepaid may not be reborrowed. Exchange
2016-2 Term B-5 Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. All Exchange 2016-2 Term B-5 Loans exchanged on the
Amendment No. 5 (2016-2) Effective Date by Lenders of Exchanged 2016-1 Term B-5
Loans will initially have the same Type of Loan and Interest Period applicable
to such Exchanged 2016-1 Term B-5 Loans (which may be an Interest Period ending
on the same date as the Interest Period applicable to such Exchanged 2016-1 Term
B-5 Loans being refinanced, notwithstanding the required periods set forth in
the definition of Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 5 (2016-2), each Additional 2016-2 Term B-5 Lender severally
agrees to make an Additional 2016-2 Term B-5 Loan to the Borrowers on the
Amendment No. 5 (2016-2) Effective Date in the principal amount equal to its
Additional 2016-2 Term B-5 Commitment on the Amendment No. 5 (2016-2) Effective
Date. The Borrowers shall prepay the Non-Exchanged 2016-1 Term B-5 Loans with a
like amount of the gross proceeds of the Additional 2016-2 Term B-5 Loans,
concurrently with the receipt thereof. Amounts borrowed under this clause
(ii) and repaid or prepaid may not be reborrowed. Additional 2016-2 Term B-5
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. All Additional 2016-2 Term B-5 Loans will have the Type of Loan and
Interest Period specified in the Committed Loan Notice delivered in connection
therewith (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Non-Exchanged 2016-1 Term B-5 Loans being
refinanced, notwithstanding the required periods set forth in the definition of
Interest Period).

(iii) The Borrowers shall pay to each 2016-1 Term B-5 Lender, substantially
concurrently with the effectiveness of Amendment No. 5 (2016-2), all accrued and
unpaid interest on its 2016-1 Term B-5 Loans, as applicable, to, but not
including, the Amendment No. 5 (2016-2) Effective Date on such Amendment No. 5
(2016-2) Effective Date.

(g) The 2016-1 Term B-6 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 5 (2016-2), each Exchange Term B-6 Lender severally agrees to
exchange its Exchanged Term B-6 Loans for a like principal amount of Exchange
2016-1 Term B-6 Loans on the Amendment No. 5 (2016-2) Effective Date. Exchange
2016-1 Term B-6 Loans repaid or prepaid may not be reborrowed. Exchange 2016-1
Term B-6 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. All Exchange 2016-1 Term B-6 Loans exchanged on the Amendment
No. 5 (2016-2) Effective Date by Lenders of Exchanged Term B-6 Loans will
initially be a Type and have an Interest Period as determined by the Parent
Borrower in consultation with the Administrative Agent (which may be an Interest
Period ending on the same date as the Interest Period applicable to the
Exchanged Term B-6 Loans being refinanced, notwithstanding the required periods
set forth in the definition of Interest Period).

 

-81-



--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 5 (2016-2), each Additional 2016-1 Term B-6 Lender severally
agrees to make an Additional 2016-1 Term B-6 Loan to the Borrowers on the
Amendment No. 5 (2016-2) Effective Date in the principal amount equal to its
Additional 2016-1 Term B-6 Commitment on the Amendment No. 5 (2016-2) Effective
Date. The Borrowers shall prepay the Non-Exchanged Term B-6 Loans with a like
amount of the gross proceeds of the Additional 2016-1 Term B-6 Loans,
concurrently with the receipt thereof. Amounts borrowed under this clause
(ii) and repaid or prepaid may not be reborrowed. Additional 2016-1 Term B-6
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. All Additional 2016-1 Term B-6 Loans will have the Type of Loan and
Interest Period specified in the Committed Loan Notice delivered in connection
therewith (which may be an Interest Period ending on the same date as the
Interest Period applicable to the Non-Exchanged Term B-6 Loans being refinanced,
notwithstanding the required periods set forth in the definition of Interest
Period).

(iii) The Borrowers shall pay to each Term B-6 Lender, substantially
concurrently with the effectives of Amendment No. 5 (2016-2), all accrued and
unpaid interest on its Term B-6 Loans to, but not including, the Amendment No. 5
(2016-2) Effective Date on such Amendment No. 5 (2016-2) Effective Date.

(h) The 2017-1 Term B-4 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 6 (2017-1), each Exchange 2016-2 Term B-4 Lender severally agrees
to exchange its Exchanged 2016-2 Term B-4 Loans for a like principal amount of
Exchange 2017-1 Term B-4 Loans on the Amendment No. 6 (2017-1) Effective Date.
Exchange 2017-1 Term B-4 Loans repaid or prepaid may not be reborrowed. Exchange
2017-1 Term B-4 Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. All Exchange 2017-1 Term B-4 Loans exchanged on the
Amendment No. 6 (2017-1) Effective Date by Lenders of Exchanged 2016-2 Term B-4
Loans will initially have the same Type of Loan and Interest Period applicable
to such Exchanged 2016-2 Term B-4 Loans (which may be an Interest Period ending
on the same date as the Interest Period applicable to such Exchanged 2016-2 Term
B-4 Loans being refinanced, notwithstanding the required periods set forth in
the definition of Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 6 (2017-1), each Additional 2017-1 Term B-4 Lender severally
agrees to make an Additional 2017-1 Term B-4 Loan to the Borrowers on the
Amendment No. 6 (2017-1) Effective Date in the principal amount equal to its
Additional 2017-1 Term B-4 Commitment on the Amendment No. 6 (2017-1) Effective
Date. The Borrowers shall prepay the Non-Exchanged 2016-2 Term B-4 Loans with a
like amount of the gross proceeds of the Additional 2017-1 Term B-4 Loans,
concurrently with the receipt thereof. Amounts borrowed under this clause
(ii) and repaid or prepaid may not be reborrowed. Additional 2017-1 Term B-4
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. All Additional 2017-1 Term B-4 Loans will have the Type of Loan and
Interest Period specified in the Committed Loan Notice delivered in connection
therewith (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Non-Exchanged 2016-2 Term B-4 Loans being
refinanced, notwithstanding the required periods set forth in the definition of
Interest Period).

(iii) The Borrowers shall pay to each 2016-2 Term B-4 Lender, substantially
concurrently with the effectiveness of Amendment No. 6 (2017-1), all accrued and
unpaid interest on its 2016-2 Term B-4 Loans, as applicable, to, but not
including, the Amendment No. 6 (2017-1) Effective Date on such Amendment No. 6
(2017-1) Effective Date.

 

-82-



--------------------------------------------------------------------------------

(i) The 2017-1 Term B-5 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 6 (2017-1), each Exchange 2016-2 Term B-5 Lender severally agrees
to exchange its Exchanged 2016-2 Term B-5 Loans for a like principal amount of
Exchange 2017-1 Term B-5 Loans on the Amendment No. 6 (2017-1) Effective Date.
Exchange 2017-1 Term B-5 Loans repaid or prepaid may not be reborrowed. Exchange
2017-1 Term B-5 Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. All Exchange 2017-1 Term B-5 Loans exchanged on the
Amendment No. 6 (2017-1) Effective Date by Lenders of Exchanged 2016-2 Term B-5
Loans will initially have the same Type of Loan and Interest Period applicable
to such Exchanged 2016-2 Term B-5 Loans (which may be an Interest Period ending
on the same date as the Interest Period applicable to such Exchanged 2016-2 Term
B-5 Loans being refinanced, notwithstanding the required periods set forth in
the definition of Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 6 (2017-1), each Additional 2017-1 Term B-5 Lender severally
agrees to make an Additional 2017-1 Term B-5 Loan to the Borrowers on the
Amendment No. 6 (2017-1) Effective Date in the principal amount equal to its
Additional 2017-1 Term B-5 Commitment on the Amendment No. 6 (2017-1) Effective
Date. The Borrowers shall prepay the Non-Exchanged 2016-2 Term B-5 Loans with a
like amount of the gross proceeds of the Additional 2017-1 Term B-5 Loans,
concurrently with the receipt thereof. Amounts borrowed under this clause
(ii) and repaid or prepaid may not be reborrowed. Additional 2017-1 Term B-5
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. All Additional 2017-1 Term B-5 Loans will have the Type of Loan and
Interest Period specified in the Committed Loan Notice delivered in connection
therewith (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Non-Exchanged 2016-2 Term B-5 Loans being
refinanced, notwithstanding the required periods set forth in the definition of
Interest Period).

(iii) The Borrowers shall pay to each 2016-2 Term B-5 Lender, substantially
concurrently with the effectiveness of Amendment No. 6 (2017-1), all accrued and
unpaid interest on its 2016-2 Term B-5 Loans, as applicable, to, but not
including, the Amendment No. 6 (2017-1) Effective Date on such Amendment No. 6
(2017-1) Effective Date.

(j) The 2017-1 Term B-6 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 6 (2017-1), each Exchange 2016-1 Term B-6 Lender severally agrees
to exchange its Exchanged 2016-1 Term B-6 Loans for a like principal amount of
Exchange 2017-1 Term B-6 Loans on the Amendment No. 6 (2017-1) Effective Date.
Exchange 2017-1 Term B-6 Loans repaid or prepaid may not be reborrowed. Exchange
2017-1 Term B-6 Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. All Exchange 2017-1 Term B-6 Loans exchanged on the
Amendment No. 6 (2017-1) Effective Date by Lenders of Exchanged 2016-1 Term B-6
Loans will initially have the same Type of Loan and Interest Period applicable
to such Exchanged 2016-1 Term B-6 Loans (which may be an Interest Period ending
on the same date as the Interest Period applicable to such Exchanged 2016-1 Term
B-6 Loans being refinanced, notwithstanding the required periods set forth in
the definition of Interest Period).

 

-83-



--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 6 (2017-1), each Additional 2017-1 Term B-6 Lender severally
agrees to make an Additional 2017-1 Term B-6 Loan to the Borrowers on the
Amendment No. 6 (2017-1) Effective Date in the principal amount equal to its
Additional 2017-1 Term B-6 Commitment on the Amendment No. 6 (2017-1) Effective
Date. The Borrowers shall prepay the Non-Exchanged 2016-1 Term B-6 Loans with a
like amount of the gross proceeds of the Additional 2017-1 Term B-6 Loans,
concurrently with the receipt thereof. Amounts borrowed under this clause
(ii) and repaid or prepaid may not be reborrowed. Additional 2017-1 Term B-6
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. All Additional 2017-1 Term B-6 Loans will have the Type of Loan and
Interest Period specified in the Committed Loan Notice delivered in connection
therewith (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Non-Exchanged 2016-1 Term B-6 Loans being
refinanced, notwithstanding the required periods set forth in the definition of
Interest Period).

(iii) The Borrowers shall pay to each 2016-1 Term B-6 Lender, substantially
concurrently with the effectiveness of Amendment No. 6 (2017-1), all accrued and
unpaid interest on its 2016-1 Term B-6 Loans, as applicable, to, but not
including, the Amendment No. 6 (2017-1) Effective Date on such Amendment No. 6
(2017-1) Effective Date.

(k) The 2018 Term B-7 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 7 (2018), each Exchange 2017-1 Term B-4 Lender severally agrees to
exchange its Exchanged 2017-1 Term B-4 Loans for a like principal amount of
Exchange 2018 Term B-7 Loans on the Amendment No. 7 (2018) Effective Date.
Exchange 2018 Term B-7 Loans repaid or prepaid may not be reborrowed. Exchange
2018 Term B-7 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. All Exchange 2018 Term B-7 Loans exchanged on the Amendment
No. 7 (2018) Effective Date by Lenders of Exchanged 2017-1 Term B-4 Loans will
initially have the same Type of Loan and Interest Period applicable to such
Exchanged 2017-1 Term B-4 Loans (which may be an Interest Period ending on the
same date as the Interest Period applicable to such Exchanged 2017-1 Term B-4
Loans being refinanced, notwithstanding the required periods set forth in the
definition of Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 7 (2018), each Additional 2018 Term B-7 Lender severally agrees to
make an Additional 2018 Term B-7 Loan to the Borrowers on the Amendment No. 7
(2018) Effective Date in the principal amount equal to its Additional 2018 Term
B-7 Commitment on the Amendment No. 7 (2018) Effective Date. The Borrowers shall
prepay the Non-Exchanged 2017-1 Term B-4 Loans with a like amount of the gross
proceeds of the Additional 2018 Term B-4 Loans, concurrently with the receipt
thereof. Amounts borrowed under this clause (ii) and repaid or prepaid may not
be reborrowed. Additional 2018 Term B-7 Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. All Additional 2018 Term B-7
Loans will have the Type of Loan and Interest Period specified in the Committed
Loan Notice delivered in connection therewith (which may be an Interest Period
ending on the same date as the Interest Period applicable to such Non-Exchanged
2017-1 Term B-4 Loans being refinanced, notwithstanding the required periods set
forth in the definition of Interest Period).

(iii) The Borrowers shall pay to each 2017-1 Term B-4 Lender, substantially
concurrently with the effectiveness of Amendment No. 7 (2018), all accrued and
unpaid interest on its 2017-1 Term B-4 Loans, as applicable, to, but not
including, the Amendment No. 7 (2018) Effective Date on such Amendment No. 7
(2018) Effective Date.

 

-84-



--------------------------------------------------------------------------------

(l) The 2019-1 Term B-7 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 8 (2019), each Exchange 2018 Term B-7 Lender agrees to exchange
its Exchanged 2018 Term B-7 Loans for a like principal amount of Exchange 2019-1
Term B-7 Loans on the Amendment No. 8 (2019) Effective Date. Exchange 2019-1
Term B-7 Loans repaid or prepaid may not be reborrowed. Exchange 2019-1 Term B-7
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. All Exchange 2019-1 Term B-7 Loans exchanged on the Amendment No. 8
(2019) Effective Date by Lenders of Exchanged 2018 Term B-7 Loans will initially
have the same Type of Loan and Interest Period applicable to such Exchanged 2018
Term B-7 Loans (which may be an Interest Period ending on the same date as the
Interest Period applicable to such Exchanged 2018 Term B-7 Loans being
refinanced, notwithstanding the required periods set forth in the definition of
Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 8 (2019), each Additional 2019-1 Term B-7 Lender severally agrees
to make an Additional 2019-1 Term B-7 Loan to the Borrowers on the Amendment
No. 8 (2019) Effective Date in the principal amount equal to its Additional
2019-1 Term B-7 Commitment on the Amendment No. 8 (2019) Effective Date. The
Borrowers shall prepay the Non-Exchanged 2018 Term B-7 Loans with a like amount
of the gross proceeds of the Additional 2019-1 Term B-7 Loans, concurrently with
the receipt thereof. Amounts borrowed under this clause (ii) and repaid or
prepaid may not be reborrowed. Additional 2019-1 Term B-7 Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein. All Additional
2019-1 Term B-7 Loans will have the Type of Loan and Interest Period specified
in the Committed Loan Notice delivered in connection therewith (which may be an
Interest Period ending on the same date as the Interest Period applicable to
such Non-Exchanged 2018 Term B-7 Loans being refinanced, notwithstanding the
required periods set forth in the definition of Interest Period).

(iii) The Borrowers shall pay to each 2018 Term B-7 Lender substantially
concurrently with the effectiveness of Amendment No. 8 (2019), all accrued and
unpaid interest on its 2018 Term B-7 Loans to, but not including, the Amendment
No. 8 (2019) Effective Date on such Amendment No. 8 (2019) Effective Date.

(m) The 2019 Term B-8 Borrowings

(i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 8 (2019), each Exchange 2017-1 Term B-5 Lender and Exchange 2017-1
Term B-6 Lender severally agrees to exchange its Exchanged 2017-1 Term B-5 Loans
or Exchanged 2017-1 Term B-6 Loans, respectively, for a like principal amount of
Exchange 2019 Term B-8 Loans on the Amendment No. 8 (2019) Effective Date.
Exchange 2019 Term B-8 Loans repaid or prepaid may not be reborrowed. Exchange
2019 Term B-8 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. All Exchange 2019 Term B-8 Loans exchanged on the Amendment
No. 8 (2019) Effective Date by Lenders of Exchanged 2017-1 Term B-5 Loans or
Exchanged 2017-1 Term B-6 Loans will initially have the same Type of Loan and
Interest Period applicable to such Exchanged 2017-1 Term B-5 Loans or Exchanged
2017 Term B-6 Loans, respectively, (which may be an Interest Period ending on
the same date as the Interest Period applicable to such Exchanged 2017-1 Term
B-5 Loans or Exchanged 2017-1 Term B-6 Loans, as applicable, being refinanced,
notwithstanding the required periods set forth in the definition of Interest
Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 8 (2019), each Additional 2019 Term B-8 Lender severally agrees to
make an Additional 2019 Term B-8 Loan to the Borrowers on the Amendment No. 8
(2019) Effective Date in the principal amount equal to its Additional 2019 Term
B-8 Commitment on the Amendment No. 8 (2019) Effective Date. The Borrowers shall
prepay the Non-Exchanged 2017-1 Term B-5 Loans or Non-Exchanged 2017-1 Term B-6
Loans, as applicable, with a like amount of the gross proceeds of the Additional
2019 Term B-8 Loans,

 

-85-



--------------------------------------------------------------------------------

concurrently with the receipt thereof. Amounts borrowed under this clause
(ii) and repaid or prepaid may not be reborrowed. Additional 2019 Term B-8 Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein. All
Additional 2019 Term B-8 Loans will have the Type of Loan and Interest Period
specified in the Committed Loan Notice delivered in connection therewith (which
may be an Interest Period ending on the same date as the Interest Period
applicable to such Non-Exchanged 2017-1 Term B-5 Loans or Non-Exchanged 2017-1
Term B-6 Loans, as applicable, being refinanced, notwithstanding the required
periods set forth in the definition of Interest Period).

(iii) The Borrowers shall pay to each 2017-1 Term B-5 Lender and 2017-1 Term B-6
Lender substantially concurrently with the effectiveness of Amendment No. 8
(2019), all accrued and unpaid interest on its 2017-1 Term B-5 Loans and 2017-1
Term B-6 Loans, as applicable, to, but not including, the Amendment No. 8
(2019) Effective Date on such Amendment No. 8 (2019) Effective Date.

(n) (l) Each Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
applicable Borrower’s irrevocable written notice, to the Agent. Each such notice
must be received by the Agent not later than 11:00 a.m. (New York, New York
time) (1) three (3) Business Days prior to the requested date of any Borrowing
or continuation of Eurodollar Rate Loans or any conversion of Base Rate Loans to
Eurodollar Rate Loans, and (2) on the requested date of any Borrowing of Base
Rate Loans. Except as provided in Section 2.8, each Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a minimum principal amount
of $1,000,000, or a whole multiple of $100,000, in excess thereof. Except as
provided in Section 2.8, each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice shall specify (i) whether
the applicable Borrower is requesting a Borrowing, a conversion of Term Loans
from one Type to the other or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) wire instructions of the
account(s) to which funds are to be disbursed (it being understood, for the
avoidance of doubt, that the amount to be disbursed to any particular account
may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
Borrowing meets such minimums and multiples); provided that in the case of the
Borrowings on the Restatement Effective Date such accounts were the Escrow
Account. If the applicable Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fail to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(o) (m) Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Pro Rata Share or other applicable share
provided for under this Agreement of the applicable Class of Loans, and if no
timely notice of a conversion or continuation is provided by the applicable
Borrower, the Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation described in Section 2.1(b). In
the case of each Borrowing, each Lender shall make the amount of its Loan
available to the Agent in Same Day Funds at the Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
The Agent shall make all funds so received available to the applicable Borrower
in like funds as received by the Agent either by (i) crediting the account(s) of
the applicable Borrower on the books of the Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided by the applicable Borrower to (and reasonably acceptable
to) the Agent.

 

-86-



--------------------------------------------------------------------------------

(p) (n) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the applicable Borrower pays the amount due, if any,
under Section 3.3 in connection therewith. During the occurrence and
continuation of an Event of Default, the Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurodollar Rate Loans.

(q) (o) The Agent shall promptly notify the Borrowers and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Agent shall be conclusive in the absence of manifest error. At any time that
Base Rate Loans are outstanding, the Agent shall notify the Borrowers and the
Lenders of any change in Credit Suisse’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(r) (p) After giving effect to all Borrowings, all conversions of Term Loans
from one Type to the other and all continuations of Term Loans as the same Type,
there shall not be more than six (6) Interest Periods in effect; provided that
after the establishment of any new Class of Loans pursuant to a Refinancing
Amendment or Extension Amendment, the number of Interest Periods otherwise
permitted by this Section 2.1(lr) shall increase by three (3) Interest Periods
for each applicable Class so established.

(s) (q) The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(t) (r) Unless the Agent shall have received notice from a Lender prior to the
date of any Borrowing that such Lender will not make available to the Agent such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such Borrowing, the Agent may assume that such Lender has made such
Pro Rata Share or other applicable share provided for under this Agreement
available to the Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Agent may, in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount. If the
Agent shall have so made funds available, then, to the extent that such Lender
shall not have made such portion available to the Agent, each of such Lender and
the applicable Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower until the
date such amount is repaid to the Agent at (i) in the case of a Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Agent in accordance with
the foregoing. A certificate of the Agent submitted to any Lender with respect
to any amounts owing under this Section 2.1(rt) shall be conclusive in the
absence of manifest error. If the applicable Borrower and such Lender shall pay
such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Agent.

 

-87-



--------------------------------------------------------------------------------

2.2 Repayment of Loans. The Borrowers jointly and severally agree to repay to
the Agent for the ratable account of the Lenders (i) on the last Business Day of
each March, June, September and December, commencing on the first full Quarterly
Accounting Period of Holdings after the Escrow Release Date, an aggregate amount
equal to 0.25% of the aggregate principal amount of all Term B-2 Loans
outstanding on the Amendment No. 4 Effective Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.3(b)), (ii) on the last Business Day of
each March, June, September and December, commencing on the last day of the
first full Quarterly Accounting Period of Holdings after the Escrow Release
Date, the respective percentage of the aggregate principal amount of all Term
B-3 Loans outstanding on the Restatement Effective Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.3(b)):

 

Date

   Percentage  

1st-4th Quarterly Accounting Periods after Restatement Effective Date

     1.250 % 

5th-8th Quarterly Accounting Periods after Restatement Effective

     1.875 % 

9th-12th Quarterly Accounting Periods after Restatement Effective

     3.125 % 

13th-19th Quarterly Accounting Periods after Restatement Effective

     3.750 % 

(iii) on the last Business Day of each March, June, September and December,
commencing on the last day of the first full Quarterly Accounting Period of
Holdings after the Escrow Release Date, an aggregate amount equal to 0.25% of
the aggregate principal amount of all Term B-4 Loans outstanding on the
Restatement Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.3(b)), (iv) on the Term B-2 Maturity Date, the aggregate principal
amount of all Term B-2 Loans outstanding on such date, (v) on the Term B-3
Maturity Date, the aggregate principal amount of all Term B-3 Loans outstanding
on such date, (vi) on the Term B-4 Maturity Date, the aggregate principal amount
of all Term B-4 Loans outstanding on such date, (vii) on the last Business Day
of each March, June, September and December, commencing on March 31, 2016, an
aggregate amount equal to 0.25% of the aggregate principal amount of all Term
B-5 Loans (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.3(b)), (viii) on the last Business Day of each March, June, September
and December, commencing on the last day of the first full Quarterly Accounting
Period after the Amendment No. 4 (B-6) Effective Date, an aggregate amount equal
to 0.25% of the aggregate principal amount of all 2016-1 Term B-4 Loans (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.3(b)); (ix) on the
last Business Day of each March, June, September and December, commencing on the
last day of the first full Quarterly Accounting Period after the Amendment No. 4
(B-6) Effective Date, an aggregate amount equal to 0.25% of the aggregate
principal amount of all 2016-1 Term B-5 Loans (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.3(b)), (x) on the last Business Day of each
March, June, September and December, commencing on the last day of the first
full Quarterly Accounting Period after the Amendment No. 4 (B-6)

 

-88-



--------------------------------------------------------------------------------

Effective Date, an aggregate amount equal to 0.25% of the aggregate principal
amount of all Term B-6 Loans (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.3(b)), (xi) on the last Business Day of each March, June, September
and December, commencing on March 31, 2017, an aggregate amount equal to 0.25%
of the aggregate principal amount of all 2016-2 Term B-4 Loans (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.3(b)), (xii) on the last
Business Day of each March, June, September and December, commencing on
March 31, 2017, an aggregate amount equal to 0.25% of the aggregate principal
amount of all 2016-2 Term B-5 Loans (which payments shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.3(b)), (xiii) on the last Business Day of each March, June,
September and December, commencing on March 31, 2017, an aggregate amount equal
to 0.25% of the aggregate principal amount of all 2016-1 Term B-6 Loans (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.3(b)), (xiv) on the
last Business Day of each March, June, September and December, commencing on
September 29, 2017, an aggregate amount equal to 0.25% of the aggregate
principal amount of all 2017-1 Term B-4 Loans (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.3(b)), (xv) on the last Business Day of each
March, June, September and December, commencing on September 29, 2017, an
aggregate amount equal to 0.25% of the aggregate principal amount of all 2017-1
Term B-5 Loans (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.3(b)), (xvi) on the last Business Day of each March, June, September
and December, commencing on September 29, 2017, an aggregate amount equal to
0.25% of the aggregate principal amount of all 2017-1 Term B-6 Loans (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.3(b)) and,
(xvii) on the last Business Day of each March, June, September and December,
commencing on March 29, 2019, an aggregate amount equal to 0.25% of the
aggregate principal amount of all 2018 Term B-7 Loans (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.3(b)), (xviii) on the last Business Day
of each March, June, September and December, commencing on December 31, 2019, an
aggregate amount equal to 0.25% of the aggregate principal amount of all 2019-1
Term B-7 Loans (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.3(b)) and (xix) on the last Business Day of each March, June,
September and December, commencing on December 31, 2019, an aggregate amount
equal to 0.25% of the aggregate principal amount of all 2019 Term B-8 Loans
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.3(b)). To the
extent not previously paid, each Class of Term B Loans shall be due and payable
on the applicable Term Maturity Date, together with accrued and unpaid interest
on the principal amount to the date of payment.

2.3 Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice to the Agent, at any time or from time to
time thereafter, without premium or penalty except as provided in clause
(d) below, voluntarily prepay the Loans in whole or in part; provided that
(1) such notice must be received by the Agent not later than 1:00 p.m. (New York
City time) (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurodollar Rate Loans shall be in a minimum principal
amount of $1,000,000, or a whole multiple of $100,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof; or, in the case of
clause (2) or (3) of this proviso, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the

 

-89-



--------------------------------------------------------------------------------

date and amount of such prepayment and whether such Loan is Eurodollar Rate Loan
or a Base Rate Loan and the order of Loan(s) to be prepaid. The Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share or, if such prepayment is being made
pursuant to Section 2.3(c) or Section 14.7(h), such Lender’s share, of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.3. In the case of each
prepayment of the Loans pursuant to this Section 2.3(a), the Borrowers may in
their sole discretion select the Loan or Loans (and the order of maturity of
principal payments) to be repaid, and such payment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares (other
than if pursuant to Section 2.3(c) or Section 14.7(h)).

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers may rescind any notice of prepayment under Section 2.3(a)(i) if such
prepayment would have resulted from a refinancing of all of the Facilities or
other transaction, which refinancing or other transaction shall not be
consummated or shall otherwise be delayed. Each prepayment of Loans pursuant to
Section 2.3(a) shall be applied in an order of priority to repayments thereof
required pursuant to Section 2.2 as directed by the Parent Borrower and, absent
such direction, shall be applied in direct order of maturity to repayments
thereof required pursuant to Section 2.2.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 9.5(a) and the related Compliance Certificate has been
delivered, the Parent Borrower shall cause to be prepaid an aggregate amount of
Loans in an amount equal to (A) the Applicable ECF Percentage of Excess Cash
Flow, if any, for the Excess Cash Flow Period covered by such financial
statements (commencing with the Fiscal Year ending February 26, 2015) minus
(B) the sum of (1) all voluntary prepayments of Loans during such Fiscal Year
pursuant to Section 2.3(a), (2) the amount expended by any Purchasing Borrower
Party to prepay any Loans pursuant to Section 2.3(c) or Section 14.7(h), and
(3) all voluntary prepayments of loans under the ABL Facility during such Fiscal
Year to the extent the commitments under the ABL Facility are permanently
reduced by the amount of such payments and, in the case of each of the
immediately preceding clauses (1), (2) and (3), to the extent such prepayments
are funded with Internally Generated Cash.

(ii) If (1) a BorrowerHoldings or any Restricted Subsidiary of a Borrower
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 10.5(a), (b), (c), (e), (f), (g), (h), (i) (to
the extent the Disposition is to a Restricted Subsidiary and the property or
assets continue to secure the Obligations with the same priority as prior to
such Disposition), (k), (l), (o), (q), (r) or (t)-(v), (x)-(aabb)), or (2) any
Casualty Event occurs, which results in the realization or receipt by a
BorrowerHoldings or any Restricted Subsidiary of Net Proceeds, the Parent
Borrower shall, subject to the terms of the Intercreditor Agreements, cause to
be prepaid on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt by a BorrowerHoldings or any Restricted
Subsidiary of such Net Proceeds an aggregate principal amount of Loans in an
amount equal to (x) in the case of Dispositions described in clause (1) above,
an amount equal to the Applicable Disposition Percentage of all Net Proceeds
received from such Disposition (excluding the proceeds from the disposition of
the Equity Interests in or assets of Casa Ley and (y) in the case of Casualty
Events described in clause (2) above, an amount equal to 100% of such Net
Proceeds received in connection with such Casualty Events; provided that (x) if
any Incremental Equivalent Debt have been issued in compliance with Sections
10.1 and 10.3 with Liens ranking pari passu with the Liens securing the
Obligations pursuant to the Intercreditor Agreements, then the Parent Borrower
may cause Loans to be prepaid and, to the extent required pursuant to the terms
of the documentation governing such Incremental

 

-90-



--------------------------------------------------------------------------------

Equivalent Debt, cause such Incremental Equivalent Debt to be purchased (at a
purchase price no greater than par plus accrued and unpaid interest) on a pro
rata basis in accordance with the respective principal amounts thereof and
(y) if at the time that any such prepayment would be required, the Parent
BorrowerHoldings is required to offer to repurchase or to prepay Permitted First
Priority Refinancing Debt (or any Permitted Refinancing thereof that is secured
on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Permitted First Priority Refinancing Debt
(or Permitted Refinancing thereof) required to be offered to be so repurchased
or prepaid, “Other Applicable Indebtedness”), then the Parent Borrower may apply
(or cause to be applied) such Net Proceeds on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
Other Applicable Indebtedness at such time; provided that the portion of such
Net Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this
Section 2.3(b)(ii) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such Other
Applicable Indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

(iii) If a BorrowerHoldings or any Restricted Subsidiary incurs or issues any
Indebtedness after the Escrow Release Date (x) that is intended to be Credit
Agreement Refinancing Indebtedness, (y) that is not otherwise permitted to be
incurred pursuant to Section 10.3 or (z) notwithstanding clause (y), that is
Indebtedness permitted by Section 10.3(v) (other than (A) Indebtedness the
proceeds of which are applied to repay Indebtedness previously incurred under
Section 10.3(v), (B) Indebtedness incurred under a Qualified Real Estate
Financing Facility to finance the acquisition of Material Real Property after
the Escrow Release Date so long as such Indebtedness is incurred within 180 days
of the acquisition of such Material Real Property and (C) Indebtedness the
proceeds of which are used by a Real Estate Subsidiary to pay the purchase price
to Holdings, the Borrower or a Restricted Subsidiary for any Real Property to
the extent such proceeds constituted Net Proceeds of a Disposition subject to
clause (b) (ii) above), the Parent Borrower shall cause to be prepaid an
aggregate principal amount of Loans in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt by such BorrowerHoldings or such Restricted Subsidiary of
such Net Proceeds.

(iv) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request or any Incremental Amendment (to the
extent set forth in such Refinancing Amendment, Term Loan Extension Request or
Incremental Amendment as contemplated below), (A) each prepayment of Term Loans
pursuant to this Section 2.3(b) shall be applied to the next eight succeeding
scheduled principal installments to each Class of Term Loans and then ratably to
the remaining installments of each Class of Term Loans then outstanding
(provided that (i) any prepayment of Term Loans with the Net Proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class of Refinanced Debt and (ii) any Class of Incremental Term Loans, Extended
Term Loans or Other Term Loans may specify that one or more other Classes of
Loans may be prepaid prior to such Class of Incremental Term Loans, Extended
Term Loans or Other Term Loans and (B) each such prepayment shall be paid to the
applicable Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

 

-91-



--------------------------------------------------------------------------------

(c) (i) Notwithstanding anything to the contrary in Section 2.3(a), 2.6(a) or
2.7 (which provisions shall not be applicable to Section 2.3(c)), any Purchasing
Borrower Party shall have the right at any time and from time to time to prepay
Loans to the Lenders at a discount to the par value of such Loans and on a non
pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in Section 2.3(c); provided that (A) any Discounted
Voluntary Prepayment shall be offered to all Lenders with Loans of a specified
Class on a pro rata basis, (B) such Purchasing Borrower Party shall deliver to
the Agent a certificate stating that (1) no Default or Event of Default has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment), (2) each of the
conditions to such Discounted Voluntary Prepayment contained in Section 2.3(c)
has been satisfied, (3) such Purchasing Borrower Party does not have any
material non-public information (“MNPI”) with respect to Holdings or any of its
Subsidiaries that (a) has not been disclosed to the Lenders (other than Lenders
that do not wish to receive MNPI with respect to Holdings, any of its
Subsidiaries or Affiliates) prior to such time and (b) could reasonably be
expected to have a material effect upon, or otherwise be material, (i) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment or
(ii) to the market price of the Loans.

(ii) To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide written notice
to the Agent substantially in the form of Exhibit I hereto (each, a “Discounted
Prepayment Option Notice”) that such Purchasing Borrower Party desires to prepay
Loans of a specified Class in an aggregate principal amount specified therein by
the Purchasing Borrower Party (each, a “Proposed Discounted Prepayment Amount”),
in each case at a discount to the par value of such Loans as specified below.
The Proposed Discounted Prepayment Amount of Loans shall not be less than
$10,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Loans, (B) a discount range (which may be a
single percentage) selected by the Purchasing Borrower Party with respect to
such proposed Discounted Voluntary Prepayment (representing the percentage of
par of the principal amount of Loans to be prepaid) (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.3(c)(ii), the Agent shall promptly notify each Lender of the
applicable Class thereof. On or prior to the Acceptance Date, each Lender may
specify by written notice substantially in the form of Exhibit J hereto (each, a
“Lender Participation Notice”) to the Agent (A) a minimum price (the “Acceptable
Price”) within the Discount Range (for example, 80% of the par value of the
Loans to be prepaid) and (B) a maximum principal amount (subject to rounding
requirements specified by the Agent) of Loans with respect to which such Lender
is willing to permit a Discounted Voluntary Prepayment at the Acceptable Price
(“Offered Loans”). Based on the Acceptable Prices and principal amounts of Loans
of the applicable Class specified by the Lenders in the applicable Lender
Participation Notice, the Agent, in consultation with the Purchasing Borrower
Party, shall determine the applicable discount for Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to Section 2.3(c)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Loans of the applicable Class whose Lender
Participation Notice is not received by the Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.

 

-92-



--------------------------------------------------------------------------------

(iv) The Purchasing Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Loans of the applicable Class (or the respective portions
thereof) offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Price that is equal to or lower than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Purchasing Borrower Party
shall prepay such Qualifying Loans ratably among the Qualifying Lenders based on
their respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
after the Acceptance Date (or such other date as the Agent shall reasonably
agree, given the time required to calculate the Applicable Discount and
determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.3), upon irrevocable notice substantially in
the form of Exhibit K hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Agent no later than 11:00 a.m. (New York City time), two
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Agent. Upon receipt of any
Discounted Voluntary Prepayment Notice the Agent shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.3(c)(iii) above) established by the Agent in consultation with the
Parent Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Agent, the Purchasing Borrower Party may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice.

(d) Prepayment Premium.

(i) At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the date that is one year and 31 days following the Start
Dates (as defined in Amendment No. 5), the Borrowers agree to pay to the Agent,
for the ratable account of each Lender with outstanding Term B-2 Loans, Term B-3
Loans and/or Term B-4 Loans, as applicable, which are repaid or prepaid pursuant
to such Repricing Transaction (including each Lender that withholds its consent
to such Repricing Transaction and is replaced as a Non-Consenting Lender under
Section 12.3(c)), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (1) of the definition
thereof, the aggregate principal amount of all Term B Loans prepaid (or
converted) in connection with such Repricing

 

-93-



--------------------------------------------------------------------------------

Transaction and (y) in the case of a Repricing Transaction described in clause
(2) of the definition thereof, the aggregate principal amount of all Term B
Loans outstanding on such date that are subject to an effective reduction of the
Applicable Margin applicable to the Term B Loans pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

(ii) If, on or prior to the date that is six months after the Amendment No. 1
(B-5) Effective Date, the Borrowers effect an amendment of the Term Loan
Agreement that results in a Term B-5 Repricing Event, the Borrowers shall pay to
the Agent, for the ratable account of each Term B-5 Lender with outstanding Term
B-5 Loans that are repaid, prepaid or amended pursuant to such Term B-5
Repricing Event, a fee equal to 1.0% of the aggregate principal amount of the
affected Term B-5 Loans of such Term B-5 Lender outstanding immediately prior to
the date of effectiveness of such Term B-5 Repricing Event.

(iii) If, on or prior to the date that is six months after the Amendment No. 4
(B-6) Effective Date, the Borrowers effect an amendment of this Agreement that
results in a 2016-1 Term B-4 Repricing Event, the Borrowers shall pay to the
Agent, for the ratable account of each 2016-1 Term B-4 Lender with outstanding
2016-1 Term B-4 Loans that are repaid, prepaid or amended pursuant to such
2016-1 Term B-4 Repricing Event, a fee equal to 1.0% of the aggregate principal
amount of the affected 2016-1 Term B-4 Loans of such 2016-1 Term B-4 Lender
outstanding immediately prior to the date of effectiveness of such 2016-1 Term
B-4 Repricing Event.

(iv) If, on or prior to the date that is six months after the Amendment No. 4
(B-6) Effective Date, the Borrowers effect an amendment of this Agreement that
results in a 2016-1 Term B-5 Repricing Event, the Borrowers shall pay to the
Agent, for the ratable account of each 2016-1 Term B-5 Lender with outstanding
2016-1 Term B-5 Loans that are repaid, prepaid or amended pursuant to such
2016-1 Term B-5 Repricing Event, a fee equal to 1.0% of the aggregate principal
amount of the affected 2016-1 Term B-5 Loans of such 2016-1 Term B-5 Lender
outstanding immediately prior to the date of effectiveness of such 2016-1 Term
B-5 Repricing Event.

(v) If, on or prior to the date that is six months after the Amendment No. 4
(B-6) Effective Date, the Borrowers effect an amendment of this Agreement that
results in a Term B-6 Repricing Event, the Borrowers shall pay to the Agent, for
the ratable account of each Term B-6 Lender with outstanding Term B-6 Loans that
are repaid, prepaid or amended pursuant to such Term B-6 Repricing Event, a fee
equal to 1.0% of the aggregate principal amount of the affected Term B-6 Loans
of such Term B-6 Lender outstanding immediately prior to the date of
effectiveness of such Term B-6 Repricing Event.

(vi) If, on or prior to June 23, 2017, the Borrowers effect an amendment of this
Agreement that results in a 2016-2 Term B-4 Repricing Event, the Borrowers shall
pay to the Agent, for the ratable account of each 2016-2 Term B-4 Lender with
outstanding 2016-2 Term B-4 Loans that are repaid, prepaid or amended pursuant
to such 2016-2 Term B-4 Repricing Event, a fee equal to 1.0% of the aggregate
principal amount of the affected 2016-2 Term B-4 Loans of such 2016-2 Term B-4
Lender outstanding immediately prior to the date of effectiveness of such 2016-2
Term B-4 Repricing Event.

 

-94-



--------------------------------------------------------------------------------

(vii) If, on or prior to June 23, 2017, the Borrowers effect an amendment of
this Agreement that results in a 2016-2 Term B-5 Repricing Event, the Borrowers
shall pay to the Agent, for the ratable account of each 2016-2 Term B-5 Lender
with outstanding 2016-2 Term B-5 Loans that are repaid, prepaid or amended
pursuant to such 2016-2 Term B-5 Repricing Event, a fee equal to 1.0% of the
aggregate principal amount of the affected 2016-2 Term B-5 Loans of such 2016-2
Term B-5 Lender outstanding immediately prior to the date of effectiveness of
such 2016-2 Term B-5 Repricing Event.

(viii) If, on or prior to June 23, 2017, the Borrowers effect an amendment of
this Agreement that results in a 2016-1 Term B-6 Repricing Event, the Borrowers
shall pay to the Agent, for the ratable account of each 2016-1 Term B-6 Lender
with outstanding 2016-1 Term B-6 Loans that are repaid, prepaid or amended
pursuant to such 2016-1 Term B-6 Repricing Event, a fee equal to 1.0% of the
aggregate principal amount of the affected 2016-1 Term B-6 Loans of such 2016-1
Term B-6 Lender outstanding immediately prior to the date of effectiveness of
such 2016-1 Term B-6 Repricing Event.

(ix) If, on or prior to December 26, 2017, the Borrowers effect an amendment of
this Agreement that results in a 2017-1 Term B-4 Repricing Event, the Borrowers
shall pay to the Agent, for the ratable account of each 2017-1 Term B-4 Lender
with outstanding 2017-1 Term B-4 Loans that are repaid, prepaid or amended
pursuant to such 2017-1 Term B-4 Repricing Event, a fee equal to 1.00% of the
aggregate principal amount of the affected 2017-1 Term B-4 Loans of such 2017-1
Term B-4 Lender outstanding immediately prior to the date of effectiveness of
such 2017-1 Term B-4 Repricing Event.

(x) If, on or prior to December 26, 2017, the Borrowers effect an amendment of
this Agreement that results in a 2017-1 Term B-5 Repricing Event, the Borrowers
shall pay to the Agent, for the ratable account of each 2017-1 Term B-5 Lender
with outstanding 2017-1 Term B-5 Loans that are repaid, prepaid or amended
pursuant to such 2017-1 Term B-5 Repricing Event, a fee equal to 1.00% of the
aggregate principal amount of the affected 2017-1 Term B-5 Loans of such 2017-1
Term B-5 Lender outstanding immediately prior to the date of effectiveness of
such 2017-1 Term B-5 Repricing Event.

(xi) If, on or prior to December 26, 2017, the Borrowers effect an amendment of
this Agreement that results in a 2017-1 Term B-6 Repricing Event, the Borrowers
shall pay to the Agent, for the ratable account of each 2017-1 Term B-6 Lender
with outstanding 2017-1 Term B-6 Loans that are repaid, prepaid or amended
pursuant to such 2017-1 Term B-6 Repricing Event, a fee equal to 1.00% of the
aggregate principal amount of the affected 2017-1 Term B-6 Loans of such 2017-1
Term B-6 Lender outstanding immediately prior to the date of effectiveness of
such 2017-1 Term B-6 Repricing Event.

(xii) If, on or prior to the date that is six months after the Amendment No. 7
(2018) Effective Date, the Borrowers effect an amendment of this Agreement that
results in a 2018 Term B-7 Repricing Event, the Borrowers shall pay to the
Agent, for the ratable account of each 2018 Term B-7 Lender with outstanding
2018 Term B-7 Loans that are repaid, prepaid or amended pursuant to such 2018
Term B-7 Repricing Event, a fee equal to 1.00% of the aggregate principal amount
of the affected 2018 Term B-7 Loans of such 2018 Term B-7 Lender outstanding
immediately prior to the date of effectiveness of such 2018 Term B-7 Repricing
Event.

(xiii) If, on or prior to the date that is six months after the Amendment No. 8
(2019) Effective Date, the Borrowers effect an amendment of this Agreement that
results in a 2019-1 Term B-7 Repricing Event, the Borrowers shall pay to the
Agent, for the ratable account of each 2019-1 Term B-7 Lender with outstanding
2019-1 Term B-7 Loans that are repaid, prepaid or amended pursuant to such
2019-1 Term B-7 Repricing Event, a fee equal to 1.00% of the aggregate principal
amount of the affected 2019-1 Term B-7 Loans of such 2019-1 Term B-7 Lender
outstanding immediately prior to the date of effectiveness of such 2019-1 Term
B-7 Repricing Event.

 

-95-



--------------------------------------------------------------------------------

(xiv) If, on or prior to the date that is six months after the Amendment No. 8
(2019) Effective Date, the Borrowers effect an amendment of this Agreement that
results in a 2019 Term B-8 Repricing Event, the Borrowers shall pay to the
Agent, for the ratable account of each 2019 Term B-8 Lender with outstanding
2019 Term B-8 Loans that are repaid, prepaid or amended pursuant to such 2019
Term B-8 Repricing Event, a fee equal to 1.00% of the aggregate principal amount
of the affected 2019 Term B-8 Loans of such 2019 Term B-8 Lender outstanding
immediately prior to the date of effectiveness of such 2019 Term B-8 Repricing
Event.

(e) Funding Losses, Etc. All prepayments under Section 2.3 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.3. Notwithstanding
any of the other provisions of Section 2.3(b), so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Eurodollar Rate
Loans is required to be made under Section 2.3(b) prior to the last day of the
Interest Period therefor, the Parent Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made
thereunder into a cash collateral account until the last day of such Interest
Period, at which time the Agent shall be authorized (without any further action
by or notice to or from the Parent Borrower or any other Loan Party) to apply
such amount to the prepayment of such Loans in accordance with Section 2.3(b).
Upon the occurrence and during the continuance of any Event of Default, the
Agent shall also be authorized (without any further action by or notice to or
from the Parent Borrower or any other Loan Party) to apply such amount to the
prepayment of the outstanding Loans in accordance with Section 2.3(b).

2.4 Termination or Reduction of Commitments. (i) The Term B-3 Commitment of each
Term B-3 Lender was reduced to $0 upon the funding of Term B-3 Loans made by it
pursuant to Amendment No. 5, (ii) the Term B-4 Commitment of each Term B-4
Lender was reduced to $0 upon the funding of Term B-4 Loans made by it pursuant
to Amendment No. 5, (iii) the Term B-5 Commitment of each Term B-5 Lender was
reduced to $0 upon the funding of Term B-5 Loans made by it pursuant to
Section 2.1(a), (iv) the 2016-1 Term B-4 Commitment of each 2016-1 Term B-4
Lender was reduced to $0 upon the making of 2016-1 Term B-4 Loans made by it
pursuant to Section 2.1(b), (v) the 2016-1 Term B-5 Commitment of each 2016-1
Term B-5 Lender was reduced to $0 upon the making of 2016-1 Term B-5 Loans made
by it pursuant to Section 2.1(c), (vi) the Term B-6 Commitment of each Term B-6
Lender was automatically and permanently reduced to $0 upon the making of Term
B-6 Loans pursuant to Section 2.1(d), (vii) the 2016-2 Term B-4 Commitment of
each 2016-2 Term B-4 Lender was reduced to $0 upon the making of 2016-2 Term B-4
Loans made by it pursuant to Section 2.1(e), (viii) the 2016-2 Term B-5
Commitment of each 2016-2 Term B-5 Lender was be reduced to $0 upon the making
of 2016-2 Term B-5 Loans made by it pursuant to Section 2.01(f), (ix) the 2016-1
Term B-6 Commitment of each 2016-1 Term B-6 Lender was automatically and
permanently reduced to $0 upon the making of 2016-1 Term B-6 Loans pursuant to
Section 2.1(g), (x) the 2017-1 Term B-4 Commitment of each 2017-1 Term B-4
Lender was reduced to $0 upon the making of 2017-1 Term B-4 Loans made by it
pursuant to Section 2.1(h), (xi) the 2017-1 Term B-5 Commitment of each 2017-1
Term B-5 Lender was reduced to $0 upon the making of 2017-1 Term B-5 Loans made
by it pursuant to Section 2.1(i), (xi) the 2017-1 Term B-6 Commitment of each
2017-1 Term B-6 Lender was automatically and permanently reduced to $0 upon the
making of 2017-1 Term B-6 Loans pursuant to Section 2.1(j) and, (xii) the 2018
Term B-7 Commitment of each 2018 Term B-7 Lender shall bewas automatically and
permanently reduced to $0 upon the making of 2018 Term B-7 Loans pursuant to
Section 2.1(k), (xiii) the 2019-1 Term B-7 Commitment of each 2019-1 Term B-7
Lender shall be automatically and permanently reduced to $0 upon the making of
2019-1 Term B-7 Loans pursuant to Section 2.1(l) and (xiv) the 2019 Term B-8
Commitment of each 2019 Term B-8 Lender shall be automatically and permanently
reduced to $0 upon the making of 2019 Term B-8 Loans pursuant to Section 2.1(m).

 

-96-



--------------------------------------------------------------------------------

2.5 Evidence of Indebtedness.

(a) The Loans made by each Lender shall be evidenced by one or more entries in
the Register maintained by the Agent, acting solely for purposes of Treasury
Regulation Section 5f.103-1(c), as non-fiduciary agent for the Borrowers. The
accounts or records maintained by the Agent shall be conclusive evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender pursuant to Section 2.5(b) and the accounts and records of the Agent in
respect of such matters, the accounts and records of the Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Agent, the applicable Borrower shall execute and deliver to such Lender (through
the Agent) a Term Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Class, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) Entries made in good faith by the Agent in the Register pursuant to
Section 2.5(a), and by each Lender in its account or accounts pursuant to this
Section 2.5(b), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrowers to, in
the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Financing Agreements,
absent manifest error; provided that the failure of the Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement and the other Financing Agreements.

2.6 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Agent’s Office in Dollars and in Same
Day Funds not later than 2:00 p.m. on the date specified herein. The Agent will
promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share provided for under this Agreement) of such payment in like
funds as received by wire transfer to such Lender’s applicable Lending Office.
All payments received by the Agent after 2:00 p.m., shall in each case, at the
option of the Agent, be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by a Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

 

-97-



--------------------------------------------------------------------------------

(c) Unless the Parent Borrower or any Lender has notified the Agent, prior to
the date any payment is required to be made by it to the Agent hereunder, that
the applicable Borrower or such Lender, as the case may be, will not make such
payment, the Agent may assume that the applicable Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Agent in Same Day Funds, then:

(i) if the Parent Borrower or applicable Co-Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Agent the portion of
such assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Agent to such Lender to the date such
amount is repaid to the Agent in Same Day Funds at the applicable Overnight Rate
from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Agent to the applicable Borrower to the date such amount is recovered by the
Agent (the “Compensation Period”) at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. When such Lender makes payment to
the Agent (together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount within one
Business Day upon the Agent’s demand therefor, the Agent may make a demand
therefor upon the applicable Borrower, and the applicable Borrower shall pay
such amount to the Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Agent or the Borrowers may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Agent to any Lender or the applicable Borrower with respect to
any amount owing under this Section 2.6(c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Section 2, and such
funds are not made available to the applicable Borrower by the Agent because the
conditions to the applicable Loan set forth in Section 4 are not satisfied or
waived in accordance with the terms hereof, the Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(f) Whenever any payment received by the Agent under this Agreement or any of
the other Financing Agreements is insufficient to pay in full all amounts due
and payable to the Agent and the Lenders under or in respect of this Agreement
and the other Financing Agreements on any date, such payment shall be
distributed by the Agent and applied by the Agent and the Lenders in the order
of priority set forth in Section 11.3. If the Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Financing Agreements under circumstances for which the Financing Agreements do
not specify the manner in which such funds are to be applied, the Agent may (to
the fullest extent permitted by mandatory provisions of applicable Law), but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

-98-



--------------------------------------------------------------------------------

2.7 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain payment in respect of any principal or interest on
account of the Loans made by it any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Agent of such fact, and (b) purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of any
principal or interest on such Loans or such participations, as the case may be,
pro rata with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 14.11 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon. For avoidance of doubt, the provisions of this
paragraph shall not be construed to apply to (A) any payment made by the Parent
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Parent Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 14.14) with
respect to such participation as fully as if such Lender were the direct
creditor of the Parent Borrower in the amount of such participation. The Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.7 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.7 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

2.8 Incremental Credit Extensions.

(a) One or more Borrowers (which shall include all existing Borrowers with
respect to an existing Class of Term B Loans for which Incremental Term
Commitments are requested) may, by written notice to the Agent (whereupon the
Agent shall promptly deliver a copy to each of the Lenders) from time to time
after the Escrow Release Date, request Incremental Term Loan Commitments, as
applicable, in an aggregate amount not to exceed the Incremental Amount from one
or more Incremental Term Lenders (which, in each case, may include any existing
Lender) willing to provide such Incremental Term Loans, as the case may be, in
their own discretion. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $25,000,000 or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective (the “Increased Amount Date”), and
(iii) whether such Incremental Term Loan Commitments are to be Term Commitments
or commitments to make term loans with interests rates and/or amortization
and/or maturity and/or other terms different from the Term B Loans (“Incremental
Term Loans”). The proceeds of any Incremental Term Loans shall not be used to
make Restricted Payments or prepayments of Subordinated Indebtedness pursuant to
Section 10.6, Section 10.11 or otherwise.

 

-99-



--------------------------------------------------------------------------------

(b) The applicable Borrowers and each Incremental Term Lender shall execute and
deliver to the Agent an Incremental Amendment and such other documentation as
the Agent shall reasonably specify to evidence the Incremental Term Loan
Commitment of such Incremental Term Lender. Each Incremental Amendment shall
specify the terms of the applicable Incremental Term Loans; provided that
(i) except as to pricing, amortization and final maturity date (which shall,
subject to clause (ii) and (iii) of this proviso, be determined by the
applicable Borrowers and the Incremental Term Lenders in their sole discretion),
the Incremental Term Loans shall have no more restrictive terms, when taken as a
whole, than the Term Loans except (x) if the Term Lenders holding the Term Loans
also receive the benefit of such restrictive terms, (y) such terms are not
effective until the Latest Maturity Date of the then existing Term Loans or
(z) such other terms as shall be reasonably satisfactory to the Agent, (ii) the
final maturity date of any Incremental Term Loans shall be no earlier than the
Latest Maturity Date at the time such Incremental Term Loans are established,
and, (iii) the Weighted Average Life to Maturity of any Incremental Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term B Loans; provided, further that, with respect to any Protected Incremental
Term LoansLoan, if the Effective Yield in respect of any such Protected
Incremental Term Loan exceeds the Applicable Margin of any Term B Loans by more
than 2550 basis points, such Applicable Margin shall be increased so that the
Effective Yield in respect of such Protected Incremental Term Loan is no more
than 2550 basis points higher than the Effective Yield for such Term B Loans and
if the lowest permissible Eurodollar Rate is greater than 1.00% or the lowest
permissible Base Rate is greater than 2.00% for such Protected Incremental Term
Loan, the difference between such “floor” and 1.00% in the case of Eurodollar
Rate Incremental Term Loans (or 2.00% in the case of Base Rate Incremental Term
Loans), shall be equated to interest rate margin for purposes of this proviso.
The Incremental Term Loans shall have the same guarantees as and rank pari passu
in right of payment and security with the Term B Loans.

(c) Notwithstanding the foregoing, but subject to the last paragraph of
Section 4.2 and Section 14.13(e), no Incremental Term Loan Commitment shall
become effective under this Section 2.8 unless (i) both at the time of any such
request and upon the effectiveness of any Incremental Amendment, no Event of
Default shall exist and at the time that any such Incremental Term Loan is made
(and after giving effect thereto) no Event of Default shall be continuing;
(ii) after giving effect to such Incremental Term Loan Commitments, the
conditions of Section 4.2(a) shall be satisfied (it being understood that all
references to “the date of the making of such Loan” or similar language in such
Section 4.2(a) shall be deemed to refer to the effective date of such
Incremental Amendment) (except, to the extent the proceeds of the Incremental
Term Loans are to be used to finance an Acquisition, such representations shall
be limited to the Specified Representations and Specified Acquisition Agreement
Representations) and (iii) the Agent shall have received customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Original Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Agent. The Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Amendment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments evidenced thereby. Any such deemed amendment may be
memorialized in writing by the Agent with the applicable Borrower’s consent (not
to be unreasonably withheld) and furnished to the other parties hereto.

(d) The Incremental Amendment may, without the consent of Parent Borrower, or
any other Loan Party, Agent or Lenders, effect such amendments to this Agreement
and the other Financing Agreements as may be necessary or appropriate, in the
reasonable opinion of the Agent and the Parent Borrower, to effect the
provisions of this Section 2.8. The applicable Borrowers will use the proceeds
of the Incremental Term Loans for any purpose not prohibited by this Agreement.
Incremental Term Loans may be made by any existing Lender (but each existing
Lender will not have an obligation to make a portion of any Incremental Term
Loan) or by any other bank or other financial institution; provided that any
such bank or financial institution shall be reasonably satisfactory to the Agent
and the Parent Borrower. No Lender shall be obligated to provide any Incremental
Term Loans unless it so agrees.

 

-100-



--------------------------------------------------------------------------------

This Section 2.8 shall supersede any provisions in Section 2.7 or 12.3 to the
contrary.

2.9 Refinancing Amendments.

(a) On one or more occasions after the Escrow Release Date, the Borrowers may
obtain, from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans or Incremental Term
Loans) in the form of Other Term Loans or Other Term Loan Commitments pursuant
to a Refinancing Amendment.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.2 and, to the extent reasonably requested by the Agent, receipt by the
Agent of (i) customary legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Original Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the Agent
and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Agent in order to ensure that
such Credit Agreement Refinancing Indebtedness is provided with the benefit of
the applicable Financing Agreements.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.9(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Financing Agreements may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto, (ii) make such other changes
to this Agreement and the other Financing Agreements consistent with the
provisions and intent of Section 12.3(g) (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Financing Agreements as may be necessary or appropriate,
in the reasonable opinion of the Agent and the Parent Borrower, to effect the
provisions of this Section 2.9, and the Required Lenders hereby expressly
authorize the Agent to enter into any such Refinancing Amendment.

(e) Notwithstanding anything to the contrary in this Agreement, the 2016-1 Term
B-4 Loans, 2016-2 Term B-4 Loans, the 2017-1 Term B-4 Loans, 2016-1 Term B-5
Loans, 2016-2 Term B-5 Loans, the 2017-1 Term B-5 Loans, the 2016-1 Term B-6
Loans, the 2017-1 Term B-6 Loans and, the 2018 Term B-7 Loans, the 2019-1 Term
B-7 Loans and the 2019 Term B-8 Loans shall be permitted under this Agreement.

2.10 Extension of Term Loans.

(a) Extension of Term Loans. The applicable Borrowers may at any time and from
time to time request that all or a portion of the Term Loans of a given Class
(each, an “Existing Term Loan Tranche”) be amended to extend the scheduled
maturity date(s) with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so amended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.10. In
order to establish any Extended Term Loans, the Parent Borrower shall provide a
notice to the Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be

 

-101-



--------------------------------------------------------------------------------

established, which shall (x) be identical as offered to each Lender under such
Existing Term Loan Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Parent Borrower and the Lenders
thereof; provided that no Extended Term Loans may be optionally prepaid prior to
the date on which all Term Loans with an earlier final stated maturity
(including Term Loans under the Existing Term Loan Tranche from which they were
amended) are repaid in full, unless such optional prepayment is accompanied by a
pro rata optional prepayment of such other Term Loans; provided, however, that
(A) no Default shall have occurred and be continuing at the time a Term Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any other Term Loans hereunder, (C) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of any Existing Term Loan Tranche, (D) any such Extended Term Loans
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements, (E) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing and (F) any Extended Term Loans
may participate on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Term Loan
Extension Request. Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be designated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.10 shall be in an aggregate principal
amount that is not less than $25,000,000.

(b) Extension Request. The Parent Borrower shall provide the applicable Term
Loan Extension Request at least five (5) Business Days prior to the date on
which Lenders under the Existing Term Loan Tranche are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.10. No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Tranche amended into Extended Term Loans
pursuant to any Term Loan Extension Request. Any Lender holding a Loan under an
Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Term Loan Extension Request amended into Extended Term Loans shall
notify the Agent (each, an “Extension Election”) on or prior to the date
specified in such Term Loan Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche which it has elected to request be amended
into Extended Term Loans (subject to any minimum denomination requirements
imposed by the Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan

 

-102-



--------------------------------------------------------------------------------

Tranche in respect of which applicable Term Lenders shall have accepted the
relevant Term Loan Extension Request exceeds the amount of Extended Term Loans
requested to be extended pursuant to the Term Loan Extension Request, Term Loans
subject to Extension Elections shall be amended to Extended Term Loans on a pro
rata basis (subject to rounding by the Agent, which shall be conclusive) based
on the aggregate principal amount of Term Loans included in each such Extension
Election.

(c) Extension Amendment. Extended Term Loans shall be established pursuant to an
amendment (each, a “Extension Amendment”) to this Agreement among Holdings, the
Loan Parties, the Agent and each Extending Term Lender providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.10(a) above, respectively (but which shall not require the consent of
any other Lender). The effectiveness of any Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.2 and, to the extent reasonably requested by the Agent, receipt by the
Agent of (i) legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Original Closing Date other than changes
to such legal opinion resulting from a change in law, change in fact or change
to counsel’s form of opinion reasonably satisfactory to the Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Agent in order to ensure that the Extended
Term Loans are provided with the benefit of the applicable Financing Agreements.
The Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Financing Agreements may be amended pursuant to an
Extension Amendment, without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Extended Term Loans incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.2 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension Amendment (with such amount to be applied ratably to reduce scheduled
repayments of such Term Loans required pursuant to Section 2.2), (iii) modify
the prepayments set forth in Section 2.3 to reflect the existence of the
Extended Term Loans and the application of prepayments with respect thereto,
(iv) make such other changes to this Agreement and the other Financing
Agreements consistent with the provisions and intent of Section 12.3(g) (without
the consent of the Required Lenders called for therein) and (v) effect such
other amendments to this Agreement and the other Financing Agreements as may be
necessary or appropriate, in the reasonable opinion of the Agent and the Parent
Borrower, to effect the provisions of this Section 2.10, and the Required
Lenders hereby expressly authorize the Agent to enter into any such Extension
Amendment.

(d) No conversion of Loans pursuant to any Extension Amendment in accordance
with this Section 2.10 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

2.11 LIBOR Discontinuation. If at any time the Agent or the Borrowers determine
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 3.4 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in Section 3.4 have
not arisen but the supervisor for the administrator of the applicable Eurodollar
Rate or a Governmental Authority having jurisdiction over the Agent has made a
public statement identifying a specific date after which the applicable
Eurodollar Rate shall no longer be used for determining interest rates for
loans, then the Agent and the Borrowers shall endeavor to establish an alternate
rate of interest to the appropriate Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that such
alternate rate of interest shall not be less than the “floor” as in effect at
the time of such amendment. Notwithstanding anything to the contrary in Section
12.3, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, written notice from the Required
Lenders stating that such Required Lenders object to such amendment.

 

-103-



--------------------------------------------------------------------------------

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) The Borrowers shall pay to Agent, for the benefit of Lenders, interest on
the outstanding principal amount of the Loans at the Interest Rate. All interest
accruing hereunder shall be payable on demand: (i) on and after the date of any
Event of Default, following the Agent’s election to increase the Interest Rate
pursuant to clause (b) of the definition thereof and from time to time
thereafter, and (ii) on and after the date of termination hereof.

(b) Interest shall be payable by the Borrowers to Agent, for the account of
Lenders, with respect to Base Rate Loans on the last Business Day of each March,
June, September and December and the Latest Maturity Date of the Facility under
which such Loan was made, which shall be calculated on the basis of three
hundred sixty-five (365) or three hundred sixty-six (366) day year, as
applicable, and actual days elapsed. Interest shall be payable by the Borrowers
to Agent, for the account of Lenders, with respect to any Eurodollar Rate Loans
on the last day of each applicable Interest Period with respect to such Loans,
or, in the case of Interest Periods longer than three months, on the date that
is three months after the commencement of such Interest Period, which shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed. The interest rate on non-contingent Obligations (other than Eurodollar
Rate Loans) shall increase or decrease by an amount equal to each increase or
decrease in the Base Rate effective on the date any change in such Base Rate is
effective. In no event shall charges constituting interest payable by the
Borrowers to Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

3.2 Fees. The Parent Borrower shall pay to Agent and Credit Suisse the other
fees and amounts set forth in the Fee Letter in the amounts and at the times
specified therein or as has otherwise been agreed by or on behalf of Parent
Borrower. To the extent payment in full of the applicable fee is received by
Agent from Parent Borrower on or about the Escrow Release Date, Agent shall pay
to each Lender its share of such fees in accordance with the terms of the
arrangements of Agent with such Lender.

3.3 Changes in Laws and Increased Costs of Loans.

(a) If after the Escrow Release Date, either (i) with respect to Eurodollar Rate
Loans, any change in, or in the interpretation of, any Law is introduced,
including, without limitation, with respect to reserve requirements, applicable
to any Lender or any banking or financial institution from whom any Lender
borrows funds or obtains credit (a “Funding Bank”), or (ii) with respect to
Eurodollar Rate Loans, a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or any Lender determines that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or any Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable

 

-104-



--------------------------------------------------------------------------------

agency, and in the case of any event set forth in this clause (iii), such
adoption, change or compliance has or would have the direct or indirect effect
of reducing the rate of return on any Lender’s capital as a consequence of its
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
the Funding Bank’s or Lender’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, or (iv) a Funding Bank or any
Lender determines that any change in, or in the interpretation of, any law or
regulation shall subject such Funding Bank or such Lender to any Tax of any kind
whatsoever with respect to this Agreement or any Loan made by it, or change the
basis in Taxation of payments to such Funding Bank or such Lender in respect
thereof (except for any Excluded Taxes, or Indemnified Taxes or Other Taxes
indemnifiable under Section 6.1); and the result of any of the foregoing events
described in clauses (i), (ii), (iii) or (iv) is an increase in the cost to any
Lender of funding or maintaining the Loans, then Parent Borrower and Guarantors
shall from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify such Lender, as the case may be, against such increased
cost on an after-Tax basis (after taking into account applicable deductions and
credits in respect of the amount indemnified). A certificate as to the amount of
such increased cost shall be submitted to the Parent Borrower by Agent or the
applicable Lender and shall be conclusive, absent manifest error.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement (including Section 3.3(a)), (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in Law after the Escrow
Release Date, regardless of the date enacted, adopted or issued.

(b) If prior to the first day of any Interest Period, (i) Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon Parent Borrower and Guarantors) that, by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate for such Interest Period, or (ii) Agent has received notice
from the Required Lenders that the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to Lenders of making or maintaining Eurodollar Rate Loans during such
Interest Period, Agent shall give telecopy or telephonic notice thereof to the
Parent Borrower as soon as practicable thereafter, and will also give prompt
written notice to the Parent Borrower when such conditions no longer exist. If
such notice is given (A) any Eurodollar Rate Loans requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (B) any
Loans that were to have been converted on the first day of such Interest Period
to or continued as Eurodollar Rate Loans shall be converted to or continued as
Base Rate Loans and (C) each outstanding Eurodollar Rate Loan shall be
converted, on the last day of the then-current Interest Period thereof, to Base
Rate Loans. Until such notice has been withdrawn by Agent, no further Eurodollar
Rate Loans shall be made or continued as such, nor shall the Parent Borrower
have the right to convert Base Rate Loans to Eurodollar Rate Loans.

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the Escrow Release Date
shall make it unlawful for Agent or any Lender to make or maintain Eurodollar
Rate Loans as contemplated by this Agreement (i) Agent or such Lender shall
promptly give written notice of such circumstances to the Parent Borrower (which
notice shall be withdrawn whenever such circumstances no longer exist), (ii) the
commitment of such Lender hereunder to make Eurodollar Rate Loans, continue
Eurodollar Rate Loans as such and convert Base Rate Loans to Eurodollar Rate
Loans shall forthwith be canceled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain Eurodollar Rate Loans, such Lender
shall then have a commitment only to make a Base Rate Loan when

 

-105-



--------------------------------------------------------------------------------

a Eurodollar Rate Loan is requested and (iii) such Lender’s Loans then
outstanding as Eurodollar Rate Loans, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a Eurodollar Rate Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto,
Parent Borrower and Guarantors shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 3.3(d) below.

(d) Parent Borrower and Guarantors shall indemnify Agent and each Lender and
hold Agent and each Lender harmless from any loss or expense which Agent or such
Lender may sustain or incur as a consequence of (i) default by the Parent
Borrower in making a borrowing of, conversion into or extension of Eurodollar
Rate Loans after Parent Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (ii) default by the Parent
Borrower in making any prepayment of a Eurodollar Rate Loan after Parent
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, and (iii) the making of a prepayment of Eurodollar Rate Loans on a
day which is not the last day of an Interest Period with respect thereto. With
respect to Eurodollar Rate Loans, such indemnification may include an amount
equal to the excess, if any, of (A) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or extended, for
the period from the date of such prepayment or of such failure to borrow,
convert or extend to the last day of the applicable Interest Period (or, in the
case of a failure to borrow, convert or extend, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Eurodollar Rate Loans provided for herein (excluding the
Applicable Margin) over (B) the amount of interest (as determined by such Agent
or such Lender) which would have accrued to Agent or such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. This covenant shall survive the termination or
non-renewal of this Agreement and the payment of the Obligations.

(e) Any Agent or any Lender claiming compensation under this Section 3 shall
deliver a certificate to the Parent Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(f) With respect to any Lender’s claim for compensation under Section 3.3(a),
(b) or (c), the Parent Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Parent Borrower of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(g) If any Lender requests compensation under Section 3.3(a), (b) or (c), then
such Lender will, if requested by the Parent Borrower, use commercially
reasonable efforts to designate another Lending Office for any Loan affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.3(g) shall affect or postpone any of the
Obligations of the Parent Borrower or the rights of such Lender pursuant to
Section 3.3(a), (b) or (c).

 

-106-



--------------------------------------------------------------------------------

3.4 Inability to Determine Rates. If the Agent reasonably determines that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that:

(a) Dollar deposits are not generally being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan;

(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan; or

(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan;

the Agent will promptly so notify the Borrowers and each Lender. Thereafter,
(i) the obligation of the Lenders to make or maintain Eurodollar Rate Loans
shall be suspended, and (ii) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, solely in the case of
Eurodollar Rate Loans denominated in Dollars, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

SECTION 4. CONDITIONS PRECEDENT

4.1 [Reserved].

4.2 Conditions Precedent to All Loans. The obligation of Lenders to make Loans
(other than the initial Term B Loans, the Term B-3 Loans, the Term B-4 Loans,
the Term B-5 Loans, the 2016-1 Term B-4 Loans, the 2016-1 Term B-5 Loans, the
Term B-6 Loans, the 2016-2 Term B-4 Loans, the 2016-2 Term B-5 Loans, the 2016-1
Term B-6 Loans, the 2017-1 Term B-4 Loans, the 2017-1 Term B-5 Loans, the 2017-1
Term B-6 Loans and, the 2018 Term B-7 Loans, the 2019-1 Term B-7 Loans and the
2019 Term B-8 Loans) is subject to the further satisfaction of, or waiver of,
immediately prior to or concurrently with the making of each such Loan of each
of the following conditions precedent:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects (except
where qualified by materiality, in which case such representations and
warranties that are qualified by materiality shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date of the making of each such Loan and after giving
effect thereto, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier
date);

(b) no event shall have occurred and no condition shall exist that has or may be
reasonably be likely to have a Material Adverse Effect; and

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan and after giving
effect thereto.

 

-107-



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 4.2 and in Section 2.8 to the contrary,
to the extent that the proceeds of Incremental Term Loans are to be used to
finance a Permitted Acquisition or Investment permitted hereunder, the only
conditions precedent to the funding of such Incremental Term Loan shall be
(i) the conditions precedent set forth in the related Incremental Amendment,
(ii) that the Specified Representations and the Specified Acquisition Agreement
Representations with respect to the Target of such Permitted Acquisition or
Investment permitted hereunder shall be true and correct and (iii) no Event of
Default under Section 11.1(a)(i), (a)(ii), (g) or (h) shall have occurred and be
continuing or would result therefrom.

4.3 Conditions to the Escrow Release Date. The Parent Borrower agrees that it
shall not direct the Escrow Agent to release the Escrow Account Funds, and the
Escrow Release Date shall not occur, until satisfaction of, or waiver of, each
of the following conditions precedent on or prior to the earliest of:

(a) The Agent’s receipt of the following, each of which shall be originals,
telecopies or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party or the
Lenders, as applicable, each dated the Escrow Release Date (or, in the case of
certificates of governmental officials, a recent date before the Escrow Release
Date) and each in form and substance reasonably satisfactory to the Agent:

(i) executed counterparts of Amendment No. 5;

(ii) a Note executed by the Parent Borrower in favor of each Lender requesting a
Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Financing Agreements to which such Loan Party is a
party or is to become a party and (B) the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Financing Agreements to which such
Loan Party is a party or is to become a party;

(iv) copies of each Loan Party’s Organization Documents (or a certification that
such Organization Documents have not been amended since the date such
Organization Documents were previously delivered to the Agent under the Existing
Debt Facility) and such other documents and certifications as the Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to so qualify in such jurisdiction could not
reasonably be expected to have a Material Adverse Effect;

(v) evidence that, on the Escrow Release Date (or within 120 days after the
Escrow Release Date) pursuant to arrangements reasonably satisfactory to the
Agent, all principal and accrued interest and fees have been paid in full so
that (x) no more than $80,000,000 of principal amount remains outstanding
thereafter with respect to Safeway’s 3.40% Senior Notes due 2016 and (y) no more
than $100,000,000 of principal amount remains outstanding thereafter with
respect to Safeway’s 6.35% Senior Notes due 2017;

 

-108-



--------------------------------------------------------------------------------

(vi) a solvency certificate signed by the Chief Financial Officer of the Parent
Borrower substantially in the form attached hereto as Exhibit O;

(vii) the Security Agreement and certificates evidencing any stock being pledged
thereunder, together with undated stock powers executed in blank, each duly
executed by the applicable Loan Parties (provided, that with respect to Security
Agreement to be executed by Safeway and its Subsidiaries, such Security
Agreement may be executed and delivered after the release of the Term B-3 Loans
and the Term B-4 Loans from the Escrow Account but not later than 5:00 p.m. New
York City time on the Escrow Release Date);

(viii) a certificate signed by a Responsible Officer of Safeway certifying that
Safeway has assumed, or concurrently with the Escrow Release Date shall assume,
all the obligations of Merger Sub under the Financing Agreements;

(ix) results of searches or other evidence reasonably satisfactory to the Agent
(in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Liens and Liens for which termination statements and releases,
satisfactions and releases or subordination agreements reasonably satisfactory
to the Agent are being tendered concurrently with the Escrow Release Date or
other arrangements reasonably satisfactory to the Agent for the delivery of such
termination statements and releases, satisfactions and discharges have been
made;

(x) Uniform Commercial Code financing statements required by Law or reasonably
requested by the Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Financing Agreements
and all such documents and instruments shall have been (or have been authorized
by the Loan Parties to be) so filed, registered or recorded to the satisfaction
of the Agent;

(xi) a customary legal opinion (including no conflicts with all indentures and
other material debt documents of the Parent Borrower) (A) from Schulte Roth &
Zabel LLP, counsel to the Loan Parties, (B) from Greenberg Traurig LLP,
California, Illinois and Texas counsel to the Loan Parties and (C) from Bodman
PLC, Michigan counsel to the Loan Parties, in each case addressed to the Agent
and each Lender;

(xii) a certificate signed by a Responsible Officer of the Parent Borrower
substantially in form and substance of Exhibit A to the Escrow Agreement,
certifying as to the conditions set forth therein;

(xiii) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Existing Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Parent Borrower and each Loan Party
relating thereto) and evidence of flood insurance as set forth in Section 9.4
hereof;

(xviii) a certificate signed by a Responsible Officer of the Parent Borrower
certifying as to the conditions set forth in clauses (h) and (i) of this
Section 4.3; and

(xiv) the amended and restated Perfection Certificate, dated as of the Escrow
Release Date, in form and substance reasonably acceptable to the Agent.

 

-109-



--------------------------------------------------------------------------------

(b) Prior to or substantially simultaneously with the release of funds from the
Escrow Account on the Escrow Release Date, Holdings shall have received the
Equity Contribution.

(c) The Safeway Acquisition shall have been or, substantially concurrently with
the initial borrowing under this Agreement, shall be consummated in accordance
with the terms of the Safeway Merger Agreement.

(d) All fees required to be paid on the Escrow Release Date pursuant to the Fee
Letter and this Agreement and reasonable and documented out-of-pocket expenses
required to be paid on the Escrow Release Date pursuant to this Agreement, in
each case to the extent invoiced at least two Business Days prior to the Escrow
Release Date, shall have been paid (which amounts may be offset against the
proceeds of the Loans).

(e) The Specified Acquisition Agreement Representations shall be true and
correct in all material respects.

(f) The ABL Facility Documentation shall have been duly executed and delivered
by each party thereto, and shall be in full force and effect.

(g) The ABL Intercreditor Agreement and the Term Loan Intercreditor Agreement
shall have been duly executed and delivered by each party thereto and shall be
in full force and effect.

(h) Since December 28, 2013, there shall not have occurred any Company Material
Adverse Effect.

(i) The Specified Representations shall be true and correct in all material
respects.

SECTION 5. [RESERVED]

SECTION 6. TAXES

6.1 Taxes.

Any and all payments by or on account of any Loan Party hereunder or under any
other Financing Agreement shall (except to the extent required by applicable
Laws) be made free and clear of, and without any deduction or withholding on
account of, any Taxes.

(a) If any Loan Party, the Agent or any other applicable withholding agent shall
be required by applicable law to deduct or withhold any Tax from or in respect
of any sum paid or payable by any Loan Party under any of the Financing
Agreements, then (i) the applicable Loan Party or other applicable withholding
agent shall make such deduction or withholding and pay to the relevant
Governmental Authority in accordance with applicable Laws any such Tax before
the date on which penalties attach thereto, (ii) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required deductions or withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 6.1), each Lender (or, in the case of a payment
made to an Agent for its own account, such Agent) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
and (iii) within thirty days after paying any sum from which it is required by
applicable Laws to make any deduction or withholding, if a Loan Party is the
applicable withholding agent, the Parent Borrower shall deliver to the Agent
evidence reasonably satisfactory to the Agent of such deduction or withholding
and of the timely remittance thereof to the relevant Governmental Authority.

 

-110-



--------------------------------------------------------------------------------

(b) Without limiting the provisions of Sections 6.1(a) and (b), the Parent
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Laws.

(c) Each Lender shall, at such times as are reasonably requested by the Parent
Borrower or the Agent, provide the Parent Borrower and the Agent with any
documentation prescribed by applicable Laws or reasonably requested by the
Parent Borrower or the Agent certifying as to any entitlement of such Lender to
an exemption from, or reduction in, any applicable withholding Tax with respect
to any payments to be made to such Lender under any Financing Agreement. Each
such Lender shall, whenever a lapse in time or change in circumstances renders
any such documentation (including any specific documentation required below in
this Section 6.1(d)) obsolete, expired or inaccurate in any respect, deliver
promptly to the Parent Borrower and the Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
Parent Borrower or the Agent) or promptly notify the Parent Borrower and the
Agent in writing of its legal ineligibility to do so.

Without limiting the foregoing:

(1) Each U.S. Lender shall deliver to the Parent Borrower and the Agent on or
before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

(2) Each Foreign Lender shall deliver to the Parent Borrower and the Agent on or
before the date on which it becomes a party to this Agreement whichever of the
following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party,

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit H-1, Exhibit H-2, Exhibit H-3 or Exhibit H-4 (any such certificate, a
“United States Tax Compliance Certificate”) and (B) two properly completed and
duly signed original copies of IRS Form W-8BEN or W-8BEN-E (or any successor
forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 6.1(d) if such
beneficial owner were a Lender, as applicable (provided that if the Foreign
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partner(s)), or

 

-111-



--------------------------------------------------------------------------------

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding Tax on any payments to such Lender under
the Financing Agreements.

(3) If a payment made to a Lender under any Financing Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
Borrower or the Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent Borrower or the
Agent as may be necessary for the Parent Borrower and the Agent to comply with
their FATCA obligations, to determine whether such Lender has or has not
complied with such Lender’s FATCA obligations and, if necessary, to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 6.1(d)(3), “FATCA” includes any amendments made to FATCA after the date
of this Agreement.

Notwithstanding any other provision of this Section 6.1(d), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(d) The Loan Parties shall, within ten (10) days after written demand therefor,
jointly and severally, indemnify the Agent and each Lender (each a “Tax
Indemnitee”) for the full amount of any Indemnified Taxes and Other Taxes
(including any Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 6.1) paid or payable by such
Tax Indemnitee, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by a Tax Indemnitee (or by Agent on behalf of a Tax Indemnitee),
shall be conclusive absent manifest error.

(e) If and to the extent that a Tax Indemnitee determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified pursuant to
this Section 6.1, then such Tax Indemnitee shall pay to the relevant Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 6.1 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Tax Indemnitee and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the applicable Loan Party, upon the
request of the Tax Indemnitee, agrees to promptly repay the amount paid over
pursuant to this Section 6.1(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Tax Indemnitee in the
event that such Tax Indemnitee is required to repay such refund to such
Governmental Authority. This Section 6.1(f) shall not be construed to require
any Tax Indemnitee to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to any Loan Party or any
other Person.

 

-112-



--------------------------------------------------------------------------------

(f) Without prejudice to the survival of any other agreements of any Loan Party
hereunder or under any other Financing Agreement, the agreements and obligations
of Loan Parties contained in this Section 6.1 shall survive the termination of
this Agreement, the payment in full of the Obligations, resignation of the Agent
and any assignment of rights by, or replacement of, any Lender.

(g) Upon the written request of Parent Borrower, any Lender or Agent claiming
any additional amounts or indemnification payments payable pursuant to this
Section 6.1 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Parent Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise disadvantageous to such Lender.

6.2 Replacement of Lenders under Certain Circumstances.

(a) If at any time a Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 6.1 or 3.3 as a result of any condition
described in such Sections or any Lender ceases to make any Eurocurrency Rate
Loans as a result of any condition described in Section 3.3, then the Parent
Borrower may, on ten (10) Business Days’ prior written notice to the Agent and
such Lender, (x) replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 14.7(a) (with the assignment
fee to be paid by the Parent Borrower in such instance) all of its rights and
obligations under this Agreement (in respect of any applicable Facility) to one
or more Eligible Transferees; provided that neither the Agent nor any Lender
shall have any obligation to the Parent Borrower to find a replacement Lender or
other such Person; and provided, further, that in the case of any such
assignment resulting from a claim for compensation under Section 3.3 or payments
required to be made pursuant to Section 6.1, such assignment will result in a
reduction in such compensation or payments; or (y) terminate the Commitment of
such Lender and repay or cause to be repaid all Obligations of the Borrowers
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date.

(b) Any Lender being replaced pursuant to Section 6.2(a) above shall (i) execute
and deliver an Assignment and Acceptance with respect to such Lender’s
applicable Commitment and outstanding Loans in respect thereof, and (ii) deliver
any Term Notes evidencing such Loans to the Parent Borrower or Agent. Pursuant
to such Assignment and Acceptance, (A) the assignee Lender shall acquire all or
a portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans, (B) all obligations of the Borrowers owing to the assigning
Lender relating to the Loans, Commitments and participations so assigned shall
be paid in full by the assignee Lender to such assigning Lender concurrently
with such Assignment and Acceptance and (C) upon such payment and, if so
requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Term Note or Term Notes executed by the applicable Borrowers, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender does not execute and deliver to the Agent a duly executed Assignment and
Assumption reflecting such replacement within five (5) Business Days of the date
on which the assignee Lender executes and delivers such Assignment and
Acceptance to such Non-Consenting Lender, then such Non-Consenting Lender shall
be deemed to have executed and delivered such Assignment and Acceptance without
any action on the part of the Non-Consenting Lender.

 

-113-



--------------------------------------------------------------------------------

SECTION 7. [RESERVED]

SECTION 8. REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement and to make
Loans, each Loan Party represents and warrants to the Agent and the Lenders
that:

8.1 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Financing
Agreements to which it is a party, and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Schedule 8.1 annexed
hereto sets forth, as of the Escrow Release Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization, its
state of incorporation or organization, organization type, organization number,
if any, issued by its state of incorporation or organization, and its federal
employer identification number.

8.2 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Financing Agreement to which such Person is or is to be
a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; (c) result in or require
the creation of any Lien upon any asset of any Loan Party (other than Liens in
favor of the Agent under the Collateral Documents); or (d) violate any Law.

8.3 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Parent Borrower and its Subsidiaries and Safeway and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) to the extent required by GAAP, show all Material Indebtedness and other
liabilities, direct or contingent, of the Parent Borrower and its Subsidiaries
and Safeway and its Subsidiaries, respectively, as of the dates thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited Consolidated balance sheet of Parent Borrower and its
Subsidiaries, dated as of November 27, 2014 and Safeway and its Subsidiaries,
dated as of November 27, 2014, and the related Consolidated statements of income
or operations, Shareholders’ Equity and cash flows for the Quarterly Accounting
Period ended on those dates (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Parent Borrower and its Subsidiaries and Safeway and
its Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

-114-



--------------------------------------------------------------------------------

(c) The Consolidated forecasted balance sheets and statements of income and cash
flows of the Albertson’s Group delivered pursuant to Section 9.5(e) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ good faith estimate of its future financial performance (it being
understood that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).

8.4 Ownership of Property; Liens.

(a) Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and valid title in fee simple to or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for Permitted Liens and such defects in title or failure to have such title or
other interest as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of the Loan Parties and each
Restricted Subsidiary has good and valid title to, valid leasehold interests in,
or valid licenses or other rights to use all personal property and assets
material to the ordinary conduct of its business, except for Permitted Liens or
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) To the knowledge of the Loan Parties, Schedule 8.4(b)(1) sets forth the
address of all Material Real Property that is owned by the Loan Parties and each
of their Restricted Subsidiaries on the Escrow Release Date. Each Loan Party has
good and valid fee simple title to the real property owned by such Loan Party,
free and clear of all Liens, other than Permitted Liens and such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Loan Parties, Schedule
8.4(b)(2) sets forth the address of all Leases of Material Real Property of the
Loan Parties and each of their Restricted Subsidiaries on the Escrow Release
Date, together with the name of each lessor with respect to each such Lease as
of the Escrow Release Date. Each of such Leases is in full force and effect and,
to the knowledge of the Loan Parties, the Loan Parties are not in default of the
terms thereof, except, in each case, as could not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Permitted Liens and such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) Schedule 10.2 sets forth a complete and accurate list of all Investments of
the type under Section 10.2(b) held by any Loan Party or any Subsidiary of a
Loan Party on the Escrow Release Date, showing as of the Escrow Release Date the
amount, obligor or issuer and maturity, if any, thereof.

(e) Schedule 10.3 sets forth a complete and accurate list of all Material
Indebtedness of the type under Section 10.3(a) of each Loan Party or any
Restricted Subsidiary of a Loan Party on the Escrow Release Date, showing as of
the Escrow Release Date the amount, obligor or issuer and maturity thereof.

8.5 Taxes. Except for failures that could not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, the
Loan Parties and each of their Restricted Subsidiaries have filed all Tax
returns and reports required to be filed, and have paid all Taxes levied or
imposed upon them or their properties, income or assets or otherwise due and
payable (including in the

 

-115-



--------------------------------------------------------------------------------

capacity of withholding agent), except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Liens
(other than Permitted Liens on account thereof) have been filed and which
contest effectively suspends the collection of the contested obligation and the
enforcement of any Lien securing such obligation. There is no current, pending
or proposed Tax audit, deficiency, assessment or other claim or proceeding with
respect to any Loan Party or any of their Subsidiaries that, individually, or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

8.6 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after commercially reasonable
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Financing
Agreement, or any of the transactions contemplated hereby, or (b) except as
disclosed on Schedule 8.6 on the Escrow Release Date, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

8.7 Compliance with Laws. Each of the Loan Parties and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

8.8 Environmental Compliance.

(a) Except for any matters that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Loan Party or any
Restricted Subsidiary thereof: (i) is in violation of any Environmental Law or
has failed to obtain, maintain or comply with any permit, license or other
approval required under any Environmental Law at any Material Property, (ii) is
subject to any Environmental Liability, (iii) is in receipt of any pending
written notice of claim with respect to any Environmental Liability or (iv) is
presently aware of any basis for any Environmental Liability;

(b) Except as otherwise set forth on Schedule 8.8 on the Escrow Release Date and
to the knowledge of the Loan Parties: (i) none of the Material Real Properties
is listed or proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such property; (ii) except
for any matters that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there are no and never have been any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any of the Material Real Properties; and
(iii) except for any matters that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Hazardous Materials
have been released, discharged or disposed of on any of the Material Real
Properties or to the knowledge of any Loan Party or any Restricted Subsidiary,
on any property formerly owned or operated by any Loan Party or any Restricted
Subsidiary thereof; and

(c) Except as otherwise set forth on Schedule 8.8 on the Escrow Release Date, no
Loan Party or any Restricted Subsidiary thereof is undertaking, and no Loan
Party or any Restricted Subsidiary thereof has completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law, which investigation,
assessment, remedial or response action could not individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-116-



--------------------------------------------------------------------------------

8.9 ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except where non-compliance could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. No Lien imposed under the Code or ERISA exists or is likely to
arise on account of any Plan that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Parent Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and to the best knowledge of the Parent Borrower, no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect; and (iv) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

8.10 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Financing Agreements to
which such Person is a party, except for (a) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (b) such as have been obtained or made and are in full force
and effect.

8.11 Intellectual Property; Licenses, Etc. Except, in each case, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties and their Subsidiaries own, or possess the
right to use, all of the Intellectual Property that is reasonably necessary for
the operation of their respective businesses as currently conducted. Except, in
each case, as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the operation of their respective
businesses by any Loan Party or any Subsidiary does not violate, dilute, or
misappropriate and has not, in the past three (3), years infringed, any
Intellectual Property rights held by any other Person, and except as disclosed
in Schedule 8.11 on the Escrow Release Date, no claim or litigation regarding
any of the foregoing is pending or, to the knowledge of the Parent Borrower,
threatened in writing against any Loan Party or Restricted Subsidiary, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-117-



--------------------------------------------------------------------------------

8.12 Subsidiaries; Equity Interests. As of the Escrow Release Date: (a) the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 8.12, which Schedule sets forth, as of the Escrow Release Date,
the legal name, jurisdiction of incorporation or formation and outstanding
Equity Interests of each such Restricted Subsidiary, (b) all of the outstanding
Equity Interests in such Restricted Subsidiaries have been validly issued, are
fully paid and non-assessable, and are owned by a Loan Party (or a Restricted
Subsidiary of a Loan Party) in the amounts specified on Part (a) of Schedule
8.12 free and clear of all Liens except for Liens in favor of the Agent under
the Financing Agreements and Permitted Liens which do not have priority over the
Liens of the Agent. Except as set forth in Schedule 8.12, as of the Escrow
Release Date, there are no outstanding rights to purchase any Equity Interests
in any Restricted Subsidiary. As of the Escrow Release Date, the Loan Parties
have no equity investments in any other Person other than those specifically
disclosed in Schedule 10.2. The copies of the Organization Documents of each
Loan Party and each amendment thereto provided pursuant to Section 4.3 are true
and correct copies of each such document, each of which is valid and in full
force and effect as of the Escrow Release Date.

8.13 Labor Matters. There are no strikes, lockouts, slowdowns or other labor
disputes against any Loan Party or any Restricted Subsidiary thereof pending or,
to the knowledge of any Loan Party, threatened that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect. The
hours worked by and payments made to employees of the Loan Parties comply with
the Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters except to the extent that any such
violation could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect. No Loan Party or any of its Restricted
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state Law that has not
been satisfied that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
all payments due from any Loan Party and its Restricted Subsidiaries, or for
which any claim may be made against any Loan Party or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Restricted Subsidiary has made a pending
demand for recognition that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. There are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Restricted Subsidiary pending or, to the knowledge of any Loan Party, threatened
to be filed with any Governmental Authority or arbitrator based on, arising out
of, in connection with, or otherwise relating to the employment or termination
of employment of any employee of any Loan Party or any of its Subsidiaries which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by the
Financing Agreements will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Restricted Subsidiaries is bound that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

8.14 Anti-Money Laundering. Neither Holdings, any Loan Party, any of their
Subsidiaries or, to the knowledge of senior management of each Loan Party, any
of their Affiliates and or any of the respective officers, directors, brokers or
agents of such Loan Party, such Subsidiary or Affiliate (i) has violated or is
in violation of any applicable anti-money laundering law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering.

 

-118-



--------------------------------------------------------------------------------

8.15 Material Contracts. Schedule 8.15 sets forth all Material Contracts to
which any Loan Party is a party as of the Escrow Release Date. The Loan Parties
have delivered true, correct and complete copies of such Material Contracts to
the Agent on or before the Escrow Release Date, subject to confidentiality
restrictions contained therein. The Loan Parties are not in breach or in default
of or under any Material Contract which would reasonably likely result in a
Material Adverse Effect and have not received any written notice of the
intention of any other party thereto to terminate any Material Contract prior to
the end of its current term.

8.16 Solvency. Immediately after giving effect to the transactions contemplated
by this Agreement, and before and after giving effect to each Borrowing, the
Loan Parties, on a Consolidated basis, are Solvent. No transfer of property has
been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Financing Agreements with the intent to hinder,
delay, or defraud either present or future creditors of any Loan Party.

8.17 Investment Company Act; Margin Regulations.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Borrowings shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock, for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any margin stock
or for any other purpose that might cause any of the Credit Extensions to be
considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

8.18 Disclosure. Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, on the Escrow Release Date, could reasonably
be expected to result in a Material Adverse Effect. No report, financial
statement, certificate or other factual written information furnished in writing
by or on behalf of any Loan Party to the Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Financing Agreement (excluding projected
financial information, forward-looking statements and general industry or
general economic data) (in each case, as modified or supplemented by other
information so furnished) and taken as a whole, contains (to the knowledge of
the Loan Parties, in the case of any document or information provided to the
Loan Parties pursuant to the NAI Purchase Agreement or the Safeway Acquisition
Agreement) any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance is given
that any particular projections will be realized, that actual results may differ
and that such differences may be material).

 

 

-119-



--------------------------------------------------------------------------------

8.19 FCPA. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

8.20 Office of Foreign Assets Control. Neither the advance of the Loans nor the
use of the proceeds of the Loans will violate the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended) (the “Trading with the Enemy Act”) or the
Foreign Assets Control Regulations of the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto that is administered by OFAC (which, for the
avoidance of doubt, shall include but shall not be limited to Executive Order
13224 of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”). None of the Loan Parties or their Subsidiaries
and Unrestricted Subsidiaries (a) is a Specially Designated National as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages in any dealings or transactions with
any Specially Designated Nationals in violation of the Executive Order.

8.21 USA PATRIOT Act Notice. Each Loan Party is in compliance, in all material
respects, with the PATRIOT Act, to the extent each Loan Party is legally
required to comply with the PATRIOT Act.

8.22 Use of Proceeds. On the Escrow Release Date, the proceeds from the Term B-3
Loans and Term B-4 Loans will be used to finance a portion of the Transactions
(it being understood that the proceeds of the initial Term B-3 Loans and Term
B-4 Loans were deposited into the Escrow Account on the Restatement Effective
Date and will be released from the Escrow Account on the Escrow Release Date).
After the Escrow Release Date, the proceeds from the Term Loans will be used for
any purpose, including, to pay costs and expenses related to the Transactions
and for general corporate purposes and working capital needs.

8.23 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 8.23 (a) is a list of all DDAs maintained by the
Loan Parties as of the Escrow Release Date, which Schedule includes, with
respect to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank (as defined
in the ABL Credit Agreement).

(b) Annexed hereto as Schedule 8.23(b) is a list describing all arrangements as
of the Escrow Release Date to which any Loan Party is a party with respect to
the processing and/or payment to such Loan Party of the proceeds of any credit
card charges and debit card charges for sales made by such Loan Party.

8.24 Binding Effect. This Agreement has been, and each other Financing
Agreement, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Financing Agreement when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

-120-



--------------------------------------------------------------------------------

8.25 No Material Adverse Effect.

(a) Since the Escrow Release Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

8.26 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Financing Agreement.

8.27 Collateral Documents.

(a) The Security Agreement creates in favor of the Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, and enforceable security
interest in the Collateral (as defined in the Security Agreement), the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Upon the filing of UCC financing statements in
proper form, and delivery to the Agent of all possessory collateral required to
be delivered by the Security Agreement and/or the obtaining of “control” (as
defined in the UCC) by the Agent (or, so long as the ABL Intercreditor Agreement
is in effect and the ABL Agent is acting as agent for the Agent pursuant thereto
for purposes of obtaining possession of or establishing control over certain
Collateral, to or by the ABL Agent), the Agent will have a perfected Lien on,
and security interest in, to and under all right, title and interest of the
grantors thereunder in all Collateral (other than those DDAs for which the
Agents have not required a Blocked Account Agreement) that may be perfected
under the UCC (in effect on the date this representation is made) by filing,
recording or registering a financing statement or by obtaining control or
possession, in each case prior and superior in right to any other Person to the
extent required by the Financing Agreements, subject to Permitted Liens having
priority under applicable Law.

(b) When the Security Agreement (or a short form thereof) in proper form is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and when financing statements, releases and other filings in
appropriate form are filed in the offices specified on Schedule II of the
Security Agreement, the Agent shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property Collateral (as defined in the Security Agreement) in which
a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person to the
extent required by the Financing Agreements, subject to Permitted Liens having
priority under applicable Law (it being understood that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Escrow
Release Date).

(c) The Mortgages when granted shall create in favor of the Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, continuing
and enforceable first priority Lien in the Mortgaged Property (as defined in the
Mortgages), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the filing or recording of
the Mortgages in proper form with the appropriate Governmental Authorities and
the payment of any mortgage recording taxes of fees, the Agent will have a
perfected first priority Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Mortgaged Property
that may be perfected by such filing or recording (including without limitation
the proceeds of such Mortgaged Property), in each case prior and superior in
right to any other Person to the extent required by the Financing Agreements,
subject to Permitted Liens having priority under applicable Law.

 

-121-



--------------------------------------------------------------------------------

8.28 Pharmaceutical Laws.

(a) The Loan Parties have obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of their businesses under any Pharmaceutical Law, except where the failure to
obtain such permits, licenses or other authorizations would not reasonably be
expected to have a Material Adverse Effect.

(b) The Loan Parties are in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, and are also in compliance with
all Pharmaceutical Laws, including all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Pharmaceutical Laws, except where the failure to
comply with such terms, conditions or laws would not reasonably be expected to
have a Material Adverse Effect.

(c) None of the Loan Parties has any liabilities, claims against it or presently
outstanding notices imposed or based upon any provision of any Pharmaceutical
Law, except for such liabilities, claims, citations or notices which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

8.29 HIPAA Compliance. To the extent that and for so long as a Loan Party is a
“covered entity” within the meaning of HIPAA, such Loan Party (i) has undertaken
or will promptly undertake all applicable surveys, audits, inventories, reviews,
analyses and/or assessments (including any required risk assessments) of all
areas of its business and operations required by HIPAA; (ii) has developed or
will promptly develop a detailed plan and time line for becoming HIPAA Compliant
(a “HIPAA Compliance Plan”); and (iii) has implemented or will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such Loan Party is or becomes HIPAA Compliant.

For purposes hereof, “HIPAA Compliant” shall mean that a Loan Party to the
extent legally required (i) is or will use commercially reasonable efforts to be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (ii) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that could result in any
of the foregoing or that has or could reasonably be expected to have a Material
Adverse Effect.

8.30 Compliance With Health Care Laws.

(a) Each Loan Party is in compliance with all Health Care Laws, including all
Medicare and Medicaid program rules and regulations applicable to it, except
where the failure to so comply does not have or could not reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, no Loan Party has received notice of any violation of any provisions
of the Medicare and Medicaid Anti-Fraud and Abuse or Anti-Kickback Amendments of
the Social Security Act (presently codified in Section 1128(B)(b) of the Social
Security Act) or the Medicare and Medicaid Patient and Program Protection Act of
1987.

 

-122-



--------------------------------------------------------------------------------

(b) Each Loan Party has maintained all records required to be maintained by the
Joint Commission on Accreditation of Healthcare Organizations, the Food and Drug
Administration, Drug Enforcement Agency and State Boards of Pharmacy and the
Federal and State Medicare and Medicaid programs as required by the Health Care
Laws or other applicable Law or regulation, except where the failure to maintain
such records does not have or could not reasonably be expected to have a
Material Adverse Effect. Each Loan Party has all necessary permits, licenses,
franchises, certificates and other approvals or authorizations of Governmental
Authority as are required under Health Care Laws and under such HMO or similar
licensure laws and such insurance laws and regulations, as are applicable
thereto, and with respect to those facilities and other businesses that
participate in Medicare and/or Medicaid, to receive reimbursement under Medicare
and Medicaid, except where the failure to obtain could not reasonably be
expected to cause a Material Adverse Effect.

(c) Each Loan Party which is a Certified Medicare Provider or Certified Medicaid
Provider has in a timely manner filed all requisite cost reports, claims and
other reports required to be filed in connection with all Medicare and Medicaid
programs due on or before the Escrow Release Date, all of which are complete and
correct in all material respects. There are no claims to the best of each Loan
Party’s knowledge, actions or appeals pending (and no Loan Party has filed any
claims or reports which should result in any such claims, actions or appeals)
before any Third Party Payor or Governmental Authority, including without
limitation, any Fiscal Intermediary, the Provider Reimbursement Review Board or
the Administrator of HCFA, with respect to any Medicare or Medicaid cost reports
or claims filed by any Loan Party on or before the Escrow Release Date. No
validation review or program integrity review related to a Loan Party which
could reasonably likely have a Material Adverse Effect has been conducted by any
Third Party Payor or Governmental Authority in connection with Medicare or
Medicare programs, and to the best of each Loan Party’s knowledge, no such
reviews are scheduled, pending or threatened against or affecting any Loan
Party, or any of its assets, or, the consummation of the transactions
contemplated hereby. To the best of each Loan Party’s knowledge, there currently
exist no restrictions, deficiencies, required plans of correction actions or
other such remedial measures with respect to Federal and State Medicare and
Medicaid certifications or licensure against such parties.

(d) Schedule 8.30 hereto sets forth an accurate, complete and current list, as
of the Escrow Release Date, of all participation agreements of the Loan Parties
with health maintenance organizations, insurance programs, preferred provider
organizations and other Third Party Payors and all such agreements are in full
force and effect and no material default exists thereunder.

8.31 Notices from Farm Products Sellers, etc.

(a) Parent Borrower has not, within the one (1) year period prior to the Escrow
Release Date, received any written notice pursuant to the applicable provisions
of the PASA, PACA, the Food Security Act, the UCC or any other applicable local
laws from (i) any supplier or seller of Farm Products or (ii) any lender to any
such supplier or seller or any other Person with a security interest in the
assets of any such supplier or seller, or (iii) the Secretary of State (or
equivalent official) or other Governmental Authority of any state, commonwealth
or political subdivision thereof in which any Farm Products purchased by such
Loan Party are produced, in any case advising or notifying Parent Borrower of
the intention of such supplier or seller or other Person to preserve the
benefits of any trust applicable to any assets of Parent Borrower established in
favor of such supplier, seller or other Person under the provisions of any law
or claiming a Lien with respect to any perishable agricultural commodity or any
other Farm Products which may be or have been purchased by Parent Borrower or
any related or other assets of Parent Borrower.

(b) Parent Borrower is not a “live poultry dealer” (as such term is defined in
the PASA) or otherwise purchases or deals in live poultry of any type
whatsoever. The Loan Parties do not purchase livestock pursuant to cash sales as
such term is defined in the PASA. Parent Borrower is not engaged in, and shall
not engage in, raising, cultivating, propagating, fattening, grazing or any
other farming, livestock or agricultural operations.

 

-123-



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), the Loan
Parties shall, and shall (except in the case of the covenants set forth in
Sections 9.5, 9.6 and 9.7) cause each Subsidiary to:

9.1 Preservation of Existence. (a) Preserve, renew and maintain in full force
and effect its legal existence (and, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect, good
standing) under the Laws of the jurisdiction of its organization or formation
except in a transaction permitted by Section 10.4 or 10.5; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties or that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

9.2 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP; and (ii) such contest effectively suspends enforcement
of the contested Laws; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

9.3 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (x) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets (including in its capacity as a withholding agent); (y) all lawful claims
(including, without limitation, claims of landlords, warehousemen, customs
brokers, carriers and suppliers, sellers, or agents of Perishable Inventory and
Farm Products) which, if unpaid, would by Law become a Lien upon its property;
and (z) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a)(i) the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, and (iv) no Lien has been filed with respect thereto
(other than Permitted Liens) or (b) the failure to make payment pending such
contest could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

9.4 Insurance.

(a) Maintain insurance substantially consistent with past practices and as
disclosed to the Agent prior to the Escrow Release Date (including a program of
self-insurance) and as is customarily carried under similar circumstances by
other Persons in the same or similar businesses operating in the same or similar
locations, and as is reasonably acceptable to the Agent. Fire and extended
coverage or “all-risk” policies maintained with respect to any Collateral shall
be endorsed to include (i) a non-

 

-124-



--------------------------------------------------------------------------------

contributing mortgage clause (regarding improvements to Real Property) and a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agent, which endorsements shall provide
that none of the Parent Borrower, the Agent or any other party shall be a
coinsurer and such other provisions as the Agent may reasonably require from
time to time to protect the interests of the Lenders and all first party
property insurance covering the properties shall name the Agent as additional
insured or loss payee, as applicable.

(b) If at any time the area in which any Material Real Property is located is
designated (i) a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance (with a financially sound and reputable insurer) in such
total amount as is reasonable and customary for companies engaged in the
business of operating supermarkets and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to time
and deliver to the Agent, evidence of such compliance in form and substance
reasonably acceptable to the Agent, including, without limitation, annual
reviews of such insurance, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as is reasonable and customary for companies engaged in a
similar business.

9.5 Financial Statements. Deliver to the Agent, in form and detail satisfactory
to the Agent:

(a) as soon as available, but in any event within 120 days after the end of each
Fiscal Year of Holdings, (x) a Consolidated balance sheet of the Albertson’s
Group as at the end of such Fiscal Year, and the related Consolidated statements
of income or operations, Shareholders’ Equity and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and (y) a copy
of management’s discussion and analysis with respect to the financial statements
of such Fiscal Year, all of which shall be in form and detail reasonably
satisfactory to the Agent;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three Quarterly Accounting Periods of each Fiscal Year of Holdings,
(x) a Consolidated balance sheet of the Albertson’s Group as at the end of such
Quarterly Accounting Period, and the related Consolidated statements of income
or operations, Shareholders’ Equity and cash flows for such Quarterly Accounting
Period and for the portion of Holdings’ Fiscal Year then ended, setting forth in
each case in comparative form the figures for (A) the corresponding Accounting
Period of the previous Fiscal Year and (B) the corresponding portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operations, Shareholders’
Equity and cash flows of the Albertson’s Group as of the end of such Quarterly
Accounting Period in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of purchase accounting adjustments resulting from
the consummation of the Transactions and the absence of footnotes and that prior
Fiscal Year results are not required to be restated for changes in discontinued
operations and (y) a copy of management’s discussion and analysis with respect
to the financial statements of such Quarterly Accounting Period, all of which
shall be in form and detail reasonably satisfactory to the Agent;

 

-125-



--------------------------------------------------------------------------------

(c) [reserved];

(d) [reserved];

(e) as soon as available, but in any event no more than 60 days after the end of
each Fiscal Year of Holdings (or, in the case of the first Fiscal Year of
Holdings ended after the Escrow Release Date, 120 days), detailed consolidated
budget and forecasts prepared by management of Holdings, in form reasonably
satisfactory to the Agent, of the Consolidated balance sheets and statements of
income or operations and cash flows of the Albertson’s Group on a quarterly
basis for the immediately following Fiscal Year (including the Fiscal Year in
which the Latest Maturity Date occurs); it being understood and agreed that
(i) any forecasts furnished hereunder are subject to significant uncertainties
and contingencies, which may be beyond the control of the Loan Parties, (ii) no
assurance is given by the Loan Parties that the results or forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecasted results set forth in such projections and such differences may be
material;

(f) concurrently with the execution of any agreement to dispose of any Divested
Property, an officer’s certificate signed by a Responsible Officer of the Parent
Borrower in form and substance reasonably acceptable to the Agent setting forth
the Fair Market Value of such Divested Property and the basis of such valuation;

(g) no later than five (5) days after the delivery of the financial statements
referred to in Section 9.5(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Holdings; and

(h) together with the delivery of each annual Compliance Certificate pursuant to
Section 9.5(g), a list of each Subsidiary of Holdings that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity of such Subsidiaries since the Escrow Release
Date or the most recent list provided).

Notwithstanding the foregoing, (I) the obligations in paragraphs (a) or (b) of
this Section 9.5 may be satisfied with respect to financial information of the
Albertson’s Group by furnishing (A) the applicable consolidated financial
statements of any direct or indirect parent of Holdings that, directly or
indirectly, holds all of the Equity Interests of Holdings or (B) Holdings’ (or
any direct or indirect parent thereof, as applicable) Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B) (i) such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to Holdings (or a parent of Holdings, if such information relates to
such a parent), on the one hand, and the information relating to Holdings and
its Restricted Subsidiaries on a standalone basis, on the other hand and (ii),
to the extent such information is in lieu of information required to be provided
under this Section 9.5, such materials are accompanied by a report and opinion
an independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with GAAP and
consistent with the requirements of Section 9.5 and (II) in connection with the
foregoing clause (I), the consolidated budget and forecasts required under
paragraph (e) of this Section 9.5 may be prepared by management of any direct or
indirect parent of Holdings that, directly or indirectly, holds all the Equity
Interests of Holdings.

 

-126-



--------------------------------------------------------------------------------

9.6 Certificates; Other Information. Deliver to the Agent, in form and detail
reasonably satisfactory to the Agent and concurrently with the delivery of the
financial statements referred to in Section 9.5, a certificate of its Registered
Public Accounting Firm certifying such financial statements;

(a) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;

(b) without duplication of any other reports required hereunder, the financial
and collateral reports described on Schedule 9.6 of the Existing Debt Facility,
at the times set forth in such Schedule;

(c) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Financing Agreements, as the
Agent (or any Lender acting through the Agent) may from time to time reasonably
request; and

(d) evidence of insurance renewals as required under Section 9.4 hereunder in
form and substance reasonably acceptable to the Agent.

Documents required to be delivered pursuant to Section 9.5(a), (b), (c), (g) or
(h) or Section 9.6(c) may (but shall not be required to) be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent Borrower posts such documents, or provides a
link thereto on the Parent Borrower’s website on the Internet at the website
address listed in Section 14.3; or (ii) on which such documents are posted on
the Parent Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent has access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (i) the Parent
Borrower shall deliver paper copies of such documents to the Agent if the Agent
requests the Parent Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender
and (ii) the Parent Borrower shall notify the Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above. The Loan Parties hereby acknowledge that
(a) the Agent and/or the Arranger will make available to the Lenders materials
and/or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Parent Borrower Materials”) by posting the Parent Borrower
Materials on Intralinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the Loan
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Loan Parties hereby
agree that they will use commercially reasonable efforts to identify that
portion of the Parent Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Parent Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Parent Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Agent, the Arrangers, and the Lenders to treat such Parent
Borrower Materials as only containing either publicly available information, or
information concerning the Parent BorrowerAlbertsons Group, its subsidiaries, or
its or their respective securities that (in the reasonable judgment of the
Company) would be publicly available if the Company or any of its subsidiaries
were required to be subject to the reporting requirements of Section 13(a) or
15(d) of the Securities and Exchange Act of 1934, as amended from time to time,
or is not material information (although it may be sensitive and proprietary)
with respect to the Company or its securities for purposes of United States
federal and state securities laws; provided that to the extent such Parent
Borrower Materials constitute Information, they shall be treated as set forth in
Section 14.5; (y) all Parent Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information”; and (z) the Agent and each Arranger shall be entitled to treat any
Parent Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Parent Borrower shall not be
under any obligation to mark any Parent Borrower Materials “PUBLIC.”

 

-127-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (I) the obligations in paragraphs (a), (b) or
(c) of this Section 9.5 may be satisfied with respect to financial information
of the Albertson’s Group by furnishing (A) the applicable consolidated financial
statements of any direct or indirect parent of Holdings that, directly or
indirectly, holds all of the Equity Interests of Holdings or (B) Holding’s (or
any direct or indirect parent thereof, as applicable) Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B) (i) such information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to Holdings (or a parent of Holdings, if such information relates to
such a parent), on the one hand, and the information relating to Holdings and
its Restricted Subsidiaries on a standalone basis, on the other hand and (ii),
to the extent such information is in lieu of information required to be provided
under this Section 9.5, such materials are accompanied by a report and opinion
an independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with GAAP and
consistent with the requirements of Section 9.5 and (II) in connection with the
foregoing clause (I), the consolidated budget and forecasts required under
paragraph (e) of this Section 9.5 may be prepared by management of any direct or
indirect parent of Holdings that, directly or indirectly, holds all the Equity
Interests of Holdings.

9.7 Notices. Promptly after any Responsible Officer of the Parent Borrower
obtains knowledge thereof, notify the Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) [reserved];

(d) of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect;

(e) the receipt of any written notice from a supplier, seller, or agent pursuant
to the Food Security Act, PACA or PASA of the intention of such Person to
preserve the benefits of any trust applicable to any assets of any Loan Party
under the provisions of the PASA, PACA or any other statute and such Loan Party
shall promptly provide the Agent with a true, correct and complete copy of such
notice and other information delivered to or on behalf of such Loan Party
pursuant to the Food Security Act; or

(f) of the commencement of, or any material development in, any litigation or
proceeding affecting the Parent Borrower or any Restricted Subsidiary in each
case that has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent Borrower setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower has
taken and proposes to take with respect thereto.

 

-128-



--------------------------------------------------------------------------------

9.8 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or, subject to the limitations and exceptions set forth in this
Agreement (including, without limitation, the Collateral and Guarantee
Requirement), to which the Agent may reasonably request, to effectuate the
transactions contemplated by the Financing Agreements or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties, provided that no such document, financing statement,
agreement, instrument or action taken shall, in the Loan Parties’ good faith
determination, materially increase the obligations or liabilities of the Loan
Parties hereunder or have any Material Adverse Effect on the Loan Parties.

(b) If any material assets of the type constituting Collateral (other than
Material Real Properties) are acquired by any Loan Party after the Escrow
Release Date (other than assets constituting Collateral under the Collateral
Documents that become subject to the Lien of the Collateral Documents upon
acquisition thereof), notify the Agent thereof, and the Loan Parties will,
within sixty (60) days after such acquisition cause, such assets to be subjected
to a Lien securing the Obligations and will take such actions as shall be
reasonably necessary to perfect such Liens, including actions described in
paragraph (a) of this Section 9.8, all at the expense of the Loan Parties. In no
event shall compliance with this Section 9.8(b) waive or be deemed a waiver or
consent to any transaction giving rise to the need to comply with this
Section 9.8(b) if such transaction was not otherwise expressly permitted by this
Agreement or constitute.

(c) If, on or after the Escrow Release Date, subject to the Collateral and
Guarantee Requirement, any Loan Party acquires or ground leases any Material
Real Property (including, without limitation, (i) any Material Real Property
acquired in connection with the Safeway Acquisition and (ii) any Divested
Property that has not been disposed of pursuant to Section 5.9 of the Safeway
Merger Agreement within 90 days of the Escrow Release Date) or any Restricted
Subsidiary that was not a Loan Party and that owns Material Real Property shall
become a Guarantor or Co-Borrower, the applicable Loan Party shall provide the
Agent with respect to such Material Real Property within one hundred and eighty
(180) days (or such longer period as the Agent may agree in its reasonable
discretion) of the acquisition or lease of such Material Real Property with:

(i) the documents listed in clause (e) of the definition of “Collateral and
Guarantee Requirement”; and

(ii) an officer’s certificate in form and substance reasonably acceptable to the
Agent certifying that (i) the attached updated Schedule 8.4(b)(1) sets forth the
address of all Material Real Property that is owned by the Loan Parties and
(ii) the attached updated Schedule 8.4(b)(2) sets for the address of all Leases
of Material Real Property of the Loan Parties in effect as of the date thereof,
together with the name of each lessor with respect to each such Lease as of such
date.

9.9 Additional Loan Parties. (a) Notify the Agent promptly after any Person
becomes a Subsidiary (other than any Excluded Subsidiary but including any
Unrestricted Subsidiary being reclassified as a Restricted Subsidiary), and
promptly thereafter (and in any event within fifteen (15) Business Days) if
requested by the Agent, (i) cause any such Person to become a Co-Borrower or
Guarantor, as applicable, by executing and delivering to the Agent a joinder
agreement to this Agreement or a counterpart of the Guaranty or such other
document as the Agent shall deem reasonably appropriate for such purpose,
(ii) grant a perfected Lien to the Agent on such Person’s assets on the same
types of

 

-129-



--------------------------------------------------------------------------------

assets which constitute Collateral under the Collateral Documents to secure the
Obligations, and (iii) deliver to the Agent documents of the types referred to
in clauses (ii) and (iii) of Section 4.3(a) and if requested by the Agent,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and (b) if any Equity Interests or
Indebtedness of such Person are owned by or on behalf of any Loan Party, to
pledge such Equity Interests and promissory notes evidencing such Indebtedness,
in each case in form, content and scope reasonably satisfactory to the Agent. In
no event shall compliance with this Section 9.9 waive or be deemed a waiver or
consent to any transaction giving rise to the need to comply with this
Section 9.9 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or Guarantor.

9.10 Maintenance of Ratings. Holdings and its Restricted Subsidiaries shall use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and Moody’s in respect of Holdings and
(ii) a public rating (but not any specific rating) in respect of the Term Loans
from S&P and Moody’s.

9.11 Use of Proceeds. The proceeds of the Borrowings will be used, directly or
indirectly (a) on the Escrow Release Date, in a manner consistent with the uses
set forth in the preliminary statements to this Agreement and (b) after the
Escrow Release Date, for any purpose not prohibited by this Agreement,
including, to pay costs and expenses related to the Transactions and for general
corporate purposes and working capital needs (including Permitted Acquisitions).

9.12 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty or
condemnation events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each case of clauses (a) and (b),
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

9.13 Environmental Laws and Insurance.

(a) Except, in each case, where failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(i) conduct its operations and keep and maintain its Material Real Properties in
compliance with all Environmental Laws; (ii) obtain and renew all environmental
permits necessary for its operations and Material Real Properties; and
(iii) implement any and all investigation, remediation, removal and response
actions that are necessary to comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Material Real Properties; provided, however, that neither a Loan
Party nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Loan Parties with
respect to such circumstances in accordance with GAAP.

(b) Maintain and renew as necessary until the Latest Maturity Date (unless this
Agreement and the other Financing Agreements are sooner terminated pursuant to
the terms hereof or thereof, as applicable) the Premises Environmental Liability
insurance policy for the benefit of Safeway and its applicable subsidiaries as
the first named insured and as underwritten by Great American E & S Insurance
Company, Policy Number PEL 1849464 01 (policy period - July 1, 2013 to July 1,
2016) (the “PEL Policy”) covering all of Safeway’s U.S. locations per the
“Safeway Property Schedule Report” referenced in the PEL Policy, or a renewal or
replacement thereof with the same or another qualified insurer with the same
material coverage, terms and conditions as the PEL Policy.

 

-130-



--------------------------------------------------------------------------------

(c) Arrange to name the Agent, on behalf of the Secured Parties, as additional
insured on the PEL Policy, in form and substance reasonably satisfactory to the
Agent.

9.14 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in all material respects in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Albertson’s Group; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Albertson’s
Group.

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Agent and shall instruct such Registered Public Accounting
Firm to cooperate with, and be available to, the Agent or its representatives to
discuss the Loan Parties’ financial performance, financial condition, operating
results, controls, and such other matters, within the scope of the retention of
such Registered Public Accounting Firm, as may be raised by the Agent; provided
that an officer of the Parent Borrower shall be entitled to participate in any
such discussions.

9.15 Inspection Rights. Permit representatives and independent contractors of
the Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Parent Borrower;
provided, however, that when an Event of Default exists the Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.

9.16 Information Regarding the Collateral. Furnish to the Agent at least fifteen
(15) days (or such shorter period as the Agent may agree) prior written notice
of any change in: (i) any Loan Party’s legal name; (ii) the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility, but excluding in-transit
Collateral); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties shall not effect or permit any
change referred to in the preceding sentence unless the Loan Parties have
undertaken all such action, if any, reasonably requested by the Agent under the
UCC or otherwise that is required in order for the Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Secured Parties.

9.17 [Reserved].

9.18 ERISA. The Parent Borrower will furnish to the Agent promptly following
receipt thereof, copies of any documents described in Sections 101(k) or 101(l)
of ERISA that a Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the Agent, a
Borrower and/or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices to the Agent promptly after receipt thereof.

 

-131-



--------------------------------------------------------------------------------

9.19 Quarterly Lender Meetings. Quarterly, at a time mutually agreed with the
Agent that is promptly after delivery of the information referred to in
Section 9.5(a) or 9.5(b), as applicable, participate in a conference call for
Lenders to discuss the financial condition and results of operations of the
Albertson’s Group for the most recently-ended period for which financial
statements have been delivered.

9.20 [Reserved]Beneficial Ownership Regulation. Promptly following any request
therefor, provide information and documentation reasonably requested by the
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act, the Beneficial Ownership
Regulation or other applicable anti-money laundering laws.

9.21 Post-Closing Requirements. The Parent Borrower agrees to deliver or cause
to be delivered such documents and instruments, and take or cause to be taken
such other actions as may be reasonably necessary to provide the perfected
security interests and to satisfy such other conditions within the applicable
time periods following the Escrow Release set forth on Schedule 9.21, as such
time periods may be extended by the Agent, in its sole discretion.

SECTION 10. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), no Loan Party
shall, nor shall it permit any Restricted Subsidiary to, and with respect to
Section 10.12 only, New Holdings will not, directly or indirectly:

10.1 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired; sign or
suffer to exist any security agreement authorizing any Person thereunder to file
a financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it or any of its Restricted Subsidiaries; or assign
as security or otherwise transfer as security any accounts or other rights to
receive income, other than, as to all of the above, (each, a “Permitted Lien”):

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 9.3 (other than clause (a)(iv) of such section);

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 9.3 (other than
clause (a)(iv) of such section);

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations, other than any Lien imposed by ERISA; provided, however,
that Permitted Liens shall not include any pledges or deposits to secure
California workers’ compensation self-insurance liabilities of, or originally
incurred by, SVU, NAI or any of their current or former Subsidiaries
attributable to periods prior to the Original Closing Date.

(d) Pledges and deposits to secure or relating to the performance of bids, trade
contracts, government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

-132-



--------------------------------------------------------------------------------

(e) (i) Liens in respect of judgments that would not constitute an Event of
Default hereunder, and (ii) notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings that have
the effect of preventing the forfeiture or sale of the property or assets
subject to such notices and rights and for which adequate reserves have been
made to the extent required by GAAP;

(f) (i) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Loan Parties taken as a whole and such other minor
title defects or survey matters that are disclosed by current surveys that, in
each case, do not materially interfere with the current use of the real
property; (ii) mortgages, liens, security interests, restrictions, encumbrances
or any other matters of record that have been placed by any government,
statutory or regulatory authority, developer, landlord or other third party (in
each case, other than Holdings or any Restricted Subsidiary) on property over
which Holdings or any Restricted Subsidiary of Holdings has easement rights or
on any leased property with respect to which Holdings or a Restricted Subsidiary
is the tenant and subordination or similar arrangements relating thereto and
(iii) any condemnation or eminent domain proceedings affecting any real
property;

(g) Liens existing on the Escrow Release Date and listed on Schedule 10.1 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased (other than as permitted as “Permitted Indebtedness”), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
otherwise permitted hereunder) (provided that clauses (i) and (iii) shall not
apply to Indebtedness incurred to refinance, refund, extend, renew or replace
the Existing Safeway Notes);

(h) Liens on fixed or capital assets acquired by any Loan Party securing
Indebtedness permitted under Section 10.3(c) so long as such Liens shall not
extend to any other property or assets of the Loan Parties, other than
replacements thereof and additional and accessions to such property and the
products and proceeds thereof;

(i) Liens pursuant to any Financing Agreements;

(j) Landlords’ and lessors’ Liens in respect of rent not in default for more
than any applicable grace period, not to exceed thirty (30) days;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Escrow Release
Date and Permitted Investments, provided that such liens (a) attach only to such
Investments and (b) secure only obligations arising in connection with the
acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions and securities
intermediaries and other Liens securing cash management services and “bank
products” in the ordinary course of business;

 

-133-



--------------------------------------------------------------------------------

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Financing Agreement, the
consignment of goods to a Loan Party or Liens on equipment of the
BorrowersHoldings and theirits Subsidiaries granted in the ordinary course of
business to a client or supplier at which such equipment is located;

(n) Voluntary Liens on property in existence at the time such property is
acquired pursuant to a Permitted Acquisition or other Permitted Investment or on
such property of a Restricted Subsidiary of a Loan Party in existence at the
time such Restricted Subsidiary is acquired pursuant to a Permitted Acquisition
or other Permitted Investment (or otherwise acquisition not prohibited
hereunder) or is otherwise merged or consolidated with a Restricted Subsidiary;
provided, that such Liens are not incurred in connection with or in anticipation
of such Permitted Acquisition or other Permitted Investment and do not attach to
any other assets of any Loan Party or any Restricted Subsidiary;

(o) Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

(p) Liens consisting of claims under PACA or PASA;

(q) Liens on cash collateral deposited into any escrow account issued in
connection with any Acquisition pursuant to customary escrow arrangements
reasonably satisfactory to the Agent to the extent such cash collateral
represents the proceeds of such financing and additional amounts to pay accrued
interest and/or the redemption price of such securities;

(r) Liens securing Permitted Ratio Debt and any Permitted Refinancing thereof;

(s) Liens or rights of setoff against credit balances of Loan Parties or
Restricted Subsidiaries with Credit Card Issuers or Credit Card Processors or
amounts owing by such Credit Card Issuers or Credit Card Processors to such Loan
Party or Restricted Subsidiary in the ordinary course of business, but not Liens
on or rights of setoff against any other property or assets of Loan Parties or
Restricted Subsidiaries to secure the obligations of Loan Parties or Restricted
Subsidiaries to the Credit Card Issuers or Credit Card Processors as a result of
fees and chargebacks;

(t) Security interests in investments in purchasing cooperatives permitted by
Section 10.2, which are granted to the applicable cooperative to secure
obligations of a Loan Party to such cooperative arising in connection with
purchases from such cooperative or other customary transactions between such
Loan Party and such cooperative;

(u) The security or other interests of MoneyGram in the Trust Funds, which are
granted to MoneyGram to secure the obligations of the Loan Parties arising under
the MoneyGram Agreement; provided that such security interest of MoneyGram in
the Trust Funds is subordinate to that of the Agent and does not extend to any
of the property of the Loan Parties other than the Trust Funds;

 

-134-



--------------------------------------------------------------------------------

(v) Liens described in Schedule B of the Mortgage Policies insuring Mortgages
(which, for the avoidance of doubt, shall include Liens on Real Property
described in Schedule 10.1);

(w) Liens solely on any cash earnest money deposits made by a BorrowerHoldings
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder or consisting of an agreement to sell any
property (including liens on assets deemed to arise as a result thereof);

(x) Liens on accounts receivable and related assets of the type specified in the
definition of “Receivables Financing” arising in connection with a Qualified
Receivables Financing;

(y) Liens on Collateral securing ABL Facility Indebtedness permitted by
Section 10.3(t) which Liens shall at all times be subject to the ABL
Intercreditor Agreement;

(z) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(aa) Deposits made in the ordinary course of business to secure liability to
insurance carriers and Liens arising by operation of law or contract on
insurance policies and the proceeds thereof to secure premiums thereunder, and
Liens, pledges and deposits in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefits of) insurance carriers;

(bb) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by a BorrowerHoldings or any of its
Subsidiaries in the ordinary course of business;

(cc) Liens on the assets of, and Equity Interests in, Real Estate Financing Loan
Parties pursuant to a Qualified Real Estate Financing Facility;

(dd) Liens in favor of any Loan Party;

(ee) Liens incurred by a Restricted Subsidiary that is not a Loan Party securing
any Permitted Indebtedness of a Restricted Subsidiary that is not a Loan Party

(ff) Liens on the Collateral securing Incremental Equivalent Debt issued
pursuant to Section 10.3(u) so long as such Liens are subject to (i) customary
intercreditor agreements as Liens securing “Additional Senior Debt” if such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Liens securing the Obligations, or
(ii) a customary intercreditor agreement as Liens securing “Additional Junior
Debt” or equivalent term if such Indebtedness is secured by the Collateral on a
junior priority basis to the Liens securing the Obligations;

 

-135-



--------------------------------------------------------------------------------

(gg) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that (x) any such Liens
securing any Permitted Refinancing in respect of Permitted First Priority
Refinancing Debt are subject to the Intercreditor Agreements as Liens securing
“Additional Senior Debt” and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Junior Priority Refinancing Debt are subject
to a customary intercreditor agreement as Liens securing “Additional Junior
Debt” or equivalent term;

(hh) Liens not otherwise permitted by any one or more of the foregoing clauses;
provided that (i) the aggregate principal amount of obligations secured thereby
does not exceed $500,000,000 at any time and (ii) if any such Lien is granted
over any of the Collateral, such Lien must be subject to the Intercreditor
Agreements and junior in all respects to the Liens in favor of the Obligations
under this Agreement;

(ii) Liens securing Senior Safeway Acquisition Debt incurred pursuant to clause
(x) of the definition of “Permitted Indebtedness,” and Permitted Refinancings
thereof so long as such Liens are subject to the Term Loan Intercreditor
Agreement;

(jj) Liens securing Existing Safeway Notes and Existing Safeway Debentures
permitted under clause (y) of the definition of “Permitted Indebtedness,” and
Permitted Refinancings thereof so long as such Liens are subject to the Term
Loan Intercreditor Agreement;

(kk) Liens on cash deposits, securities or other property in deposit or
securities accounts in connection with the redemption, defeasance, repurchase or
other discharge of any notes issued by Holdings or any of its Subsidiaries;

(ll) Liens on the assets of, or Equity Interests in, PDC and Casa Ley;

(mm) Liens securing the 2037 ASC Debentures (as defined in the Security
Agreement) in an aggregate principal amount not to exceed $143,000;

(nn) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(oo) Liens on Excluded Property;

(pp) Liens securing Indebtedness permitted pursuant to Section 10.3(d), (e),
(l), (m), (n) (to the extent the related Permitted Indebtedness is permitted to
be secured), (o) and (p); and

(qq) Liens existing on the Amendment No 8 (2019) Effective Date (other than
Liens permitted under clauses (g), (i) or (y) above) or any renewals or
extensions thereof;

(rr) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same property that was encumbered by the
original Lien (plus improvements on such property) or could have been encumbered
by the original Lien (provided, that this clause (x) shall not apply to
Indebtedness incurred to refinance, refund, extend, renew or replace the
Existing Safeway Notes (or any successive refinancings, refundings, extensions,
renewals or replacements thereof), and (y) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under such

 

-136-



--------------------------------------------------------------------------------

clause at the time the original Lien became a Permitted Lien, plus accretion of
original issue discount, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement; provided that nothing contained herein shall prevent
Holdings, a Borrower or any Restricted Subsidiary from pledging any asset to
secure any Indebtedness (including refinancing Indebtedness) of Safeway and its
Subsidiaries.

For purposes of determining compliance with this Section 10.1, in the event that
a Lien meets the criteria of more than one of the categories of Liens described
in clauses (a) through (rr) above, the Parent Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify such
Lien (or any portion thereof) in one or more of the above clauses.

10.2 Investments . Make or hold any Investments, except (each, a “Permitted
Investment”):

(a) Investments by a BorrowerHoldings or any of its Restricted Subsidiaries in
Cash Equivalents (including subsequent monetizations thereof);

(b) Investments (x) existing on the Escrow Release Date, and set forth on
Schedule 10.2, (y) made pursuant to binding commitments (whether or not subject
to conditions) in effect on the Escrow Release Date or (z) that replace,
refinance, refund, renew or extend any Investment described under either of the
immediately preceding clauses (x) or (y) but not any increase in the amount
thereof unless required by the terms of the Investment or otherwise permitted
hereunder;

(c) (i) Investments in a Borrowerany Loan Party or any Restricted Subsidiary (or
Persons that become Loan Parties); provided that the aggregate outstanding
amount of all Investments made pursuant to this clause (i) in Restricted
Subsidiaries that are not Loan Parties shall not exceed $500,000,000; and
(ii) Investments by Subsidiaries that are not Loan Parties in other Subsidiaries
that are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees constituting Permitted Indebtedness;

(f) Investments by any Loan Party in Swap Contracts permitted hereunder;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings, AB LLC or any direct or indirect
parent thereof (provided that the proceeds of the purchases made with such loans
and advances shall be contributed to the Parent BorrowerHoldings in cash as
common equity) and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under clause (iii) above shall not exceed $50,000,000;

 

-137-



--------------------------------------------------------------------------------

(i) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(j) (i) Investments constituting Permitted Acquisitions and (ii) the acquisition
of any property locations from any Person for which the aggregate consideration
payable in connection with such acquisition is less than $250,000,000;

(k) Investments consisting of deposits, prepayments and other credits to
customers and suppliers in the ordinary course of business;

(l) Obligations of retail account debtors to any Borrower or Guarantor arising
from Albertson’s Private Label Accounts;

(m) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(n) intercompany loans and advances by any Loan Party to the Real Estate
Subsidiaries in an aggregate amount outstanding at any time not to exceed
$56,250,000, resulting from payments made by such Loan Party on account of
expenses and liabilities (other than Indebtedness) of the Real Estate
Subsidiaries incurred in the ordinary course of business (including in respect
of maintenance and repairs of Real Property), so long as each such loan or
advance is repaid upon the earlier to occur of (i) ninety (90) days after the
date such Loan Party pays such expense or liability or (ii) the date such Real
Estate Subsidiary is no longer a Subsidiary of any Loan Party;

(o) Investments arising from the contribution of Real Property of a Loan Party
to the Real Estate Subsidiaries in connection with a Qualified Real Estate
Financing Facility on or after the Escrow Release Date; provided that any
transfer of Real Estate constituting Collateral pursuant to this clause
(o) shall only be permitted to the extent that (i) such Real Estate Subsidiary
shall be a Loan Party or (ii) the Parent BorrowerHoldings has determined that
such transfer is reasonably required to obtain any applicable Qualified Real
Estate Financing Facility and immediately before and after giving effect
thereto, the Loan-to-Value Ratio as of such date (calculated on a pro forma
basis after giving effect to such transaction, including the use of proceeds
thereof) is less than or equal to 0.70:1.00;

(p) Investments in the Equity Interests of, or in obligations of, a purchasing
or distribution cooperative of which a Loan Party is a member in the ordinary
course of its business;

(q) Investments consisting of non-cash consideration received in connection with
the Permitted Dispositions;

(r) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;

(s) Investments the payment for which consists of Equity Interests of Holdings
(other than Disqualified Stock) or any other direct or indirect parent of
Holdings or a Borrower;

 

-138-



--------------------------------------------------------------------------------

(t) Investments of a Restricted Subsidiary acquired after the Original Closing
Date or of an entity merged into or consolidated with a Restricted Subsidiary in
accordance with Section 10.4 after the Original Closing Date to the extent that
such Investments were not made in contemplation of such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(u) any Investment consisting of intercompany current liabilities in connection
with the cash management, tax and accounting operations of the Albertson’s Group
or any transaction permitted under Section 10.8;

(v) Investments in joint ventures (other than Investments in an Unrestricted
Subsidiary made after its designation pursuant to Section 10.14) made after the
Escrow Release Date in an aggregate outstanding amount not to exceed the greater
of $1,000,000,000 and 4.00% of Total Assets at the time of such Investment;

(w) additional Investments; provided that, as of the date of such Investment and
after giving pro forma effect thereto and any related transactions, (x) no
Default or Event of Default shall exist or have occurred and be continuing and
(y) the Total Leverage Ratio would be less than 3.50:1.00;

(x) so long as of the date of such Investment and after giving effect thereto,
no Default or Event of Default shall exist or have occurred and be continuing,
other Investments not specifically described herein (other than the purchase or
other acquisition of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person or Equity Interests in a Person that, upon the consummation thereof, will
be a Restricted Subsidiary (including as a result of a merger or consolidation))
in an aggregate amount outstanding pursuant to this clause (x) at any time not
to exceed the greater of $1,000,000,000 and 4.00% of Total Assets at the time of
such Investment plus the Cumulative Credit;

(y) Investments required pursuant to Section 5.4(c) of the Safeway Merger
Agreement (including the transfer of the real property listed in Disclosure
Schedule 8.3(i) from Safeway to PDC pursuant to the Safeway Merger Agreement
upon the consummation of the Safeway Acquisition);

(z) Investments consisting of (i) purchases, redemptions or other acquisitions
of any notes issued by a BorrowerHoldings or any of its Subsidiaries, or
(ii) cash, securities or other property in deposit or securities accounts
created in connection with the redemption, defeasance, repurchase, satisfaction
or discharge of any such notes or any Permitted Refinancing in respect thereof;

(aa) Investments in a Similar Business (other than an Investment in an
Unrestricted Subsidiary) having an aggregate Fair Market Value, taken together
with all other Investments made pursuant to this clause (aa) that are at the
time outstanding, not to exceed the greater of $1,500,000,000 and 6.0% of Total
Assets, at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (aa) is made in any Person that is not a Loan Party at the date
of the making of such Investment and such Person becomes a Loan Party after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (c) above and shall cease to have been made pursuant to this clause (aa)
for so long as such Person continues to be a Restricted Subsidiary;

 

-139-



--------------------------------------------------------------------------------

(bb) any Investment made with (a) Wellness Center Assets having a Fair Market
Value not in excess of $300,000,000 or (b) Excluded Property, including, in each
case, any such Investment made in an Unrestricted Subsidiary or joint venture
(or similar entity);

(cc) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(dd) Investments in connection with an IPO Reorganization;

(ee) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(ff) Investments made in connection with the Transactions;

(gg) Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary;

(hh) Investments in receivables owing to Holdings or any Restricted Subsidiary
created or acquired in the ordinary course of business;

(ii) to the extent constituting an Investment, Permitted Liens or Permitted
Indebtedness;

(jj) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited hereunder;

(kk) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of
Holdings or any of its Subsidiaries; and

(ll) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(ll) that are at that time outstanding, not to exceed the greater of
$1,000,000,000 and 4.00% of Total Assets at the time of such Investment (with
the Fair Market Value of each Investment being measured at the time made and
without giving effect to subsequent changes in value); and

(mm) Investments (x) existing on the Amendment No. 8 (2019) Effective Date,
(y) made pursuant to binding commitments (whether or not subject to conditions)
in effect on the Amendment No. 8 (2019) Effective Date or (z) that replace,
refinance, refund, renew or extend any Investment described under either of the
immediately preceding clauses (x) or (y) but not any increase in the amount
thereof unless required by the terms of the Investment or otherwise permitted
hereunder.

For purposes of determining compliance with this Section 10.2, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (ll) above, the Parent Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such Investment (or any portion thereof) in one or more of the
above clauses.

 

-140-



--------------------------------------------------------------------------------

10.3 Indebtedness; Disqualified Stock. (a) Issue Disqualified Stock or (b)
create, incur, assume, guarantee, suffer to exist or otherwise become or remain
liable with respect to, any Indebtedness, except (each, “Permitted
Indebtedness”);

(a) Indebtedness outstanding on the Escrow Release Date and listed on Schedule
10.3 and any Permitted Refinancing thereof;

(b) Indebtedness among the Parent Borrower, SafewayLoan Parties and their
Restricted Subsidiaries;

(c) Without duplication of Indebtedness described in clause (g) of this Section,
purchase money Indebtedness of any Loan Party incurred after the Escrow Release
Date to finance the acquisition, lease, construction or improvement of any fixed
or capital assets, including Attributable Indebtedness under CapitalFinance
Lease Obligations and Synthetic Lease Obligations, and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that (i) the aggregate principal amount of
Indebtedness permitted by this clause (c) shall not exceed the greater of
$1,250,000,000 and 5.00% of Total Assets at the time of incurrence, (ii) such
Indebtedness is incurred prior to or within two hundred and seventy (270) days
after such acquisition, lease, construction or improvement (other than Permitted
Refinancing thereof), and (iii) such Indebtedness does not exceed the cost of
acquisition, lease, construction or improvement of such fixed or capital assets;

(d) obligations (contingent or otherwise) of any Loan Party or any Restricted
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view”;

(e) obligations in respect of self-insurance and obligations (including
reimbursement obligations with respect to letters of credit and bank guarantees)
in respect of performance, bid, appeal and surety bonds and similar instruments
and performance and completion guarantees and similar obligations, in each case,
incurred in the ordinary course of business;

(f) Permitted Ratio Debt and any Permitted Refinancing thereof;

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition or other Permitted Investment, provided that such Indebtedness
(other than Earn-Out Obligations) does not require the payment in cash of
principal (other than in respect of working capital adjustments) prior to the
Latest Maturity Date, has a final maturity which extends beyond the Latest
Maturity Date, and is subordinated to the Obligations on terms reasonably
acceptable to the Agents; provided, further, that any such Indebtedness
constituting Earn-Out Obligations is paid within 30 days after such amount
becomes due;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary of a Loan
Party in a Permitted Acquisition, Permitted Investment (or other acquisition not
prohibited hereunder) , which Indebtedness is existing at the time such Person
becomes a Restricted Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of a Loan Party) and Permitted Refinancings thereof;

(i) the Obligations;

 

-141-



--------------------------------------------------------------------------------

(j) Indebtedness arising from indemnification obligations in favor of SVU
pursuant to the NAI Purchase Agreement;

(k) [reserved];Indebtedness existing on the Amendment No. 8 (2019) Effective
Date (other than Indebtedness permitted under clauses (i), (t) and (u)) and
Permitted Refinancings thereof;

(l) Indebtedness arising pursuant to appeal bonds or similar instruments
required in connection with judgments that do not result in a Default or Event
of Default;

(m) obligations in respect of letters of credit existing as of the Escrow
Release Date to secure obligations of the type described in Sections 10.1(c) and
10.1(d);

(n) Guarantees of Indebtedness described in Section 10.3;

(o) Indebtedness incurred by a Receivables Subsidiary in a Qualified Receivables
Financing that is not recourse (except for Standard Securitization Undertakings)
to a BorrowerHoldings or any of its Subsidiaries;

(p) Indebtedness with respect to all obligations and liabilities, contingent or
otherwise, in respect of letters of credit, acceptances and similar facilities
incurred in the ordinary course of business, including, without limitation,
letters of credit in respect of workers’ compensation claims, health, disability
or other employee benefits (whether current or former) or property, casualty or
liability insurance or self-insurance, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;

(q) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Parent Borrower, Holdings
or any other direct or indirect parent of Holdings or a Borrower permitted by
Section 10.6;

(r) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(s) (A) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements or (B) Indebtedness arising from
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, provided that such Indebtedness is extinguished within ten Business
Days of its incurrence;

(t) ABL Facility Indebtedness; provided that the outstanding amount thereof
(excluding in respect of Swap Contracts and Cash Management Obligations
constituting ABL Facility Indebtedness) shall not exceed the greater of
(x) $3,750,000,0005,500,000,000 and (y) the Borrowing Base (measured at the time
of incurrence thereof) (as defined in the ABL Credit Agreement as in effect on
the Escrow ReleaseAmendment No. 8 (2019) Effective Date);

(u) Incremental Equivalent Debt in an aggregate principal amount, when
aggregated with the amount of Incremental Term Loans incurred pursuant to
Section 2.8, not to exceed the Incremental Amount and any Permitted Refinancings
thereof; provided that (A) subject to Section 14.13(e), both at the time of any
such incurrence (and after giving effect thereto), no Event of

 

-142-



--------------------------------------------------------------------------------

Default shall exist and (B) in the case of any Incremental Equivalent Debt that
is unsecured or that is secured on a second priority (or other junior priority)
basis to the Liens securing the Obligations, for purposes of determining the
Consolidated First Lien Net Leverage Ratio, such Incremental Equivalent Debt
shall be deemed to be secured on a pari passu basis to the Liens securing the
Obligations both at the time of incurrence and at all times such Incremental
Equivalent Debt remain outstanding;

(v) Indebtedness of Real Estate Financing Loan Parties under a Qualified Real
Estate Financing Facility; provided that, immediately before and after giving
effect thereto, the Loan-to-Value Ratio as of such date (calculated on a pro
forma basis after giving effect to such transaction, including the use of
proceeds thereof) is less than or equal to 0.70:1.00;

(w) Credit Agreement Refinancing Indebtedness;

(x) Senior Safeway Acquisition Debt and Permitted Refinancings thereof;

(y) Indebtedness in respect of Existing Safeway Notes and, Existing Safeway
Debentures and Existing NALP Notes and Permitted Refinancings thereof; provided
that if such Indebtedness is secured by a Lien, such Lien shall rank junior to
the Liens securing the Obligations;

(z) Indebtedness owing by Casa Ley and/or PDC (whether or not owing to Holdings,
any Borrower or any Restricted Subsidiary and Permitted Refinancings thereof);

(aa) Indebtedness secured by cash deposits, securities or other property in
deposit or securities accounts in connection with the redemption, defeasance,
repurchase or other discharge of any notes;

(bb) [reserved];

(cc) Indebtedness of a BorrowerLoan Party or any Restricted Subsidiary incurred
in the ordinary course of business under guarantees of Indebtedness of
suppliers, licensees, franchisees or customers in an aggregate amount not to
exceed $150,000,000 at any one time outstanding;

(dd) Indebtedness of Foreign Subsidiaries of a BorrowerHoldings in an amount not
to exceed the greater of (x) $750,000,000 or (y) 3.00% of Total Assets of all
Foreign Subsidiaries at the time of such Incurrence and any Permitted
Refinancing thereof;

(ee) Indebtedness not specifically described herein in an aggregate principal
amount not to exceed the greater of (x) $1,000,000,000 or (y) 4.00% of Total
Assets at any time outstanding and any Permitted Refinancing thereof;

(ff) to the extent constituting Indebtedness, obligations in respect of
(i) customer deposits and advance payments received in the ordinary course of
business; (ii) letters of credit, bankers’ acceptances, guarantees or other
similar instruments or obligations issued or relating to liabilities or
obligations Incurred in the ordinary course of business and (iii) any customary
cash management, cash pooling or netting or setting off arrangements or
automatic clearinghouse arrangements in the ordinary course of business; and

(gg) Contribution Indebtedness and any Permitted Refinancing thereof.

 

-143-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 10.3, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (gg) above, the Parent Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that (i) all Indebtedness outstanding under the
Financing Agreements will at all times be deemed to be outstanding in reliance
only on the exception in clause (i) of Section 10.3, and (ii) all Indebtedness
under the ABL Facility will be deemed to be outstanding in reliance only on the
exception in clause (st) of Section 10.3.

10.4 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) (i) any Restricted Subsidiary may merge, amalgamate or consolidate with a
Borrower or Holdings (including a merger, the purpose of which is to reorganize
a Borrower or Holdings into a new jurisdiction in the United States); provided
that such Borrower or Holdings (as a newly recognized entity) shall be the
continuing or surviving Person and (ii) any Restricted Subsidiary may merge,
amalgamate or consolidate with one or more other Restricted Subsidiaries);
provided that when any Person that is a Loan Party is merging with a Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or Holdings, the Parent Borrower,
Safeway or any Subsidiary may change its legal form if the Parent
BorrowerHoldings determines in good faith that such action is in the best
interest of Albertson’s Group and if not materially disadvantageous to the
Lenders (it being understood that in the case of any change in legal form,
(x) any Borrower shall remain a Borrower and (y) a Subsidiaryany Person that is
a Guarantor will remain a Guarantor unless such Guarantor is otherwise permitted
to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Holdings or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor (other than Holdings)
or a Borrower or (ii) to the extent constituting an Investment, such Investment
must be a Permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 10.2 (other than
Section 10.2(e)) and 10.3, respectively;

(d) so long as no Default exists or would result therefrom, a Borroweran
Eligible Person may merge with any other Person; provided that (i) such
BorrowerEligible Person shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not a Borrowersuch Eligible Person (any such Person, the “Successor Company”),
(A) the Successor Company shall be an entity organized or existing under the
Laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Company shall expressly assume all the
obligations of such BorrowerEligible Person under this Agreement and the other
Financing Agreements to which such BorrowerEligible Person is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the Agent,
(C) each Loan Party, unless it is the other party to such merger or
consolidation, shall have confirmed that its obligations under the Loan
Documents, including the Guarantee, shall continue to apply to the Successor
Company’s obligations under the Financing Agreements, (D) each Loan

 

-144-



--------------------------------------------------------------------------------

Party, unless it is the other party to such merger or consolidation, shall have
by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Financing Agreements, (E) if requested by the
Agent, each mortgagor of a Mortgaged Property, unless it is the other party to
such merger or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage (or other instrument reasonably satisfactory to the
Agent) confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Financing Agreements, and (F) the Parent
Borrower shall have delivered to the Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided further that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, such BorrowerEligible Person
under this Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 10.2; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, Holdings or a Borrower, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 9.9 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 10.5; and

(g) any merger, dissolution, liquidation, consolidation or Disposition in
connection with the Transactions or in connection with an IPO Reorganization, in
each case, shall be permitted.

10.5 Dispositions. Make any Disposition, except (each, a “Permitted
Disposition”):

(a) Dispositions of (i) inventory in the ordinary course of business, (ii) goods
held for sale in the ordinary course of business and (iii) other assets
(including allowing any registrations or any applications for registration of
any immaterial Intellectual Property to lapse or become abandoned but excluding
any Real Property) having Fair Market Value not exceeding (x) $150,000,000 per
Fiscal Year for any such Disposition and (y) $250,000,000 in the aggregate for
all such Dispositions, in each case, in the ordinary course of business;

(b) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries, provided that such licenses shall not interfere with the
ability of the Agent to exercise any of its rights and remedies with respect to
any of the Collateral or have a material adverse effect on the value of the
Intellectual Property;

(c) licenses for the conduct of licensed departments within the Loan Parties’
Stores and leases or other occupancy agreements for banks and for other uses
customarily located in the Loan Parties’ Stores, in each case in the ordinary
course of business, but only to the extent that such licenses, leases and
occupancy agreements do not have a Material Adverse Effect on the operations of
such Stores;

(d) Dispositions of Equipment (including abandonment of or other failures to
maintain and preserve) so long as after giving effect to such Disposition, no
Default or Event of Default shall exist or have occurred and be continuing;

 

-145-



--------------------------------------------------------------------------------

(e) Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party;

(f) Dispositions by any Restricted Subsidiary which is not a Loan Party to
another Restricted Subsidiary that is not a Loan Party;

(g) contributions of real property by a Loan Party to a Real Estate Subsidiary;
provided that any transfer of Real Estate constituting Collateral pursuant to
this clause (g) shall only be permitted to the extent that such Real Estate
Subsidiary shall be a Loan Party or the Parent BorrowerHoldings has determined
that such transfer is reasonably required to obtain any applicable Qualified
Real Estate Financing Facility; provided that, immediately before and after
giving effect thereto, the Loan-to-Value Ratio as of such date (calculated on a
pro forma basis after giving effect to such transaction, including the use of
proceeds thereof) is less than or equal to 0.70:1.00;

(h) any Disposition which constitutes a Permitted Investment, Restricted Payment
hereunder or Permitted Lien (or an enforcement thereof) or a transaction
permitted by Section 10.4;

(i) Dispositions by any Loan Party or any Restricted Subsidiary of its right,
title and interest in and to any Real Property and related Fixtures, including,
without limitation, Dispositions to any other Restricted Subsidiary or in
connection with sale-leaseback transactions;

(j) Dispositions of the Equity Interests of any Real Estate Financing Loan Party
or Unrestricted Subsidiary;

(k) (i) Dispositions consisting of the compromise, settlement or collection of
accounts receivable in the ordinary course of business and consistent with past
practice, (ii) sales of assets received by a BorrowerHoldings or any Subsidiary
upon foreclosure of a Permitted Lien, and (iii) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms and for
credit management purposes) of accounts receivable or notes receivable arising
in the ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable;

(l) Dispositions consisting of (i) leases, assignments or subleases in the
ordinary course of business, including leases of closed Stores, and (ii) the
grant of any license or sublicense of patents, trademarks, know-how and any
other intellectual property or other general intangibles;

(m) Dispositions in connection with an IPO Reorganization;

(n) Dispositions of other assets outside of the ordinary course of business;

(o) (i) a sale of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing or in factoring or similar transactions, and
(ii) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(p) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions in the
ordinary course of business of property no longer used or useful in the conduct
of the business of a BorrowerHoldings or any of its Subsidiaries;

 

-146-



--------------------------------------------------------------------------------

(q) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property (including to the extent allowable under
Section 1031 of the Code, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;

(r) any exchange of assets for assets or services (other than current assets)
related to a similar business of comparable or greater market value or
usefulness to the business of Albertson’s Group as a whole, as determined in
good faith by the Parent BorrowerHoldings;

(s) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(t) any disposition of Excluded Property (or the Equity Interests of Persons
substantially all of the assets of which constitute Excluded Property);

(u) Dispositions to effectuate Section 5.4 of the Safeway Merger Agreement;

(v) Dispositions of the Eastern Division Assets pursuant to the Eastern Division
Sale Agreement;

(w) Dispositions of Divested Properties required pursuant to Section 5.9 of the
Safeway Merger Agreement;

(x) Dispositions of the assets of, and the Equity Interests in, PDC and Casa
Ley;

(y) any disposition of capital stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than a BorrowerHoldings
or a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired,
or from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(z) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and

(aa) the unwinding of any Hedging Obligations or Swap Contracts pursuant to its
terms.; and

(bb) Dispositions made on or prior to the Amendment No. 8 (2019) Effective Date
(including Dispositions subject to a binding agreement in effect on the
Amendment No. 8 (2019) Effective Date);

provided, that to the extent any Collateral is Disposed of in a Permitted
Disposition to any Person other than any Loan Party and the Net Proceeds
therefrom are applied in accordance with this Agreement, such Collateral shall
be sold free and clear of all Liens created by the Financing Agreements;
provided further that in connection with any Disposition of Material Real
Property permitted under this Agreement, the

 

-147-



--------------------------------------------------------------------------------

Parent Borrower shall cause the Loan Parties to deliver promptly to Agent a
supplement to Schedule 8.4(b)(1) which shall set forth the address of all
Material Real Property that is owned by the Loan Parties and each of their
Restricted Subsidiaries as of such date after giving effect to such Disposition;
provided further that any Disposition of any property pursuant to Sections
10.5(d), (g), (i), (j) (as it relates to Real Estate Subsidiaries) and
(n) having a Fair Market Value in excess of $25,000,000, (i) shall be for no
less than Fair Market Value of such property at the time of such Disposition,
and (ii) either (x) at least 75% of the consideration (other than (A) the
assumption by the transferee of Indebtedness or other liabilities contingent or
otherwise of the BorrowerHoldings or any of its Restricted Subsidiaries and the
valid release of the BorrowerHoldings or such Restricted Subsidiary, by all
applicable creditors in writing, from all liability on such Indebtedness or
other liability in connection with such Disposition, (B) securities, notes or
other obligations received by the BorrowerHoldings or any of its Restricted
Subsidiaries from the transferee that are converted by the BorrowerHoldings or
any of its Restricted Subsidiaries into cash or Cash Equivalents within 180 days
following the closing of such Disposition, (C) Indebtedness of any Restricted
Subsidiary that is no longer a Restricted Subsidiary as a result of such
Disposition, to the extent that the BorrowerHoldings and each other Restricted
Subsidiary are released from any Guarantee of payment of such Indebtedness in
connection with such Disposition, (D) consideration consisting of Indebtedness
of the BorrowerHoldings (other than Subordinated Indebtedness) received after
the Escrow Release Date from Persons who are not the BorrowerHoldings or any
Restricted Subsidiary and (E) in connection with an asset swap, all of which
shall be deemed “cash”) received is cash or Cash Equivalents or Designated
Non-Cash Consideration to the extent that all Designated Non-Cash Consideration
at such time does not exceed the greater of $750,000,000 and 2.25% of Total
Assets (with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) and all of the consideration received is at least
equal to the Fair Market Value of the assets sold, transferred or otherwise
disposed of, or (y) such Disposition results in a Loan Party or a Restricted
Subsidiary of a Loan Party acquiring (whether by purchase, exchange, merger,
consolidation, amalgamation or other business combination) assets constituting a
business unit, line of business or division of another Person or Equity
Interests in any Person that is in the same line of business as the Loan
Parties, or a business that is reasonably related, complementary, ancillary or
incidental to the business of the Loan Parties in a transaction that is
permitted by (1) if the Person acquired will become a Loan Party or the assets
acquired will be owned by a Loan Party or otherwise pledged as Collateral,
Section 10.2(o), or (2) in all other cases, any clause of Section 10.2 (other
than clause (o)).

For purposes of determining compliance with this Section 10.5, in the event that
a Disposition meets the criteria of more than one of the categories of
Dispositions described in clauses (a) through (bb) above, the Parent Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such Disposition (or any portion thereof) in one or more of the
above clauses.

10.6 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Restricted Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party;

(b) each Restricted Subsidiary of a Loan Party which is not a Loan Party may
make Restricted Payments to another Restricted Subsidiary that is not a Loan
Party;

(c) Holdings may make Restricted Payments in an aggregate amount not to exceed
the Cumulative Retained Disposition Amount, so long as on the date that Holdings
elects to apply this clause (c), such election shall be specified in a written
notice of a Responsible Officer of Holdings calculating in reasonable detail the
amount of the Cumulative Retained Disposition Amount immediately prior to such
election and the amount thereof elected to be so applied;

 

-148-



--------------------------------------------------------------------------------

(d) Loan Parties and their Restricted Subsidiaries may make Restricted Payments
permitted by Section 10.2, Section 10.4 or Section 10.8;

(e) the Loan Parties may repurchase Equity Interests from, or pay dividends and
make distributions to Holdings, and Holdings may repurchase Equity Interests
from, or pay dividends and make distributions to, AB LLC, to enable AB LLC to,
and may make a Restricted Payment to any direct or indirect parent to allow such
parent to, repurchase Equity Interests, held by a current or former employee,
officer or director upon the termination, retirement or death of any such
employee, officer or director, provided, that, as to any such repurchase, each
of the following conditions is satisfied: (i) as of the date of the payment for
such repurchase and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (ii) such repurchase shall be
paid with funds legally available therefor, and (iii) the aggregate amount of
all payments for such repurchases in any Fiscal Year shall not exceed
$85,000,000, plus amounts of such repurchases permitted to have been made in
prior Fiscal Years but not made, up to a maximum carry forward amount in any
Fiscal Year of $60,000,000; plus the Net Proceeds received by a BorrowerHoldings
or any of its Subsidiaries from the sale of Equity Interests (other than
Disqualified Stock) of a BorrowerHoldings or any direct or indirect parent of a
BorrowerHoldings (to the extent contributed to a BorrowerHoldings) to members of
management, directors or consultants of the Parent Borrower, SafewayHoldings or
any of theirits Subsidiaries or any direct or indirect parent of the Parent
Borrower or SafewayHoldings that occurs after the Escrow Release Date); plus the
Net Proceeds of key man life insurance policies received by the Parent Borrower
or SafewayHoldings or any other direct or indirect parent of the Parent Borrower
or SafewayHoldings (in each case, to the extent contributed to a
BorrowerHoldings) and their Subsidiaries after the Escrow Release Date; less the
amount of any Restricted Payments previously made with the cash proceeds
described in clauses (i) and (ii) of this Section 10.6(e); (provided that
cancellation of Indebtedness owing to a BorrowerHoldings or any Restricted
Subsidiary from members of management, directors, employees or consultants of
Holdings, or any direct or indirect parent company or Restricted Subsidiaries in
connection with a repurchase of Equity Interests pursuant to this clause (e) of
Holdings or any direct or indirect parent company will not be deemed to
constitute a Restricted Payment);

(f) so long as of the date of such Restricted Payment and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, a BorrowerHoldings or its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed the (x) the greater of
(A) $1,000,000,000 and (B) 4.0% of Total Assets plus, (y) the Cumulative Credit
on the date of such election that the Parent Borrower elects to apply to this
clause (f), such election to be specified in a written notice of a Responsible
Officer of the Parent Borrower calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied, less (z) the aggregate amount of payments made
pursuant to Section 10.11(a)(iii) at the time of such Restricted Payment;

(g) Loan Parties and their Subsidiaries may declare and make (i) dividend
payments or other Restricted Payments payable solely in Equity Interests (other
than Disqualified Stock) on a pro rata basis to their equity holders, and
(ii) Restricted Payments payable in Equity Interests or with the proceeds of a
sale of Equity Interests of a BorrowerHoldings or any direct or indirect parent
thereof, any capital contribution or the issuance of Subordinated Indebtedness
or Disqualified Capital Stock;

 

-149-



--------------------------------------------------------------------------------

(h) Loan Parties and their Restricted Subsidiaries may make repurchases of
Equity Interests in Holdings (or in any direct or indirect parent thereof) or
any Restricted Subsidiary of Holdings deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(i) (1) with respect to any taxable period ending after the Escrow Release Date
for which a Borrower is treated as a partnership for U.S. federal income tax
purposes, distributions to a Borrower’s equity owners, as applicable, in an
aggregate amount equal to the product of (A) the taxable income of a Borrower
for such taxable period, reduced by any cumulative net taxable loss with respect
to all prior taxable periods ending after the Escrow Release Date (determined as
if all such taxable periods were one taxable period) to the extent such
cumulative net taxable loss would have been deductible by the partners against
such taxable income if such loss had been incurred in the taxable period in
question (assuming that the partners have no items of income, gain, loss,
deduction or credit other than through a Borrower) and (B) the highest combined
marginal U.S. federal, state and local income and Medicare tax rate applicable
to any equity owner of a Borrower for such taxable period (taking into account
the character of the taxable income in question (long term capital gain,
qualified dividend income, etc.) and the deductibility of state and local income
taxes for U.S. federal income tax purposes (and any applicable limitation
thereon)), and (2) with respect to any taxable period ending before the Escrow
Release Date for which a Borrower was treated as a partnership for U.S. federal
income tax purposes, distributions to such Borrower’s equity owners, as
applicable, in an aggregate amount equal to the product of (A) any additional
taxable income for such taxable period resulting from a tax audit adjustment
made after the Escrow Release Date and (B) the highest combined marginal U.S.
federal, state and local income tax rate applicable to any equity owner of a
Borrower, or applicable, for such taxable period (taking into account the
character of the additional taxable income in question (long term capital gain,
qualified dividend income, etc.) and the deductibility of state and local income
taxes for U.S. federal income tax purposes (and any applicable limitations
thereon)) plus any penalties, additions to tax or interest that may be imposed
as a result of such audit adjustment;with respect to any taxable period ending
after the Escrow Release Date for which Holdings or any of its Subsidiaries is
treated as a member of a consolidated, combined or similar income tax group for
U.S. federal, state, and/or local income tax purposes of which a direct or
indirect parent of Holdings is the common parent (a “Tax Group”), distributions
to such direct or indirect parent company to pay to the portion of any
consolidated, combined or similar federal, state and/or local income taxes of
such Tax Group that is attributable to the taxable income of Holdings and/or its
applicable Subsidiaries (reduced, with respect to the taxable period beginning
on or before and ending after the Escrow Release Date, by the amount of any
estimated taxes that should have been paid by the Tax Group with respect to such
portion of such taxes prior to the Escrow Release Date); provided that the
amount of such payments made in respect of each such taxable period in the
aggregate shall not exceed the amount that Holdings and/or its applicable
Subsidiaries would have been required to pay in respect of such taxes for such
taxable period if Holdings and/or its applicable Subsidiaries had been a
stand-alone taxpayer or a stand-alone Tax Group for all taxable periods ending
after the Escrow Release Date; provided, further, that the portion of the
permitted payment pursuant to this clause (i) to any Unrestricted Subsidiary for
any taxable period shall be limited to the amount actually paid by such
Unrestricted Subsidiary to Holdings or any Guarantor for the purposes of paying
such consolidated, combined or similar taxes;

(j) a BorrowerHoldings may make Restricted Payments to any direct or indirect
parent of such BorrowerHoldings, (i) to pay amounts equal to the fees and
expenses (including franchise and similar Taxes) required to maintain the
existence of Holdings or any other direct or indirect parent or holding company
of such BorrowerHoldings, the customary salary, bonus and

 

-150-



--------------------------------------------------------------------------------

other benefits (including indemnification, insurance and insurance premiums)
payable to, and indemnities provided on behalf of, officers and employees of
Holdings or any other direct or indirect parent or holding company of such
BorrowerHoldings, and the general corporate operating and overhead expenses of
Holdings or any other direct or indirect parent or holding company such
Borrowerof Holdings, in each case to the extent such fees, expenses, salaries,
bonuses, benefits and indemnities are attributable to the ownership or operation
of such BorrowerHoldings and its Subsidiaries; (ii) to pay, if applicable,
amounts equal to amounts required for any direct or indirect parent of such
BorrowerHoldings, to pay interest and/or principal on Indebtedness the proceeds
of which have been permanently contributed to such BorrowerHoldings or any of
its Restricted Subsidiaries; (iii) amounts necessary to pay customary and
reasonable costs and expenses of financings, acquisitions or offerings of
securities of any direct or indirect parent of such BorrowerHoldings that are
not consummated; (iv) costs (including all professional fees and expenses)
incurred by any direct or indirect parent of such BorrowerHoldings in connection
with reporting obligations under or otherwise incurred in connection with
compliance with applicable laws, rules or regulations of any governmental,
regulatory or self-regulatory body or stock exchange, the indenture or any other
agreement or instrument relating to Indebtedness of such BorrowerHoldings or any
Restricted Subsidiary; (v) expenses Incurred by any direct or indirect parent of
such BorrowerHoldings in connection with any public offering or other sale of
Equity Interests or Indebtedness: (A) where the net proceeds of such offering or
sale are intended to be received by or contributed to a BorrowerHoldings or a
Restricted Subsidiary, (B) in a pro-rated amount of such expenses in proportion
to the amount of such net proceeds intended to be so received or contributed, or
(C) otherwise on an interim basis prior to completion of such offering so long
as direct or indirect parent of a BorrowerHoldings shall cause the amount of
such expenses to be repaid to a BorrowerHoldings or the relevant Restricted
Subsidiary out of the proceeds of such offering promptly if completed; (vi) to
permit Holdings to make payments in respect of interest, principal and other
amounts in connection with any Indebtedness incurred in connection with the
Transactions and any Permitted Refinancing thereof; and (vii) to permit Holdings
or any direct or indirect parent of Holdings to pay any amounts required to be
paid by it in connection with or related to its ownership of Holdings, the
Borrowers and their Restricted Subsidiaries, as applicable.

(k) Subject to the Liquidity Condition, at any time after the consummation of
any Qualified Real Estate Financing Facility, the Parent Borrower or
SafewayHoldings and its Restricted Subsidiaries may make Restricted Payments in
an aggregate amount equal to (x) 0.35 times the Value Component then applicable
on a Pro Forma Basis (including, but not limited, giving effect to such
transactions and the release of Mortgaged Properties in connection therewith)
minus (y) the aggregate principal amount of Term Loans and other Indebtedness
secured on a pari passu basis with the Term Loans outstanding on such date after
giving effect to any prepayment of the Term Loans in connection with Qualified
Real Estate Financing Facilities minus (z) all Restricted Payments made prior to
such date in reliance on this clause (k);

(l) the Parent Borrower or Safeway may make Restricted Payments to any direct or
indirect parent of the Parent Borrower or Safeway, as applicable, to pay amounts
equal to the fees and expenses related to the Safeway Acquisition and other
payments to be made in connection with the Transactions;

(m) Holdings, the Parent Borrower or Safeway may make Restricted Payments used
in connection with the termination of the LTIP Agreements;

 

-151-



--------------------------------------------------------------------------------

(n) the Parent Borrower or Safeway may make payments of all amounts under the
contingent value rights to be issued under the Safeway Merger Agreement from the
net proceeds of any sale of the Equity Interests in Casa Ley or of the Equity
Interests in or assets of PDC;

(o) Restricted Payments made with Excluded Contributions; and

(p) the distribution, as a dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to Holdings or a Restricted Subsidiary of Holdings by,
Unrestricted Subsidiaries or Excluded Property.

(q) purchases of receivables pursuant to a Receivables Repurchase Obligation,
the payment or distribution of Receivables Fees, sales, contributions and other
transfers of and purchases of assets pursuant to repurchase obligations, in each
case in connection with a Qualified Receivables Financing;

(r) distributions required in connection with (x) a Qualified Real Estate
Financing Facility and (y) an IPO Reorganization; and

(s) the BorrowerHoldings or its Restricted Subsidiaries may make additional
Restricted Payments; provided that, as of the date of such Restricted Payment
and after giving pro forma effect thereto and any related transactions
(including the incurrence of Indebtedness related thereto), (x) no Default or
Event of Default shall exist or have occurred and be continuing and (y) the
Total Leverage Ratio would be less than 3.50:1.00.1.00; and

(t) Restricted Payments made on or prior to the Amendment No. 8 (2019) Effective
Date.

For purposes of determining compliance with this Section 10.6, in the event that
a Restricted Payment meets the criteria of more than one of the categories of
Restricted Payments described in clauses (a) through (t) above, the Parent
Borrower shall, in its sole discretion, classify and reclassify or later divide,
classify or reclassify such Restricted Payment (or any portion thereof) in one
or more of the above clauses; provided that any amount of Cumulative Credit
applied pursuant to subclause (y) of clause (f) on or prior to the Amendment
No. 7 (2018) Effective Date may not be reclassified.

Notwithstanding anything to the contrary herein contained, (i) the foregoing
limitations shall not apply to any Restricted Payments made by any Person which
is not a Loan Party as long as no Loan Party has Guaranteed or may otherwise be
liable for any obligations of such Person, and (ii) any Restricted Payment
permitted to be made by a BorrowerHoldings or a Restricted Subsidiary may be
made through New Holdings (and New Holdings shall be permitted to make any such
payment).

10.7 Change in Nature of Business. Engage in any material line of business other
than a Similar Business.

10.8 Transactions with Affiliates.

(a) Purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, shareholder, director or other Affiliate of Holdings
or Restricted Subsidiary involving aggregate consideration in excess of
$50,000,000, except:

(i) on fair and reasonable terms that are not materially less favorable to the
Parent Borrower, SafewayHoldings and theirits Restricted Subsidiaries, taken as
a whole, as would be obtainable by the Parent Borrower, Safeway or theirHoldings
and its Restricted Subsidiaries with a Person other than an Affiliate at the
time of such transaction (or, if earlier, at the time such transaction is
contractually agreed);

 

-152-



--------------------------------------------------------------------------------

(ii) Real Property leased by the Parent Borrower, SafewayHoldings and theirits
Restricted Subsidiaries from the Real Estate Subsidiaries;

(iii) Real Property leased by the Parent Borrower, SafewayHoldings and theirits
Restricted Subsidiaries from the Sponsor (or its Affiliates) on the Escrow
Release Date;

(iv) Permitted Dispositions and Permitted Investments;

(v) transactions between or among the Parent Borrower, SafewayHoldings and
theirits Restricted Subsidiaries or any Person that becomes a Restricted
Subsidiary or is merged or consolidated with a Restricted Subsidiary as a result
of such transaction;

(vi) transactions to effect the Original Closing Date Transactions, the
Transactions or an IPO Reorganization;

(vii) transactions for which the board of directors has received a written
opinion from an Independent Financial Advisor to the effect that the financial
terms of such transaction are fair, from a financial standpoint, to Albertson’s
Group or not less favorable to Albertson’s Group than could reasonably be
expected to be obtained at the time in an arm’s-length transaction with a Person
who was not an Affiliate;

(viii) any agreement (other than with Sponsor) as in effect as of the Escrow
Release Date and set forth on Schedule 10.8 or any amendment thereto (so long as
any such agreement together with all amendments thereto, taken as a whole, is
not more disadvantageous to the Lenders in any material respect than the
original agreement as in effect on the Escrow Release Date) or any transaction
contemplated thereby;

(ix) (i) the issuance of Equity Interests (other than Disqualified Stock) of a
Borrower toor Holdings or to any director, officer, employee or consultant
thereof, (ii) the issuance of Equity Interests of Holdings and the granting of
registration rights and other customary rights in connection therewith, or
(iii) any contribution to the capital of Holdings, a Borrower or any Restricted
Subsidiary, as applicable;

(x) (i) transactions with Affiliates that are customers, clients, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement, which
are fair to Albertson’s Group in the reasonable determination of the board of
directors or the senior management of the Parent Borrower or SafewayHoldings,
and are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party and (ii) transactions with joint ventures
and Unrestricted Subsidiaries in the ordinary course of business;

(xi) the existence of, or the performance by Albertson’s Group of its
obligations under the terms of any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Escrow Release Date and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by Albertson’s Group of its obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the

 

-153-



--------------------------------------------------------------------------------

Escrow Release Date shall only be permitted by this clause (xi) to the extent
that the terms of any such existing agreement together with all amendments
thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Escrow Release Date;

(xii) transactions between Albertson’s Group and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
ParentHoldings, a Borrower, Safeway or any other direct or indirect parent of a
Borrower; provided, however, that such director abstains from voting as a
director of Holdings or such Borrower or such direct or indirect parent of such
Borrower, as the case may be, on any matter involving such other Person;

(xiii) transactions pursuant to the NAI Services Agreement and the Safeway
Services Agreement;

(xiv) transactions pursuant to Section 10.3, 10.4 or 10.6; or

(xv) transactions required pursuant to the Safeway Merger Agreement or
contingent value rights agreements entered into in connection with the Safeway
Merger Agreement; or

(xvi) the Eastern Division Sale and other transactions contemplated by the
Eastern Division Sale Agreement;

(xvii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xviii) transactions entered into in good faith which provide for shared
employees, services and/or facilities arrangements and which provide cost
savings and/or other operational efficiencies;

(xix) [reserved];

(xx) (xix) (a) sales and purchase arrangements, joint purchasing arrangements
and other service agreements in the ordinary course of business between, on the
one hand, the Borrowers and their Restricted Subsidiaries and, on the other
hand, NAI and its Subsidiaries, for the sale and purchase, at cost, of
inventory, equipment and supplies, (b) leases between NAI and/or its
Subsidiaries and a Borrower and/or any of its Restricted Subsidiaries,
(c) certain transactions between NAI and/or its Subsidiaries and Holdings and/or
any of its Restricted Subsidiaries with respect to self-insurance matters and
residual pharmacy transactions, (d) services provided by the Borrowers and their
Restricted Subsidiaries to NAI and its Subsidiaries in the areas of finance,
legal, human resources and public affairs, store development, information
technology, marketing, merchandising, asset protection, customer services,
supply chain, risk management and insurance, separation and store closings,
store operations and strategic procurement, (e) pharmacy operation services
provided by NAI and its Subsidiaries to the Borrowers and their Restricted
Subsidiaries, (f) license agreements between Safeway and NAI, (g) sales of
electricity between Safeway and NAI, and (h) arrangements for the use of certain
IT and other infrastructure between Safeway and NAI;(xx) (a) sales and purchase
arrangements, joint purchasing arrangements and other service agreements in the
ordinary course of business between, on the one hand, the Borrowers and
theirHoldings and its Restricted Subsidiaries and, on the other hand, SVU and
its Subsidiaries, for the sale and purchase, at cost, of inventory, equipment
and supplies, and leases between SVU and Holdings or any of its Restricted
Subsidiaries, and (b) one-time payments to be made in connection with the
termination and/or transition of certain services under the transition services
agreement between such Persons;

 

-154-



--------------------------------------------------------------------------------

(xxi) any purchases by Holdings’ Affiliates of Indebtedness or Disqualified
Stock of a BorrowerHoldings or any of its Restricted Subsidiaries the majority
of which Indebtedness or Disqualified Stock is purchased by Persons who are not
Holdings’ Affiliates; provided that such purchases by Holdings’ Affiliates are
on the same terms as such purchases by such Persons who are not Holdings’
Affiliates;

(xxii) transactions contractually agreed to between an Unrestricted Subsidiary
with an Affiliate prior to the day such Unrestricted Subsidiary is redesignated
as a Restricted Subsidiary; and

(xxiii) transactions permitted by clause (b) below.

(b) make any payments (whether by dividend, loan or otherwise) to any officer,
shareholder, director or other Affiliate of a BorrowerHoldings or any Restricted
Subsidiary in excess of $50,000,000, including, without limitation, on account
of management, consulting or other fees for management or similar services, or
pay or reimburse expenses incurred by any officer, shareholder, director or
other Affiliate of such BorrowerHoldings or such Restricted Subsidiary, except:

(i) reasonable compensation to, and indemnity provided on behalf of, current,
former and future officers, employees and directors for services rendered to
such BorrowerHoldings or such Restricted Subsidiary in the ordinary course of
business (including the issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock option and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of Holdings or any
direct or indirect parent of a BorrowerHoldings or of a Restricted Subsidiary,
as appropriate, in good faith);

(ii) payments by Holdings, such Borrower or any such Restricted Subsidiary to
New Holdings and AB LLC and for actual and necessary reasonable out-of-pocket
legal and accounting, insurance, marketing, payroll and similar types of
services paid for by New Holdings and AB LLC on behalf of such BorrowerHoldings
or such Restricted Subsidiary, in the ordinary course of their respective
businesses as the same may be directly attributable to such BorrowerHoldings or
such Restricted Subsidiary and actual and necessary reasonable out-of-pocket
expenses for the maintenance of the corporate existence of New Holdings and AB
LLC;

(iii) payments by such BorrowerHoldings or any such Restricted Subsidiary to
Sponsor or an Affiliate of Sponsor for the reasonable out-of-pocket costs of
actual and necessary reasonable out-of-pocket legal and accounting, insurance,
marketing, financial and similar types of services paid for by Sponsor or such
Affiliate on behalf of such BorrowerHoldings or such Restricted Subsidiary;

(iv) any payments required to be made pursuant to the Eastern Division Sale
Agreement or the Safeway Merger Agreement;

(v) amounts payable to SB Capital Group LLC in respect of out-of-pocket expenses
incurred in connection with liquidation services provided to the Borrowers and
Guarantors as provided in Section 3.7 of the Operating Agreement for AB LLC (as
in effect on the Escrow Release Date);

 

-155-



--------------------------------------------------------------------------------

(vi) amounts payable pursuant to employment and severance arrangements between
Albertson’s Group and their respective current, former and future officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements in the ordinary course
of business and payments or loans (or cancellation of loans) to employees or
consultants in the ordinary course of business which are approved by a majority
of the Board of Directors of Holdings in good faith;

(vii) payments by Albertson’s Group to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are approved by a majority of the
board of directors of Holdings and/or AB LLC or any other direct or indirect
parent of Holdings in good faith;

(viii) amounts payable pursuant to the Management Services Agreement, including
any guarantees of compensation to Service Provider Personnel (as defined in the
Management Services Agreement) up to the amounts payable thereunder;

(ix) payments of all fees and expenses related to the Original Closing Date
Transactions and the Transactions;

(x) payments of the Original Closing Date Transaction Payments and the Escrow
Release Date Transaction Payments;

(xi) (a) the entering into of any agreement (and any amendment or modification
of any such agreement) to pay, and the payment of, annual management,
consulting, monitoring and advisory fees to the Sponsor (directly, or indirectly
through AB LLC) in an aggregate amount in any Fiscal Year not to exceed
$20,000,000 plus all out-of-pocket reasonable expenses incurred by the Sponsor
or any of its Affiliates in connection with the performance of management,
consulting, monitoring, advisory or other services with respect to Albertson’s
Group; and (b) the payment to Sponsor or an Affiliate of Sponsor for the
reasonable out-of-pocket costs of actual and necessary reasonable out-of-pocket
legal, accounting, insurance, marketing, financial and similar types of services
paid for by Sponsor or such Affiliate on behalf of Holdings or any Restricted
Subsidiary;

(xii) payments resulting from transactions for which the board of directors has
received a written opinion from an Independent Financial Advisor to the effect
that the financial terms of such transaction are fair, from a financial
standpoint, to Albertson’s Group or not less favorable to Albertson’s Group than
could reasonably be expected to be obtained at the time in an arm’s-length
transaction with a Person who was not an Affiliate;

(xiii) payments permitted pursuant to Section 10.6;

(xiv) amounts payable pursuant to the NAI Services Agreement or the Safeway
Services Agreement;

(xv) payments between or among the Parent Borrower, SafewayHoldings and theirits
Restricted Subsidiaries;

(xvi) payments pursuant to any agreement, arrangement or transaction described
in clause (a), or meeting the requirements specified in clause (a)(i).

 

-156-



--------------------------------------------------------------------------------

10.9 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Financing Agreement) that
limits the ability of (a) any Restricted Subsidiary of a BorrowerHoldings that
is not a Guarantor to make Restricted Payments to any Loan Party or (b) any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Financing Agreements; provided that the foregoing
clauses (a) and (b) shall not apply to Contractual Obligations which
(i) (x) exist on the Escrow Release Date and (to the extent not otherwise
permitted by this Section 10.9) are listed on Schedule 10.9 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of a BorrowerHoldings, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of a BorrowerHoldings; provided further
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 10.14, (iii) represent Indebtedness of a Restricted Subsidiary of a
BorrowerHoldings which is not a Loan Party which is permitted by Section 10.3 to
the extent applying only to such Restricted Subsidiary, (iv) arise in connection
with any Disposition permitted by Section 10.4 or 10.5 and relate solely to the
assets or Person subject to such Disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 10.2 and applicable solely to such joint
venture, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 10.3 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset or stock sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets or Subsidiary subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
Section 10.3(c), (f) or (t) and to the extent that such restrictions apply only
to the property or assets securing such Indebtedness or to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a BorrowerHoldings or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are customary restrictions contained in the ABL Credit Agreement
and, in each case, any Permitted Refinancing thereof or (xiii) arise in
connection with cash or other deposits permitted under Sections 10.1 and 10.2
and limited to such cash or deposit.

10.10 Accounting Changes. Holdings shall not make any change in (a) accounting
policies or reporting practices, except as permitted by GAAP, or (b) fiscal
quarter or fiscal year; provided, however, that Holdings may, upon written
notice to the Agent, change its Quarterly Accounting Periods and fiscal year to
any other quarterly accounting periods or fiscal year, as applicable, reasonably
acceptable to the Agent, in which case the Parent Borrower and the Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

10.11 Prepayments Etc., of Indebtedness.

(a) Directly or indirectly, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled interest and principal shall be
permitted and prepayment of the Senior Secured notes shall be permitted) any
subordinated Indebtedness incurred pursuant to Section 10.3, or any other
Indebtedness for borrowed money of a Loan Party that is subordinated to the
Obligations expressly by its terms (other than Indebtedness among the Parent
Borrower, SafewayHoldings and theirits Restricted Subsidiaries), any
Indebtedness that is secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations (including any Incremental Equivalent Debt,
Permitted Ratio Debt or Permitted Junior

 

-157-



--------------------------------------------------------------------------------

Priority Refinancing Debt (collectively, “Junior Financing”) or make any payment
in violation of any subordination terms of any Junior Financing documentation,
except (i) the refinancing thereof with the Net Proceeds of any Indebtedness
constituting a Permitted Refinancing; provided that if such Indebtedness was
originally incurred under Section 10.3(f), such Permitted Refinancing is
permitted pursuant to Section 10.3(f), (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Stock) of a Borrower,
Holdings or any other direct or indirect parent of a Borrower or the repayment
of Junior Financing with the proceeds of an issuance of Equity Interests of a
Borrower, Holdings or any other direct or indirect parent of a Borrower,
(iii) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed $500,000,000 plus the Cumulative Credit less the aggregate
amount of Restricted Payments made pursuant to Section 10.6(f) at the time of
such prepayment, redemption, purchase, defeasance or other payment, (iv) the
purchase, redemption, acquisition, retirement, defeasance or discharge of the
Existing Safeway Notes or any of its subsidiaries within 120 days of the Escrow
Release Date and any Permitted Refinancing in respect thereof; (v) redemptions
or redemptions of Indebtedness secured by Liens permitted by clause (mm) of the
definition of “Permitted Liens” solely from the amounts included in the escrow
account, and (vi) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity;
provided that, as of the date of such payment after giving pro forma effect
thereto and any related transactions (including the incurrence of Indebtedness
related thereto), (x) no Default or Event of Default shall exist or have
occurred and be continuing and (y) the Total Leverage Ratio would be less than
3.50:1.00.1.00, and (vii) any such prepayments, redemptions, purchases,
defeasance, satisfaction or payments with respect any Junior Financing made on
or prior to the Amendment No. 8 (2019) Effective Date; provided that for
purposes of determining compliance with this clause (a), in the event that any
transaction described in subclause (iii) above meets the criteria of the
transaction described in subclause (vii) above, the Parent Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such transaction (or any portion thereof) in either of the above
subclauses (iii) and (vii); provided, further, that any amount of Cumulative
Credit applied pursuant to subclause (iii) on or prior to the Amendment No. 8
(2019) Effective Date may not be reclassified. For the avoidance of doubt,
Indebtedness under the ABL Facility shall not constitute Junior Financing.

(b) Amend, modify or waive any document governing any Material Indebtedness
(other than on account of any Permitted Refinancing) to the extent that such
amendment, modification or waiver would result in a Default or Event of Default
under any of the Financing Agreements or would be reasonably likely to have a
Material Adverse Effect.

10.12 Permitted Activities. New Holdings shall not engage in any material
operating or business activities; provided that the following shall be permitted
in any event: (i) its ownership of the Equity Interests of Holdings, the
Borrowers and its other Subsidiaries and activities incidental thereto, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Financing Agreements and any other Indebtedness,
(iv) any public offering of its common stock or any other issuance or sale of
its Equity Interests, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of Holdings, the Borrowers and its other Subsidiaries and
guaranteeing the obligations of Holdings, the Borrowers and its other
Subsidiaries, (vi) participating in tax, accounting and other administrative
matters as a member of the consolidated group of New Holdings and Holdings, the
Borrowers and its other Subsidiaries, (vii) holding any cash or property (but
not operating any property), (viii) providing indemnification to officers,
managers and directors, (ix) the performance of its obligations under and in
connection with its Organizational Documents, the ABL Facility Documentation,
the NAI Purchase Agreement, the Eastern Division Sale Agreement, the other
agreements contemplated by the NAI Purchase Agreement and the Eastern Division
Sale Agreement, the Original Closing Date Transactions, the Safeway Merger
Agreement, the Transactions, any agreements

 

-158-



--------------------------------------------------------------------------------

contemplated by Section 10.8(b)(ii) and any other agreements contemplated hereby
and thereby (including any related to its Subsidiaries other than the
Borrowers), and (x) any activities related, complementary or incidental to the
foregoing. New Holdings shall not incur any Liens on Equity Interests of
Holdings or the Borrowers other than those for the benefit of the Obligations,
Senior Safeway Acquisition Debt, the obligations under the ABL Facility,
Incremental Equivalent Debt, Permitted Ratio Debt, Permitted First Priority
Refinancing Debt and Permitted Junior Priority Refinancing Debt.

10.13 Amendments of Organization Documents. No Loan Party shall amend any of its
Organization Documents in a manner that would be materially adverse to the Loan
Parties.

10.14 Designation of Subsidiaries. The Parent BorrowerHoldings may at any time
after the Escrow Release Date designate any Restricted Subsidiary (other than a
Co-Borrower) an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) at the time
of such designation and after giving pro forma effect thereto, the Consolidated
First Lien Net Leverage Ratio would be less than 3.75:1.00 and (iii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the ABL Facility, Permitted Ratio
Debt, Incremental Equivalent Debt, any Credit Agreement Refinancing Indebtedness
or any Junior Financing, as applicable. The Parent BorrowerHoldings shall be
deemed to have designated the entities comprising PDC and their Subsidiaries as
Unrestricted Subsidiaries effective on the Escrow Release Date. Other than with
respect to Subsidiaries designated as Unrestricted Subsidiaries on the Escrow
Release Date, the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary after the Escrow Release Date shall constitute an Investment by the
Parent BorrowerHoldings therein at the date of designation in an amount equal to
the Fair Market Value of the Parent Borrower’s investment therein. Other than
with respect to Subsidiaries designated as Unrestricted Subsidiaries on the
Escrow Release Date, the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Parent BorrowerHoldings
in Unrestricted Subsidiaries pursuant to the preceding sentence in an amount
equal to the Fair Market Value at the date of such designation of the Parent
Borrower’sHoldings’ Investment in such Subsidiary. The amount of the Parent
Borrower’sHoldings’ Investment in the entities constituting PDC at the time of
designation as an Unrestricted Subsidiary and at the time of any subsequent
redesignation as a Restricted Subsidiary shall be zero. Notwithstanding the
foregoing, neither a Borrower nor any direct or indirect parent of a Borrower
shall be permitted to be an Unrestricted Subsidiary. As of the Escrow Release
Date, the Unrestricted Subsidiaries are specified on Schedule 10.14.

SECTION 11. EVENTS OF DEFAULT AND REMEDIES

11.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default,”
and collectively as “Events of Default”:

(a) (i) any Loan Party fails to pay any principal amount of any Loan when due,
(ii) any Loan Party fails to pay within five (5) Business Days after the same
becomes due, any interest on any Loan or any other Obligation other than a
principal payment on a Loan, (iii) any Loan Party fails to perform any of the
terms or covenants contained in Sections 9.1(a), 9.4, 9.7, 9.9, 9.15 or Article
10 of this Agreement, or (iv) any Loan Party fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements (other than those described in Sections 11.1(a)(i),
11.1(a)(ii) or 11.1(a)(iii) above) and such failure continues for 30 days after
the earlier of the date such Loan Party obtains knowledge of a breach or any
such covenant or agreement or the Parent Borrower’s receipt from the Agent of
any such breach;

 

-159-



--------------------------------------------------------------------------------

(b) any representation, warranty or statement of fact made by any Loan Party to
Agent in this Agreement, the other Financing Agreements or any other written
agreement, schedule, confirmatory assignment or otherwise shall when made or
deemed made be false or misleading in any material respect;

(c) [reserved];

(d) any judgment for the payment of money is rendered against any Loan Party in
excess of $150,000,000 in the aggregate (to the extent not covered by insurance
where the insurer has assumed responsibility in writing for such judgment) and
shall remain undischarged or unvacated for a period in excess of thirty
(30) consecutive days or execution thereon shall at any time not be effectively
stayed, or any judgment other than for the payment of money, or injunction,
attachment, garnishment or execution is rendered against any Loan Party that
could reasonably be expected to have a Material Adverse Effect, or against any
of the Collateral having a value in excess of $150,000,000 (to the extent not
covered by insurance where the insurer has assumed responsibility in writing for
such judgment), and any such judgment shall remain undischarged or unvacated for
a period in excess of thirty (30) consecutive days or execution thereon shall at
any time not be effectively stayed;

(e) except as otherwise expressly permitted hereunder, any Loan Party which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or there is a cessation of any substantial part of any
Loan Party’s business for a period of time which would reasonably be expected to
have a Material Adverse Effect;

(f) any Loan Party makes an assignment for the benefit of creditors, makes or
sends notice of a bulk transfer or calls a meeting of its creditors or principal
creditors in connection with a moratorium or adjustment of the Indebtedness due
to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Loan Party or all or any part of its properties and such
petition or application is not dismissed within sixty (60) days after the date
of its filing or any Loan Party shall file any answer admitting or not
contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Loan Party or for all or any part of its property;

(i) any default in respect of any Indebtedness of any Borrower or any Subsidiary
Guarantor (other than Indebtedness owing to Agent and Lenders hereunder), in an
amount in excess of $150,000,000 (including any required mandatory prepayment or
“put” of such Indebtedness to such Loan Party), which default continues for more
than the applicable cure period, if any, with respect thereto and/or is not
waived in writing by the other parties thereto, or any acceleration or demand
for payment with respect to any Indebtedness in an amount in excess of
$150,000,000; provided that, with respect to a default caused by the breach of
the financial covenant within Section 7.16 of the ABL Facility, such default
shall only constitute an Event of Default if the lenders under the ABL Facility
have accelerated the obligations thereunder;

 

-160-



--------------------------------------------------------------------------------

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected security
interest in any of the Collateral (or a valid and perfected security interest in
any other Collateral having the priority for such Collateral required hereunder)
purported to be subject thereto (except as otherwise permitted herein or
therein);

(k) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to a Pension Plan,
Multiemployer Plan or the PBGC which would be reasonably likely to result in a
Material Adverse Effect or (ii) a Loan Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan which would be reasonably likely to result in a
Material Adverse Effect;

(l) any Change of Control;

(m) [reserved]; or

(n) The termination or attempted termination of any Guaranty except as expressly
permitted hereunder or under any other Financing Agreement.

11.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any Loan
Party, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to Agent and
Lenders hereunder, under any of the other Financing Agreements, the UCC or other
applicable law, are cumulative, not exclusive and enforceable, in Agent’s
discretion, alternatively, successively, or concurrently on any one or more
occasions. Subject to Section 13 hereof, Agent may, and at the direction of the
Required Lenders shall, at any time or times, proceed directly against any Loan
Party to collect the Obligations without prior recourse to the Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, upon notice to the Parent
Borrower, accelerate the payment of all Obligations and demand immediate payment
thereof to Agent for itself and the benefit of Lenders (provided that, upon the
occurrence of any Event of Default described in Sections 11.1(g) and 11.1(h),
all Obligations shall automatically become immediately due and payable and any
other obligation of the Agent and the Lenders hereunder shall automatically
terminate).

 

-161-



--------------------------------------------------------------------------------

11.3 Application of Proceeds. Subject to the Intercreditor Agreements and the
Security Agreement, after the exercise of remedies provided for in Section 11.2
(or after the Loans have automatically become immediately due and payable as set
forth in the proviso to Section 11.2(b)), any amounts received on account of the
Obligations shall be applied by the Agent in the following order (to the fullest
extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, expenses and other amounts (other
than principal and interest, but including costs and expenses payable under
Section 12.6 and amounts payable under Section 3.3 and Section 6) payable to the
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Secured Parties (including costs and expenses payable under Section 12.6 and
amounts payable under Section 3.3 and Section 6), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Obligations ratably among the Secured Parties in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Obligations (and termination payments and other amounts under
secured Swap Contracts and ordinary course settlement payments under secured
Swap Contracts), ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Parent Borrower or as otherwise required by Law.

SECTION 12. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

12.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.

(b) Holdings, the Parent Borrower, the other Loan Parties, Agent and Lenders
irrevocably consent and submit to the exclusive jurisdiction of the courts of
the State of New York and the United States District Court for the Southern
District of New York, whichever Agent may elect, and waive any objection based
on venue or forum non conveniens with respect to any action instituted therein
arising under this Agreement or any of the other Financing Agreements or in any
way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or

 

-162-



--------------------------------------------------------------------------------

hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters shall be heard only in the
courts described above (except that Agent and Lenders shall have the right to
bring any action or proceeding against Holdings, the Parent Borrower, any other
Loan Party or its or their property in the courts of any other jurisdiction
which Agent deems necessary or appropriate in order to realize on the Collateral
or to otherwise enforce its rights against Holdings, the Parent Borrower, any
other Loan Party or its or their property).

(c) Holdings, the Parent Borrower and the other Loan Parties hereby waive
personal service of any and all process upon it and consents that all such
service of process may be made by certified mail (return receipt requested)
directed to its address set forth herein and service so made shall be deemed to
be completed five (5) days after the same shall have been so deposited in the
U.S. mails, or, at Agent’s option, by service upon Holdings, the Parent Borrower
and any other Loan Party in any other manner provided under the rules of any
such courts.

(d) HOLDINGS, THE PARENT BORROWER, THE OTHER LOAN PARTIES, AGENT AND LENDERS
EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. HOLDINGS, THE PARENT BORROWER, THE OTHER LOAN PARTIES, AGENT AND
LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT
HOLDINGS, THE BORROWER, THE OTHER LOAN PARTIES, AGENT AND ANY LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(e) Agent and Secured Parties shall not have any liability to Holdings, the
Parent Borrower or any other Loan Party (whether in tort, contract, equity or
otherwise) for losses suffered by Holdings, the Parent Borrower or such other
Loan Party in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order of competent jurisdiction
binding on Agent, or such Secured Party or Secured Parties, that the losses were
the result of acts or omissions constituting gross negligence, bad faith,
willful misconduct or material breach of its obligations under any Financing
Agreement. Holdings, the Parent Borrower and each other Loan Party:
(i) certifies that neither Agent nor any Lender nor any representative, agent or
attorney acting for or on behalf of Agent or any Lender has represented,
expressly or otherwise, that Agent or the Lenders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Agent and the Lenders
are relying upon, among other things, the waivers and certifications set forth
in this Section 12.1 and elsewhere herein and therein.

12.2 Waiver of Notices. Holdings, the Parent Borrower and each other Loan Party
hereby expressly waives demand, presentment, protest and notice of protest and
notice of dishonor with respect to any and all instruments and chattel paper,
included in or evidencing any of the Obligations or the Collateral, and any and
all other demands and notices of any kind or nature whatsoever with respect to
the Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein. No notice to or demand on Holdings, the Parent Borrower or
any other Loan Party which Agent or any Lender may elect to give shall entitle
Holdings, the Parent Borrower and such other Loan Party to any other or further
notice or demand in the same, similar or other circumstances.

 

-163-



--------------------------------------------------------------------------------

12.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by (x) the
Required Lenders and Agent (acting at the direction of the Required Lenders), or
(y) at Agent’s option, by Agent with the authorization or consent of the
Required Lenders and by the Parent Borrower and such amendment, waiver,
discharge or termination shall be effective and binding as to all Lenders only
in the specific instance and for the specific purpose for which given, except,
that, no such amendment, waiver, discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of scheduled payment
of principal, interest or any fees or reduce the principal amount of any Loan,
in each case without the consent of each Lender directly affected thereby, it
being understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Total Leverage Ratio,”
“Consolidated First Lien Net Leverage Ratio” or “Consolidated Total Secured Net
Leverage Ratio” or, in each case, in the component definitions thereof, shall
not constitute a reduction or forgiveness in any rate of interest,

(ii) extend or increase the Commitment of any Lender over the amount thereof
then in effect or provided hereunder, in each case without the consent of the
Lender directly affected thereby,

(iii) amend, modify or waive any terms of Section 14.9 hereof, in each case
without the consent of each Lender directly affected thereby,

(iv) release all or substantially all of the Collateral (except as expressly
required hereunder or under any of the other Financing Agreements or applicable
law and except as permitted under Section 13.10 hereof), without the consent of
all Lenders,

(v) amend the definitions of “Pro Rata Share” or “Required Lenders,” or any
provision of this Agreement obligating Agent to take certain actions at the
direction of the Required Lenders, or amend or modify the provisions of
Section 2.7, in each case without the consent of all Lenders,

(vi) consent to the assignment or transfer by any Loan Party of any of their
rights and obligations under this Agreement, or release the Parent Borrower, any
Co-Borrower or any Guarantor from liability for any of the Obligations other
than as expressly set forth herein, without the consent of the Lenders,

(vii) release all or substantially all of the value of the Guarantees without
the consent of the Lenders;

(viii) amend, modify or waive any terms of this Section 12.3, without the
consent of all Lenders, or

 

-164-



--------------------------------------------------------------------------------

(ix) amend, modify or waive any terms of Section 3.3 hereof, in each case
without the consent of each Lender directly affected thereby.

(b) Agent and any Lender shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Agent or any Lender of any right, power and/or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right, power and/or remedy which Agent or any Lender would otherwise have on any
future occasion, whether similar in kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 12.3(a) above,
in connection with any amendment, waiver, discharge or termination for which the
consent of all Lenders or each Lender directly affected thereby was required, in
the event that any Lender shall fail to consent or fail to consent in a timely
manner (each such Lender being referred to herein as a “Non-Consenting Lender”),
but the consent of the Required Lenders to such amendment, waiver, discharge or
termination is obtained, then Agent or the Parent Borrower shall have the right,
but not the obligation, at any time thereafter, and upon the exercise by Agent
or the Parent Borrower of such right to require each such Non-Consenting Lender,
and each such Non-Consenting Lender shall have the obligation, to sell, assign
and transfer to Agent or such Eligible Transferee as Agent or the Parent
Borrower may specify, all of such Non-Consenting Lender’s Commitments and all
rights and interests of such Non-Consenting Lender pursuant thereto. Each such
purchase and sale shall be pursuant to the terms of an Assignment and Acceptance
(whether or not executed by the Non-Consenting Lender), except that on the date
of such purchase and sale) Agent, or such Eligible Transferee specified by Agent
or the Parent Borrower, shall pay to the Non-Consenting Lender (except as Agent
or the Parent Borrower and such Non-Consenting Lender(s) may otherwise agree)
the amount equal to: (i) the principal balance of the Loans held by the
Non-Consenting Lender outstanding as of the close of business on the business
day immediately preceding the effective date of such purchase and sale, plus
(ii) amounts accrued and unpaid in respect of interest and fees payable to the
Non-Consenting Lender to the effective date of the purchase (including amounts
payable under Section 3.3(c) as if the Eurodollar Rate Loans of such
Non-Consenting Lender were being prepaid on the purchase date but in no event
shall the Non-Consenting Lender be deemed entitled to any early termination
fee). In connection with any such replacement, if any such Non-Consenting Lender
does not execute and deliver to the Agent a duly executed Assignment and
Acceptance reflecting such replacement within five (5) Business Days of the date
on which the assignee Lender executes and delivers such Assignment and
Acceptance to such Non-Consenting Lender, then such Non-Consenting Lender shall
be deemed to have executed and delivered such Assignment and Acceptance without
any action on the part of the Non-Consenting Lender. Such purchase and sale
shall be effective on the date of the payment of such amount to the
Non-Consenting Lender and the Commitment of the Non-Consenting Lender shall
terminate on such date.

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section. Notwithstanding anything to the contrary contained in
Section 12.3(a) above, (i) in the event that Agent shall agree that any items
otherwise required to be delivered to Agent as a condition of releasing the
Loans from the Escrow Account hereunder may be delivered after the Escrow
Release Date, Agent may, in its discretion, agree to extend the date for
delivery of such items or take such other action as Agent may deem appropriate
as a result of the failure to receive such items as Agent may determine or may
waive any Event of Default as a result of the failure to receive such items, in
each case without the consent of any Lender and (ii) Agent may consent to any
change in the type of organization, jurisdiction of organization or other legal
structure of any Loan Party and amend the terms hereof or of any of the other
Financing Agreements as may be necessary or desirable to reflect any such
change, in each case without the approval of any Lender.

 

-165-



--------------------------------------------------------------------------------

(e) [Reserved.]

(f) Notwithstanding anything to the contrary herein, the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

(g) Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Intercreditor Agreements or other intercreditor
agreement or arrangement permitted under this Agreement that is for the purpose
of adding the holders of Permitted First Priority Refinancing Debt, or Permitted
Junior Priority Refinancing Debt, as expressly contemplated by the terms of the
Intercreditor Agreements or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the Agent, are
required to effectuate the foregoing and provided that such other changes are
not adverse, in any material respect, to the interests of the Lenders);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agent hereunder or under any other Financing
Agreement without the prior written consent of the Agent.

(h) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agent and the
Parent Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Agreements with the
Term Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(i) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Agent, the Parent Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans unless the maturity of the
Replacement Term Loans is at least one year later than the maturity of the
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of Replacement
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
such Refinanced Term Loans, at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Term Loans prior to the time of
such incurrence) and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans except to the extent necessary to provide for covenants and other
terms applicable to any period after the Latest Maturity Date of the Term Loans
in effect immediately prior to such refinancing.

(j) Notwithstanding anything to the contrary contained in this Section 12.3,
Guarantees, Collateral Documents and related documents executed by Subsidiaries
in connection with this Agreement may be in a form reasonably determined by the
Agent and may be, together with this Agreement, amended and waived with the
consent of the Agent at the request of the Parent Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Law or advice of local counsel or (ii) to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Financing Agreements.

 

-166-



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained in this Section 12.3, the
Parent Borrower shall be permitted to appoint one or more Restricted
Subsidiaries as “Co-Borrower” hereunder, in each case with the consent of, and
pursuant to an amendment reasonably satisfactory to, the Agent.

(l) If the Administrative Agent and Holdings shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document (unless the Required Lenders
object to such amendment within five Business Days of notification of such
amendment is made to the Lenders). Notification of such amendment shall be made
by the Administrative Agent to the Lenders on or prior to five Business Days
prior to the amendment becoming effective.

12.4 Waiver of Counterclaims. Each Loan Party waives all rights to interpose any
claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

12.5 Indemnification. Each Loan Party shall, jointly and severally, indemnify
and hold Agent, each Arranger and each Lender, and their respective officers,
directors, agents, employees, advisors and counsel and their respective
Affiliates, successor and assigns (each such person being an “Indemnitee”),
harmless from and against any and all losses, claims, damages, liabilities,
costs or expenses (including reasonable and reasonably documented attorneys’
fees and expenses) imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other
Financing Agreements, the use or proposed use of proceeds of any Loan, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the reasonable and
reasonably documented fees and expenses of counsel, regardless of whether such
Indemnitee is a party to such commenced or threatened litigation, investigation,
claim or proceeding and regardless of whether such matter is initiated by a
third party or by the Parent Borrower or any of its affiliates or equity
holders, except that the Loan Parties shall not have any obligation under this
Section 12.5 to indemnify an Indemnitee with respect to a matter covered hereby
(i) resulting from the gross negligence, bad faith, willful misconduct or
material breach of the obligations under any Financing Agreement of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of the Loan Parties
as to any other Indemnitee) or (ii) resulting from a cause of action brought by
an Indemnitee against any other Indemnitee (other than (a) claims against an
Indemnitee in its capacity or fulfilling its role as an Agent or an arranger or
a similar role and (b) claims arising out of any act or omission of the Sponsor,
Holdings, the Parent Borrower or any Subsidiary of the Parent Borrower);
provided that, the Loan Parties’ obligation with respect to fees and expenses of
counsel, shall be limited to the reasonable and reasonably documented fees,
disbursements and other charges of out-of-pocket fees and legal expenses of one
firm of counsel for all Indemnitees and, if necessary, one firm of local counsel
and one firm of special counsel in each appropriate jurisdiction, in each case
for all Indemnitees (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Parent
Borrower of such conflict and thereafter, retains its own counsel, of another
firm of counsel for such affected Indemnitee). To the extent that the
undertaking to indemnify, pay and hold harmless set forth in this Section may be
unenforceable because it violates any law or public policy, the Loan Parties
shall pay the maximum portion which it is permitted to pay under applicable law
to Agent and Lenders in satisfaction of

 

-167-



--------------------------------------------------------------------------------

indemnified matters under this Section. To the extent permitted by applicable
law, no Loan Party, Agent or Lender shall assert, and each Loan Party, Agent and
Lender hereby waives, any claim against any Indemnitee, Loan Party, Agent and
Lender, on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any of the other Financing
Agreements or any undertaking or transaction contemplated hereby; provided that
the foregoing shall not limit any Loan Party’s indemnity obligations to the
extent special, indirect, consequential or punitive damages are included in any
third party claim in connection with which such Indemnitee is entitled to
indemnification hereunder. No Indemnitee referred to above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Financing Agreements or the transaction contemplated hereby or
thereby. All amounts due under this Section shall be payable upon demand. The
foregoing indemnity shall survive the resignation of the Agent or the
replacement of any Lender, the payment of the Obligations and the termination or
non-renewal of this Agreement.

12.6 Costs and Expenses. The Parent Borrower shall pay (or cause to be paid)
(a) all reasonable and documented out-of-pocket expenses incurred by the Agent,
the Arrangers and their respective Affiliates, in connection with this Agreement
and the other Financing Agreements, including without limitation (i) the
reasonable and documented fees, charges and disbursements of (A) outside counsel
for the Agent and its Affiliates limited to one law firm and any local counsel
reasonably deemed necessary by the Agent, (B) outside consultants for the Agent,
(C) appraisers, (D) commercial finance examiners, and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, and (F) environmental site assessments, (ii) in connection
with (A) the syndication of the credit facilities provided for herein, (B) the
preparation, negotiation, administration, management, execution and delivery of
this Agreement and the other Financing Agreements or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Financing Agreements or efforts to preserve, protect, collect, or enforce
the Collateral or in connection with any proceeding under any Debtor Relief
Laws, or (D) any workout, restructuring or negotiations in respect of any
Obligations, and (b) all reasonable and documented out-of-pocket expenses
incurred by the Loan Parties who are not the Agent or any of its Affiliate,
after the occurrence and during the continuance of an Event of Default, provided
that such Loan Parties shall be entitled to reimbursement for no more than one
counsel representing all such Loan Parties (absent a conflict of interest in
which case the Loan Parties may engage and be reimbursed for additional
counsel).

To the extent that any Loan Party for any reason fails to indefeasibly pay any
amount required under Section 12.5 or Section 12.6 to be paid by it to the Agent
(or any sub-agent thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) in connection with such capacity.

 

-168-



--------------------------------------------------------------------------------

SECTION 13. THE AGENT

13.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Credit Suisse to act on its
behalf as the Agent hereunder and under the other Financing Agreements and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Lenders,
and neither the Parent Borrower, any Co-Borrower nor any Guarantor shall have
rights as a third party beneficiary of any of such provisions.

(b) The Agent shall also act as the “collateral agent” under the Financing
Agreements, and each of the Lenders hereby irrevocably appoints and authorizes
the Agent to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by the Parent Borrower,
any Co-Borrower or any Guarantor to secure any of the Obligations, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 13.5 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the Agent), shall be entitled to the
benefits of all provisions of this Section 13 and Section 12 (including the
second paragraph of Section 12.5 and 12.6), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Financing
Agreements) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Agent to execute any and all documents (including releases) with respect to
the Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

(c) The Lenders hereby authorize the Agent to enter into the Intercreditor
Agreements or other intercreditor agreement or arrangement permitted under this
Agreement and any such intercreditor agreement is binding upon the Lenders.

13.2 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, the Parent
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

13.3 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Financing Agreements.
Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-169-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Agreements that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Financing Agreements), provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Financing
Agreements or applicable law;

(c) shall not, except as expressly set forth herein and in the other Financing
Agreements, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity;

(d) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 14.7 and 11.2) or (ii) in the absence of its own gross negligence, bad
faith, willful misconduct or material breach of its obligations under any
Financing Agreement. The Agent shall be deemed not to have knowledge of any
Default unless and until written notice describing such Default is given to the
Agent by the Parent Borrower or a Lender; and

(e) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Financing Agreements, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Financing Agreements or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or
(v) the satisfaction of any condition set forth in Section 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.

13.4 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Agent may consult with legal counsel (who may be counsel for the Parent
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

13.5 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Financing Agreements
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Section 13 shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-170-



--------------------------------------------------------------------------------

13.6 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States which appointment
of a successor agent shall be consented to by the Parent Borrower at all times
other than during the existence of an Event of Default under Sections
11.1(a)(i), 11.1(a)(ii), 11.1(g) or 11.1(h) (which consent of the Parent
Borrower shall not be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Parent Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Agreements (except that in the case of any collateral security held by
the Agent on behalf of the Lenders under any of the Financing Agreements, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section 13.6. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Financing Agreements (if not already discharged therefrom as provided above in
this Section 13.6). The fees payable by the Parent Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Parent Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Financing Agreements, the provisions
of this Section 13 and Sections 12.5 and 12.6 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

13.7 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or the Arrangers or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or the Arrangers or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Agreements or any related agreement or any document
furnished hereunder or thereunder.

13.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Agent, Arrangers, bookrunners or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Financing Agreements, except in its capacity, as applicable, as
the Agent or a Lender hereunder.

13.9 Agent May File Proofs of Claim. In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Parent
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise.

 

-171-



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 3.2, 12.5 and 12.6)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 3.2, 12.5 and 12.6.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender or in any such proceeding.

13.10 Collateral and Guaranty Matters. Each of the Lenders irrevocably
authorizes and directs the Agent, and Agent shall,

(a) release any Lien on any property granted to or held by the Agent under any
Financing Agreement (i) upon payment in full of all Obligations (other than
contingent indemnification obligations), (ii) at the time the property subject
to such Lien is disposed or to be disposed, as part of or in connection with any
disposition permitted hereunder or under any other Financing Agreement to a
Person that is not a Loan Party, (iii) (A) if the Lien encumbers property that
secures or will secure a Qualified Real Estate Financing Facility or (B) any
pledge by a parent holding company of the stock of a Real Estate Subsidiary
securing a Qualified Real Estate Financing Facility if such pledge is prohibited
by the terms of such Qualified Real Estate Financing Facility, or (iv) subject
to Section 12.3, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders;

(b) release or subordinate any Lien on any property granted to or held by the
Agent under any Financing Agreement to the holder of any Lien on such property
that is permitted by Section 10.1(j) to the extent required by the holder of, or
pursuant to the terms of any agreement governing, the obligations secured by
such Liens; and

(c) release any Guarantor from its obligations under the Guaranty if such Person
(i) ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as a
result of a transaction or designation permitted hereunder, including, without
limitation, for the avoidance of doubt, as a result of a Disposition of a
Subsidiary permitted hereunder or (ii) is the parent holding company of a Real
Estate Subsidiary party to a Qualified Real Estate Financing Facility if such
guaranty is prohibited by the terms of such Qualified Real Estate Financing
Facility; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the ABL Credit Agreement, any Incremental
Equivalent Debt, any Permitted Ratio Debt, any Permitted First Priority
Refinancing Debt, any Permitted Junior Priority Refinancing Debt, any Permitted
Unsecured Refinancing Debt, any Junior Financing or any Permitted Refinancing of
any of the foregoing.

 

-172-



--------------------------------------------------------------------------------

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 13.10. In each case as
specified in this Section 13.10, the Agent will, at the Parent Borrower’s
expense, execute and deliver to the Parent Borrower and applicable Guarantor
such documents as the Parent Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Financing Agreements and this
Section 13.10.

13.11 Withholding Tax Indemnity. To the extent required by any applicable Laws
(as determined in good faith by the Agent), the Agent may withhold from any
payment to any Lender under any Financing Agreement an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 6.1, each Lender shall indemnify and hold harmless the Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Agent) incurred by or asserted against the Agent by the IRS or any other
Governmental Authority as a result of the failure of the Agent to properly
withhold Tax from any amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under this Agreement or any other Financing
Agreement against any amount due the Agent under this Section 13.11. The
agreements in this Section 13.11 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

13.12 Notice to Agent. By signing this Agreement, each Secured Party agrees to
notify the Agent promptly upon the furnishing of any Bank Product or Cash
Management Service and thereafter at such frequency as the Agent may reasonably
request furnish a summary of all Other Liabilities due or to become due to such
Secured Party. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Secured Party
on account of Other Liabilities unless the Agent has received written notice
thereof from such Secured Party.

13.13 Intercreditor Agreements. The Agent is hereby authorized to enter into any
usual and customary Intercreditor Agreement to the extent contemplated by the
terms hereof, and the parties hereto acknowledge that such Intercreditor
Agreement is binding upon them. Each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreements and (b) hereby authorizes and instructs the Agent to
enter into the usual and customary Intercreditor Agreements and to subject the
Liens on the Collateral securing the Obligations to the provisions thereof. In
addition, but in conformance with the terms hereof, each Lender hereby
authorizes the Agent to enter into (i) any amendments to any Intercreditor
Agreements, and (ii) any other intercreditor arrangements, in the case of
clauses (i) and (ii), to the extent required to give effect to the establishment
of intercreditor rights and privileges as contemplated and required by of this
Agreement. Each Lender waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against any
Agent or any of its affiliates any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto.

 

-173-



--------------------------------------------------------------------------------

13.14 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Agent, each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of any Loans, Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of any Loans, Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform any Loans, Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of any Loans, Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of any Loans, Commitments
and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty any covenant in accordance with sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Loan Party, that
the Agent is not a fiduciary with respect to the assets of such Lender involved
in such Lender’s entrance into, participation in, administration of and
performance of any Loans, Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Financing Agreement or any documents related hereto or
thereto).

 

-174-



--------------------------------------------------------------------------------

SECTION 14. TERM OF AGREEMENT; MISCELLANEOUS

14.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Latest Maturity Date, unless sooner
terminated pursuant to the terms hereof. In addition, Parent Borrower may
terminate this Agreement at any time upon ten (10) days prior written notice to
Agent subject to clause (b) below, (which notice shall be irrevocable) and Agent
may, at its option, and shall at the direction of required Lenders, terminate
this Agreement at any time on or after an Event of Default. Upon the Latest
Maturity Date or any other effective date of termination of the Financing
Agreements, Parent Borrower shall pay to Agent all outstanding and unpaid
Obligations (except for contingent obligations of Loan Parties under provisions
of this Agreement that survive terminations of the Commitments).

(b) No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge any Loan Party of its respective
duties, obligations and covenants under this Agreement or any of the other
Financing Agreements until all Obligations (except for contingent obligations of
Loan Parties under indemnifications that survive terminations of the
Commitments), have been fully and finally paid.

14.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to Holdings, the Parent Borrower, a Co-Borrower, Guarantor,
Agent and Lenders pursuant to the definitions set forth in the recitals hereto,
or to any other person herein, shall include their respective successors and
permitted assigns. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references to any of the Financing Agreements shall include any and all
amendment or modifications thereto and any and all restatements, extensions or
renewals thereof.

(d) The words “hereof,” “herein,” “hereunder,” “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall.”

(f) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
The Loan Parties shall have the burden of proving any lack of good faith on the
part of Agent or any Lender alleged by any Loan Party at any time.

 

-175-



--------------------------------------------------------------------------------

(g) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed, unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of the Loan Parties most recently
received by Agent on or prior to the Escrow Release Date and without including
the effect of any changes to lease accounting that requires the assets and
liabilities arising under operating leases to be recognized in any statement of
financial position. Notwithstanding anything to the contrary contained in GAAP
or any interpretations or other pronouncements by the Financial Accounting
Standards Board or otherwise, the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is unqualified as to going concern or the scope of the audit.

(h) In the computation of periods of time from a specified date to a later
specified date, the word “from” shall mean “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” shall mean “to
and including.”

(i) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(j) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(k) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(l) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

14.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 14.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):

 

If to any Loan Party:

   Albertson’s LLCAlbertsons Companies, Inc.    250 Parkcenter Blvd.    PO Box
20    Boise, Idaho 83706    Attention: Chief Financial Officer    Telephone No.:
(208) 395-5463    

 

-176-



--------------------------------------------------------------------------------

  Telecopy No.: (208) 395-4625  

with a copy to:

  Schulte Roth & Zabel LLP   919 Third Avenue   New York, NY 10022  
Attention:       Ronald RisdonAntonio Diaz-Albertini, Esq.   Telephone:
    (212) 756-2203   Facsimile:      (212) 593-5955   E-mail:          
ronald.risdon@srz.comAntonio.Diaz-Albertini@srz.com

If to Agent:

  Agent’s Office   Credit Suisse AG   Eleven Madison Avenue, 23rd Floor   New
York, NY 10010   Attention:       Loan Operations – Agency Manager  
Telephone:     (919) 994-6369   Facsimile:      (212) 322-2291   E-mail:
          agency.loanops@credit-suisse.com

(b) Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Agent or as otherwise determined by
Agent (and shall be considered to be in writing for such purposes), provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 hereof if such Lender, as applicable, has notified Agent that it is
incapable of receiving notices under such Section by electronic communication.
Unless Agent otherwise requires, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that, if such notice or other communication is not
given during the normal business hours of the recipient, such notice shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communications is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
PARENT BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent Parties
have any liability to the Loan Parties, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Parent Borrower’s or the

 

-177-



--------------------------------------------------------------------------------

Agent’s transmission of Parent Borrower Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith, willful
misconduct or material breach of the obligations under any Financing Agreement
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Loan Parties, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of the Parent BorrowerHoldings and the Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Parent Borrower and the Agent.
In addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Parent
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Holdings or the Parent Borrower or its securities
for purposes of United States Federal or state securities laws.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Parent Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Parent Borrower shall indemnify the Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Parent Borrower. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.

14.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

14.5 Confidentiality.

(a) Agent and each Lender shall keep confidential, in accordance with its
customary procedures for handling confidential information and safe and sound
lending practices, any non-public information (“Information”) supplied to it by
any Loan Party pursuant to the Financing Agreements, provided that nothing
contained herein shall limit the disclosure of any such information: (i) to its
Affiliates and its and its Affiliates’ managers, administrators, directors,
officers, employees, trustees, partners, investors, investment advisors and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any Governmental
Authority or self-regulatory authority having or asserting

 

-178-



--------------------------------------------------------------------------------

jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates), provided that the Agent or such Lender, as
applicable, agrees that it will notify the Parent Borrower as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation, (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, provided that the Agent
or such Lender, as applicable, agrees that it will notify the Parent Borrower as
soon as practicable in the event of any such disclosure by such Person (other
than at the request of a regulatory authority) unless such notification is
prohibited by law, rule or regulation, (iv) to any Lender or Participant (or
prospective Lender or Participant consented to by the Parent Borrower to the
extent an assignment of a Loan to such Person would require the Parent
Borrower’s consent pursuant to Section 14.7 hereof) or to any Affiliate of any
Lender so long as such Lender, Participant (or prospective Lender or
Participant) or Affiliate shall have been instructed to treat such information
as confidential in accordance with this Section 14.5, (v) subject to an
agreement containing provisions at least as restrictive as those of this
Section 14.5 (or as may otherwise be reasonably acceptable to the Parent
Borrower), to any pledgee referred to in Section 14.7(l), direct or indirect
contractual counterparty to a Swap Contract, Eligible Transferee of or
Participant in, or any prospective Eligible Transferee of or Participant in any
of its rights or obligations under this Agreement, (vi) with the written consent
of the Parent Borrower, (vii) to any rating agency when required by it in
connection with rating the Loan Parties or their Subsidiaries or any Facility
hereunder (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to Loan Parties and their Subsidiaries received by it from such
Lender), (viii) [reserved], (ix) to market data collectors, similar service
providers to the lending industry and service providers to the Agent in
connection with the administration and management of this Agreement and the
Financing Agreements (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) or (x) in
connection with the exercise of any remedies hereunder, under any other
Financing Agreement or the enforcement of its rights hereunder or thereunder;

(b) In the event that Agent or any Lender receives a request or demand to
disclose any Information pursuant to any subpoena or court order, Agent or such
Lender, as the case may be, agrees (i) to the extent permitted by applicable Law
or if permitted by applicable Law, to the extent Agent or such Lender determines
in good faith that it will not create any risk of liability to Agent or such
Lender, Agent or such Lender will promptly notify the Parent Borrower of such
request so that the Parent Borrower may seek a protective order or other
appropriate relief or remedy and (ii) if disclosure of such information is
required, disclose such information and, subject to reimbursement by Parent
Borrower of Agent’s or such Lender’s expenses, cooperate with the Parent
Borrower in the reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such portion of the
disclosed information which the Parent Borrower so designates, to the extent
permitted by applicable Law or if permitted by applicable Law, to the extent
Agent or such Lender determines in good faith that it will not create any risk
of liability to Agent or such Lender. In no event shall this Section 14.5 or any
other provision of this Agreement, any of the other Financing Agreements or
applicable law be deemed: (i) to apply to or restrict disclosure of information
that has been or is made public by any Loan Party or any third party or
otherwise becomes generally available to the public other than as a result of a
disclosure in violation hereof, (ii) to apply to or restrict disclosure of
information that was or becomes available to Agent or any Lender (or any
Affiliate of any Lender) on a non-confidential basis from a person other than a
Loan Party, (iii) to require Agent or any Lender to return any materials
furnished by a Loan Party to Agent or a Lender or prevent Agent or a Lender from
responding to routine informational requests in accordance with applicable
industry standards relating to the exchange of credit information. The
obligations of Agent and Lenders under this Section 14.5 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality letter
signed prior to the Escrow Release Date or any other arrangements concerning the
confidentiality of information provided by any Loan Party to Agent or any
Lender.

 

-179-



--------------------------------------------------------------------------------

14.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Loan Parties and their
respective successors and assigns, except that the Parent Borrower or any
Co-Borrower may not assign its rights under this Agreement, the other Financing
Agreements and any other document referred to herein or therein without the
prior written consent of Agent and Lenders. Any such purported assignment
without such express prior written consent shall be void. No Lender may assign
its rights and obligations under this Agreement without the prior written
consent of Agent, except as provided in Section 14.7 below. The terms and
provisions of this Agreement and the other Financing Agreements are for the
purpose of defining the relative rights and obligations of Loan Parties, Agent
and Lenders with respect to the transactions contemplated hereby and there shall
be no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.

14.7 Assignments; Participations.

(a) (i) Subject to the conditions set forth in clause (ii) below, each Lender
may assign all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) (w) to one or more Eligible Transferees (but not including for this
purpose any assignments in the form of a participation), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Acceptance, (x) by way of participation in accordance with the provisions of
Section 14.7(e), (y) by way of pledge or assignment of a security interest
subject to the restrictions of Section 14.7(f) or (z) to an SPC in accordance
with the provisions of Section 14.7(k) (and any other attempted assignment or
transfer by any party hereto shall be null and void).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent) shall not be less than an amount of
$1,000,000, and shall be in increments of an amount of $1,000,000 in excess
thereof unless each of the Parent Borrower and the Agent otherwise consents,
provided that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver via an electronic
settlement system acceptable to the Agent or, if previously agreed with the
Agent, manually execute and deliver to the Agent, an Assignment and Acceptance,
together with a processing and recordation fee of $3,500; provided that the
Agent, in its sole discretion, may elect to waive such processing and
recordation fee;

(C) the Assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire; and

(D) on or before the date on which it becomes a party to this Agreement, the
Assignee shall deliver to the Parent Borrower and the Agent the forms or
certifications, as applicable, described in Section 6.1(d), to the extent
required thereby.

This paragraph (a) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

-180-



--------------------------------------------------------------------------------

(b) Agent, acting solely for these purposes as a non-fiduciary agent of the
Borrowers, shall maintain a register of the names and addresses of Lenders,
their Commitments and the principal amount (and related interest amounts) of
their Loans (the “Register”). Agent shall also maintain a copy of each
Assignment and Acceptance delivered to and accepted by it and shall modify the
Register to give effect to each Assignment and Acceptance. The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and Loan Parties, Agent and Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice. Notwithstanding the
foregoing, in no event shall the Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender nor shall the Agent be
obligated to monitor the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders. Upon request by the Agent, the Parent Borrower
shall (i) promptly (and in any case, not less than 5 Business Days (or shorter
period as agreed to by the Agent) prior to the proposed effective date of any
amendment, consent or waiver pursuant to Section 12.3) provide to the Agent, a
complete list of all Affiliated Lenders holding Term Loans or Incremental Term
Loans at such time and (ii) not less than 5 Business Days (or shorter period as
agreed to by the Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 12.3, provide to the Agent, a complete
list of all Debt Fund Affiliates holding Term Loans or Incremental Term Loans at
such time.

(c) Subject to the acceptance and recording thereof by the Agent pursuant to
Section 14.7(b), upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and thereunder and the assigning Lender shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement but shall continue to be
entitled to the benefits of Sections 3.3, 6, 12.5 and 12.6 (subject to the
limitations and requirements of such Sections) with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 14.7(e).

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of the
Obligations; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Financing Agreements, together with such other documents
and information it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon the assigning Lender, Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Financing Agreements as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably

 

-181-



--------------------------------------------------------------------------------

incidental thereto, and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement and the other Financing Agreements are required to be performed by it
as a Lender. Agent and Lenders may furnish any information concerning any Loan
Party in the possession of Agent or any Lender from time to time to assignees
(subject to such assignee executing and delivering a confidentiality agreement
in form and substance reasonably acceptable to Agent and the Parent Borrower).

(e) Each Lender may sell participations to one or more banks or other entities
(other than a natural person, Holdings or any of its Subsidiaries) (each, a
“Participant”) in or to all or a portion of its rights and obligations under
this Agreement and the other Financing Agreements (including, without
limitation, all or a portion of its Commitments and the Loans owing to it,
without the consent of Agent or the other Lenders); provided that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitment hereunder) and the other Financing Agreements shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Parent Borrower, each
Co-Borrower the Guarantors, the other Lenders and Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Financing Agreements and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Financing
Agreements; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 12.3(a)(i), (ii) or (iv) that
requires the affirmative vote of such Lender. The Parent Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.3 and 6
(subject to the requirements and limitations of such Sections, including
Section 6.1(d), and the requirements of Sections 6.2(a) and 6.1(h), and it being
understood that the documentation required under Section 6.1(d) shall be
delivered solely to the Granting Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 14.7(c).
A Participant shall not be entitled to receive any greater payment under
Section 6.1 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, except to the extent that
the Participant’s right to a greater payment results from a change in any Laws
after the Participant became a Participant. Each Lender that sells a
participation agrees, at the Parent Borrower’s request and expense, to use
reasonable efforts to cooperate with the Parent Borrower to effectuate the
provisions of Section 6.2(a) with respect to any Participant. Each Lender that
sells a participation shall, acting as a non-fiduciary agent of the Parent
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and the Parent Borrower and such Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary; provided that no Lender shall have the obligation to
disclose all or a portion of the Participant Register (including the identity of
the Participant or any information relating to a Participant’s interest in any
Loans or other obligations under any Financing Agreement) to any Person expect
to the extent that such disclosure is necessary in connection with a Tax audit
or other proceeding to establish that any loans are in registered form for U.S.
federal income tax purposes. The Loan Parties and each Non-Debt Fund Affiliate
(by its acquisition of a participation in any Lender’s rights and/or obligations
under this Agreement) hereby agree that if a case under Title 11 of the United
States Code is commenced against any Loan Party, to the extent that any Non-Debt
Fund Affiliate would have the right to direct any Participant to vote with
respect to any plan of reorganization of any Loan Party (or to directly vote on
such plan of reorganization) as a result of any participation taken by such
Non-Debt Fund Affiliate pursuant to this Section 14.7(e), such Loan Party shall
seek (and each Non-Debt Fund Affiliate shall consent) to provide that the vote
of any Non-Debt Fund Affiliate (in its capacity as a Participant) with

 

-182-



--------------------------------------------------------------------------------

respect to any plan of reorganization of such Loan Party shall not be counted
except that such Non-Debt Fund Affiliate’s vote (in its capacity as a
Participant) may be counted to the extent any such plan of reorganization
proposes to treat the participation in any Obligations held by such Non-Debt
Fund Affiliate in a manner that is less favorable in any material respect to
such Non-Debt Fund Affiliate than the proposed treatment of similar Obligations
held by Lenders or Participants that are not Affiliates of the Parent Borrower.
Each Non-Debt Fund Affiliate hereby irrevocably appoints the Agent (such
appointment being coupled with an interest) as such Non-Debt Fund Affiliate’s
attorney-in-fact, with full authority in the place and stead of such Non-Debt
Fund Affiliate and in the name of such Non-Debt Fund Affiliate (solely in
respect of Loans and participations therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise have), from time to
time in the Agent’s discretion to take any action and to execute any instrument
that the Agent may deem reasonably necessary to carry out the provisions of this
paragraph.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender in support of borrowings made by such Lenders from
such Federal Reserve Bank or other central bank; provided that no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(g) Upon request, and the surrender by the assigning Lender of its Note, the
Parent Borrower and any applicable Co-Borrowers (at their expense) shall execute
and deliver a Note to the assignee Lender.

(h) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Loans to any Non-Debt Fund
Affiliate or Purchasing Borrower Party in accordance with Section 14.7(a);
provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower
Party purchasing such Lender’s Loans, as applicable, shall execute and deliver
to the Agent an assignment agreement substantially in the form of Exhibit L
hereto (an “Affiliated Lender Assignment and Acceptance”) in lieu of an
Assignment and Acceptance;

(C) any Loans assigned to any Purchasing Borrower Party shall be automatically
and permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

(D) each Purchasing Borrower Party represents and warrants as of the date of any
assignment to such Purchasing Borrower Party pursuant to this Section 14.7(h),
that neither the Purchasing Borrower Party nor any of its Affiliates has any
MNPI with respect to Holdings or the Albertson’s Group that either (a) has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
MNPI with respect to Holdings, any of its Subsidiaries or Affiliates) prior to
such time and (b) could reasonably be expected to have a material effect upon,
or otherwise be material to (i) a Lender’s decision to participate in any
assignment pursuant to this Section 14.7(h) or (ii) the market price of the
Loans;

(E) no Loan may be assigned to a Non-Debt Fund Affiliate pursuant to this
Section 14.7(h), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 20% of all Loans then
outstanding; and

 

-183-



--------------------------------------------------------------------------------

(F) no Loan may be assigned to a Purchasing Borrower Party pursuant to this
Section 14.7(h), if after giving effect to such assignment, the Purchasing
Borrower Parties in the aggregate would own or have retired in excess of 15% of
all Loans then outstanding (it being understood, for the avoidance of doubt,
that such limitation does not apply to prepayments pursuant to Section 2.3(c)).

(i) Notwithstanding anything to the contrary in this Agreement, no Non-Debt Fund
Affiliate shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Agent or any Lender to
which representatives of the Parent Borrower are not invited, and (ii) receive
any information or material prepared by Agent or any Lender or any communication
by or among Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Parent Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2), (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Agent, the
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Financing
Agreements or (iv) advice from counsel to the Lenders or the Agent or a right to
challenge any related attorney-client privilege of any Lender or the Agent;

(j) Notwithstanding anything in Section 12.3 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any
Financing Agreement or any departure by any Loan Party therefrom, (ii) otherwise
acted on any matter related to any Financing Agreement, or (iii) directed or
required the Agent, or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Financing Agreement, all Loans
held by any Non-Debt Fund Affiliate shall be deemed to have voted in the same
proportion as non-affiliated lenders voting on such matters for all purposes of
calculating whether the Required Lenders have taken any actions.

Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of the such
Loan Party shall not be counted except that such Non-Debt Fund Affiliate’s vote
(in its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable in any material respect to such
Non-Debt Fund Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Parent Borrower. Each Non-Debt Fund
Affiliate hereby irrevocably appoints the Agent (such appointment being coupled
with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact, with full
authority in the place and stead of such Non-Debt Fund Affiliate and in the name
of such Non-Debt Fund Affiliate (solely in respect of Loans and participations
therein and not in respect of any other claim or status such Non-Debt Fund
Affiliate may otherwise have), from time to time in the Agent’s discretion to
take any action and to execute any instrument that the Agent may deem reasonably
necessary to carry out the provisions of this paragraph.

(k) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Parent Borrower (an “SPC”) the option to provide all or any part of any Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such

 

-184-



--------------------------------------------------------------------------------

Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled
to the benefit of Sections 3.3 and 6 (subject to the requirements and the
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 6.1(d) and the requirements of Sections 6.2(a)
and 6.1(h), and it being understood that the documentation required under
Section 6.1(d) shall be delivered solely to the Granting Lender), but neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement, except to the extent such entitlement to a
greater amount results from a change in any applicable Laws after the grant to
the SPC was made, (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Financing
Agreement, remain the lender of record hereunder. Each Granting Lender, at the
Parent Borrower’s request and expense, to use reasonable efforts to cooperate
with the Parent Borrower to effectuate the provisions of Section 6.2(a) with
respect to any SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the Parent
Borrower and the Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(l) Notwithstanding anything to the contrary contained herein, without the
consent of the Parent Borrower or the Agent, (1) any Lender may in accordance
with applicable Law create a security interest in all or any portion of the
Loans owing to it and the Term Note, if any, held by it and (2) any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Term Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 14.7,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Financing Agreements and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Financing Agreements even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

14.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern; provided that the inclusion of supplemental rights or remedies in favor
of the Agent or the Lenders in any other Financing Agreement shall not be deemed
a conflict with this Agreement. Each Financing Agreement was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

14.9 USA PATRIOT Act. Each Lender subject to the PATRIOT Act hereby notifies the
Loan Parties that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of the Loan Parties and
other information that will allow such Lender to identify such person in
accordance with the PATRIOT Act and any other applicable law. The Loan Parties
are hereby advised that any Loans hereunder are subject to satisfactory results
of such verification.

 

-185-



--------------------------------------------------------------------------------

14.10 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

14.11 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

14.12 Guarantee.

(a) The Guarantors hereby jointly and severally, and unconditionally and
absolutely, guarantee to Secured Parties the due and punctual payment,
performance and discharge (whether upon stated maturity, demand, acceleration or
otherwise in accordance with the terms thereof) of all of the Obligations
whether created directly to, or acquired by assignment or otherwise by, any
Secured Party, and whether the Parent Borrower or any Co-Borrower may be liable
individually or jointly with others, regardless of whether recovery upon any of
such Obligations becomes barred by any statute of limitations, is void or
voidable under any law, is or becomes invalid or unenforceable for any other
reason (collectively as to each Guarantor, the “Guaranteed Obligations”);
provided, with respect to any Guarantor at any time, the definition of
“Guaranteed Obligations” shall exclude Excluded Swap Obligations with respect to
such Guarantor at such time including all such Guaranteed Obligations which
shall become due but for the operation of any Debtor Relief Law. Without
limiting the generality of the foregoing, the term “Guaranteed Obligations” as
used herein shall include interest, fees or other charges constituting
Obligations accrued in any such bankruptcy, whether or not any such interest,
fees or other charges are recoverable from the Parent Borrower or any
Co-Borrower or its estate under 11 U.S.C. § 506. Each Guarantor agrees that its
guarantee is a primary, immediate and original obligation of such Guarantor and
is an absolute, unconditional, continuing and irrevocable guarantee of payment
and not of collectability only, and is not contingent upon the exercise or
enforcement by Agent or any Lender of any rights or remedies against the Parent
Borrower or others, or the enforcement of any Lien or realization upon any
Collateral or other security.

(b) Each Guarantor agrees that its guarantee shall continue in full force and
effect until the Guaranteed Obligations have been fully paid and discharged and
all Commitments have been terminated.

 

-186-



--------------------------------------------------------------------------------

Each Guarantor acknowledges that there may be future advances by Agent or any
Lender to the Parent Borrower or a Co-Borrower hereunder (although Secured
Parties may be under no obligation to make such advances) and that the number
and amount of the Guaranteed Obligations are unlimited and may fluctuate from
time to time hereafter, and its guarantee shall remain in force at an times
hereafter, whether there are any Guaranteed Obligations outstanding from time to
time or not. Guarantors’ obligations under this Agreement shall remain in full
force and effect without regard to future changes in conditions, including any
change of law or any invalidity or unenforceability of any Guaranteed
Obligations or agreements evidencing same. Each Guarantor agrees that its
guarantee shall be in addition to any other present or future guaranty or other
security for any of the Guaranteed Obligations, shall not be prejudiced or
unenforceable by the invalidity of any such other guaranty or security, and is
not conditioned upon or subject to the execution by any other Person of any
other guaranty or suretyship agreement.

(c) (i) If a Guarantor shall make a payment under a guarantee (a “Paying
Guarantor”), then such Paying Guarantor shall have the right to obtain
contribution, in an amount determined as set forth below, from each of the other
Guarantors that have not made payments under their respective guaranties at
least proportionately equal (on the basis of their respective Guarantor
Allocable Percentages, as such term is hereinafter defined) in amount to the
payments made by the Paying Guarantor seeking contribution. The liability of
Guarantors hereunder to make contribution to any Paying Guarantor as aforesaid
shall be absolute and shall not be affected or impaired by (A) any defense,
counterclaim or setoff that the Parent Borrower, any Co-Borrower or any
Guarantor may have or assert against any Secured Party, (B) any failure, neglect
or omission on the part of any Secured Party to realize upon any Collateral or
to enforce payment of any of the Guaranteed Obligations from any Person, (C) the
release or discharge of any Collateral, (D) the release or discharge of the
applicable Borrower from its obligations, or (E) the release or discharge of any
Guarantor from its obligations under its guarantee (whether, in any such event,
such release is agreed to by any Secured Party or occurs by operation of
applicable law). Any proceeds received by any Secured Party from any enforcement
action with respect to any assets of a Guarantor securing payment of the
Guaranteed Obligations shall be deemed to be a payment by such Guarantor for
purposes hereof.

(ii) Any Paying Guarantor entitled to contribution hereunder shall be entitled
to receive from each of the other Guarantors an amount equal to (A) the product
derived by multiplying the sum of all payments made by all Guarantors to Agent
or any other Secured Party under the guaranties by the Guarantor Allocable
Percentage of the Guarantor from whom contribution is sought, less (B) the
amount, if any, actually paid to Agent or any other Secured Party by the
Guarantor from whom contribution is sought (said last mentioned amount which is
to be subtracted from the aforesaid product shall be decreased by any amount
theretofore paid by such Guarantor by way of contribution hereunder, and shall
be decreased by any amounts theretofore received by such Guarantor by way of
contribution); provided, however, that a Paying Guarantor’s recovery of
contribution from the other Guarantors hereunder shall be limited, exclusive of
interest, to that amount paid by the Paying Guarantor in excess of the Guarantor
Allocable Percentage of such Paying Guarantor of all payments made by all
Guarantors to Agent or any other Secured Party under the guaranties. Amounts due
by way of contribution hereunder shall bear interest, until paid, at a variable
rate of interest equal to the Base Rate in effect from time to time. As used
herein, the term “Guarantor Allocable Percentage” shall mean, on any date of
determination thereof, a fraction, the denominator of which shall be equal to
the number of Guarantors who are parties to this Agreement on such date and the
numerator of which shall be one; provided further, however, that such
percentages shall be modified in the event that contribution from a Guarantor is
not possible by reason of any insolvency proceeding involving such Guarantor or
otherwise by reducing the Guarantor Allocable Percentage of such Guarantor to
zero and by increasing the Guarantor Allocable Percentages of all remaining
Guarantors proportionately so that the Guarantor Allocable Percentages of all
remaining Guarantors at all times equals 100%. Each Guarantor liable to a Paying
Guarantor for contribution, whether pursuant to the provisions of this guarantee
or under applicable law, hereby assigns in favor of

 

-187-



--------------------------------------------------------------------------------

each Paying Guarantor any claim that such Guarantor liable to make contribution
has or hereafter may have against the applicable Borrower, and authorizes any
payments that may be due on any such claim to be made to the Paying Guarantor
that is entitled to receive contribution for application to the satisfaction of
amounts due by way of contribution.

(iii) Guarantors agree, jointly and severally, absolutely and unconditionally,
that each shall at all times indemnify each of the other Guarantors and hold and
save each of them harmless from and against any and all actions and causes of
actions, claims, demands, liabilities, losses, damages or expenses of whatever
kind and nature, including attorneys’ fees, which any Guarantor may at any time
sustain or incur in any action, suit or other proceeding instituted to enforce
the obligations of such Guarantor under its guarantee in excess of the amount
equal to the Guarantor Allocable Percentage of such Guarantor of personal
liability under the terms hereof.

(iv) Each Guarantor acknowledges that the right to contribution and
indemnification hereunder shall each constitute an asset in favor of the
Guarantor to which such contribution or indemnification is at any time owing.

(d) (i) If for any reason the Parent Borrower or applicable Co-Borrower has no
legal existence or is under no legal obligation to discharge any of the
Guaranteed Obligations, or if any of the Guaranteed Obligations become
unrecoverable from the Parent Borrower or applicable Co-Borrower by reason of
such Borrower’s insolvency, bankruptcy or reorganization or by other operation
of law or for any other reason, each Guarantor shall nevertheless be bound to
the same extent as if such Guarantor had at all times been the principal obligor
on all such Guaranteed Obligations. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy,
dissolution or reorganization of debt or for any other reason, all such amounts
otherwise subject to acceleration under the terms of any Financing Agreements or
other instrument or agreement evidencing or securing the payment of the
Guaranteed Obligations shall nevertheless be immediately due and payable by each
Guarantor.

(ii) If a Guarantor should dissolve or become insolvent (within the meaning of
UCC), or if a petition for an order for relief with respect to a Guarantor
should be filed by or against such Guarantor under any chapter of the United
States Bankruptcy Code, or if a receiver, trustee, conservator or other
custodian should be appointed for a Guarantor or any property of a Guarantor, or
if any Event of Default shall occur and be continuing, then, in any such event
and whether or not any of the Guaranteed Obligations are then due and payable or
the maturity thereof has been accelerated or demand for payment thereof has been
made, Agent, on behalf of Secured Parties, may, without notice to any Guarantor,
make the Guaranteed Obligations immediately due and payable hereunder as to any
Guarantor and Agent and Lenders shall be entitled to enforce the obligations of
each Guarantor hereunder as if the Guaranteed Obligations were then due and
payable in full. If any of the Guaranteed Obligations are collected by or
through an attorney at law, Guarantors agree to jointly and severally pay
Secured Parties’ reasonable attorneys’ fees and court costs. Guarantors shall be
obligated to make multiple payments under their guarantees to the extent
necessary to cause full payment of the Guaranteed Obligations.

(iii) If and to the extent Agent or any Lender receives any payment on account
of any of the Guaranteed Obligations (whether from the Parent Borrower or a
Co-Borrower, Guarantor or a third party obligor or from the sale or other
disposition of any Collateral) and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other Person under any
state, federal or foreign bankruptcy or other insolvency law, common law or
equitable cause, then the part of the Guaranteed Obligations intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made. The foregoing provisions of this paragraph shall
survive payment in full of the Obligations and the termination of this
Agreement.

 

-188-



--------------------------------------------------------------------------------

(iv) Agent and Lenders shall have the right to seek recourse against each
Guarantor to the full extent provided for herein and against the Parent Borrower
and any Co-Borrowers to the full extent provided for herein or in any of the
Financing Agreements. No election to proceed in one form of action or
proceeding, or against any Person, or on any obligation, shall constitute a
waiver of Agent’s or any Lender’s right to proceed in any other form of action
or proceeding or against any other Person. Specifically, but without limiting
the generality of the foregoing, no action or proceeding by Agent or any Lender
against the Parent Borrower and any Co-Borrower under the Financing Agreements
or any other instrument or agreement evidencing or securing Guaranteed
Obligations shall serve to diminish the liability of any Guarantor for the
balance of the Guaranteed Obligations.

(v) Each Guarantor acknowledges that Agent is authorized and empowered to
enforce such Guarantor’s guarantee for the benefit of Secured Parties and to
collect from such Guarantor the amount of the Guaranteed Obligations from time
to time, in Agent’s own name and without the necessity of joining any other
Secured Party in any action, suit or other proceeding to enforce its guarantee.

(e) To the fullest extent permitted by applicable law, each Guarantor hereby
waives and renounces (for itself and its successors):

(i) notice of each Secured Party’s acceptance hereof and reliance hereon; notice
of the extension of credit from time to time by Secured Parties to the Parent
Borrower and Co-Borrowers and the creation, existence or acquisition of any
Guaranteed Obligations; notice of the amount of Guaranteed Obligations of the
Parent Borrower and Co-Borrowers to Secured Parties from time to time (subject,
however, to Guarantor’s right to make inquiry of Agent to ascertain the amount
of Guaranteed Obligations at any reasonable time); notice of any adverse change
in the Borrower’s financial condition or of any other fact that might increase
such Guarantor’s risk; notice of presentment for payment, demand, protest and
notice thereof as to any instrument; notice of default or acceleration; all
other notices and demands to which such Guarantor might otherwise be entitled;
any right such Guarantor may have, by statute or otherwise, to require Secured
Parties to institute suit against the Parent Borrower or applicable Co-Borrower
after notice or demand from such Guarantor or to seek recourse first against the
Parent Borrower or a Co-Borrower or otherwise, or to realize upon any security
for the Guaranteed Obligations, as a condition to enforcing such Guarantor’s
liability and obligations hereunder; any defense that the Parent Borrower or
applicable Co-Borrower may at any time have or assert based upon the statute of
limitations, the statute of frauds, failure of consideration, fraud, bankruptcy,
lack of legal capacity, usury, or accord and satisfaction; any defense that
other indemnity, guaranty, or security was to be obtained; any defense or claim
that any Person purporting to bind the Parent Borrower applicable Co-Borrower to
the payment of any of the Guaranteed Obligations did not have actual or apparent
authority to do so; any right to contest the commercial reasonableness of the
disposition of any Collateral; any defense or claim that any other act or
failure to act by any Secured party had the effect of increasing such
Guarantor’s risk of payment; and any other legal or equitable defense to payment
under this guarantee;

(ii) any and all rights or defenses arising by reason of any one action or
“anti-deficiency” law which would otherwise prevent Secured Parties from
bringing any action, including any claim for a deficiency; or exercising any
other right or remedy (including any right of setoff) against such Guarantor
before or after any Secured Party’s commencement or completion of any
foreclosure action, whether by judicial action, by exercise of power of sale or
otherwise, or any other law which in any other manner would otherwise require
any election of remedies by any Secured Party; and any right that such Guarantor
may have to claim or recover in any litigation arising out of this guarantee or
any of the other Financing Agreements) any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages; and

 

-189-



--------------------------------------------------------------------------------

(iii) any right that such Guarantor may have to terminate or revoke its
guarantee hereunder. If, notwithstanding the foregoing waiver, any Guarantor
shall nevertheless have any right under applicable law to terminate or revoke
its guarantee hereunder, which right cannot be waived by such Guarantor, such
termination or revocation shall not be effective until a written notice of such
termination or revocation, specifically referring to this guarantee and signed
by such Guarantor, is actually received by an officer of Agent who is familiar
with Parent Borrower’s account and this guarantee; but any such termination or
revocation shall not affect the obligation of such Guarantor or such Guarantor’s
successors or assigns with respect to any of the Guaranteed Obligations and
existing at the time of the receipt by Agent of such revocation or to arise out
of or in connection with any transactions theretofore entered into by Secured
Parties with or for the account of Parent Borrower. If Agent or any Lender
grants loans or other extensions of credit to or for the benefit of a Borrower
or takes other action after the termination or revocation by any Guarantor but
prior to Agent’s receipt of such written notice of termination or revocation,
then the rights of such Secured Party hereunder with respect thereto shall be
the same as if such termination or revocation had not occurred.

(f) (i) Each Guarantor consents and agrees that, without notice to or by such
Guarantor and without reducing, releasing, diminishing, impairing or otherwise
affecting the liability or obligations of such Guarantor under its guarantee,
Secured Parties may (with or without consideration) compromise or settle any of
the Guaranteed Obligations; accelerate the time for payment of any of the
Guaranteed Obligations; extend the period of duration or the time for the
payment, discharge or performance of any of the Guaranteed Obligations; increase
the amount of the Guaranteed Obligations; refuse to enforce, or release all or
any Persons liable for the payment of, any of the Guaranteed Obligations;
increase, decrease or otherwise alter the rate of interest payable with respect
to the principal amount of any of the Guaranteed Obligations or grant other
indulgences to the Parent Borrower and Co-Borrowers in respect thereof; amend,
modify, terminate, release, or waive any Financing Agreements or any other
documents or agreements evidencing, securing or otherwise relating to the
Guaranteed Obligations (other than this Agreement); release, surrender,
exchange, modify or impair, or consent to the sale, transfer or other
disposition of, any Collateral or other property at any time securing (directly
or indirectly) any of the Guaranteed Obligations or on which Secured Parties may
at any time have a Lien; fail or refuse to perfect (or to continue the
perfection of) any Lien granted or conveyed to any Secured Party with respect to
any Collateral, or to preserve rights to any Collateral, or to exercise care
with respect to any Collateral in any Secured Party’s possession; extend the
time of payment of any Collateral consisting of accounts, notes, chattel paper,
payment intangibles or other rights to the payment of money; refuse to enforce
or forbear from enforcing its rights or remedies with respect to any Collateral
or any Person liable for any of the Guaranteed Obligations or make any
compromise or settlement or agreement therefor in respect of any Collateral or
with any party to the Guaranteed Obligations; release or substitute any one or
more of the endorsers or guarantors of the Guaranteed Obligations, whether
parties to this Agreement or not; subordinate payment of any of the Guaranteed
Obligations to the payment of any other liability of the Parent Borrower and any
Co-Borrowers; or apply any payments or proceeds of Collateral received to the
liabilities of the Parent Borrower and any Co-Borrowers to any Secured Party
regardless of whether such liabilities consist of Guaranteed Obligations and
regardless of the manner order or of any such application.

 

-190-



--------------------------------------------------------------------------------

(ii) Each Guarantor is fully aware of the financial condition of the Parent
Borrower. Each Guarantor delivers the guarantee set forth in this Agreement
based solely upon Guarantor’s own independent investigation and in no part upon
any representation or statement of any Secured Party with respect thereto. Each
Guarantor is in a position to and hereby assumes fun responsibility for
obtaining any additional information concerning the Parent Borrower’s financial
condition as such Guarantor may deem material to such Guarantor’s obligations
hereunder and such Guarantor is not relying upon, nor expecting any Secured
Party to furnish such Guarantor, any information in any Secured Party’s
possession concerning the Parent Borrower’s financial condition. If any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any information to any Guarantor regarding Parent Borrower, any of the
Collateral or any transaction or occurrence in respect of any of the Financing
Agreements, such Secured Party shall be under no obligation to update any such
information or to provide any such information to any Guarantor on any
subsequent occasion. Each Guarantor hereby knowingly accepts the full range of
risks encompassed within a contract of “guaranty” which risks include, without
limitation, the possibility that Parent Borrower will contract additional
Guaranteed Obligations for which such Guarantor may be liable hereunder after
Parent Borrower’s financial condition or ability to pay their lawful debts when
they fall due has deteriorated.

(g) (i) Notwithstanding any provision of this guarantee to the contrary, (a) all
rights of each Guarantor under clause (c) of this guarantee and all other rights
of indemnity, contribution, subrogation or exoneration with respect to the
Obligations shall be fully subordinated to the full payment of the Obligations
and (b) no such right shall be exercised until full payment of the Guaranteed
Obligations. If any amount shall be paid to any Paying Guarantor on account of
any such indemnity, contribution, exoneration or subrogation rights at any time
that fun payment of the Guaranteed Obligation has not occurred, such amount
shall be held in trust for the benefit of Secured Parties and shall be forthwith
paid to Agent to be credited and applied to the Guaranteed Obligations (whether
matured or unmatured). No failure on the part of the Parent Borrower, any
Co-Borrower or any Guarantor to make payments required pursuant to clause
(c) (or any other payments required under applicable law) shall in any respect
limit or otherwise affect the obligations or liabilities of any Guarantor under
this guarantee, and each Guarantor shall remain fully liable to Secured Parties
for all of the obligations of such Guarantor hereunder.

(ii) The provisions of this Agreement shall be supplemental to and not in
derogation of any rights and remedies of any Secured Party or any affiliate of
any Secured Party under any separate subordination agreement that such Secured
Party or such affiliate may at any time or from time to time enter into with any
Guarantor.

(h) The execution and delivery to any Secured Party and such Secured Party’s
acceptance of any guaranty in addition to each Guarantor’s guarantee hereunder
shall not be deemed in lieu of or to supersede, terminate or diminish any
guarantee hereunder, but shall be construed as an additional or supplementary
guaranty unless otherwise expressly provided in such additional or supplementary
guaranty; and if, prior to the Escrow Release Date, any Guarantor or any other
Person has given to any Secured Party a previous guaranty or guaranties, each
Guarantor’s guarantee hereunder shall be construed to be an additional or
supplementary guaranty and not to be in lieu thereof or to supersede, terminate
or diminish such previous guaranty or guaranties.

(i) Unless otherwise required by applicable law or a specific agreement to the
contrary, all payments received by Secured Parties from the Parent Borrower or
any Co-Borrowers, Guarantors or any other Person with respect to the Guaranteed
Obligations or from proceeds of the Collateral may be applied (or reversed and
reapplied) by Secured Parties to the Guaranteed Obligations in accordance with
this Agreement, without affecting in any manner any Guarantor’s liability
hereunder.

 

-191-



--------------------------------------------------------------------------------

(j) To the extent any performance of this guarantee would violate any applicable
usury statute or other applicable law, the obligation to be fulfilled shall be
reduced to the limit legally permitted, so that this guarantee shall not require
any performance in excess of the limit legally permitted, but such obligations
shall be fulfilled to the limit of legal validity. Nothing in this guarantee
shall be construed to authorize Secured Parties to collect from Guarantors any
interest that has not yet accrued, is unearned or subject to rebate or is
otherwise not entitled to be collected by Secured Parties under applicable law.
The provisions of this paragraph shall control every other provision of this
guarantee.

(k) Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranteed
Obligations or the grant of the security interest under the Financing
Agreements, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Contract, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Contract as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Financing Agreements in respect of
such Swap Contract (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this clause (k) voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this clause (k) shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this clause (k) to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

14.13 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Total Leverage Ratio
and the Consolidated First Lien Net Leverage Ratio shall be calculated in the
manner prescribed by this Section 14.13; provided that notwithstanding anything
to the contrary in clauses (b), (c) or (d) of this Section 14.13, when
calculating the Consolidated First Lien Net Leverage Ratio for purposes of the
Applicable ECF Percentage of Excess Cash Flow, the events described in this
Section 14.13 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

(b) For purposes of calculating the Total Leverage Ratio and the Consolidated
First Lien Net Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Parent BorrowerHoldings or any of its Restricted Subsidiaries since
the beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 14.13, then the Total
Leverage Ratio and the Consolidated First Lien Net Leverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 14.13.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent BorrowerHoldings to the extent consistent with
Regulation S-X or are otherwise reasonably identifiable and factually
supportable, including the amount of cost savings, operating expense reductions
and synergies that have been realized or are expected to be realized within 12
months after the closing date of such Specified Transaction (calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period as if such cost
savings,

 

-192-



--------------------------------------------------------------------------------

operating expense reductions and synergies were realized during the entirety of
such period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that the
aggregate amount of cost savings, operating expense reductions and synergies
included in such calculations for the Safeway Acquisition shall not exceed
$285,000,000 for the 12 month period following the Escrow Release Date.

(d) In the event that the Parent BorrowerHoldings or any of its Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, retirement or extinguishment) any Indebtedness
included in the calculations of the Total Leverage Ratio and the Consolidated
First Lien Net Leverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Test Period and (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Total Leverage Ratio and the Consolidated
First Lien Net Leverage Ratio shall be calculated giving pro forma effect to
such incurrence or repayment of Indebtedness, to the extent required, as if the
same had occurred on the last day of the applicable Test Period. Interest on a
CapitalFinance Lease shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Parent
Borrower to be the rate of interest implicit in such CapitalFinance Lease in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a London
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as Holdings, the Parent Borrower or Restricted Subsidiary may designate.

(e) Notwithstanding anything to the contrary in this Agreement, for purposes of
(i) determining compliance with this Agreement which requires the calculation of
any ratio (including the EBITDA component of any such ratio), (ii) determining
compliance with representations, warranties, Defaults or Events of Default or
(iii) testing availability under the baskets set forth in this Agreement
(including baskets measured as a percentage of Total Assets), in each case, in
connection with an Acquisition (or similar Investment) of incurrence of any
Indebtedness (including Incremental Term Loans and Incremental Equivalent Debt)
by one or more of Holdings and its Restricted Subsidiaries of any assets,
business or person permitted to be acquired by this Agreement, in each case
whose consummation is not conditioned on the availability of, or on obtaining
third party financing (any such acquisition, a “Limited Condition Acquisition”),
at the option of the Parent Borrower (the Parent Borrower’sHoldings (Holdings’
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder, shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith as if they had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date, Holdings could have taken such action
on the relevant LCA Test Date in compliance with such ratio or basket, such
ratio or basket shall be deemed to have been complied with. If Holdings has made
an LCA Election, then in connection with any subsequent calculation of any ratio
or basket on or following the relevant LCA Test Date and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated and
(ii) the date the definitive agreement for such Limited Condition Acquisition
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto has been
terminated.

 

-193-



--------------------------------------------------------------------------------

14.14 Setoff. In addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates (and the Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Parent Borrower, any such notice being waived
by the Parent Borrower (on its own behalf and on behalf of each Loan Party and
each of its Subsidiaries) to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the Agent
hereunder or under any other Financing Agreement, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Financing Agreement and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Parent Borrower and the Agent after any such set
off and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Agent and each Lender under this Section 14.14 are in addition to other
rights and remedies (including other rights of setoff) that the Agent and such
Lender may have at Law.

14.15 No Waiver; Cumulative Remedies. No failure by any Lender or the Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Financing Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Agreement, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other
Financing Agreement, the authority to enforce rights and remedies hereunder and
under the other Financing Agreements against the Loan Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained, subject to
the Intercreditor Agreements, exclusively by, the Agent in accordance with
Section 13.2 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Financing Agreements, (b) any Lender from
exercising setoff rights in accordance with Section 14.14 (subject to the terms
of Section 2.7), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Agent hereunder and under the other
Financing Agreements, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Agent pursuant to Section 11.2 and (ii) in addition to
the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.7, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

14.16 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Agreement, the interest paid or agreed to be paid
under the Financing Agreements shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Parent Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

-194-



--------------------------------------------------------------------------------

14.17 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Financing Agreement or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any funding of Loans, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied shall remain
outstanding.

14.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Financing
Agreement), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the other Arrangers are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Agent, the other Arrangers and
the Lenders, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Financing Agreements; (ii) (A) the Agent, each other Arranger and each
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for each Loan Party or any
of their respective Affiliates, or any other Person and (B) neither the Agent,
any other Arranger nor any Lender has any obligation to the Loan Parties or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Financing Agreements; and (iii) the Agent, the other Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Agent, the other Arrangers and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

14.19 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Loan Parties and the Agent shall have been notified by each
Lender that each such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Loan Parties, each Agent and each Lender
and their respective successors and assigns, in each case in accordance with
Section 14.7 (if applicable) and except that no Loan Party shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 10.4.

14.20 Amendment and Restatement.

(a) The Loan Parties, the Agent, and the Lenders hereby agree that upon the
effectiveness of this Agreement, the terms and provisions of the Existing Debt
Facility shall be and hereby are amended and restated in their entirety by the
terms and conditions of this Agreement and the terms and provisions of the
Existing Debt Facility, except as otherwise provided in this Agreement
(including, without limitation, clause (b) of this Section 14.20), shall be
superseded by this Agreement and all commitments of the Lenders thereunder shall
terminate and be replaced by the Commitments hereunder.

 

-195-



--------------------------------------------------------------------------------

(b) Notwithstanding the amendment and restatement of the Existing Debt Facility
by this Agreement, the Loan Parties shall continue to be liable to each
Indemnitee with respect to agreements on their part under the Existing Debt
Facility to indemnify and hold harmless such Indemnitee from and against all
claims, demands, liabilities, damages, losses, costs, charges and expenses to
which the Agent and the Lenders may be subject arising in connection with the
Existing Debt Facility. This Agreement is given as a substitution of, and not as
a payment of, the obligations of the Loan Parties under the Existing Debt
Facility and is not intended to constitute a novation of the Existing Debt
Facility.

(c) By execution of this Agreement all parties hereto agree that (i) each of the
Collateral Documents and the other Financing Agreements is hereby amended such
that all references to the Existing Debt Facility and the Loans and Commitments
thereunder shall be deemed to refer to this Agreement and the Loans and
Commitments hereunder, (ii) all obligations under the Collateral Documents are
reaffirmed and remain in full force and effect on a continuous basis after
giving effect to this Agreement and (iii) all security interests and liens
granted under the Collateral Documents are reaffirmed and shall continue and
secure the Obligations hereunder and the obligations of the Guarantors under
this Agreement after giving effect to this Agreement.

14.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

14.22 Divisions. For all purposes under this Agreement and any other Financing
Agreement, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (i) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (ii) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

-196-



--------------------------------------------------------------------------------

[Signatures begin on next page]

 

-197-



--------------------------------------------------------------------------------

SCHEDULE I

Action to be taken within 180 days1 of the Amendment No. 8 Effective Date

unless otherwise noted

(unless waived or extended in the Agent’s reasonable discretion)

 

  1)

With respect to each existing Mortgaged Property, in each case in form and
substance reasonably acceptable to the Agent, as shall confirm the
enforceability, validity and perfection of the lien in favor of the Secured
Parties, including, without limitation:

either:

i) an amendment to each existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the Agent;

ii) a favorable opinion, addressed to the Agent and the Secured Parties
covering, among other things, the due authorization, execution and delivery of
the applicable Mortgage Amendment and written confirmation (which confirmation
may be provided in the form of an electronic mail acknowledgement in form and
substance reasonably satisfactory to the Agent) by local counsel in the
applicable jurisdiction in which the applicable Mortgaged Property is located as
to the adequacy and effectiveness under local law of the applicable Mortgage and
lien granted thereunder as amended by the Mortgage Amendment and the lien
granted thereunder, in each case;

iii) reasonable evidence of payment by the Borrowers of all search and
examination charges escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgage Amendment referred to above;

iv) a date down endorsement (or other title product, including, without
limitation, a new title policy, where such date down endorsement is not
available) to each existing title insurance policy (each, a “Mortgage Policy”)
insuring the lien of such existing Mortgaged Property, which shall reasonably
assure the Agent as of the date of such endorsement that the Mortgaged Property
subject to the lien of the applicable Mortgage is free and clear of all defects
and encumbrances except those Liens permitted under such Mortgage; and

v) such affidavits, certificates, information and instruments of indemnification
as shall be required to induce the title insurance company to issue the
endorsement (or other title product) to each Mortgage Policy contemplated in
this Schedule I and reasonable evidence of payment of all applicable title
insurance premiums, search and examination charges, mortgage recording taxes and
related charges required for the issuance of the endorsement to such Mortgage
Policy (or the issuance of the other title product where such date down
endorsement is not available) contemplated in this Schedule I;

or:

 

1 

For the avoidance of doubt, the 180 day deadline for such deliverables shall
supersede the deadline for such deliverables that is set forth in Amendment
No. 7 dated as of November 16, 2018.



--------------------------------------------------------------------------------

confirmation (which confirmation may be provided in the form of an electronic
mail acknowledgement in form and substance reasonably satisfactory to the Agent)
from local counsel in each jurisdiction in which any Mortgaged Property is
located substantially to the effect that:

i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations, including the Obligations
evidenced by the Term Loan Agreement, as amended pursuant to this Amendment, and
the other documents executed in connection therewith, for the benefit of the
Secured Parties; and

ii) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Term Loan Agreement, as amended
pursuant to this Amendment, and the other documents executed in connection
therewith, for the benefit of the Secured Parties.

 

  2)

With respect to each Material Real Property that is not an existing Mortgaged
Property as of the Amendment No. 8 Effective Date, the Parent Borrower must
deliver or cause to be delivered to the Agent the documents listed in clause
(e) of the definition of “Collateral and Guarantee Requirement”.

Notwithstanding anything in this Schedule I to the contrary, the foregoing
provisions shall not require the delivery of Mortgages, Mortgage Amendments,
obtaining of title insurance, legal opinions or other deliverables with respect
to particular assets of the Loans Parties, if, and for so long as, the Agent and
the Parent Borrower reasonably agree in writing that the cost of delivery of
Mortgages, Mortgage Amendments, obtaining such title insurance, legal opinions
or other deliverables in respect of such assets, shall be excessive or
commercially unreasonable in view of the benefits to be obtained by the Lenders
therefrom.